[euronetcreditagreement20001.jpg]
EXECUTION COPY Published CUSIP Numbers: Deal CUSIP - 29873RAE3 USD Revolver -
29873RAF0 Primary Currency Revolver - 29873RAG8 Secondary Currency Revolver -
29873RAH6 CREDIT AGREEMENT dated as of October 17, 2018 among EURONET WORLDWIDE,
INC., and CERTAIN SUBSIDIARIES, as Borrowers, CERTAIN SUBSIDIARIES, as
Guarantors, THE LENDERS PARTY HERETO, BANK OF AMERICA, N.A., as Administrative
Agent WELLS FARGO BANK, NATIONAL ASSOCIATION and U.S. BANK NATIONAL ASSOCIATION,
as Co-Syndication Agents and BMO HARRIS BANK N.A., COMPASS BANK, CREDIT AGRICOLE
CORPORATE AND INVESTMENT BANK, FIFTH THIRD BANK, KEYBANK NATIONAL ASSOCIATION,
LLOYDS BANK CORPORATE MARKETS PLC and REGIONS BANK, as Documentation Agents
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, WELLS FARGO SECURITIES, LLC
and U.S. BANK NATIONAL ASSOCIATION, as Joint Lead Arrangers and Joint Book
Managers BMO CAPITAL MARKETS CORP., COMPASS BANK, CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK, FIFTH THIRD BANK, KEYBANK NATIONAL ASSOCIATION, LLOYDS BANK
CORPORATE MARKETS PLC and REGIONS BANK, as Joint Lead Arrangers
NYDOCS02/1161559.5



--------------------------------------------------------------------------------



 
[euronetcreditagreement20002.jpg]
EXECUTION COPY TABLE OF CONTENTS Article and Section Page Article I DEFINITIONS
AND ACCOUNTING TERMS
...............................................................1 Defined Terms
.........................................................................................................1
Interpretive Provisions
...........................................................................................42
Accounting Terms and Provisions
.........................................................................44
Rounding
................................................................................................................45
Exchange Rates; Currency Equivalents
.................................................................45 Additional
Alternative Currencies
.........................................................................45
Change of Currency
...............................................................................................46
Times of
Day..........................................................................................................47
Letter of Credit Amounts
.......................................................................................47
Limitation on Obligations of Foreign Credit Parties
.............................................47 Article II COMMITMENTS AND
CREDIT EXTENSIONS .......................................................48 2.01
Commitments
.........................................................................................................48
Borrowings, Conversions and Continuations
........................................................53 Additional Provisions
with respect to Letters of Credit .........................................56
Additional Provisions with respect to Swingline Loans
........................................65 Repayment of Loans
..............................................................................................71
2.06 Prepayments
...........................................................................................................71
Voluntary Termination or Reduction of Commitments
.........................................73
Interest....................................................................................................................73
Fees
........................................................................................................................74
Computation of Interest and Fees
..........................................................................76
Payments Generally; Administrative Agent’s Clawback
......................................76 Sharing of Payments by Lenders
...........................................................................78
2.13 Evidence of
Debt....................................................................................................79
2.14 Designated Borrowers
............................................................................................79
2.15 [Reserved]
..............................................................................................................81
Cash Collateral
.......................................................................................................81
Defaulting
Lenders.................................................................................................82
Article III TAXES, YIELD PROTECTION AND ILLEGALITY
...............................................85 Taxes
......................................................................................................................85
Illegality and Designated Lenders
.........................................................................91
Inability to Determine Rates
..................................................................................92
Increased Cost; Capital Adequacy
.........................................................................95
Compensation for Losses
.......................................................................................96
3.06 Mitigation Obligations; Replacement of Lenders
..................................................97 Survival Losses
......................................................................................................98
Article IV GUARANTY
................................................................................................................98
NYDOCS02/1161559.5 i



--------------------------------------------------------------------------------



 
[euronetcreditagreement20003.jpg]
EXECUTION COPY The Guaranty
.........................................................................................................98
Obligations Unconditional
.....................................................................................98
Reinstatement
.......................................................................................................100
Certain Waivers
...................................................................................................100
Remedies
..............................................................................................................100
Rights of Contribution
.........................................................................................101
Guaranty of Payment; Continuing Guaranty
.......................................................101 Keepwell
..............................................................................................................101
Release of Subsidiary Guarantors
........................................................................101
Article V CONDITIONS PRECEDENT TO CREDIT
EXTENSIONS......................................102 Conditions of Effectiveness
.................................................................................102
Conditions to all Credit Extensions
.....................................................................103 Article
VI REPRESENTATIONS AND WARRANTIES
..........................................................104 Existence,
Qualification and Power
.....................................................................104
Authorization; No Contravention
........................................................................105
Governmental Authorization; Other
Consents.....................................................105 Binding Effect
......................................................................................................105
Financial Statements
............................................................................................105
No Material Adverse Effect
.................................................................................106
Litigation
..............................................................................................................106
Subsidiaries
..........................................................................................................106
Margin Regulations; Investment Company Act
..................................................106 Disclosure
............................................................................................................106
Intellectual Property; Licenses, Etc
.....................................................................107
Representations as to Foreign Obligors
...............................................................107 Sanctions
..............................................................................................................108
Anti-Corruption....................................................................................................108
Article VII AFFIRMATIVE COVENANTS
...............................................................................109
Financial Statements
............................................................................................109
Certificates; Other Information
............................................................................110
Notification
..........................................................................................................111
Payment of
Obligations........................................................................................112
Preservation of Existence, Etc
.............................................................................112
Maintenance of Properties
...................................................................................112
Maintenance of Insurance
....................................................................................112
Compliance with Laws
........................................................................................112
Books and Records
..............................................................................................113
Inspection Rights
.................................................................................................113
Use of
Proceeds....................................................................................................113
Approvals and Authorizations
.............................................................................113
Joinder of Subsidiaries as Guarantors
..................................................................113 Article
VIII NEGATIVE COVENANTS
....................................................................................114
Liens
.....................................................................................................................114
NYDOCS02/1161559.5 ii



--------------------------------------------------------------------------------



 
[euronetcreditagreement20004.jpg]
EXECUTION COPY [Reserved]
............................................................................................................117
Indebtedness
.........................................................................................................117
Mergers and Dissolutions
....................................................................................119
Dispositions..........................................................................................................119
Restricted Payments
.............................................................................................119
Change in Nature of Business
..............................................................................120
Use of
Proceeds....................................................................................................120
Financial Covenants
.............................................................................................120
Sanctions; Anti-Corruption
..................................................................................121
Article IX EVENTS OF DEFAULT AND REMEDIES
.............................................................121 Events of
Default
.................................................................................................121
Remedies upon Event of Default
.........................................................................123
Application of
Funds............................................................................................124
Collection Allocation Mechanism
.......................................................................125
Article X ADMINISTRATIVE AGENT
.....................................................................................126
Appointment and Authorization of Administrative Agent
..................................126 Rights as a Lender
................................................................................................126
Exculpatory Provisions
........................................................................................126
Reliance by Administrative Agent
.......................................................................127
Delegation of Duties
............................................................................................128
Resignation of the Administrative Agent
............................................................128 Non-Reliance on
Administrative Agent and Other Lenders ................................129 No
Other Duties
...................................................................................................129
Administrative Agent May File Proofs of Claim
.................................................129 Guaranty Matters
.................................................................................................130
Swap Contracts and Treasury Management Agreements
....................................130 Lender ERISA Matters
........................................................................................131
Article XI MISCELLANEOUS
...................................................................................................132
Amendments, Etc
.................................................................................................132
Notices; Effectiveness; Electronic Communication
............................................135 No Waiver; Cumulative Remedies;
Enforcement................................................137 Expenses;
Indemnity; Damage Waiver
................................................................138 Payments Set
Aside..............................................................................................140
Successors and
Assigns........................................................................................141
Treatment of Certain Information; Confidentiality
..............................................146 Right of
Setoff......................................................................................................147
Interest Rate Limitation
.......................................................................................148
Counterparts; Integration; Effectiveness
..............................................................148 Survival of
Representations and Warranties
........................................................148 Severability
..........................................................................................................149
Replacement of Lenders
......................................................................................149
Governing Law; Jurisdiction; Etc
........................................................................150
Waiver of Jury Trial
.............................................................................................151
No Advisory or Fiduciary Responsibility
............................................................151
NYDOCS02/1161559.5 iii



--------------------------------------------------------------------------------



 
[euronetcreditagreement20005.jpg]
EXECUTION COPY USA PATRIOT Act Notice
.................................................................................152
Judgment Currency
..............................................................................................152
Electronic Execution of Assignments and Certain Other Documents
.................152 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions ..........153 SCHEDULES Schedule 2.01 Lenders and Commitments
Schedule 2.03 Existing Letters of Credit Schedule 2.14 Designated Borrowers
Schedule 6.08 Subsidiaries Schedule 8.01 Existing Liens Schedule 8.03 Existing
Indebtedness Schedule 11.02 Notice Addresses EXHIBITS Exhibit 2.01 Form of
Lender Joinder Agreement Exhibit 2.02 Form of Loan Notice Exhibit 2.13-1 Form of
USD Note Exhibit 2.13-2 Form of Primary Currency Note Exhibit 2.13-3 Form of
Secondary Currency Note Exhibit 2.14-1 Form of Designated Borrower Request and
Assumption Agreement Exhibit 2.14-2 Form of Designated Borrower Notice Exhibit
3.01 Forms of Tax Certificates Exhibit 7.02(b) Form of Compliance Certificate
Exhibit 7.13 Form of Joinder Agreement Exhibit 11.06 Form of Assignment and
Assumption NYDOCS02/1161559.5 iv



--------------------------------------------------------------------------------



 
[euronetcreditagreement20006.jpg]
CREDIT AGREEMENT This CREDIT AGREEMENT (this “Credit Agreement”) is entered into
as of October 17, 2018, among EURONET WORLDWIDE, INC., a Delaware corporation,
certain subsidiaries identified herein, as Borrowers and Guarantors, the Lenders
and L/C Issuers identified herein, and BANK OF AMERICA, N.A., as Administrative
Agent. In consideration of these premises and the mutual covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto covenant and agree as follows: ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS 1.01 Defined Terms. As used in this Credit
Agreement, the following terms have the meanings provided below: “Acquisition”
means a purchase or acquisition by any Person (a) that after giving effect
thereto first results in such Person owning more than 50% of the Capital Stock
with ordinary voting power of another Person or (b) of all or any substantial
portion of the property (other than Capital Stock) of another Person, or all or
any substantial portion of the property (other than Capital Stock) of any
business or geographic unit or division of another Person, whether or not
involving a merger or consolidation with such Person. “Acquire” shall have a
correlative meaning. For the avoidance of doubt, once a Person owns more than
50% of the Capital Stock with ordinary voting power of another Person,
additional purchases or acquisitions of additional Capital Stock of such other
Person will not be considered Acquisitions. “Acquisition Consideration” means,
with respect to any Acquisition, the aggregate cash and non-cash consideration
for such Acquisition. The “Acquisition Consideration” for any Acquisition
expressly includes Indebtedness assumed in such Acquisition and the good faith
estimate by the Borrower of the maximum amount of any deferred purchase price
obligations (including contingent consideration payments) incurred in connection
with such Acquisition. “Adequate Assurance” means (i) with respect to L/C
Obligations, such assurance as the applicable L/C Issuer may require in its
discretion, and (ii) with respect to Swingline Loans, such assurance as the
applicable Swingline Lender may require in its discretion, in each case, that
any Defaulting Lender will be capable of honoring its obligations to fund its
portion of L/C Obligations and Swingline Loans, as appropriate, and
participation interests therein, including existing and future obligations
hereunder and under the other Credit Documents. Adequate Assurance may be in the
form of cash collateral, posting of letters of credit or other arrangement, in
each case in form, amount and other respects satisfactory to the applicable L/C
Issuer or applicable Swingline Lender, as applicable, in their discretion.
“Administrative Agent” means Bank of America in its capacity as administrative
agent for the Lenders under any of the Credit Documents, or any successor
administrative agent. NYDOCS02/1161559.5



--------------------------------------------------------------------------------



 
[euronetcreditagreement20007.jpg]
EXECUTION COPY “Administrative Agent’s Office” means, with respect to any
currency, the Administrative Agent’s address and, as appropriate, account as set
forth on Schedule 11.02 (as may be updated from time to time) with respect to
such currency, or such other address or account with respect to such currency as
the Administrative Agent may from time to time notify the Borrowers and the
Lenders. “Administrative Questionnaire” means an administrative questionnaire
for the Lenders in a form supplied by the Administrative Agent. “ADT” means
automated deposit teller machines or other similar devices capable of accepting
deposits, but that cannot dispense cash, that are owned, leased, operated or
serviced by members of the Consolidated Group. “Affiliate” means, with respect
to any Person, another Person that directly or indirectly, through one or more
intermediaries, Controls or is Controlled by or is under common Control with the
Person specified. “Aggregate Master Revolving Commitments” means the Master
Revolving Commitments of all the Lenders. “Aggregate Master Revolving Committed
Amount” means an amount equal to the Aggregate USD Revolving Committed Amount.
The Aggregate Master Revolving Committed Amount on the Closing Date is One
Billion Dollars ($1,000,000,000). “Aggregate Primary Currency Revolving
Committed Amount” has the meaning provided in Section 2.01(b)(i). “Aggregate
Secondary Currency Revolving Committed Amount” has the meaning provided in
Section 2.01(c)(i). “Aggregate USD Revolving Committed Amount” has the meaning
provided in Section 2.01(a)(i). “Agreement Currency” has the meaning provided in
Section 11.18. “Alternative Currency” means (i) for Letters of Credit,
Australian Dollars, British Pounds Sterling, Canadian Dollars, Czech Koruna,
Danish Krone, Euros, Hungarian Forints, Japanese Yen, New Zealand Dollars,
Norwegian Krone, Polish Zlotys, Swedish Krona, Swiss Francs and each other
currency (other than Dollars) that is approved in accordance with Section 1.06;
(ii) for Primary Currency Revolving Loans, Australian Dollars, British Pounds
Sterling, Canadian Dollars, Danish Krone, Euros, Japanese Yen, New Zealand
Dollars, Norwegian Krone, Swedish Krona, Swiss Francs and each other currency
(other than Dollars) that is approved in accordance with Section 1.06;
NYDOCS02/1161559.5 2



--------------------------------------------------------------------------------



 
[euronetcreditagreement20008.jpg]
EXECUTION COPY (iii) for Primary Currency Swingline Loans, British Pounds
Sterling, Euros and each other currency (other than Dollars) that is approved in
accordance with Section 1.06; and (iv) for Secondary Currency Revolving Loans,
Czech Koruna, Hungarian Forints, Polish Zlotys and each other currency (other
than Dollars) that is approved in accordance with Section 1.06. “Alternative
Currency Equivalent” means, at any time, with respect to any amount denominated
in Dollars, the equivalent amount thereof in the applicable foreign currency as
determined by the Administrative Agent or the L/C Issuer, as the case may be, at
such time on the basis of the Spot Rate (determined in respect of the most
recent Revaluation Date) for the purchase of such foreign currency with Dollars.
“Anti-Corruption Laws” has the meaning provided in Section 6.14. “Applicable
Foreign Obligor Documents” has the meaning provided in Section 6.13(a).
“Applicable Percentage” means, from time to time, the following percentages per
annum, based upon the Debt Rating as set forth below: Floating Fixed LIBOR
Pricing Debt Rating (S&P / LIBOR Letter of Base Rate Rate Level Moody’s / Fitch)
Rate Loans Credit Fee Loans Loans Facility Fee I ≥ BBB+ / Baa1 / BBB+ 0.950%
0.950% 0.000% 0.950% 0.175% II BBB / Baa2 / BBB 1.050% 1.050% 0.050% 1.050%
0.200% III BBB- / Baa3 / BBB- 1.150% 1.150% 0.150% 1.150% 0.225% IV BB+ / Ba1 /
BB+ 1.325% 1.325% 0.325% 1.325% 0.300% V < BB / Ba2 / BB 1.625% 1.625% 0.625%
1.625% 0.375% “Debt Rating” means, as of any date of determination, the rating
as determined by any of S&P, Moody’s or Fitch (collectively, the “Debt Ratings”)
of EWI’s corporate credit rating or, in the absence of a corporate credit
rating, the rating of EWI’s non-credit- enhanced, senior unsecured long-term
debt; provided that (a) if the respective Debt Ratings issued by foregoing three
rating agencies differ, the Pricing Level of two of such rating agencies shall
apply or, in the case where the three rating agencies have different Debt
Ratings, the Debt Rating that is the middle of such Debt Ratings shall apply;
(b) if EWI has only two Debt Ratings and the respective Debt Ratings issued by
the rating agencies differ by one level, then the Pricing Level for the higher
of such Debt Ratings shall apply (with the Debt Rating for Pricing Level I being
the highest and the Debt Rating for Pricing Level V being the lowest) and if
there is a split in Debt Ratings of more than one level, then the Pricing Level
that is one level lower than the Pricing Level of the higher Debt Rating shall
apply; (c) if EWI has only one Debt Rating, the Pricing Level of such Debt
Rating shall apply; and (d) if EWI does not have any Debt Rating, Pricing Level
V shall apply. NYDOCS02/1161559.5 3



--------------------------------------------------------------------------------



 
[euronetcreditagreement20009.jpg]
EXECUTION COPY Initially, the Applicable Percentage shall be determined based
upon Pricing Level III. Thereafter, each change in the Applicable Percentage
resulting from a publicly announced change in the Debt Rating shall be effective
during the period commencing on the date of the public announcement thereof and
ending on the date immediately preceding the effective date of the next such
change. “Applicable Time” means, with respect to any borrowings and payments in
any Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
applicable L/C Issuer, as the case may be, to be necessary for timely settlement
on the relevant date in accordance with normal banking procedures in the place
of payment. “Applicant Borrower” has the meaning provided in Section 2.14(b).
“Approved Bank” means (a) any Lender, (b) any commercial bank of recognized
standing having capital and surplus in excess of $500 million in the case of a
domestic commercial bank and $250 million (or the U.S. Dollar equivalent as of
the date of determination) in the case of a foreign bank, or (c) any bank whose
short-term commercial paper rating from S&P is at least A-2 or the equivalent
thereof or from Moody’s is at least P-2 or the equivalent thereof. “Approved
Fund” means any Fund that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender. “Approved Jurisdictions” means (a) the United
States and any state or commonwealth thereof, and (b) any jurisdiction other
than a jurisdiction set forth on a listing of sanctioned jurisdictions by the
United States Office of Foreign Assets Control Restrictions, as set forth at
http://www.treas.gov/offices/enforcement/ofac/programs/ or any successor
webpage, where the sanctions are directed at the government of such jurisdiction
or all nationals of such jurisdiction. “Arrangers” means each of MLPF&S (or any
other registered broker-dealer wholly- owned by Bank of America Corporation to
which all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Credit Agreement),
Wells Fargo Securities, LLC and U.S. Bank National Association, in their
capacity as joint lead arrangers and joint book managers, and each of BMO
Capital Markets Corp., Compass Bank, Credit Agricole Corporate and Investment
Bank, Fifth Third Bank, KeyBank National Association, Lloyds Bank Corporate
Markets plc and Regions Bank, in their capacity as joint lead arrangers.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06) and accepted by the Administrative Agent, in
substantially the form of Exhibit 11.06 or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent. NYDOCS02/1161559.5 4



--------------------------------------------------------------------------------



 
[euronetcreditagreement20010.jpg]
EXECUTION COPY “ATM” means automated teller machines or other similar devices
capable of dispensing cash (and, in some cases, offering other transactions)
that are owned, leased, operated or serviced by members of the Consolidated
Group. “ATM Cash Supply Arrangements” means “vault cash” supply arrangements,
banknote leasing arrangements, ATM sponsorship arrangements and other similar
arrangements pursuant to which banks or other financial institutions provide
members of the Consolidated Group with electronic or physical currency to fill
ATMs and such electronic or physical currency is segregated from any other cash
of members of the Consolidated Group. “ATM Cash Supply Obligations” obligations
arising out of banknote leasing, “vault cash” supply, ATM sponsorship and
similar arrangements under ATM cash supply arrangements consistent with past
practice, and loans and lines of credit serving the same purpose; provided, in
each case, (1) the proceeds from any such arrangements (including, for purposes
hereof, such loans and lines of credit) are used solely to service ATMs and for
no other purpose, (2) the associated cash and currency that are the subject of
such arrangements will be kept strictly segregated and apart from other cash and
currency not associated with the operation and settlement of the respective ATM
network, and (3) any liens relating thereto will be limited to the cash and
currency provided, receivables from card organizations and/or segregated bank
accounts relating to the operation and settlement of the respective ATM network.
“Attributable Principal Amount” means (a) in the case of Capital Leases, the
amount of capital lease obligations determined in accordance with GAAP, (b) in
the case of Synthetic Leases, an amount determined by capitalization of the
remaining lease payments thereunder as if it were a Capital Lease determined in
accordance with GAAP, (c) in the case of a Securitization Transaction, at any
time, an amount equal to the outstanding principal amount of the financing,
including commitments relating thereto, provided pursuant to a Securitization
Transaction (including, in the case of a Securitization Transaction established
to facilitate the issuance of letters of credit and bank guarantees, the maximum
amount available to be drawn under all such letters of credit and bank
guarantees outstanding thereunder, and the commitments relating thereto)
determined by the Administrative Agent in its reasonable discretion, and (d) in
the case of sale and leaseback transaction, the present value (discounted in
accordance with GAAP at the debt rate implied in the applicable lease) of the
obligations of the lessee for rental payments during the term of such lease.
“Australian Dollars” means the lawful currency of Australia. “Auto-Extension
Letter of Credit” has the meaning provided in Section 2.03(b)(iii).
“Auto-Reinstatement Letter of Credit” has the meaning provided in Section
2.03(b)(iv). “Bail-In Action” means the exercise of any Write-Down and
Conversion Powers by the applicable EEA Resolution Authority in respect of any
liability of an EEA Financial Institution. “Bail-In Legislation” means, with
respect to any EEA Member Country implementing Article 55 of Directive
2014/59/EU of the European Parliament and of the Council of the European Union,
the implementing law for such EEA Member Country from time to time which is
described in the EU Bail-In Legislation Schedule. NYDOCS02/1161559.5 5



--------------------------------------------------------------------------------



 
[euronetcreditagreement20011.jpg]
EXECUTION COPY “Bank of America” means Bank of America, N.A., together with its
successors. “Base Rate” means for any day a fluctuating rate per annum equal to
the highest of (a) the Federal Funds Rate plus one-half of one percent (0.5%),
(b) the Prime Rate and (c) except during a Fixed LIBOR Rate Unavailability
Period, the Fixed LIBOR Rate for Dollars plus one percent (1.0%). “Base Rate
Loan” means a Loan that bears interest based on the Base Rate. All Base Rate
Loans shall be denominated in Dollars. “Beneficial Ownership Certification”
means a certification regarding beneficial ownership as required by the
Beneficial Ownership Regulation. “Beneficial Ownership Regulation” means 31
C.F.R. § 1010.230. “Borrowers” means: (i) for USD Revolving Loans, EWI and those
Designated Borrowers identified as such on Schedule 2.14; (ii) for Letters of
Credit, EWI and those Designated Borrowers identified as such on Schedule 2.14;
(iii) for USD Swingline Loans, EWI and those Designated Borrowers identified as
such on Schedule 2.14; (iv) for Primary Currency Revolving Loans, EWI and those
Designated Borrowers identified as such on Schedule 2.14; (v) for Primary
Currency Swingline Loans, EWI and those Designated Borrowers identified as such
on Schedule 2.14; and (vi) for Secondary Currency Revolving Loans, EWI and those
Designated Borrowers identified as such on Schedule 2.14. “Borrowing” means (a)
a borrowing consisting of simultaneous Loans of the same Type, in the same
currency and, in the case of Fixed LIBOR Rate Loans, having the same Interest
Period, or (b) a borrowing of Swingline Loans, as appropriate. “British Pounds
Sterling” means the lawful currency of the United Kingdom. “Business Day” means
any day other than a Saturday, Sunday or other day on which commercial banks are
authorized to close under the Laws of, or are in fact closed in, the state where
the Administrative Agent’s Office with respect to Revolving Loan Obligations
denominated in Dollars is located or in the State of New York, and: (a) if such
day relates to any interest rate settings as to a Fixed LIBOR Rate Loan
denominated in Dollars, any fundings, disbursements, settlements and payments in
NYDOCS02/1161559.5 6



--------------------------------------------------------------------------------



 
[euronetcreditagreement20012.jpg]
EXECUTION COPY Dollars in respect of any such Fixed LIBOR Rate Loan, or any
other dealings in Dollars to be carried out pursuant to this Credit Agreement in
respect of any such Fixed LIBOR Rate Loan, means any such day that is also a
London Banking Day; (b) if such day relates to any interest rate settings as to
a Fixed LIBOR Rate Loan denominated in Euro, any fundings, disbursements,
settlements and payments in Euro in respect of any such Fixed LIBOR Rate Loan,
or any other dealings in Euro to be carried out pursuant to this Credit
Agreement in respect of any such Fixed LIBOR Rate Loan, means a TARGET Day; (c)
if such day relates to any interest rate settings as to a Fixed LIBOR Rate Loan
denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and (d) if such day relates to any fundings, disbursements,
settlements and payments in a currency other than Dollars or Euro in respect of
a Fixed LIBOR Rate Loan denominated in a currency other than Dollars or Euro, or
any other dealings in any currency other than Dollars or Euro to be carried out
pursuant to this Credit Agreement in respect of any such Fixed LIBOR Rate Loan
(other than any interest rate settings), means any such day on which banks are
open for foreign exchange business in the principal financial center of the
country of such currency. “CAM Exchange” means the exchange of the Lenders’
interests as provided in Section 9.04. “CAM Exchange Date” means the date on
which an Event of Default under Section 9.01(f) or (g) shall occur. “CAM
Percentage” means, as to each Lender, a fraction, expressed as a decimal, of
which (a) the numerator shall be the aggregate Dollar Equivalent of the sum of
(i) the Specified Obligations owed to such Lender and (ii) such Lender’s
participations in undrawn amounts of Letters of Credit, in each case immediately
prior to the CAM Exchange Date and (b) the denominator shall be the aggregate
Dollar Equivalent of the sum of (i) the Specified Obligations owed to all the
Lenders and (ii) the aggregate undrawn amount of all outstanding Letters of
Credit, in each case immediately prior to the CAM Exchange Date. “Canadian
Dollars” means the lawful currency of Canada. “Capital Lease” means, as applied
to any Person, any lease of any property by that Person as lessee that is
required to be accounted for as a capital lease on the balance sheet of that
Person in accordance with GAAP as in effect on the date hereof (without regard
to any change in GAAP after the date hereof). “Capital Stock” means (a) in the
case of a corporation, capital stock, (b) in the case of an association or
business entity, any and all shares, interests, participations, rights or other
equivalents (however designated) of capital stock, (c) in the case of a
partnership, partnership interests (whether general or limited), (d) in the case
of a limited liability company, membership NYDOCS02/1161559.5 7



--------------------------------------------------------------------------------



 
[euronetcreditagreement20013.jpg]
EXECUTION COPY interests and (e) any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person. “Cash Collateralize” means to
pledge and deposit with or deliver to the Administrative Agent, for the benefit
of one or more of the Administrative Agent, L/C Issuers or Swingline Lenders (as
applicable) and the Lenders, as collateral for L/C Obligations, Obligations in
respect of Swingline Loans, or obligations of Lenders to fund participations in
respect of either thereof (as the context may require), (a) cash or deposit
account balances, (b) backstop letters of credit entered into on terms, from
issuers and in amounts satisfactory to the Administrative Agent and the L/C
Issuer, and/or (c) if the applicable L/C Issuer or Swingline Lender benefitting
from such collateral shall agree in its sole discretion, other credit support,
in each case pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and the applicable L/C Issuer or the
applicable Swingline Lender (as applicable). “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such Cash
Collateral and other credit support. “Cash Equivalents” means (a) securities
issued or directly and fully guaranteed or insured by the United States or any
agency or instrumentality thereof (provided that the full faith and credit of
the United States is pledged in support thereof) having maturities of not more
than twelve months from the date of acquisition, (b) time deposits and
certificates of deposit of any Approved Bank, in each case with maturities of
(i) if such deposits may be withdrawn at any time without penalty, any duration
and (ii) in all other cases, not more than thirteen (13) months from the date of
acquisition, (c) commercial paper and variable or fixed rate notes issued by any
Approved Bank (or by the parent company thereof) or any variable rate notes
issued by, or guaranteed by, any domestic corporation rated A-2 (or the
equivalent thereof) or better by S&P or P-2 (or the equivalent thereof) or
better by Moody’s and maturing within thirteen (13) months of the date of
acquisition, (d) repurchase agreements entered into by any Person with a bank or
trust company (including any of the Lenders) or recognized securities dealer
having capital and surplus in excess of $500 million for direct obligations
issued by or fully guaranteed by the United States in which such Person shall
have a perfected first priority security interest (subject to no other Liens)
and having, on the date of purchase thereof, a fair market value of at least
100% of the amount of the repurchase obligations, (e) Investments (classified in
accordance with GAAP as current assets) in money market investment programs
registered under the Investment Company Act of 1940, as amended, that are
administered by reputable financial institutions having capital of at least $500
million and the portfolios of which are limited to Investments of the character
described in the foregoing subclauses hereof and (f) any cash collateral
permitted under Section 8.01(o). “Change in Law” means the occurrence, after the
Closing Date, of any of the following: (a) the adoption or taking effect of any
law, rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any NYDOCS02/1161559.5 8



--------------------------------------------------------------------------------



 
[euronetcreditagreement20014.jpg]
EXECUTION COPY successor or similar authority) or the United States or foreign
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued. “Change of Control” means, with respect to EWI, an event or series of
events by which: (a) any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding any
employee benefit plan of such person or its subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire (such right, an “option
right”), whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of 50% or more of the equity securities of
such Person entitled to vote for members of the board of directors or equivalent
governing body of such Person on a fully diluted basis (and taking into account
all such securities that such person or group has the right to acquire pursuant
to any option right); or (b) during any period of twelve (12) consecutive
months, a majority of the members of the board of directors or other equivalent
governing body of such Person cease to be composed of individuals (i) who were
members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body.
“Closing Date” means the first date all conditions precedent in Section 5.01 are
satisfied or waived in accordance with Section 11.01. “Commitment Period” means
the period from and including the Closing Date to the earlier of (a)(i) in the
case of Revolving Loans and Swingline Loans, the Termination Date or (ii) in the
case of the Letters of Credit, the L/C Expiration Date, or (b) in each case, the
date on which the Revolving Commitments shall have been terminated as provided
herein. “Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1
et seq.). “Compliance Certificate” means a certificate substantially in the form
of Exhibit 7.02(b). “Connection Income Taxes” means Other Connection Taxes that
are imposed on or measured by net income (however denominated) or that are
franchise Taxes or branch profits Taxes. “Consolidated Capital Expenditures”
means, for any period for the Consolidated Group, all additions to plant,
property and equipment as determined in accordance with GAAP, but
NYDOCS02/1161559.5 9



--------------------------------------------------------------------------------



 
[euronetcreditagreement20015.jpg]
EXECUTION COPY excluding, in any event, (i) expenditures made in connection with
Acquisitions, (ii) expenditure of insurance proceeds or condemnation awards made
in repair or replacement of plant, property and equipment that has been lost,
damaged, destroyed or condemned, and (iii) reinvestment of net cash proceeds
from plant, property and equipment that has been sold or otherwise disposed of.
Except as otherwise expressly provided, the applicable period shall be the four
consecutive fiscal quarters ending as of the date of determination.
“Consolidated EBITDA” means, for any period for the Consolidated Group, without
duplication, the sum of (i) operating income, plus (ii) depreciation, plus (iii)
amortization, plus (iv) interest income from the operations of the epay Segment,
plus (v) to the extent deducted in the calculation of operating income, one-time
non-cash charges, plus (vi) non-cash expenses recognized pursuant to FASB ASC
Topic 718 (Compensation – Stock Compensation) plus (vii) net income from joint
ventures and other minority interests owned by members of the Consolidated Group
when and as earned and received plus (viii) charges (gains) resulting from
adjustments to acquisition-related contingent consideration and adjustments to
other acquisition- related contingent assets and liabilities pursuant to FASB
ASC Topic 805 (Business Combinations) plus (ix) non-recurring or unusual losses
or expenses (including costs and expenses of litigation included in operating
income); provided that appropriate adjustments will be made in subsequent
periods where cash payments are subsequently made in respect of non- cash
charges previously excluded under clauses (v) and (vi). Except as otherwise
expressly provided, the applicable period shall be the four consecutive fiscal
quarters ending as of the date of determination. “Consolidated Funded Debt”
means Funded Debt of the Consolidated Group determined on a consolidated basis
in accordance with GAAP, provided that for purposes hereof obligations in
respect of letters of credit and bank guaranties will be net of cash collateral
provided therefore. “Consolidated Group” means EWI and its subsidiaries
determined on a consolidated basis in accordance with GAAP. “Consolidated
Interest Coverage Ratio” means, for the Consolidated Group for the period of
four consecutive fiscal quarters then ending, the ratio of (i) Consolidated
EBITDA to (ii) Consolidated Interest Expense. “Consolidated Interest Expense”
means, for any period for the Consolidated Group, the portion of interest
expense paid in cash in the period (provided that, for purposes of this
calculation, payments required under ATM Cash Supply Arrangements that
constitute interest expense for purposes of GAAP shall not constitute interest
expense). Except as otherwise expressly provided, the applicable period shall be
the four consecutive fiscal quarters ending as of the date of determination.
“Consolidated Total Leverage Ratio” means, as of the last day of each fiscal
quarter, the ratio of (i) Consolidated Funded Debt as of such day, to (ii)
Consolidated EBITDA for the period of four consecutive fiscal quarters ending as
of such day. NYDOCS02/1161559.5 10



--------------------------------------------------------------------------------



 
[euronetcreditagreement20016.jpg]
EXECUTION COPY “Contractual Obligation” means, as to any Person, any provision
of any security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound. “Control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management or policies of a
Person, whether through the ability to exercise voting power, by contract or
otherwise. “Credit Agreement” has the meaning provided in the recitals hereto,
as the same may be amended and modified from time to time. “Credit Documents”
means this Credit Agreement, the Notes, the Fee Letter, the Guaranties, each
Designated Borrower Request and Assumption Agreement, the Issuer Documents, each
Designated Borrower Notice, the Joinder Agreements, any agreement creating or
perfecting rights in Cash Collateral pursuant to the provisions of Section 2.16
of this Credit Agreement and the Lender Joinder Agreements. “Credit Extension”
means each of the following: (a) a Borrowing, (b) the conversion or continuation
of a Borrowing, and (c) an L/C Credit Extension. “Credit Parties” means,
collectively, the Borrowers and the Guarantors. “Credit Party Materials” has the
meaning provided in Section 7.02. “CTA” means the Corporation Tax Act 2009.
“Czech Koruna” means the lawful currency of the Czech Republic. “Danish Krone”
means the lawful currency of Denmark. “Debtor Relief Laws” means the Bankruptcy
Code of the United States, and all other liquidation, conservatorship,
bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief Laws of the
United States or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally. “Default” means any event, act or
condition that constitutes an Event of Default or that, with the giving of
notice, the passage of time, or both, would constitute an Event of Default.
“Default Rate” means (a) in the case of the Letter of Credit Fee, an interest
rate equal to the sum of (i) the Applicable Percentage, plus (ii) two percent
(2.0%) per annum; (b) in the case of Fixed LIBOR Rate Loans, an interest rate
equal to the sum of (i) the Fixed LIBOR Rate therefor, plus (ii) the Applicable
Percentage, plus (iii) two percent (2.0%) per annum; NYDOCS02/1161559.5 11



--------------------------------------------------------------------------------



 
[euronetcreditagreement20017.jpg]
EXECUTION COPY (c) in the case of Floating LIBOR Rate Loans, an interest rate
equal to the sum of (i) the Floating LIBOR Rate therefor, plus (ii) the
Applicable Percentage, plus (iii) two percent (2.0%) per annum; (d) in the case
of Overnight Rate Loans, an interest rate equal to the sum of (i) the Overnight
Rate therefor, plus (ii) the Applicable Percentage, plus (iii) two percent
(2.0%) per annum; and (e) in all other cases, including Base Rate Loans, an
interest rate equal to the sum of (i) the Base Rate, plus (ii) the Applicable
Percentage, plus (iii) two percent (2.0%) per annum. “Defaulting Lender” means
any Lender that (a) has failed to (i) fund all or any portion of its Loans
within two Business Days of the date such Loans were required to be funded
hereunder unless such Lender notifies the Administrative Agent and the Borrowers
in writing that such failure is the result of such Lender’s determination that
one or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to the Administrative Agent, an L/C
Issuer, a Swingline Lender or any other Lender any other amount required to be
paid by it hereunder (including in respect of its participation in Letters of
Credit or Swingline Loans) within two Business Days of the date when due, (b)
has notified the Borrowers, the Administrative Agent, an L/C Issuer or a
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the
Borrowers, to confirm in writing to the Administrative Agent and the Borrowers
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrowers), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law or a Bail-In
Action, or (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority or
instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Lender. Any determination by the Administrative Agent
that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender as of the date established therefor by the Administrative
Agent in a NYDOCS02/1161559.5 12



--------------------------------------------------------------------------------



 
[euronetcreditagreement20018.jpg]
EXECUTION COPY written notice of such determination which shall be delivered by
the Administrative Agent to the Borrowers, the L/C Issuers, the Swingline
Lenders and the Lenders promptly following such determination. “Designated
Borrower Limit” means, for any Borrower, the amount shown on Schedule 2.14 as
its “Designated Borrower Limit”, and for any Applicant Borrower that becomes a
Borrower hereunder in accordance with the provisions of Section 2.14(b), the
amount identified in the Designated Borrower Request and Assumption Agreement.
The Designated Borrower Limit is part of, and not in addition to, the Aggregate
Master Revolving Commitments. “Designated Borrower Notice” has the meaning
provided in Section 2.14(b). “Designated Borrower Request and Assumption
Agreement” has the meaning provided in Section 2.14(b). “Designated Borrowers”
means the Borrowers identified on Schedule 2.14 and any Applicant Borrower that
becomes a Borrower hereunder in accordance with the provisions of Section
2.14(b). “Designated Jurisdiction” means any country or territory to the extent
that such country or territory is the subject of any Sanction. “Direction” has
the meaning provided in Section 3.01(a). “Disposition” or “Dispose” means the
sale, transfer, license, lease or other disposition (including any sale and
leaseback transaction) of any Property by any Person, including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith. “Dollar”,
“U.S. Dollar”, “$” and “USD$” means the lawful currency of the United States.
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any other currency, the equivalent amount thereof in Dollars as
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such other
currency. “Domestic Borrower” means a Borrower that is organized under the laws
of any State of the United States or the District of Columbia. “Domestic Credit
Party” means a Credit Party that is organized under the laws of any State of the
United States or the District of Columbia. “Domestic Subsidiary” means any
Subsidiary that is organized under the laws of any State of the United States or
the District of Columbia, provided that any limited liability company, organized
under the laws of any State of the United States or the District of Columbia and
that is a Wholly Owned Subsidiary of a Foreign Subsidiary shall be considered to
be a NYDOCS02/1161559.5 13



--------------------------------------------------------------------------------



 
[euronetcreditagreement20019.jpg]
EXECUTION COPY Foreign Subsidiary rather than a Domestic Subsidiary for all
purposes of this Credit Agreement and the other Credit Documents. “Dutch
Obligor” means any Borrower or any Guarantor incorporated in the Netherlands.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent. “EEA Member Country”
means any of the member states of the European Union, Iceland, Liechtenstein,
and Norway. “EEA Resolution Authority” means any public administrative authority
or any Person entrusted with public administrative authority of any EEA Member
Country (including any delegee) having responsibility for the resolution of any
EEA Financial Institution. “Eligible Assignee” means any Person that meets the
requirements to be an assignee under Section 11.06(b) (subject to such consents,
if any, as may be required under Section 11.06(b)(iii)); provided, however, that
for loans and commitments in respect of the Primary Currency Revolving Loan
Obligations and the Secondary Currency Revolving Loan Obligations, an Eligible
Assignee shall include only a Lender, an Affiliate of a Lender or another
Person, which, through its Lending Offices, is capable of lending the applicable
Alternative Currencies without the imposition of any additional Indemnified
Taxes, as the case may be. “EMU” means the economic and monetary union in
accordance with the Treaty of Rome 1957, as amended by the Single European Act
1986, the Maastricht Treaty of 1992 and the Amsterdam Treaty of 1998. “EMU
Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency. “Environmental Laws” means any and all federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems. “Environmental Liability” means any liability,
contingent or otherwise (including any liability for damages, costs of
environmental remediation, fines, penalties or indemnities), of the Borrowers,
any other Credit Party or any of their respective Subsidiaries directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into
NYDOCS02/1161559.5 14



--------------------------------------------------------------------------------



 
[euronetcreditagreement20020.jpg]
EXECUTION COPY the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing. “epay Segment” means the reportable “epay”
segment as referenced and reported in Form 10-K and Form 10-Q filed by EWI with
the SEC. “ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with EWI within the meaning of Section 414(b) or (c) of the
Internal Revenue Code (and Sections 414(m) and (o) of the Internal Revenue Code
for purposes of provisions relating to Section 412 of the Internal Revenue
Code). “ERISA Event” means (a) a Reportable Event with respect to a Pension
Plan; (b) a withdrawal by EWI or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by EWI or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Sections 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition that would reasonably be expected
to constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
or (f) the imposition of any liability under Title IV of ERISA, other than for
PBGC premiums due but not delinquent under Section 4007 of ERISA, upon EWI or
any ERISA Affiliate. “EU Bail-In Legislation Schedule” means the EU Bail-In
Legislation Schedule published by the Loan Market Association (or any successor
Person), as in effect from time to time. “Euro” or “€” mean the single lawful
currency of the Participating Member States. “Event of Default” has the meaning
provided in Section 9.01. “EWI” means Euronet Worldwide, Inc., a Delaware
corporation. “Excluded Swap Obligation” means, with respect to any Credit Party,
any Swap Obligation if, and to the extent that, all or a portion of the Guaranty
by such Credit Party of, or the grant under a Credit Document by such Guarantor
of a security interest to secure, such Swap Obligation (or any Support
Obligation in respect thereof) is or becomes illegal under the Commodity
Exchange Act (or the application or official interpretation thereof) by virtue
of such Credit Party’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act (determined after
giving effect to Section 4.08 hereunder and any other “keepwell”, support or
other agreement for the benefit of such Credit Party and any and all guarantees
of such Credit Party’s Swap Obligations by other Credit Parties) at the time the
Guaranty by such Credit Party, or grant by such Credit Party of a security
interest, becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a Master Agreement governing more than one Swap
Contract, such exclusion shall apply only to the NYDOCS02/1161559.5 15



--------------------------------------------------------------------------------



 
[euronetcreditagreement20021.jpg]
EXECUTION COPY portion of such Swap Obligation that is attributable to Swap
Contracts for which such Guaranty or security interest is or becomes excluded in
accordance with the first sentence of this definition. “Excluded Taxes” means,
any of the following Taxes imposed on or with respect to any Recipient or
required to be withheld or deducted from a payment to a Recipient, (a) Taxes
imposed on or measured by net income (however denominated), franchise Taxes, and
branch profits Taxes, in each case, (i) imposed as a result of such Recipient
being organized under the laws of, or having its principal office or, in the
case of any Lender, its Lending Office located in, the jurisdiction imposing
such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or Commitment pursuant to a law in effect on
the date on which (i) such Lender acquires such interest in the Loan or
Commitment (other than pursuant to an assignment request by the Borrower under
Section 11.13) or (ii) such Lender changes its Lending Office, except in each
case to the extent that, pursuant to Section 3.01(a)(ii), (a)(iii) or (c),
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e), and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA. “Existing Credit Agreement” means
the Amended and Restated Credit Agreement dated as of August 18, 2011 (as
amended prior to the date hereof) among EWI, the Subsidiaries and Affiliates of
EWI parties thereto as borrowers and/or guarantors, the lenders parties thereto
and Bank of America as administrative agent and collateral agent. “Existing
Letters of Credit” means those letters of credit outstanding on the Closing Date
and identified as such on Schedule 2.03. “Exposure” means, with respect to any
Lender, the sum at such time, without duplication, of (a) such Lender’s USD
Revolving Commitment Percentage of the Outstanding Amount of the USD Revolving
Loan Obligations (including any participation interests in Letters of Credit and
USD Swingline Loans) plus (b) such Lender’s Primary Currency Revolving
Commitment Percentage of the Outstanding Amount of the Primary Currency
Revolving Loan Obligations (including any participation interests in Primary
Currency Swingline Loans) plus (c) such Lender’s Secondary Currency Revolving
Commitment Percentage of the Outstanding Amount of the Secondary Currency
Revolving Loan Obligations. “FASB ASC” means the Accounting Standards
Codification of the Financial Accounting Standards Board. “FATCA” means Sections
1471 through 1474 of the Internal Revenue Code, as of the date of this Credit
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Internal Revenue Code and any fiscal or
regulatory legislation, rules or practices adopted NYDOCS02/1161559.5 16



--------------------------------------------------------------------------------



 
[euronetcreditagreement20022.jpg]
EXECUTION COPY pursuant to any intergovernmental agreement, treaty or convention
among Governmental Authorities and implementing such Sections of the Internal
Revenue Code. “Federal Funds Rate” means, for any day, the rate per annum equal
to the weighted average of the rates on overnight federal funds transactions
with members of the Federal Reserve System, as published by the Federal Reserve
Bank of New York on the Business Day next succeeding such day; provided that (a)
if such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100th of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent and (c) if the Federal Funds Rate shall
be less than zero, such rate shall be deemed to be zero for the purposes of this
Credit Agreement. “Fee Letter” means (i) as regards Bank of America and MLPF&S,
the letter agreement, dated August 20, 2018, among EWI, Bank of America and
MLPF&S, (ii) as regards Wells Fargo Securities, as joint lead arranger and joint
book manager, any such letter agreement between EWI, Wells Fargo Bank and Wells
Fargo Securities in respect thereof, (iii) as regards U.S. Bank National
Association, as joint lead arranger and joint book manager, any such letter
agreement between EWI and U.S. Bank National Association in respect thereof and
(iv) for any L/C Issuer, any letter agreement between EWI and such L/C Issuer,
in each such case, as amended, modified, extended, renewed or replaced. “Fitch”
means Fitch, Inc. and any successor thereto. “Fixed LIBOR Base Rate” means: (a)
for any interest calculation with respect to a Fixed LIBOR Rate Loan on any
date: (i) [reserved]; (ii) denominated in a LIBOR Quoted Currency, the rate per
annum equal to the London Interbank Offered Rate or a comparable or successor
thereto which is approved by the Administrative Agent, as published by Bloomberg
(or such other commercially available source providing quotations as may be
designated by the Administrative Agent from time to time) (in such case, the
“LIBOR Rate”) at or about 11:00 a.m. (London time) on the Rate Determination
Date, for deposits in the relevant currency, with a term equivalent to such
Interest Period; (iii) denominated in Australian Dollars, the rate per annum
equal to the Bank Bill Swap Reference Bid Rate or a comparable or successor rate
thereto which is approved by the Administrative Agent (“BBSY”) as published by
Bloomberg (or such other commercially available source providing such quotations
as may be designated by the Administrative Agent from time to time)
NYDOCS02/1161559.5 17



--------------------------------------------------------------------------------



 
[euronetcreditagreement20023.jpg]
EXECUTION COPY at or about 10:30 a.m. (Melbourne, Australia time) on the Rate
Determination Date with a term equivalent to such Interest Period; and (iv)
denominated in any Non-LIBOR Quoted Currency, the rate per annum designated with
respect to such Alternative Currency at the time such Alternative Currency is
approved by the Administrative Agent and the Lenders pursuant to Section 1.06
(a) (or such other commercially available source providing quotations as may be
designated by the Administrative Agent from time to time); and (b) for any
interest calculation with respect to a Base Rate Loan on any date, the rate per
annum equal to the LIBOR Rate at or about 11:00 a.m., (London time) determined
two Business Days prior to such date for Dollar deposits being delivered in the
London interbank market for deposits in Dollars with a term of one month
commencing that day; provided that (x) to the extent a comparable or successor
rate is approved by the Administrative Agent in connection with any rate set
forth in this definition, the approved rate shall be applied in a manner
consistent with market practices; provided further that to the extent that such
market practice is not administratively feasible for the Administrative Agent,
such approved rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent and (y) if the Fixed LIBOR Base Rate
shall be less than zero, such rate shall be deemed to be zero for the purposes
of this Credit Agreement. “Fixed LIBOR Rate” means (a) for any Interest Period
with respect to any Fixed LIBOR Rate Loan, a rate per annum determined by the
Administrative Agent to be equal to the quotient obtained by dividing (i) the
Fixed LIBOR Base Rate for such Fixed LIBOR Rate Loan for such Interest Period by
(ii) one minus the Fixed LIBOR Rate Reserve Percentage for such Fixed LIBOR Rate
Loan for such Interest Period and (b) for any day with respect to any Base Rate
Loan bearing interest at a rate based on the Fixed LIBOR Rate, a rate per annum
determined by the Administrative Agent to be equal to the quotient obtained by
dividing (i) the Fixed LIBOR Base Rate for such Base Rate Loan for such day by
(ii) one minus the Fixed LIBOR Rate Reserve Percentage for such Base Rate Loan
for such day. “Fixed LIBOR Rate Loan” means a Loan that bears interest at a rate
based on clause (a) of the definition of “Fixed LIBOR Base Rate”. Fixed LIBOR
Rate Loans may be denominated in Dollars or in an Alternative Currency. All
Loans denominated in an Alternative Currency must be Fixed LIBOR Rate Loans.
“Fixed LIBOR Rate Reserve Percentage” means, for any day, the reserve percentage
(expressed as a decimal, carried out to five decimal places) in effect on such
day, whether or not applicable to any Lender, under regulations issued from time
to time by the FRB for determining the maximum reserve requirement (including
any emergency, supplemental or other marginal reserve requirement) with respect
to Eurocurrency funding (currently referred to as “Eurocurrency liabilities”).
The Fixed LIBOR Rate for each outstanding Fixed LIBOR Rate Loan and for each
outstanding Base Rate Loan bearing interest at a rate based on the Fixed
NYDOCS02/1161559.5 18



--------------------------------------------------------------------------------



 
[euronetcreditagreement20024.jpg]
EXECUTION COPY LIBOR Rate shall be adjusted automatically as of the effective
date of any change in the Fixed LIBOR Rate Reserve Percentage. “Fixed LIBOR Rate
Unavailability Period” means any period of time during which a notice delivered
to the Borrower in accordance with clauses (a) and (b) of Section 3.03 shall
remain in force and effect. “Floating LIBOR Rate” means a fluctuating rate of
interest set on the first Business Day of each month equal to the LIBOR Rate at
approximately 11:00 a.m. (London time) determined two Business Days prior
thereto for Dollar deposits being delivered in the London interbank market for a
term of one month commencing that day (expressed as a decimal and rounded upward
if the number shown in the last decimal place is 5 or greater) adjusted from
time to time in the sole discretion of the Administrative Agent for then
applicable reserve requirements, deposit insurance assessment rates and other
regulatory costs; provided that if the Floating LIBOR Rate shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Credit
Agreement. “Floating LIBOR Rate Loans” means a Loan that bears interest at a
rate based on the Floating LIBOR Rate. Floating LIBOR Rate Loans may be
denominated in Dollars only. “Foreign Borrower” means a Borrower that is not a
Domestic Borrower. “Foreign Credit Party” means a Credit Party that is not a
Domestic Credit Party. “Foreign Lender” means, with respect to any Borrower, (a)
if such Borrower is a U.S. Person, a Lender that is not a U.S. Person, and (b)
if the Borrower is not a U.S. Person, a Lender that is resident or organized
under the laws of a jurisdiction other than that in which the Borrower is
resident for tax purposes. For purposes of this definition, the United States,
each State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction. “Foreign Obligations” means Obligations of the Foreign
Subsidiaries of EWI, including the Revolving Loan Obligations owing by the
Foreign Borrowers, but excluding, in any event, any Obligation owing by any
Domestic Borrower or Domestic Subsidiary. “Foreign Obligor” means a Credit Party
that is a Foreign Subsidiary. “Foreign Subsidiary” means any Subsidiary that is
not a Domestic Subsidiary. “FRB” means the Board of Governors of the Federal
Reserve System of the United States. “Fronting Exposure” means, at any time
there is a Defaulting Lender, (a) with respect to the L/C Issuers, such
Defaulting Lender’s pro rata share of the outstanding L/C Obligations other than
L/C Obligations as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders or Cash Collateralized in accordance with
the terms hereof, and (b) with respect to the Swingline Lenders, such Defaulting
Lender’s pro rata share of Swingline Loans other than Swingline Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof.
NYDOCS02/1161559.5 19



--------------------------------------------------------------------------------



 
[euronetcreditagreement20025.jpg]
EXECUTION COPY “Fund” means any Person (other than a natural person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
activities. “Funded Debt” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP: (a) all obligations for borrowed money,
whether current or long-term (including the Obligations hereunder), and all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments; (b) all purchase money indebtedness (including indebtedness
and obligations in respect of conditional sales and title retention
arrangements, except for customary conditional sales and title retention
arrangements with suppliers that are entered into in the ordinary course of
business) and all indebtedness and obligations in respect of the deferred
purchase price of property or services (other than (i) trade accounts payable
incurred in the ordinary course of business and payable on customary trade
terms, (ii) unpaid expenses accrued in the ordinary course of business and (iii)
contingent consideration (including, without limitation, guarantees, indemnities
and obligations in respect of purchase price adjustments) in connection with
Acquisitions); (c) all obligations (other than contingent obligations) under
letters of credit (including standby and commercial), bankers’ acceptances and
similar instruments (including bank guaranties and surety bonds); (d) the
Attributable Principal Amount of Capital Leases and Synthetic Leases; (e) the
Attributable Principal Amount of Securitization Transactions (but without regard
to unfunded or undrawn commitments); (f) all preferred stock and comparable
equity interests providing for mandatory redemption, sinking fund or other like
payments; (g) Support Obligations in respect of Funded Debt of another Person;
(h) Funded Debt of any partnership or joint venture or other similar entity in
which such Person is a general partner or joint venturer, and, as such, has
personal liability for such obligations, but only to the extent there is
recourse to such Person for payment thereof. For the avoidance of doubt, Funded
Debt shall not include: (A) ATM Cash Supply Obligations; or (B) obligations
under or in respect of surety bonds, unless and until drawn; or (C) obligations
under or in respect of letters of credit to vendors or suppliers of products,
content or services distributed or provided through processing networks of the
NYDOCS02/1161559.5 20



--------------------------------------------------------------------------------



 
[euronetcreditagreement20026.jpg]
EXECUTION COPY Consolidated Group, unless and until drawn, provided that, in
each such case (1) a trust account or segregated account has been established
therefor for the benefit of such vendors and suppliers (whether for the benefit
of a single vendor or supplier or multiple vendors and/or suppliers), (2) all
cash generated from the distribution or provision of such products, content and
services through the respective processing networks of the Consolidated Group is
deposited in or subject to such trust account or segregated account, and (3)
such cash will be kept segregated and apart from cash not associated with the
distribution or provision of such products, content and services through the
respective processing networks of the Consolidated Group. For purposes hereof,
the amount of Funded Debt shall be determined (i) based on the outstanding
principal amount in the case of borrowed money indebtedness under clause (a) and
purchase money indebtedness and the deferred purchase obligations under clause
(b), (ii) based on the maximum amount available to be drawn in the case of
letter of credit obligations and the other obligations under clause (c), (iii)
in the case of a Securitization Transaction established to facilitate the
issuance of letters of credit and bank guaranties, without duplication for the
letters of credit and bank guaranties issued in connection therewith, and (iv)
based on the amount of Funded Debt that is the subject of the Support
Obligations in the case of Support Obligations under clause (g). “GAAP” means
generally accepted accounting principles in the United States set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or such other principles as may be
approved by a significant segment of the accounting profession in the United
States, that are applicable to the circumstances as of the date of
determination, consistently applied, subject to the provisions of Section 1.03.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guaranteed Obligations” shall have the meaning provided in Section 4.01.
“Guarantors” means (i) EWI, (ii) the Domestic Subsidiaries identified on the
signature pages hereto as “Guarantors”, and (iii) each other Domestic Subsidiary
which after the Closing Date becomes a Guarantor pursuant to a Joinder Agreement
or other documentation in form and substance reasonably acceptable to the
Administrative Agent, in each case together with their respective successors and
permitted assigns. “Guaranty” means (a) the guaranty provided pursuant to
Article IV hereof, and/or (b) any other guaranty agreement in respect of the
Obligations given by any Person, whether by way of Joinder Agreement or
otherwise, in each case as the same may be amended and modified from time to
time. NYDOCS02/1161559.5 21



--------------------------------------------------------------------------------



 
[euronetcreditagreement20027.jpg]
EXECUTION COPY “Hazardous Materials” means all explosive or radioactive
substances or wastes and all hazardous or toxic substances, wastes or other
pollutants, including petroleum or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, infectious
or medical wastes and all other substances or wastes of any nature regulated
pursuant to any Environmental Law. “Honor Date” has the meaning provided in
Section 2.03(c)(i). “Hungarian Forints” means the lawful currency of Hungary.
“IFRS” means international financial reporting standards as adopted by the
International Accounting Standards Board and in effect from time to time.
“Immaterial Subsidiary” means any Subsidiary that is not a Credit Party and that
(considered with its Subsidiaries on a consolidated basis) represents 10% or
less of consolidated revenues for the Consolidated Group (in each such case
determined as of the end of each fiscal quarter for the period of four
consecutive fiscal quarters then ended). “Incremental Credit Facilities” has the
meaning provided in Section 2.01(d). “Indebtedness” means, as to any Person at a
particular time, without duplication, all of the following, whether or not
included as indebtedness or liabilities in accordance with GAAP: (a) all Funded
Debt; (b) all contingent obligations under letters of credit (including standby
and commercial), bankers’ acceptances and similar instruments (including bank
guaranties and surety bonds); (c) net obligations under any Swap Contract; (d)
Support Obligations in respect of Indebtedness of another Person; and (e)
Indebtedness of any partnership or joint venture or other similar entity in
which such Person is a general partner or joint venturer, and, as such, has
personal liability for such obligations, but only to the extent there is
recourse to such Person for payment thereof. For the avoidance of doubt,
Indebtedness shall not include: (A) ATM Cash Supply Obligations; (B) obligations
under or in respect of surety bonds, unless and until drawn; or (C) obligations
under or in respect of letters of credit to vendors or suppliers of products,
content or services distributed or provided through processing networks of the
Consolidated Group, unless and until drawn, provided that, in each such case (1)
a trust account or segregated account has been established therefor for the
benefit of such NYDOCS02/1161559.5 22



--------------------------------------------------------------------------------



 
[euronetcreditagreement20028.jpg]
EXECUTION COPY vendors and suppliers (whether for the benefit of a single vendor
or supplier or multiple vendors and/or suppliers), (2) all cash generated from
the distribution or provision of such products, content and services through the
respective processing networks of the Consolidated Group is deposited in or
subject to such trust account or segregated account, and (3) such cash will be
kept segregated and apart from cash not associated with the distribution or
provision of such products, content and services through the respective
processing networks of the Consolidated Group. For purposes hereof, the amount
of Indebtedness shall be determined (i) based on Swap Termination Value in the
case of net obligations under Swap Contracts under clause (c) and (ii) based on
the outstanding principal amount of the Indebtedness that is the subject of the
Support Obligations in the case of Support Obligations under clause (d).
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (b) to the extent not otherwise
described in clause (a), Other Taxes. “Indemnitee” has the meaning provided in
Section 11.04(b). “Information” has the meaning specified in Section 11.07.
“Interest Payment Date” means, (a) as to any Base Rate Loan and any Floating
LIBOR Rate Loan (including USD Swingline Loans), the last Business Day of each
March, June, September and December and the Termination Date and, in the case of
any Swingline Loan, any other dates as may be mutually agreed upon by the
applicable Borrowers and the applicable Swingline Lender, (b) as to any Fixed
LIBOR Rate Loan, the last day of each Interest Period applicable to such Loan,
the date of repayment of principal of such Loan and the Termination Date, and in
addition, where the applicable Interest Period exceeds three months, the date
every three months after the beginning of such Interest Period; and (c) as to
any Primary Currency Swingline Loan and Overnight Rate Loan, the last day of
each Interest Period applicable thereto and the Termination Date. If an Interest
Payment Date falls on a date that is not a Business Day, such Interest Payment
Date shall be deemed to be the next succeeding Business Day. “Interest Period”
means, (i) as to each Fixed LIBOR Rate Loan, the period commencing on the date
such Fixed LIBOR Rate Loan is disbursed or converted to or continued as a Fixed
LIBOR Rate Loan and ending on the date one week, one, two, three or six months
thereafter (in each case, subject to availability), as selected by the
applicable Borrower in its Loan Notice and (ii) as to each Primary Currency
Swingline Loan and Overnight Rate Loan, the period commencing on the date such
Loan is disbursed and ending on the date as may be offered by the applicable
Lender or Lenders and agreed to by the Borrower; provided that: (a) any Interest
Period that would otherwise end on a day that is not a Business Day shall be
extended to the next succeeding Business Day unless such Business Day falls in
another calendar month, in which case such Interest Period shall end on the next
preceding Business Day; (b) any Interest Period that begins on the last Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar NYDOCS02/1161559.5 23



--------------------------------------------------------------------------------



 
[euronetcreditagreement20029.jpg]
EXECUTION COPY month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and (c)
no Interest Period with respect to any Revolving Loan shall extend beyond the
Termination Date. “Internal Revenue Code” means the Internal Revenue Code of
1986, as amended. “Investment” means, as to any Person, any direct or indirect
acquisition or investment by such Person, whether by means of (a) the purchase
or other acquisition of Capital Stock of another Person, (b) a loan, advance or
capital contribution to, guaranty or assumption of Indebtedness of, or purchase
or other acquisition of any other Indebtedness or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
undertakes any Support Obligation with respect to Indebtedness of such other
Person, or (c) the purchase or other acquisition (in one transaction or a series
of transactions) of assets of another Person that constitute a business unit.
For purposes of covenant compliance, the amount of any Investment shall be the
amount actually loaned or invested, without adjustment for subsequent increases
or decreases in the value of such Investment. “IP Rights” has the meaning
provided in Section 6.11. “IRS” means the United States Internal Revenue
Service. “ISP” means, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice, Inc. (or such later version thereof as may be in effect at the time
of issuance of such Letter of Credit). “Issuer Documents” means, with respect to
any Letter of Credit, the L/C Application and any other document, agreement or
instrument (including such Letter of Credit) entered into by a Borrower (or any
Subsidiary) and the applicable L/C Issuer (or in favor of the applicable L/C
Issuer), relating to such Letter of Credit. “Japanese Yen” means the lawful
currency of Japan. “Joinder Agreement” means a joinder agreement substantially
in the form of Exhibit 7.13 executed and delivered in accordance with the
provisions of Section 7.13. “Judgment Currency” has the meaning provided in
Section 11.18. “Laws” means, collectively, all international, foreign, federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of law. NYDOCS02/1161559.5 24



--------------------------------------------------------------------------------



 
[euronetcreditagreement20030.jpg]
EXECUTION COPY “L/C Advance” means, with respect to each USD Lender, such
Lender’s funding of its participation in any L/C Borrowing. All L/C Advances
must be denominated in Dollars. “L/C Application” means an application and
agreement for the issuance or amendment of a Letter of Credit in the form from
time to time in use by the L/C Issuer. “L/C Borrowing” means any extension of
credit resulting from a drawing under any Letter of Credit that has not been
reimbursed or refinanced as a Borrowing of USD Revolving Loans. All L/C
Borrowings will be denominated in Dollars. “L/C Commitment” means, with respect
to the L/C Issuer, the commitment of the L/C Issuer to issue and to honor
payment obligations under Letters of Credit, and, with respect to each USD
Lender, the commitment of such Lender to purchase its pro rata share of
participation interests in L/C Obligations. The L/C Commitment of any L/C Issuer
may not be increased or extended without the prior written consent of such L/C
Issuer. “L/C Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the increase of the
amount thereof. “L/C Expiration Date” means the day that is seven days prior to
the Termination Date then in effect (or, if such day is not a Business Day, the
immediately preceding Business Day). “L/C Issuer” means (a) as to Existing
Letters of Credit, those lenders identified as an issuer on Schedule 2.03, (b)
in the case of Letters of Credit denominated in Dollars, Bank of America in its
capacity as issuer of such Letters of Credit, together with its successors in
such capacity, (c) in the case of Letters of Credit denominated in Alternative
Currencies, Bank of America in its capacity as issuer of such Letters of Credit
hereunder, together with its successors in such capacity. “L/C Obligations”
means, at any time, the sum of (a) the maximum amount available to be drawn
under Letters of Credit then outstanding, assuming compliance with all
requirements for drawings referenced therein, plus (b) the aggregate amount of
all L/C Unreimbursed Amounts, including L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.09. For all purposes of this Credit Agreement, if on any date of determination
a Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn. “L/C Sublimit” has the meaning provided in Section 2.01(a)(ii).
“L/C Unreimbursed Amount” has the meaning provided in Section 2.03(c)(i).
“Lender Joinder Agreement” means a joinder agreement, substantially in the form
of Exhibit 2.01, executed and delivered in accordance with the provisions of
Section 2.01(d). “Lenders” means the USD Lenders, the Primary Currency Lenders
and/or the Secondary Currency Lenders, as appropriate. NYDOCS02/1161559.5 25



--------------------------------------------------------------------------------



 
[euronetcreditagreement20031.jpg]
EXECUTION COPY “Lending Office” means, as to any Lender, the office or offices
of such Lender set forth in such Lender’s Administrative Questionnaire or such
other office or offices as a Lender may from time to time notify the Borrowers
and the Administrative Agent, which office may include any Affiliate of such
Lender or any domestic or foreign branch of such Lender or such Affiliate.
Unless the context otherwise requires each reference to a Lender shall include
its applicable Lending Office. “Letter of Credit” means each Existing Letter of
Credit and each standby letter of credit issued by a L/C Issuer under Section
2.01(a)(ii). Letters of Credit will be issued in Dollars and Alternative
Currencies. “Letter of Credit Fee” has the meaning provided in Section
2.09(b)(i). “LIBOR Quoted Currency” means Dollars, Euro, British Pounds Sterling
and Japanese Yen, in each case, for so long as there is a published LIBOR rate
with respect thereto. “LIBOR Rate” means a Fixed LIBOR Rate or Floating LIBOR
Rate, or both, as appropriate. “LIBOR Rate Loans” means a Fixed LIBOR Rate Loan
or Floating LIBOR Rate Loan, or both, as appropriate. “Lien” means any mortgage,
pledge, hypothecation, assignment, deposit arrangement, encumbrance, lien
(statutory or other), charge, or preference, priority or other security interest
or preferential arrangement in the nature of a security interest of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property and any financing lease having substantially the same economic effect
as any of the foregoing). For the avoidance of doubt, Liens do not include (a)
the ownership or other interests of counterparties in “vault cash” they supply
pursuant to ATM Cash Supply Agreements or (b) setoff rights or statutory liens
arising in the ordinary course of business. “Loan Notice” means a notice of (a)
a Borrowing of Loans (including Swingline Loans), (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Fixed LIBOR Rate Loans, which,
if in writing, shall be substantially in the form of Exhibit 2.02 or such other
form as may be approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of EWI. “Loans” means any Revolving Loan, and the Fixed LIBOR Rate
Loans, Floating LIBOR Rate Loans, Base Rate Loans and Overnight Rate Loans
comprising such Loans. “London Banking Day” means any day on which dealings in
deposits in the applicable currency are conducted by and between banks in the
London interbank eurocurrency market. “Master Agreement” shall have the meaning
provided in the definition of “Swap Contract”. NYDOCS02/1161559.5 26



--------------------------------------------------------------------------------



 
[euronetcreditagreement20032.jpg]
EXECUTION COPY “Master Revolving Commitments” means the USD Revolving
Commitments, the Primary Currency Revolving Commitments and the Secondary
Currency Revolving Commitments. “Master Revolving Committed Amount” means, for
any Lender, an amount equal to its USD Revolving Committed Amount; provided that
for any affiliated Lenders which split their respective Master Revolving
Commitments hereunder, such affiliated Lenders shall be regarded as a single
combined Lender for purposes of determining the “Master Revolving Committed
Amount” (and availability thereunder) and determining the facility fee payable
under Section 2.09(a)(i). “Master Revolving Loan Obligations” means the USD
Revolving Loan Obligations, the Primary Currency Revolving Loan Obligations and
the Secondary Currency Revolving Loan Obligations. “Material Acquisition” means
an Acquisition with Acquisition Consideration in excess of $200 million.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the business, financial condition, results of operations or
assets of the Consolidated Group, taken as a whole; (b) a material impairment of
the ability of the Credit Parties, taken as a whole, to perform their
obligations under the Credit Documents to which they are parties; or (c) a
material adverse effect upon the legality, validity, binding effect or the
rights and remedies of the Administrative Agent or the Lenders under the Credit
Documents, taken as a whole. “Material Domestic Subsidiary” means (i) each of
the Domestic Borrowers (other than EWI), and (ii) each Domestic Subsidiary which
becomes, or is required to become, a Guarantor in accordance with the provisions
of Section 7.13. “Maximum Rate” has the meaning specified in Section 11.09.
“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during any period when a Lender constitutes a
Defaulting Lender, an amount equal to 103% of the Fronting Exposure of the L/C
Issuer with respect to Letters of Credit issued and outstanding at such time,
(b) with respect to Cash Collateral consisting of cash or deposit account
balances provided in accordance with the provisions of Section 2.16(a)(i),
(a)(ii) or (a)(iii), an amount equal to 103% of the Outstanding Amount of all
L/C Obligations, and (c) otherwise, an amount determined by the Administrative
Agent and the L/C Issuer in their sole discretion. “MLPF&S” means Merrill Lynch,
Pierce, Fenner & Smith Incorporated, together with its successors. “Moody’s”
means Moody’s Investors Service, Inc. and any successor thereto. “Multiemployer
Plan” means any employee benefit plan of the type described in Section
4001(a)(3) of ERISA, to which EWI or any ERISA Affiliate makes or is obligated
to make NYDOCS02/1161559.5 27



--------------------------------------------------------------------------------



 
[euronetcreditagreement20033.jpg]
EXECUTION COPY contributions, or during the preceding five plan years, has made
or been obligated to make contributions. “New Zealand Dollars” means the lawful
currency of New Zealand. “Non-Consenting Lender” means any Lender that does not
approve any consent, waiver or amendment that (a) requires the approval of all
Lenders or all affected Lenders, or all Lenders or all affected Lenders in a
particular facility, as appropriate, in accordance with the terms of Section
11.01 and (b) has been approved by the Required Lenders. “Non-Defaulting Lender”
means, at any time, each Lender that is not a Defaulting Lender. “Non-Extension
Notice Date” has the meaning provided in Section 2.03(b)(iii). “Non-Guarantor
Domestic Subsidiary” has the meaning provided in Section 7.13. “Non-LIBOR Quoted
Currency” means any currency other than a LIBOR Quoted Currency.
“Non-Reinstatement Deadline” has the meaning provided in Section 2.03(b)(iv).
“Norwegian Krone” means the lawful currency of Norway. “Notes” means the USD
Notes, the Primary Currency Notes and/or the Secondary Currency Notes.
“Obligations” means, with respect to each of the Credit Parties, without
duplication, (a) all advances to, and debts, liabilities, obligations, covenants
and duties of, any Credit Party arising under any Credit Document or otherwise
with respect to any Loan or Letter of Credit, and all costs and expenses
incurred in connection with enforcement and collection of the foregoing,
including the reasonable fees, charges and disbursements of counsel, in each
case, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Credit Party or any Affiliate thereof pursuant to any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding, (b) all obligations under any Swap Contract between EWI or any of
its Subsidiaries, on the one hand, and any Lender or Affiliate of a Lender (or a
Person who, at the time the Swap Contract was entered into, was a Lender or an
Affiliate of a Lender), on the other hand, to the extent permitted hereunder and
(c) all obligations under any Treasury Management Agreement between EWI or any
of its Subsidiaries, on the one hand, and any Lender or Affiliate of a Lender
(or a Person who, at the time the Treasury Management Agreement was entered
into, was a Lender or an Affiliate of a Lender), on the other hand; provided
that the “Obligations” of a Credit Party shall exclude any Excluded Swap
Obligations with respect to such Credit Party. “Organization Documents” means,
(a) with respect to any corporation, the certificate or articles of
incorporation and the bylaws (or equivalent or comparable constitutive documents
NYDOCS02/1161559.5 28



--------------------------------------------------------------------------------



 
[euronetcreditagreement20034.jpg]
EXECUTION COPY with respect to any non-U.S. jurisdiction); (b) with respect to
any limited liability company, the certificate or articles of formation or
organization and operating agreement; and (c) with respect to any partnership,
joint venture, trust or other form of business entity, the partnership, joint
venture or other applicable agreement of formation or organization and any
agreement, instrument, filing or notice with respect thereto filed in connection
with its formation or organization with the applicable Governmental Authority in
the jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity. “Other
Connection Taxes” means, with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document). “Other Taxes” means all present or future stamp, court or
documentary, intangible, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Credit Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 3.06). “Outstanding Amount” means (i) with
respect to Loans on any date, the Dollar Equivalent amount of the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of such Loans occurring on such date; (ii) with
respect to Swingline Loans on any date, the Dollar Equivalent amount of the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of such Swingline Loans occurring on
such date; and (iii) with respect to any L/C Obligations on any date, the Dollar
Equivalent amount of the aggregate outstanding amount of such L/C Obligations on
such date after giving effect to any L/C Credit Extension occurring on such date
and any other changes in the aggregate amount of the L/C Obligations as of such
date, including as a result of any reimbursements by a Borrower of L/C
Unreimbursed Amounts. “Overnight Rate” means, for any day, (a) with respect to
any amount denominated in Dollars, the greater of (i) the Federal Funds Rate and
(ii) the overnight rate determined by the Administrative Agent, the L/C Issuer
or the applicable Swingline Lender, as the case may be, in accordance with
banking industry rules on interbank compensation, and (b) with any amount
denominated in any other currency, the greater of (i) an overnight rate
determined by the Administrative Agent, the L/C Issuer or the applicable
Swingline Lender, as the case may be, in accordance with banking industry rules
on interbank compensation, and (ii) the rate of interest per annum at which
overnight deposits in the applicable Alternative Currency, in an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day by a branch or Affiliate of Bank of
America in the applicable offshore interbank market for such currency to major
banks in such interbank market. “Overnight Rate Loans” means a Loan that bears
interest based on the Overnight Rate. NYDOCS02/1161559.5 29



--------------------------------------------------------------------------------



 
[euronetcreditagreement20035.jpg]
EXECUTION COPY “Participant” has the meaning specified in Section 11.06(d).
“Participant Register” has the meaning specified in Section 11.06(d).
“Participating Member State” means any member state of the European Union that
adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Union relating to Economic and Monetary Union.
“Patriot Act” has the meaning provided in Section 11.17. “PBGC” means the
Pension Benefit Guaranty Corporation. “Pension Plan” means any “employee pension
benefit plan” (as such term is defined in Section 3(2) of ERISA), other than a
Multiemployer Plan, that is subject to Title IV of ERISA and is sponsored or
maintained by EWI or any ERISA Affiliate or to which EWI or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five plan years.
“Permitted Dispositions” means: (a) Dispositions of cash and Cash Equivalents;
(b) Dispositions by and between members of the Consolidated Group; (c)
Dispositions consisting of the sale and leaseback of ADTs, ATMs or POS terminals
in the ordinary course of business when such sale and leaseback is entered into
in connection with an agreement between any member of the Consolidated Group and
a customer for the provision of services, such as the outsourced operation of
the ADTs, ATMs or POS terminals or the licensing and maintenance of software for
the operation of such ADTs, ATMs or POS terminals; (d) Dispositions consisting
of the contribution of assets (including all or any portion of the assets of, or
the equity interests in, certain subsidiaries) into non-wholly owned joint
ventures; (e) Dispositions consisting of the sale or transfer of Securitization
Receivables (or interests therein) in connection with a Securitization
Transaction permitted hereunder; (f) Dispositions of obsolete or worn out
property, whether now owned or hereafter acquired, in the ordinary course of
business; (g) Dispositions of inventory and marketable securities in the
ordinary course of business and the licensing or sublicensing of software and IP
Rights consistent with past practices; NYDOCS02/1161559.5 30



--------------------------------------------------------------------------------



 
[euronetcreditagreement20036.jpg]
EXECUTION COPY (h) Dispositions resulting from the lease of terminal equipment,
ADTs or ATMs in the ordinary course of business of members of the Consolidated
Group; (i) Dispositions of equipment or real property to the extent that (A)
such property is exchanged for credit against the purchase price of similar
replacement property or (B) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property; (j)
Dispositions of Property in connection with casualty, condemnation or similar
events; (k) Dispositions resulting from the surrender or waiver of contract
rights or the settlement, release or surrender of contract, tort or other
claims; (l) Dispositions resulting from the leasing, subleasing or assignment of
Property in the ordinary course of business; (m) Dispositions of accounts
receivable in connection with the collection or compromise thereof; (n)
Dispositions resulting from the abandonment of IP Rights which are not material
to the conduct of the business of the Consolidated Group, taken as a whole; (o)
Dispositions resulting from transactions permitted by Section 8.04 or Restricted
Payments permitted by Section 8.06; and (p) other Dispositions by the members of
the Consolidated Group in any fiscal year of assets as to which attributed
EBITDA does not in the aggregate exceed 20% of Consolidated EBITDA of the
Consolidated Group as of the most recently ended fiscal year for which audited
financial statements have been delivered, provided, in each case, that no
Default shall exist and be continuing immediately before or immediately after
giving effect thereto on a Pro Forma Basis. “Permitted Liens” means Liens
permitted pursuant to Section 8.01. “Person” means any natural person,
corporation, limited liability company, trust, joint venture, association,
company, partnership, Governmental Authority or other entity. “Plan” means any
“employee benefit plan” (as such term is defined in Section 3(3) of ERISA)
established by EWI or, with respect to any such plan that is subject to Section
412 of the Internal Revenue Code or Title IV of ERISA, any ERISA Affiliate.
“Platform” has the meaning provided in Section 7.02. “Polish Zlotys” means the
lawful currency of Poland. NYDOCS02/1161559.5 31



--------------------------------------------------------------------------------



 
[euronetcreditagreement20037.jpg]
EXECUTION COPY “Primary Currency Lenders” means those Lenders with Primary
Currency Revolving Commitments, together with their successors and permitted
assigns. The initial Primary Currency Lenders are identified on the signature
pages hereto and are set out in Schedule 2.01. “Primary Currency Notes” means
the promissory notes, if any, given to evidence the Primary Currency Revolving
Loan Obligations, as amended, restated, modified, supplemented, extended,
renewed or replaced. A form of Primary Currency Note is attached as Exhibit
2.13-2. “Primary Currency Revolving Commitment” means, for each Primary Currency
Lender, the commitment of such Lender to make Primary Currency Revolving Loans
(and to share in Primary Currency Revolving Loan Obligations) hereunder.
“Primary Currency Revolving Commitment Percentage” means, for each Primary
Currency Lender, a fraction (expressed as a percentage carried to the ninth
decimal place), the numerator of which is such Lender’s Primary Currency
Revolving Committed Amount and the denominator of which is the Aggregate Primary
Currency Revolving Committed Amount. The initial Primary Currency Revolving
Commitment Percentages are set out in Schedule 2.01. “Primary Currency Revolving
Committed Amount” means, for each Primary Currency Lender, the amount of such
Lender’s Primary Currency Revolving Commitment. The initial Primary Currency
Revolving Committed Amounts are set out in Schedule 2.01. “Primary Currency
Revolving Loan” has the meaning provided in Section 2.01(b)(i). “Primary
Currency Revolving Loan Obligations” means the Primary Currency Revolving Loans
and the Primary Currency Swingline Loans. “Primary Currency Swingline Lender”
means Bank of America and each other Lender that is so designated by EWI (with
the approval of the Administrative Agent and such Lender), each in its capacity
as such, together with any successor in such capacity. “Primary Currency
Swingline Loan” has the meaning provided in Section 2.01(b)(ii). All Primary
Currency Swingline Loans will be denominated in Alternative Currencies therefor,
being British Pounds Sterling and Euro on the Closing Date. “Primary Currency
Swingline Sublimit” has the meaning provided in Section 2.01(b)(ii). The Primary
Currency Swingline Sublimit is a part of, and not in addition to, the Aggregate
Primary Currency Revolving Commitments. “Prime Rate” means the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate.” The “prime rate” is a rate set by Bank of America
based upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in the “prime rate” announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change. NYDOCS02/1161559.5 32



--------------------------------------------------------------------------------



 
[euronetcreditagreement20038.jpg]
EXECUTION COPY “Pro Forma Basis” means, with respect to any transaction, for
purposes of determining compliance with the financial covenants hereunder, that
such transaction shall be deemed to have occurred as of the first day of the
period of four consecutive fiscal quarters ending as of the end of the most
recent fiscal quarter for which annual or quarterly financial statements shall
have been delivered in accordance with the provisions hereof. Further, for
purposes of making calculations on a “Pro Forma Basis” hereunder, (a) in the
case of any Disposition, (i) income statement items (whether positive or
negative) attributable to the property, entities or business units that are the
subject of such Disposition shall be excluded to the extent relating to any
period prior to the date thereof and (ii) Indebtedness paid or retired in
connection with such Disposition shall be deemed to have been paid and retired
as of the first day of the applicable period; and (b) in the case of any
Acquisition, merger or consolidation, (i) income statement items (whether
positive or negative) attributable to the property, entities or business units
that are the subject thereof shall be included to the extent relating to any
period prior to the date thereof and (ii) Indebtedness incurred in connection
with such Acquisition, merger or consolidation, shall be deemed to have been
incurred as of the first day of the applicable period (and interest expense
shall be imputed for the applicable period assuming prevailing interest rates
hereunder). “Property” means an interest of any kind in any property or asset,
whether real, personal or mixed, and whether tangible or intangible. “Public
Lender” has the meaning specified in Section 7.02. “Qualified ECP Guarantor”
means, at any time, each Credit Party with total assets exceeding $10,000,000 or
that qualifies at such time as an “eligible contract participant” under the
Commodity Exchange Act and can cause another Person to qualify as an “eligible
contract participant” at such time under Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act. “Rate Determination Date” means, with respect to any
Interest Period, two Business Days prior to the commencement of such Interest
Period (or such other day as is generally treated as the rate fixing day by
market practice in such interbank market, as determined by the Administrative
Agent; provided that to the extent such market practice is not administratively
feasible for the Administrative Agent, then “Rate Determination Date” means such
other day as otherwise reasonably determined by the Administrative Agent).
“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Credit Party hereunder. “Refinancing Indebtedness” means Indebtedness issued
or incurred (including by means of the extension or renewal of existing
Indebtedness) to extend, renew, replace, defease, refund or refinance existing
Indebtedness (the “Refinanced Debt”) but only if the aggregate principal amount
of the Refinancing Indebtedness shall be less than or equal to the sum of (a)
the aggregate amount of the Refinanced Debt (including principal and accrued
interest), (b) the aggregate amount of unused commitments under the Refinanced
Debt, (c) prepayment fees or premiums, tender or consent fees and/or other
reasonable costs and expenses directly related to the Refinanced Debt and (d)
reasonable fees, expenses and costs directly related to the entering into of the
Refinanced Debt. NYDOCS02/1161559.5 33



--------------------------------------------------------------------------------



 
[euronetcreditagreement20039.jpg]
EXECUTION COPY “Refinancing Investment” means an Investment made (including by
means of the extension or renewal of an existing Investment) to extend, renew,
replace, defease, refund or refinance an existing Investment (the “Refinanced
Investment”), but only if the amount of the Refinancing Investment is less than
or equal to the sum of (1) the aggregate principal amount of the Refinanced
Investment (including accrued interest or dividends, as applicable), (2)
prepayment fees or premiums, tender or consent fees and/or other costs and
expenses directly related to the Refinanced Investment and (3) fees, expenses
and costs directly related to the entering into the Refinancing Investment.
“Refinancing Lien” means a Lien granted to extend, renew or replace an existing
Lien, but only if (a) the amount of the Indebtedness or other obligations
secured or benefited thereby is not increased except as contemplated by Section
8.03 and (b) any renewal or extension of the Indebtedness or other obligations
secured or benefited thereby is permitted by Section 8.03. “Register” has the
meaning provided in Section 11.06(c). “Related Parties” means, with respect to
any Person, such Person’s Affiliates and the partners, directors, officers,
employees, agents, trustees, administrators, managers, advisors and
representatives of such Person and of such Person’s Affiliates. “Reportable
Event” means any of the events set forth in Section 4043(c) of ERISA, other than
events for which the thirty-day notice period has been waived. “Request for
Credit Extension” means (a) with respect to a Borrowing of Loans (including
Swingline Loans) or the conversion or continuation of Loans, a Loan Notice and
(b) with respect to an L/C Credit Extension, an L/C Application. “Required
Lenders” means, as of any date of determination, Lenders having more than 50% of
the Aggregate Master Revolving Commitments or, if the Revolving Commitments
shall have expired or been terminated, Lenders holding in the aggregate more
than 50% of the Revolving Loan Obligations (including, in each case, the
aggregate amount of each Lender’s risk participation and funded participation in
L/C Obligations and Swingline Loans); provided that the commitments of, and the
portion of the Revolving Loan Obligations held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders. “Required Primary Currency Lenders” means, as of any date of
determination, Lenders having more than 50% of the Aggregate Primary Currency
Revolving Commitments, or if the Primary Currency Revolving Commitments have
expired or been terminated, Lenders holding in the aggregate more than 50% of
the Primary Currency Revolving Loan Obligations (including, in each case, the
aggregate amount of each Lender’s risk participation and funded participation in
Primary Currency Swingline Loans); provided that the commitments of, and the
portion of the Primary Currency Revolving Loan Obligations held or deemed held
by, any Defaulting Lender shall be excluded for purposes of making a
determination of “Required Primary Currency Lenders”. “Required Secondary
Currency Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Secondary Currency Revolving Commitments, or if the
NYDOCS02/1161559.5 34



--------------------------------------------------------------------------------



 
[euronetcreditagreement20040.jpg]
EXECUTION COPY Secondary Currency Revolving Commitments have expired or been
terminated, Lenders holding in the aggregate more than 50% of the Secondary
Currency Revolving Loan Obligations; provided that the commitments of, and the
portion of the Primary Secondary Revolving Loan Obligations held or deemed held
by, any Defaulting Lender shall be excluded for purposes of making a
determination of “Required Secondary Currency Lenders”. “Required USD Lenders”
means, as of any date of determination, Lenders having more than 50% of the
Aggregate USD Revolving Commitments, or if the USD Revolving Commitments have
expired or been terminated, Lenders holding in the aggregate more than 50% of
the USD Revolving Loan Obligations (including, in each case, the aggregate
amount of each Lender’s risk participation and funded participation in L/C
Obligations and USD Swingline Loans); provided that the commitments of, and the
portion of the USD Revolving Loan Obligations held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
“Required USD Lenders”. “Responsible Officer” means the chief executive officer,
president, chief financial officer, managing director, director, treasurer or
assistant treasurer of a Credit Party, solely for purposes of the delivery of
incumbency certificates pursuant to Section 4.01, the secretary or any assistant
secretary of a Credit Party and, solely for purposes of notices given pursuant
to Article II, any other officer or employee of the applicable Credit Party so
designated by any of the foregoing officers in a notice to the Administrative
Agent or any other officer or employee of the applicable Credit Party designated
in or pursuant to an agreement between the applicable Credit Party and the
Administrative Agent. Any document delivered hereunder that is signed by a
Responsible Officer of a Credit Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of such Credit Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Credit Party. To the extent requested
by the Administrative Agent, each Responsible Officer will provide an incumbency
certificate and to the extent requested by the Administrative Agent, appropriate
authorization documentation, in form and substance satisfactory to the
Administrative Agent. “Restricted Payments” means any dividend or other
distribution (whether in cash, securities or other property) by EWI in respect
of its Capital Stock, or any payment (whether in cash, securities or other
property) including any sinking fund payment or similar deposit, for or on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Capital Stock of EWI or any option, warrant or other right to
acquire such Capital Stock of EWI. “Revaluation Date” means (a) with respect to
any Loan, each of the following: (i) each date of a Borrowing of a Fixed LIBOR
Rate Loan denominated in a currency other than Dollars, (ii) each date of a
continuation of a Fixed LIBOR Rate Loan denominated in a currency other than
Dollars pursuant to Section 2.02, and (iii) such additional dates as the
Administrative Agent shall determine or the respective Required Lenders shall
require; and (b) with respect to any Letter of Credit, each of the following:
(i) each date of issuance, amendment increasing the amount or extension of a
Letter of Credit denominated in a currency other than Dollars, (ii) each date of
an amendment of any such Letter of Credit having the effect of increasing the
amount thereof, (iii) each date of any payment by the applicable L/C Issuer
under any Letter of Credit denominated in a currency other than Dollars, (iv) in
the case of the Existing Letters of Credit, NYDOCS02/1161559.5 35



--------------------------------------------------------------------------------



 
[euronetcreditagreement20041.jpg]
EXECUTION COPY the Closing Date and (v) such additional dates as the
Administrative Agent or the applicable L/C Issuer shall determine or the
respective Required Lenders shall require. “Revolving Commitment Percentage”
means the USD Revolving Commitment Percentage, the Primary Currency Revolving
Commitment Percentage and/or the Secondary Currency Revolving Commitment
Percentage, as appropriate. “Revolving Commitments” means the USD Revolving
Commitments, the Primary Currency Revolving Commitments and the Secondary
Currency Revolving Commitments. “Revolving Committed Amount” means the USD
Revolving Committed Amount, the Primary Currency Revolving Committed Amount
and/or the Secondary Currency Revolving Committed Amount, as appropriate.
“Revolving Loan Obligations” means the USD Revolving Loan Obligations, the
Primary Currency Revolving Loan Obligations and/or the Secondary Currency
Revolving Loan Obligations, as appropriate. “Revolving Loans” means the USD
Revolving Loans, the Primary Currency Revolving Loans and/or the Secondary
Currency Revolving Loans, as appropriate. “S&P” means S&P Global Ratings and any
successor thereto. “Same Day Funds” means (a) with respect to disbursements and
payments in Dollars, immediately available funds, and (b) with respect to
disbursements and payments in a currencies other than Dollars, same day or other
funds as may be determined by the Administrative Agent or the applicable L/C
Issuer, as the case may be, to be customary in the place of disbursement or
payment for the settlement of international banking transactions in the relevant
currency. “Sanction(s)” means any international economic sanction(s) program
(for the avoidance of doubt, excluding any penalties relating to taxes)
administered or enforced by the United States Government (including, without
limitation, OFAC), the United Nations Security Council, the European Union or
Her Majesty’s Treasury. “SEC” means the Securities and Exchange Commission, or
any Governmental Authority succeeding to any of its principal functions.
“Secondary Currency Lenders” means those Lenders with Secondary Currency
Revolving Commitments, together with their successors and permitted assigns. The
initial Secondary Currency Lenders are identified on the signature pages hereto
and are set out in Schedule 2.01. “Secondary Currency Notes” means the
promissory notes, if any, given to evidence the Secondary Currency Revolving
Loan Obligations, as amended, restated, modified, supplemented, extended,
renewed or replaced. A form of Secondary Currency Note is attached as Exhibit
2.13-3. NYDOCS02/1161559.5 36



--------------------------------------------------------------------------------



 
[euronetcreditagreement20042.jpg]
EXECUTION COPY “Secondary Currency Revolving Commitment” means, for each
Secondary Currency Lender, the commitment of such Lender to make Secondary
Currency Revolving Loans (and to share in Secondary Currency Revolving Loan
Obligations) hereunder. “Secondary Currency Revolving Commitment Percentage”
means, for each Secondary Currency Lender, a fraction (expressed as a percentage
carried to the ninth decimal place), the numerator of which is such Lender’s
Secondary Currency Revolving Committed Amount and the denominator of which is
the Aggregate Secondary Currency Revolving Committed Amount. The initial
Secondary Currency Revolving Commitment Percentages are set out in Schedule
2.01. “Secondary Currency Revolving Committed Amount” means, for each Secondary
Currency Lender, the amount of such Lender’s Secondary Currency Revolving
Commitment. The initial Secondary Currency Revolving Committed Amounts are set
out in Schedule 2.01. “Secondary Currency Revolving Loan” has the meaning
provided in Section 2.01(c)(i). “Secondary Currency Revolving Loan Obligations”
means the Secondary Currency Revolving Loans. “Securitization Transaction” means
any financing, factoring or similar transaction (or series of transactions)
entered into by any member of the Consolidated Group pursuant to which any such
member of the Consolidated Group may sell, convey or otherwise transfer, or
pledge or grant a security interest in, accounts, payments, receivables, rights
to future lease payments or residuals or similar rights to payment (the
“Securitization Receivables”) to a special purpose entity (a “Securitization
SPE”) or other Person; provided that the granting of Liens on specific accounts
receivable to secure specific letters of credit and other obligations covered in
clause (c) of the definition of Funded Debt will not constitute a Securitization
Transaction for purposes hereof. “Special Notice Currency” means at any time a
currency other than Dollars, other than the currency of a country that is a
member of the Organization for Economic Cooperation and Development at such time
located in North America or Europe. “Specified-Credit Party” means any Credit
Party that is not then an “eligible contract participant” under the Commodity
Exchange Act (determined prior to giving effect to Section 4.08). “Specified
Obligations” means Obligations consisting of principal of and interest on the
Loans, reimbursement obligations in respect of Letters of Credit and fees. “Spot
Rate” for a currency means the rate determined by the Administrative Agent or
the applicable L/C Issuer, as applicable, to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date as of which the foreign exchange computation is made; provided that the
Administrative Agent or the applicable L/C Issuer may obtain such spot rate from
another financial institution designated by the Administrative Agent or the
applicable L/C Issuer NYDOCS02/1161559.5 37



--------------------------------------------------------------------------------



 
[euronetcreditagreement20043.jpg]
EXECUTION COPY if the Person acting in such capacity does not have as of the
date of determination a spot buying rate for any such currency; and provided
further that the applicable L/C Issuer may use such spot rate quoted on the date
as of which the foreign exchange computation is made in the case of any Letter
of Credit denominated in a currency other than Dollars. “Subsidiary” of a Person
means a corporation, partnership, joint venture, limited liability company or
other business entity of which a majority of the shares of securities or other
interests having ordinary voting power for the election of directors or other
governing body (other than securities or interests having such power only by
reason of the happening of a contingency) are at the time beneficially owned, or
the management of which is otherwise controlled, directly, or indirectly through
one or more intermediaries, or both, by such Person. Unless otherwise provided,
“Subsidiary” shall refer to a Subsidiary of EWI. “Support Obligations” means, as
to any Person, (a) any obligation, contingent or otherwise, of such Person
guaranteeing or having the economic effect of guaranteeing any Funded Debt or
other Indebtedness payable or performable by another Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Funded Debt or
other Indebtedness, (ii) to purchase or lease property, securities or services
for the purpose of assuring the obligee in respect of such Funded Debt or other
Indebtedness of the payment or performance of such Funded Debt or other
Indebtedness, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Funded Debt
or other Indebtedness, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Funded Debt or other Indebtedness of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any Funded Debt or other Indebtedness of any other Person,
whether or not such Funded Debt or other Indebtedness is assumed by such Person
(or any right, contingent or otherwise, of any holder of such Funded Debt or
other Indebtedness to obtain any such Lien); provided that “Support Obligation”
shall not include obligations relating to the endorsement of checks, drafts or
other items for collection in the ordinary course of business. The amount of any
Support Obligations shall be deemed to be an amount equal to the stated or
determinable amount of the related Funded Debt or other Indebtedness, or portion
thereof, in respect of which such Support Obligation is made or, if not stated
or determinable, the maximum reasonably anticipated liability in respect thereof
as determined by the guaranteeing Person in good faith. “Swap Contract” means
(a) any and all rate swap transactions, basis swaps, credit derivative
transactions, forward rate transactions, commodity swaps, commodity options,
forward commodity contracts, equity or equity index swaps or options, bond or
bond price or bond index swaps or options or forward bond or forward bond price
or forward bond index transactions, interest rate options, forward foreign
exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, that are subject to the terms NYDOCS02/1161559.5 38



--------------------------------------------------------------------------------



 
[euronetcreditagreement20044.jpg]
EXECUTION COPY and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement
(any such master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement. “Swap Obligations” means with respect to any Guarantor any obligation
to pay or perform under any agreement, contract or transaction that constitutes
a “swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination values determined in
accordance therewith, such termination values, and (b) for any date prior to the
date referenced in clause (a), the amounts determined as the mark-to-market
values for such Swap Contracts, as determined based upon one or more mid-market
or other readily available quotations provided by any recognized dealer in such
Swap Contracts (which may include a Lender or any Affiliate of a Lender).
“Swedish Krona” means the lawful currency of Sweden. “Swingline Borrowing” means
a borrowing of a Swingline Loan hereunder. “Swingline Lender” means each USD
Swingline Lender, each Primary Currency Swingline Lender and/or the lender
identified as the swingline lender in the case of any other Swingline Loans
established hereunder. “Swingline Loans” means the USD Swingline Loans, the
Primary Currency Swingline Loans and/or any other swingline loan established in
respect of the other Revolving Commitments hereunder. “Swingline Sublimit” means
the USD Swingline Sublimit, the Primary Currency Swingline Sublimit and/or any
other sublimit for other swingline loans established hereunder. “Swiss Francs”
means the lawful currency of Switzerland. “Synthetic Lease” means any synthetic
lease, tax retention operating lease, off-balance sheet loan or similar
off-balance sheet financing arrangement that is considered borrowed money
indebtedness for tax purposes but is classified as an operating lease under
GAAP. “TARGET2” means the Trans-European Automated Real-time Gross Settlement
Express Transfer payment system which utilizes a single shared platform and
which was launched on November 19, 2007. “TARGET Day” means any day on which
TARGET2 (or, if such payment system ceases to be operative, such other payment
system, if any, determined by the Administrative Agent to be a suitable
replacement) is open for the settlement of payments in Euro. NYDOCS02/1161559.5
39



--------------------------------------------------------------------------------



 
[euronetcreditagreement20045.jpg]
EXECUTION COPY “Tax Confirmation” shall mean a confirmation by the
Administrative Agent, Lender or L/C Issuer, as applicable, that the person
beneficially entitled to interest payable to that Lender in respect of an
advance under a Credit Document is either: (a) a company resident in the United
Kingdom for United Kingdom tax purposes; (b) a partnership each member of which
is: (i) a company so resident in the United Kingdom; or (ii) a company not so
resident in the United Kingdom which carries on a trade in the United Kingdom
through a permanent establishment and which brings into account in computing its
chargeable profits (within the meaning of Section 19 of the CTA) the whole of
any share of interest payable in respect of that advance that falls to it by
reason of Part 17 of the CTA; or (c) a company not so resident in the United
Kingdom which carries on a trade in the United Kingdom through a permanent
establishment and which brings into account interest payable in respect of that
advance in computing the chargeable profits (within the meaning of Section 19 of
the CTA) of that company. “Taxes” means all present or future taxes, levies,
imposts, duties, deductions, withholdings (including backup withholding),
assessments, fees or other charges imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.
“Termination Date” means October 17, 2023. “Tranche” means, for purposes of
Section 9.04, each of (i) the USD Revolving Commitments and the USD Revolving
Loan Obligations, (ii) the Primary Currency Revolving Commitments and Primary
Currency Revolving Loan Obligations, (iii) the Secondary Currency Revolving
Commitments and the Secondary Currency Revolving Loan Obligations and (iv) any
other commitments relating to Incremental Credit Facilities established after
the Closing Date and the loans and obligations relating thereto. “Treasury
Management Agreement” means any agreement governing the provision of treasury or
cash management services, including, without limitation, deposit accounts,
overnight draft, credit cards, debit cards, p-cards (including purchasing cards,
employee credit card programs and commercial cards), funds transfer, automated
clearinghouse, direct debit, zero balance accounts, returned check
concentration, controlled disbursement, lockbox, account reconciliation and
reporting and trade finance services, netting services, cash pooling
arrangements, credit and debit card acceptance or merchant services and other
treasury or cash management services. “Type” means, with respect to any
Revolving Loan, its character as a Base Rate Loan, a Floating LIBOR Rate Loan or
a Fixed LIBOR Rate Loan. “UCC” means the Uniform Commercial Code in effect in
any applicable jurisdiction from time to time. “Unfunded Pension Liability”
means the excess of a Pension Plan’s benefit liabilities under Section
4001(a)(16) of ERISA, over the current value of that Pension Plan’s assets,
determined in accordance with the assumptions used for funding the Pension Plan
pursuant to Section 412 of the Internal Revenue Code for the applicable plan
year. “United States” or “U.S.” means the United States of America.
NYDOCS02/1161559.5 40



--------------------------------------------------------------------------------



 
[euronetcreditagreement20046.jpg]
EXECUTION COPY “USD Notes” means the promissory notes, if any, given to evidence
the USD Revolving Loan Obligations, as amended, restated, modified,
supplemented, extended, renewed or replaced. A form of USD Note is attached as
Exhibit 2.13-1. “USD Revolving Commitment” means, for each USD Lender, the
commitment of such Lender to make USD Revolving Loans (and to share in USD
Revolving Loan Obligations that are not USD Revolving Loans) hereunder. “USD
Revolving Commitment Percentage” means, for each USD Lender, a fraction
(expressed as a percentage carried to the ninth decimal place), the numerator of
which is such Lender’s USD Revolving Committed Amount and the denominator of
which is the Aggregate USD Revolving Committed Amount. The initial USD Revolving
Commitment Percentages are set out in Schedule 2.01. “USD Revolving Committed
Amount” means, for each USD Lender, the amount of such Lender’s USD Revolving
Commitment. The initial USD Revolving Committed Amounts are set out in Schedule
2.01. “USD Lenders” means those Lenders with USD Revolving Commitments, together
with their successors and permitted assigns. The initial USD Lenders are
identified on the signature pages hereto and are set out in Schedule 2.01. “USD
Revolving Loan” has the meaning provided in Section 2.01(a)(i). “USD Revolving
Loan Obligations” means the USD Revolving Loans, the L/C Obligations and the USD
Swingline Loans. “USD Revolving Loans” has the meaning provided in Section
2.01(a)(i). “USD Swingline Lender” means Bank of America and each other Lender
that is so designated by EWI (with the approval of the Administrative Agent and
such Lender), each in its capacity as such, together with any successor in such
capacity. “USD Swingline Loan” has the meaning provided in Section 2.01(a)(iii).
“USD Swingline Sublimit” has the meaning provided in Section 2.01(a)(iii). The
USD Swingline Sublimit is a part of, and not in addition to, the Aggregate USD
Revolving Commitments. “U.S. Person” means any Person that is a “United States
Person” as defined in Section 7701(a)(30) of the Internal Revenue Code. “U.S.
Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(3). “Wholly Owned Subsidiary” means, with respect to any direct
or indirect Subsidiary of any Person, that 100% of the Capital Stock with
ordinary voting power issued by such Subsidiary (other than directors’
qualifying shares and investments by foreign nationals mandated by applicable
Law) is beneficially owned, directly or indirectly, by such Person.
NYDOCS02/1161559.5 41



--------------------------------------------------------------------------------



 
[euronetcreditagreement20047.jpg]
EXECUTION COPY “Write-Down and Conversion Powers” means, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write- down and conversion powers are
described in the EU Bail-In Legislation Schedule. 1.02 Interpretive Provisions.
With reference to this Credit Agreement and each other Credit Document, unless
otherwise specified herein or in such other Credit Document: (a) The definitions
of terms herein shall apply equally to the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. Unless the context requires otherwise, (i) any
definition of or reference to any agreement, instrument or other document
(including the Credit Documents and any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, modified, extended, restated, replaced or supplemented
from time to time (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Credit Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “hereto”, “herein”, “hereof” and
“hereunder”, and words of similar import when used in any Credit Document, shall
be construed to refer to such Credit Document in its entirety and not to any
particular provision thereof, (iv) all references in a Credit Document to
“Articles”, “Sections”, “Exhibits” and “Schedules” shall be construed to refer
to articles and sections of, and exhibits and schedules to, the Credit Document
in which such references appear, (v) any reference to any law shall include all
statutory and regulatory rules, regulations, orders and provisions
consolidating, amending replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified, extended, restated, replaced or supplemented
from time to time, and (vi) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all assets and
property of whatever kind, real and personal, tangible and intangible, including
cash, securities, accounts and contract rights. (b) In the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including;” the words “to” and “until” each mean “to but
excluding;” and the word “through” means “to and including.” (c) Section
headings herein and in the other Credit Documents are included for convenience
of reference only and shall not affect the interpretation of this Credit
Agreement or any other Credit Document. (d) In this Credit Agreement, where it
relates to a Dutch Obligor, a reference to: NYDOCS02/1161559.5 42



--------------------------------------------------------------------------------



 
[euronetcreditagreement20048.jpg]
EXECUTION COPY (i) a winding-up, administration or dissolution includes a Dutch
Obligor being: (A) declared bankrupt (failliet verklaard); or (B) dissolved
(ontbonden); (ii) a moratorium or rearrangement includes surseance van betaling;
(iii) insolvency includes a bankruptcy, a moratorium, the issue of a notice
under section 36(2) of the Dutch 1990 Tax Collection Act (Invorderingswet 1990)
and emergency regulations (noodregeling) under the Dutch Financial Supervision
Act (Wet op het Financieel Toezicht); (iv) a trustee in bankruptcy includes a
curator; (v) an administrator includes a bewindvoerder; (vi) “security” includes
any mortgage (hypotheek), pledge (pandrecht), retention of title arrangement
(eigendomsvoorbehoud), right of retention (recht van retentie), right to reclaim
goods (recht van reclame), and, in general, any right in rem (beperkt recht),
created for the purpose of granting security (goederenrechtelijk
zekerheidsrecht); (vii) an attachment includes a beslag; and (viii) a subsidiary
includes a dochtermaatschappij as defined in Article 2:24a of the Dutch Civil
Code. (e) Any reference to “Bank of America Merrill Lynch International Limited”
is a reference to its successor in title Bank of America Merrill Lynch
International Designated Activity Company (including, without limitation, its
branches) pursuant to and with effect from the merger between Bank of America
Merrill Lynch International Limited and Bank of America Merrill Lynch
International Designated Activity Company that takes effect in accordance with
Chapter II, Title II of Directive (EU) 2017/1132 (which repeals and codifies the
Cross-Border Mergers Directive (2005/56/EC)) as implemented in the United
Kingdom and Ireland. Notwithstanding anything to the contrary in any Credit
Document, a transfer of rights and obligations from Bank of America Merrill
Lynch International Limited to Bank of America Merrill Lynch International
Designated Activity Company pursuant to such merger shall be permitted. (f) Any
reference herein to a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to the division of a limited liability company into two or
more limited liability companies, or an allocation of assets to a series of a
limited liability company (or the unwinding of such a division or allocation),
as if it were a merger, transfer, consolidation, amalgamation, consolidation,
assignment, sale, disposition or transfer, or similar term, as applicable, to,
of or with a separate Person. Each limited liability company resulting
NYDOCS02/1161559.5 43



--------------------------------------------------------------------------------



 
[euronetcreditagreement20049.jpg]
EXECUTION COPY from the division of a limited liability company shall constitute
a separate Person hereunder (and each limited liability company resulting from
the division of a limited liability company that is a Subsidiary, joint venture
or any other like term shall also constitute such a Person or entity). 1.03
Accounting Terms and Provisions. (a) All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Credit Agreement shall be prepared in
conformity with, GAAP. Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness shall be deemed to be carried
at 100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 (Financial Instruments) and FASB ASC 470-20 (Debt) on financial liabilities
shall be disregarded. (b) Notwithstanding any provision herein to the contrary,
determinations of compliance with the financial covenants shall be made on a Pro
Forma Basis. (c) To the extent not otherwise described in the financial
statements delivered pursuant to Section 7.01(a) or (b) or the other materials
and information provided pursuant to Section 7.02, EWI will provide a written
summary of material changes in GAAP or in the consistent application thereof and
material changes in accounting policies or financial reporting practices with
each annual and quarterly Compliance Certificate delivered in accordance with
Section 7.02(b). If there is any change in GAAP or in the consistent application
thereof after the date hereof that would affect the computation of any financial
covenant, ratio or requirement set forth in any Credit Document, and either EWI
or the Required Lenders shall so request, regardless of whether any such request
is given before or after such change in GAAP or in the application thereof, then
the Administrative Agent, the Required Lenders and EWI agree to endeavor, in
good faith, to agree upon an amendment to this Credit Agreement that would
adjust such financial covenants, ratio or requirement in a manner that would
preserve the original intent thereof, but would allow compliance therewith to be
determined in accordance with the most recent financial statements delivered
pursuant to Section 7.01(a) or (b), provided that, until so amended such
financial covenants, ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein. Notwithstanding the forgoing,
whenever in this Credit Agreement it is necessary to determine whether a lease
is a Capital Lease or an operating lease, such determination shall be made on
the basis of GAAP as in effect on the date hereof. (d) All references herein to
consolidated financial statements of the Consolidated Group or to the
determination of any amount for the Consolidated Group on a consolidated basis
or any similar reference shall, in each case, be deemed to include each variable
interest entity that EWI is required to consolidate pursuant to FASB
Interpretation No. 46 – Consolidation of Variable Interest Entities: an
interpretation of ARB No. 51 (January 2003) as if such variable interest entity
were a Subsidiary as defined herein. NYDOCS02/1161559.5 44



--------------------------------------------------------------------------------



 
[euronetcreditagreement20050.jpg]
EXECUTION COPY (e) At any time after the Closing Date, EWI may elect to apply
IFRS accounting principles in lieu of GAAP and, upon any such election,
references in the Credit Documents to GAAP shall thereafter be construed to mean
IFRS (except as otherwise provided in this Credit Agreement); provided that (1)
any such election, once made, shall be irrevocable, (2) any calculation or
determination in any Credit Document that requires the application of GAAP for
any period that includes any fiscal quarter(s) ended prior to such election will
be subject to the provisions of Section 1.03(c) above, (3) EWI may not make such
election unless all other members of the Consolidated Group simultaneously make
such election and (4) EWI will provide a reconciliation statement identifying
the changes based on application of IFRS. EWI shall give the Administrative
Agent at least thirty (30) days prior written notice of any such election. 1.04
Rounding. Any financial ratios required to be maintained pursuant to this Credit
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number). 1.05 Exchange
Rates; Currency Equivalents. (a) The Administrative Agent or the applicable L/C
Issuer, as applicable, shall determine the Spot Rates as of each Revaluation
Date to be used for calculating Dollar Equivalent amounts of Credit Extensions
and Outstanding Amounts denominated in currencies other than Dollars. Such Spot
Rates shall become effective as of such Revaluation Date and shall be the Spot
Rates employed in converting any amounts between the applicable currencies until
the next Revaluation Date to occur. Except for purposes of financial statements
delivered by Credit Parties hereunder, for determining compliance with the
affirmative and negative covenants hereof, for calculating financial covenants
hereunder or as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Credit Documents shall be such Dollar
Equivalent amount as so determined by the Administrative Agent or the applicable
L/C Issuer, as applicable. (b) Wherever in this Credit Agreement in connection
with a Borrowing, conversion, continuation or prepayment of a Fixed LIBOR Rate
Loan or the issuance, amendment or extension of a Letter of Credit, an amount,
such as a required minimum or multiple amount, is expressed in Dollars, but such
Borrowing, Fixed LIBOR Rate Loan or Letter of Credit is denominated in
currencies other than Dollars, such amount shall be the relevant Alternative
Currency Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Administrative Agent or the applicable L/C Issuer, as the case may be. 1.06
Additional Alternative Currencies. (a) EWI may from time to time request that
Fixed LIBOR Rate Loans or Swingline Loans be made and/or Letters of Credit be
issued in a currency other than those specifically listed in the definition of
“Alternative Currency;” provided that such NYDOCS02/1161559.5 45



--------------------------------------------------------------------------------



 
[euronetcreditagreement20051.jpg]
EXECUTION COPY requested currency is a lawful currency (other than Dollars) that
is readily available and freely transferable and convertible into Dollars. In
the case of any such request with respect to the making of Fixed LIBOR Rate
Loans, such request shall be subject to the approval of the Administrative Agent
and the Primary Currency Lenders or Secondary Currency Lenders, as applicable;
and in the case of any such request with respect to the issuance of Letters of
Credit, such request shall be subject to the approval of the Administrative
Agent and the applicable L/C Issuer, and with respect to Swingline Loans, such
request shall be subject to the approval of the Administrative Agent and the
applicable Swingline Lender, in each such case in their discretion. (b) Any such
request shall be made to the Administrative Agent not later than 11:00 a.m., ten
Business Days prior to the date of the desired Credit Extension (or such other
time or date as may be agreed by the Administrative Agent and, in the case of
any such request pertaining to Letters of Credit or Swingline Loans, the
applicable L/C Issuer or Swingline Lender, in any such case, in its or their
sole discretion). In the case of any such request pertaining to Fixed LIBOR Rate
Loans, the Administrative Agent shall promptly notify each Lender thereof; and
in the case of any such request pertaining to Letters of Credit or Swingline
Loans, the Administrative Agent shall promptly notify the applicable L/C Issuer
or Swingline Lender, respectively, thereof. Each Lender (in the case of any such
request pertaining to Fixed LIBOR Rate Loans) or the applicable L/C Issuer (in
the case of a request pertaining to Letters of Credit) or Swingline Lender (in
the case of a request pertaining to Swingline Loans) shall notify the
Administrative Agent, not later than 11:00 a.m., five Business Days after
receipt of such request whether it consents, in its sole discretion, to the
making of Fixed LIBOR Rate Loans, the issuance of Letters of Credit or Swingline
Loans, as the case may be, in such requested currency. (c) Any failure by a
Lender, the applicable L/C Issuer or the applicable Swingline Lender, as the
case may be, to respond to such request within the time period specified in the
preceding sentence shall be deemed to be a refusal by such Lender, the
applicable L/C Issuer or the applicable Swingline Lender, as the case may be, to
permit Fixed LIBOR Rate Loans to be made, Letters of Credit to be issued or
Swingline Loans to be made in such requested currency. If the Administrative
Agent and all the Lenders consent to making Fixed LIBOR Rate Loans in such
requested currency, the Administrative Agent shall so notify EWI and such
currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Borrowings of Fixed LIBOR Rate Loans; if
the Administrative Agent and the applicable L/C Issuer consent to the issuance
of Letters of Credit in such requested currency, the Administrative Agent shall
so notify EWI and such currency shall thereupon be deemed for all purposes to be
an Alternative Currency hereunder for purposes of any Letter of Credit
issuances, and if the Administrative Agent and the applicable Swingline Lender
shall consent to making Swingline Loans in the requested currency, the
Administrative Agent shall notify EWI and such currency shall thereupon be
deemed for all purposes to be an Alternative Currency for any such Swingline
Loan Borrowings. If the Administrative Agent shall fail to obtain consent to any
request for an additional currency under this Section 1.06, the Administrative
Agent shall promptly so notify EWI. 1.07 Change of Currency. NYDOCS02/1161559.5
46



--------------------------------------------------------------------------------



 
[euronetcreditagreement20052.jpg]
EXECUTION COPY (a) Each obligation of the Borrowers to make a payment
denominated in the national currency unit of any member state of the European
Union that adopts the Euro as its lawful currency after the date hereof shall be
redenominated into Euro at the time of such adoption (in accordance with the EMU
Legislation). If, in relation to the currency of any such member state, the
basis of accrual of interest expressed in this Credit Agreement in respect of
that currency shall be inconsistent with any convention or practice in the
London interbank market for the basis of accrual of interest in respect of the
Euro, such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Borrowing in the currency of such member state is
outstanding immediately prior to such date, such replacement shall take effect,
with respect to such Borrowing, at the end of the then current Interest Period.
(b) Each provision of this Credit Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro. (c) Each provision of this Credit Agreement also shall be
subject to such reasonable changes of construction as the Administrative Agent
may from time to time specify to be appropriate to reflect a change in currency
of any other country and any relevant market conventions or practices relating
to the change in currency. 1.08 Times of Day. Unless otherwise specified, all
references herein to times of day shall be references to Central time (daylight
savings or standard, as applicable). 1.09 Letter of Credit Amounts. Unless
otherwise specified herein (including, without limitation, as otherwise
specified in Sections 1.05(a) and (b)), the amount of a Letter of Credit at any
time shall be deemed to be the Dollar Equivalent of the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
Dollar Equivalent of the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time. 1.10 Limitation on Obligations of Foreign Credit
Parties. Notwithstanding anything set forth in this Credit Agreement or any
other Credit Document to the contrary, no Foreign Credit Party and/or Foreign
Subsidiary shall at any time be liable, directly or indirectly, for any portion
of the Obligations of any Domestic Credit Party, including, without limitation,
the principal of any Revolving Loan Obligations of the Domestic Borrowers or any
interest thereon or fees payable with respect thereto (and the Domestic Credit
Parties are solely liable for such Obligations), and no Property of any Foreign
Credit Party and/or Foreign Subsidiary shall at any time serve, directly or
indirectly, as any type of collateral or security for any portion of the
Obligations of any Domestic Credit Party. NYDOCS02/1161559.5 47



--------------------------------------------------------------------------------



 
[euronetcreditagreement20053.jpg]
EXECUTION COPY ARTICLE II COMMITMENTS AND CREDIT EXTENSIONS 2.01 Commitments (a)
USD Revolving Commitments. During the Commitment Period, (i) USD Revolving
Loans. The USD Lenders severally agree to make revolving credit loans (the “USD
Revolving Loans”) to the applicable Borrowers in Dollars, from time to time, on
any Business Day, in an aggregate principal amount of up to ONE BILLION DOLLARS
($1,000,000,000) (as such amount may be increased or decreased in accordance
with the provisions hereof, the “Aggregate USD Revolving Committed Amount”);
(ii) Letters of Credit. (A) The L/C Issuer, in reliance upon the commitments of
the USD Lenders set forth herein, agrees (I) to issue Letters of Credit
denominated in Dollars and in Alternative Currencies for the account of the
applicable Borrowers and other members of the Consolidated Group on any Business
Day, (II) to amend or extend Letters of Credit previously issued hereunder, and
(III) to honor drawings under Letters of Credit; and (B) the USD Lenders
severally agree to purchase from the L/C Issuer a participation interest in the
Existing Letters of Credit and Letters of Credit issued hereunder in an amount
equal to such Lender’s Revolving Commitment Percentage thereof, in an aggregate
principal amount up to TWO HUNDRED MILLION DOLLARS ($200,000,000) (as such
amount may be decreased in accordance with the provisions hereof, the “L/C
Sublimit”), provided that (i) the Outstanding Amount of L/C Obligations shall
not exceed the L/C Sublimit, and (ii) for any L/C Issuer, the Outstanding Amount
of L/C Obligations shall not exceed the amount of such L/C Issuer’s L/C
Commitment; (iii) USD Swingline Loans. Unless (i) any USD Lender is a Defaulting
Lender and (ii) the applicable USD Swingline Lender has not entered into
arrangements satisfactory to it with the applicable Borrowers or such Defaulting
Lender to eliminate such USD Swingline Lender’s exposure with respect thereto,
the USD Swingline Lenders severally agree to make revolving credit loans (the
“USD Swingline Loans”) to the applicable Borrowers in Dollars on any Business
Day in an aggregate principal amount of up to FIFTY MILLION DOLLARS
($50,000,000) (as such amount may be decreased in accordance with the provisions
hereof, the “USD Swingline Sublimit”), provided that the Outstanding Amount of
USD Swingline Loans shall not exceed the USD Swingline Sublimit; and, provided
further that, in each case, (A) the aggregate Outstanding Amount of USD
Revolving Loan Obligations shall not exceed the Aggregate USD Revolving
Committed Amount, (B) the aggregate Outstanding Amount of Master Revolving Loan
Obligations shall not exceed the Aggregate Master Revolving Committed Amount,
(C) with regard to each USD Lender individually, (i) such Lender’s USD Revolving
Commitment Percentage of USD Revolving Loan Obligations shall not exceed its
respective USD Revolving Committed Amount, NYDOCS02/1161559.5 48



--------------------------------------------------------------------------------



 
[euronetcreditagreement20054.jpg]
EXECUTION COPY and (ii) such Lender’s USD Revolving Commitment Percentage of USD
Revolving Loan Obligations plus its Primary Currency Revolving Commitment
Percentage of Primary Currency Revolving Loan Obligations plus its Secondary
Currency Revolving Commitment Percentage of its Secondary Currency Revolving
Loan Obligations shall not exceed its respective Master Revolving Committed
Amount, (D) with regard to each USD Swingline Lender individually, such Lender’s
USD Revolving Commitment Percentage of USD Revolving Loan Obligations plus its
Primary Currency Revolving Commitment Percentage of Primary Currency Revolving
Loan Obligations plus its Secondary Currency Revolving Commitment Percentage of
its Secondary Currency Revolving Loan Obligations plus the outstanding principal
amount of all USD Swingline Loans made by such Lender plus the outstanding
principal amount of all Primary Currency Swingline Loans, if any, made by such
Lender shall not exceed its respective Master Revolving Committed Amount, and
(E) for any particular Borrower, the aggregate Outstanding Amount of all USD
Revolving Loan Obligations to or for such Borrower will not exceed its
respective Designated Borrower Limit. (iv) Additional Provisions Relating to USD
Revolving Loans. USD Revolving Loans may consist of Base Rate Loans, Floating
LIBOR Rate Loans and Fixed LIBOR Rate Loans, or a combination thereof, as the
applicable Borrowers may request, and may be repaid and reborrowed in accordance
with the provisions hereof. (v) Additional Provisions Relating to Letters of
Credit. Subject to the terms and conditions hereof, each applicable Borrower’s
ability to obtain Letters of Credit shall be fully revolving, and accordingly
each such applicable Borrower may obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed. Existing
Letters of Credit shall be deemed to have been issued hereunder and shall be
subject to and governed by the terms and conditions hereof. (vi) Additional
Provisions Relating to USD Swingline Loans. USD Swingline Loans shall be
comprised solely of Base Rate Loans and may be repaid and reborrowed in
accordance with the provisions hereof. Immediately upon the making of a USD
Swingline Loan, each USD Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the applicable USD Swingline Lender a
participation interest in such USD Swingline Loan in an amount equal to the
product of such Lender’s USD Revolving Commitment Percentage thereof. (b)
Primary Currency Revolving Commitments. During the Commitment Period, (i)
Primary Currency Revolving Loans. The Primary Currency Lenders severally agree
to make revolving credit loans (the “Primary Currency Revolving Loans”) to the
applicable Borrowers in Alternative Currencies, from time to time, on any
Business Day, in an aggregate principal amount of up to NINE HUNDRED TWENTY-FIVE
MILLION DOLLARS ($925,000,000) (as NYDOCS02/1161559.5 49



--------------------------------------------------------------------------------



 
[euronetcreditagreement20055.jpg]
EXECUTION COPY such amount may be increased or decreased in accordance with the
provisions hereof, the “Aggregate Primary Currency Revolving Committed Amount”);
(ii) Primary Currency Swingline Loans. Unless (i) any Primary Currency Lender is
a Defaulting Lender and (ii) the applicable Primary Currency Swingline Lender
has not entered into arrangements satisfactory to it with the applicable
Borrowers or such Defaulting Lender to eliminate such Swingline Lender’s
exposure with respect thereto, the Primary Currency Swingline Lenders severally
agree to make revolving credit loans (the “Primary Currency Swingline Loans”) to
the applicable Borrowers in Alternative Currencies, on any Business Day in an
aggregate principal amount of up to NINETY MILLION DOLLARS ($90,000,000) (as
such amount may be decreased in accordance with the provisions hereof, the
“Primary Currency Swingline Sublimit”), provided that the Outstanding Amount of
Primary Currency Swingline Loans shall not exceed the Primary Currency Swingline
Sublimit; and, provided further that, in each case, (A) the aggregate
Outstanding Amount of Primary Currency Revolving Loan Obligations shall not
exceed the Aggregate Primary Currency Revolving Committed Amount, (B) the
aggregate Outstanding Amount of Master Revolving Loan Obligations shall not
exceed the Aggregate Master Revolving Committed Amount, (C) with regard to each
Primary Currency Lender individually, such Lender’s Primary Currency Revolving
Commitment Percentage of Primary Currency Revolving Loan Obligations shall not
exceed its respective Primary Currency Revolving Committed Amount, (D) with
regard to each Primary Currency Swingline Lender individually, such Lender’s USD
Revolving Commitment Percentage of USD Revolving Loan Obligations plus its
Primary Currency Revolving Commitment Percentage of Primary Currency Revolving
Loan Obligations plus its Secondary Currency Revolving Commitment Percentage of
its Secondary Currency Revolving Loan Obligations plus the outstanding principal
amount of all USD Swingline Loans, if any, made by such Lender plus the
outstanding principal amount of all Primary Currency Swingline Loans made by
such Lender shall not exceed its respective Master Revolving Committed Amount
and (E) for any particular Borrower, (1) Credit Extensions will be limited to
those currencies specified for such Borrower in Schedule 2.14(b) or the relevant
Designated Borrower Request and Assumption Agreement and (2) the aggregate
Outstanding Amount of all Primary Currency Revolving Loan Obligations to or for
such Borrower will not exceed its respective Designated Borrower Limit. (iii)
Additional Provisions Relating to Primary Currency Revolving Loans. Primary
Currency Revolving Loans shall consist of Fixed LIBOR Rate Loans, as the
applicable Borrowers may request, and may be repaid and reborrowed in accordance
with the provisions hereof. (iv) Additional Provisions Relating to Primary
Currency Swingline Loans. Primary Currency Swingline Loans shall be comprised
solely of Overnight Rate Loans and may be repaid and reborrowed in accordance
with the provisions hereof. Immediately upon the making of a Primary Currency
Swingline Loan, each Primary Currency Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the applicable Primary
NYDOCS02/1161559.5 50



--------------------------------------------------------------------------------



 
[euronetcreditagreement20056.jpg]
EXECUTION COPY Currency Swingline Lender a participation interest in such
Primary Currency Swingline Loan in an amount equal to the product of such
Lender’s Primary Currency Revolving Commitment Percentage thereof. (c) Secondary
Currency Revolving Commitments. During the Commitment Period, (i) Secondary
Currency Revolving Loans. The Secondary Currency Lenders severally agree to make
revolving credit loans (the “Secondary Currency Revolving Loans”) to the
applicable Borrowers in Alternative Currencies, from time to time, on any
Business Day, in an aggregate principal amount of up to FOUR HUNDRED EIGHTY-FIVE
MILLION DOLLARS ($485,000,000) (as such amount may be increased or decreased in
accordance with the provisions hereof, the “Aggregate Secondary Currency
Revolving Committed Amount”); and, provided further that, in each case, (A) the
aggregate Outstanding Amount of Secondary Currency Revolving Loan Obligations
shall not exceed the Aggregate Secondary Currency Revolving Committed Amount,
(B) the aggregate Outstanding Amount of Master Revolving Loan Obligations shall
not exceed the Aggregate Master Revolving Committed Amount, (C) with regard to
each Secondary Currency Lender individually, (i) such Lender’s Secondary
Currency Revolving Commitment Percentage of Secondary Currency Revolving Loan
Obligations shall not exceed its respective Secondary Currency Revolving
Committed Amount, and (ii) such Lender’s USD Revolving Commitment Percentage of
USD Revolving Loan Obligations plus its Primary Currency Revolving Commitment
Percentage of Primary Currency Revolving Loan Obligations plus its Secondary
Currency Revolving Commitment Percentage of its Secondary Currency Revolving
Loan Obligations shall not exceed its respective Master Revolving Committed
Amount and (D) for any particular Borrower, (1) Credit Extensions will be
limited to those currencies specified for such Borrower in Schedule 2.14(b) or
the relevant Designated Borrower Request and Assumption Agreement and (2) the
aggregate Outstanding Amount of all Secondary Currency Revolving Loan
Obligations to or for such Borrower will not exceed its respective Designated
Borrower Limit. (ii) Additional Provisions Relating to Secondary Currency
Revolving Loans. Secondary Currency Revolving Loans shall consist of Fixed LIBOR
Rate Loans, as the applicable Borrowers may request, and may be repaid and
reborrowed in accordance with the provisions hereof. (d) Incremental Credit
Facilities. At any time on or after the Closing Date, EWI may, on written notice
to the Administrative Agent, establish additional credit facilities
(collectively, the “Incremental Credit Facilities”) by increasing the USD
Revolving Commitments, Primary Currency Revolving Commitments or Secondary
Currency Revolving Commitments or establishing one or more new revolving loans,
or some combination thereof; provided that: (i) the aggregate amount of loans
and commitments for all Incremental Loan Facilities established after the
Closing Date hereunder shall not exceed Three Hundred Fifty Million Dollars
($350,000,000); NYDOCS02/1161559.5 51



--------------------------------------------------------------------------------



 
[euronetcreditagreement20057.jpg]
EXECUTION COPY (ii) (A) no Default shall exist immediately before or immediately
after giving effect thereto, (B) the Credit Parties shall be in compliance with
the financial covenants under Section 8.09 after giving effect thereto on a Pro
Forma Basis (assuming for purposes hereof that the entire amount of the
Incremental Loan Facility is fully drawn and funded), (C) the representations
and warranties of each Credit Party contained in Article VI shall be true and
correct in all material respects (other than any representation or warranty
qualified by materiality or Material Adverse Effect, which shall be true and
correct in all respects as so qualified) on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (other than any representation or warranty
qualified by materiality or Material Adverse Effect, which shall be true and
correct in all respects as so qualified) as of such earlier date, and except
that for purposes of this Section 2.01(d), the representations and warranties
contained in subsections (a) and (b) of Section 6.05 shall be deemed to refer to
the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 7.01, and (D) the Credit Parties shall demonstrate
compliance with the sizing condition for the Incremental Loan Facility in clause
(i) hereinabove; (iii) EWI will provide (A) a compliance certificate from a
Responsible Officer confirming that no Default shall exist immediately before or
immediately after giving effect to the establishment of the Incremental Credit
Facility and demonstrating compliance with the financial covenants hereunder
after giving effect to the Incremental Credit Facility (assuming, for purposes
hereof, that the Incremental Credit Facility is fully drawn and funded), and (b)
supporting resolutions, legal opinions, promissory notes and other items as may
be reasonably required by the Administrative Agent and the Lenders providing the
commitments for the Incremental Credit Facility; (iv) lenders providing loans
and commitments for such Incremental Loan Facility will provide a Lender Joinder
Agreement and such other agreements reasonably acceptable to the Administrative
Agent; and (v) upfront and/or arrangement fees, if any, in respect of the new
commitments or loans so established, shall be paid. In connection with
establishment of any Incremental Credit Facility, (A) none of the Lenders or
their affiliates shall have any obligation to provide commitments or loans for
any Incremental Credit Facility without their prior written approval, (B)
neither the Administrative Agent nor any Arranger shall have any responsibility
for arranging any such additional commitments without their prior written
consent and subject to such conditions, including fee arrangements, as they may
provide in connection therewith and (C) Schedule 2.01 will be deemed to be
revised to reflect the Lenders, Loans, Commitments and pro rata shares after
giving effect to establishment of any Incremental Credit Facility.
NYDOCS02/1161559.5 52



--------------------------------------------------------------------------------



 
[euronetcreditagreement20058.jpg]
EXECUTION COPY (e) Additional Conditions for Incremental Credit Facilities.
Subject to Section 2.01(d), the Borrowers may establish Incremental Credit
Facilities; provided that: (i) any such increase shall be in a minimum amount of
$5 million and integral multiples of $1 million in excess thereof; (ii) any new
lender providing additional commitments pursuant to this subsection must be
reasonably acceptable to the Administrative Agent and, in the case of an
increase in the Revolving Commitments, also to the L/C Issuers and the Swingline
Lenders, as appropriate; and (iii) if any Revolving Loans are outstanding at the
time of any such increase, the Borrowers will make such payments and adjustments
on the subject Loans (including payment of any break-funding amounts owing under
Section 3.05) as may be necessary to give effect to the revised commitment
amounts and percentages. 2.02 Borrowings, Conversions and Continuations. (a)
Each Borrowing, each conversion of Loans from one Type to the other, and each
continuation of Fixed LIBOR Rate Loans shall be made upon a Borrower’s
irrevocable notice to the Administrative Agent, which shall be submitted (x) as
a Loan Notice appropriately completed and signed by a Responsible Officer of EWI
or the applicable Borrower, (y) by electronic mail from the electronic mail
address of a Responsible Officer of EWI designated in a certificate delivered to
the Administrative Agent by EWI as being an authorized address and authorized
Person to submit such notices, which electronic mail message is promptly (and in
any event, within twenty-four hours) confirmed in a Loan Notice appropriately
completed and signed by a Responsible Officer of EWI, or (z) by telephone
promptly confirmed by delivery of a Loan Notice as provided in clause (b)
hereof. Each such notice must be received by the Administrative Agent not later
than (i) USD Revolving Loans. (A) 1:00 p.m. on the day of the requested
Borrowing, in the case of a Borrowing of, or conversion into, USD Revolving
Loans in Dollars that are Base Rate Loans or Floating LIBOR Rate Loans; and (B)
11:00 a.m. three Business Days prior to the requested date of a Borrowing of, or
conversion into, USD Revolving Loans in Dollars that are Fixed LIBOR Rate Loans.
(ii) Primary Currency Revolving Loans. (A) 11:00 a.m. four Business Days prior
to the requested date of a Borrowing of, or conversion into, Primary Currency
Revolving Loans in currencies other than Special Notice Currencies, and (B)
11:00 a.m. five Business Days prior to the requested date of a Borrowing of, or
conversion into, Primary Currency Revolving Loans in Special Notice Currencies.
(iii) Secondary Currency Revolving Loans. (A) 11:00 a.m. four Business Days
prior to the requested date of a Borrowing of, or conversion into,
NYDOCS02/1161559.5 53



--------------------------------------------------------------------------------



 
[euronetcreditagreement20059.jpg]
EXECUTION COPY Secondary Currency Revolving Loans in currencies other than
Special Notice Currencies, and (B) 11:00 a.m. five Business Days prior to the
requested date of a Borrowing of, or conversion into, Secondary Currency
Revolving Loans in Special Notice Currencies. (b) Each telephonic notice by a
Borrower pursuant to this Section 2.02(b) must be confirmed promptly by delivery
to the Administrative Agent of a Loan Notice, appropriately completed and signed
by a Responsible Officer of such Borrower. Except as provided in Sections
2.03(c) and 2.04(a), each Borrowing, conversion or continuation shall be a
minimum principal amount of: (i) USD Revolving Loans. (A) $500,000 in the case
of USD Revolving Loans that are Base Rate Loans or Floating LIBOR Rate Loans,
and (B) $2 million in the case of USD Revolving Loans that are Fixed LIBOR Rate
Loans. (ii) Primary Currency Revolving Loans. $1 million in the case of Primary
Currency Revolving Loans. (iii) Secondary Currency Revolving Loans. $1 million
in the case of Secondary Currency Revolving Loans. Each Loan Notice (whether
telephonic or written) shall specify (i) the Type of Loans that is the subject
of the applicable Borrower’s request, (ii) whether such request is for a
Borrowing, conversion, or continuation, (iii) the requested date of such
Borrowing, conversion or continuation (which shall be a Business Day), (iv) the
principal amount of Loans to be borrowed, converted or continued, (v) the Type
of Loans to be borrowed, converted or continued, (vi) if applicable, the
duration of the Interest Period with respect thereto and (vii) the currency of
the Loans to be borrowed. If a Borrower fails to specify a currency in a Loan
Notice requesting a Borrowing, then the Loans so requested shall be made in
Dollars. If a Borrower fails to specify a Type of Loan in a Loan Notice or if a
Borrower fails to give a timely notice requesting a conversion or continuation,
then the applicable Loans shall be made as, or converted to, Base Rate Loans;
provided, however, that in the case of a failure to timely request a
continuation of Loans denominated in currencies other than Dollars, such Loans
shall be continued as Fixed LIBOR Rate Loans in their original currency with an
Interest Period of one month. Any automatic conversion to Base Rate Loans shall
be effective as of the last day of the Interest Period then in effect with
respect to the applicable Fixed LIBOR Rate Loans. If a Borrower requests a
Borrowing of, conversion to, or continuation of Fixed LIBOR Rate Loans in any
Loan Notice, but fails to specify an Interest Period, the Interest Period will
be deemed to be one month. No Loan may be converted into or continued as a Loan
denominated in a different currency, but instead must be prepaid in the original
currency of such Loan and reborrowed in the other currency. (c) Following
receipt of a Loan Notice, the Administrative Agent shall promptly notify each
Lender of the amount (and currency) of its pro rata share of the applicable
Loans, and if no timely notice of a conversion or continuation is provided by a
Borrower, the Administrative Agent shall notify each Lender of the details of
any NYDOCS02/1161559.5 54



--------------------------------------------------------------------------------



 
[euronetcreditagreement20060.jpg]
EXECUTION COPY automatic conversion to Base Rate Loans or continuation of Loans
denominated in a currency other than Dollars, in each case as described in the
preceding subsection. In the case of a Borrowing, each Lender shall make the
amount of its Loan available to the Administrative Agent in Same Day Funds at
the Administrative Agent’s Office for the applicable currency not later than
1:00 p.m. (or 2 hours after delivery of the Loan Notice by the Borrower as
provided above, if later), in the case of any Loan denominated in Dollars, and
not later than the Applicable Time specified by the Administrative Agent in the
case of any Loan in currencies other than Dollars, in each case on the Business
Day specified in the applicable Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 5.02 (and, if such Borrowing is the initial
Credit Extension, Section 5.01), the Administrative Agent shall make all funds
so received available to the applicable Borrower in like funds as received by
the Administrative Agent by crediting the account of the applicable Borrower on
the books of Bank of America with the amount of such funds; provided, however,
that if, on the date of such Borrowing denominated in Dollars there are L/C
Borrowings outstanding, then the proceeds of such Borrowing, first, shall be
applied to the payment in full of any such L/C Borrowings, and second, shall be
made available to such Borrower as provided above. (d) Except as otherwise
provided herein, without the consent of the Required Lenders for the respective
class of Revolving Loan Obligations, (i) a Fixed LIBOR Rate Loan may be
continued or converted only on the last day of an Interest Period for such Fixed
LIBOR Rate Loan and (ii) any conversion into, or continuation as, a Fixed LIBOR
Rate Loan may be made only if the conditions to Credit Extensions in Section
5.02 have been satisfied. During the existence of a Default, (i) no Loan may be
requested as, converted to or continued as a Fixed LIBOR Rate Loan (whether in
Dollars or any other currency) and (ii) at the request of the Required Lenders,
any outstanding USD Revolving Loan that is a Fixed LIBOR Rate Loan shall be
converted to a Base Rate Loan on the last day of the Interest Period with
respect thereto. (e) The Administrative Agent shall promptly notify the
Borrowers and the Lenders of the interest rate applicable to any Interest Period
for Fixed LIBOR Rate Loans upon determination of such interest rate. The
determination of the Fixed LIBOR Rate by the Administrative Agent shall be
conclusive in the absence of manifest error. At any time that Base Rate Loans or
Floating LIBOR Rate Loans are outstanding, the Administrative Agent shall notify
the Borrowers and the Lenders of any change in Bank of America’s prime rate used
in determining the Base Rate promptly following the public announcement of such
change, in the case of Base Rate Loans, and of the Floating LIBOR Rate
established at the beginning of each month and any changes made to such rate
during the month promptly on establishment or change, as appropriate. (f) After
giving effect to all Borrowings, all conversions of Revolving Loans from one
Type to the other, and all continuations of Revolving Loans as the same Type, at
any time there shall not be more than (i) ten Interest Periods in effect, in the
case of USD Revolving Loans, (ii) five Interest Periods in effect, in the case
of Primary Currency Revolving Loans, and (iii) five Interest Periods in effect,
in the case of Secondary Currency Revolving Loans. NYDOCS02/1161559.5 55



--------------------------------------------------------------------------------



 
[euronetcreditagreement20061.jpg]
EXECUTION COPY (g) Designation of a Different Lending Office. Each Lender may
make any Credit Extension to the applicable Borrower through any Lending Office,
provided that the exercise of this option shall not affect the obligation of
such Borrower to repay the Credit Extension in accordance with the terms of this
Credit Agreement. 2.03 Additional Provisions with respect to Letters of Credit.
(a) Obligation to Issue or Amend. (i) The L/C Issuers shall not issue any Letter
of Credit if: (A) subject to Section 2.03(b)(iii), the expiry date of such
requested Letter of Credit would occur more than fifteen months after the date
of issuance or last extension, unless the Required Lenders for the respective
facility hereunder have approved such expiry date; or (B) the expiry date of
such requested Letter of Credit would occur after the L/C Expiration Date,
unless all the respective Lenders have approved such expiry date; (ii) The L/C
Issuers shall not be under any obligation to issue any Letter of Credit if: (A)
any order, judgment or decree of any Governmental Authority or arbitrator shall
by its terms purport to enjoin or restrain the applicable L/C Issuer from
issuing such Letter of Credit, or any Law applicable to applicable L/C Issuer or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the applicable L/C Issuer shall
prohibit, or request that the applicable L/C Issuer refrain from, the issuance
of letters of credit generally or such Letter of Credit in particular or shall
impose upon the applicable L/C Issuer with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the applicable L/C Issuer
is not otherwise compensated hereunder) not in effect on the Closing Date, or
shall impose upon the applicable L/C Issuer any unreimbursed loss, cost or
expense that was not applicable on the Closing Date and that the applicable L/C
Issuer in good faith deems material to it; (B) the issuance of such Letter of
Credit would violate any Law or one or more policies of the applicable L/C
Issuer applicable to letters of credit generally; (C) except as otherwise agreed
by the Administrative Agent, such Letter of Credit is to be denominated in a
currency other than Dollars or Alternative Currencies, in the case of Letters of
Credit issued under the USD Revolving Commitments; NYDOCS02/1161559.5 56



--------------------------------------------------------------------------------



 
[euronetcreditagreement20062.jpg]
EXECUTION COPY (D) the applicable L/C Issuer does not as of the issuance date of
such requested Letter of Credit issue Letters of Credit in the requested
currency; or (E) any Lender is at such time a Defaulting Lender, unless Adequate
Assurance shall have been provided, including arrangements to eliminate an L/C
Issuer’s actual or potential Fronting Exposure (after giving effect to Section
2.17(a)(viii)) with respect to the Defaulting Lender arising from either the
Letter of Credit then proposed to be issued or that Letter of Credit and all
other L/C Obligations as to which the applicable L/C Issuer has actual or
potential Fronting Exposure, as it may elect in its sole discretion. (iii) The
L/C Issuers shall not amend any Letter of Credit if the applicable L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof. (iv) The L/C Issuers shall not be under any
obligation to amend any Letter of Credit if: (A) the applicable L/C Issuer would
have no obligation at such time to issue such Letter of Credit in its amended
form under the terms hereof; or (B) the beneficiary of such Letter of Credit
does not accept the proposed amendment to such Letter of Credit. (v) The L/C
Issuers shall act on behalf of the Lenders with respect to any Letters of Credit
issued by them and the documents associated therewith, and the L/C Issuers shall
have all of the benefits and immunities (A) provided to the Administrative Agent
in Article X with respect to any acts taken or omissions suffered by the L/C
Issuers in connection with Letters of Credit issued by them or proposed to be
issued by them and Issuer Documents pertaining to such Letters of Credit as
fully as if the term “Administrative Agent” as used in Article X included the
L/C Issuers with respect to such acts or omissions, and (B) as additionally
provided herein with respect to the L/C Issuers. (b) Procedures for Issuance and
Amendment; Auto-Extension Letters of Credit. (i) Each Letter of Credit shall be
issued or amended, as the case may be, upon the request of the applicable
Borrower delivered to the applicable L/C Issuer (with a copy to the
Administrative Agent) in the form of a L/C Application, appropriately completed
and signed by a Responsible Officer. Such L/C Application must be received by
the applicable L/C Issuer and the Administrative Agent not later than (A) 11:00
a.m. at least two Business Days prior to the proposed date of the issuance,
extension or amendment, in the case of Letters of Credit denominated in Dollars,
and (B) 11:00 a.m. at least ten Business Days prior NYDOCS02/1161559.5 57



--------------------------------------------------------------------------------



 
[euronetcreditagreement20063.jpg]
EXECUTION COPY to the proposed date of the issuance, extension or amendment, in
the case of Letters of Credit denominated in currencies other than Dollars (or,
in each case, such later date and time as the applicable L/C Issuer and the
Administrative Agent may agree in a particular instance in their sole
discretion). In the case of a request for an initial issuance of a Letter of
Credit, such L/C Application shall specify in form and detail satisfactory to
the applicable L/C Issuer: (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the amount and currency
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit and (H) such other matters as the
applicable L/C Issuer may require. In the case of a request for an amendment of
any outstanding Letter of Credit, such L/C Application shall specify in form and
detail satisfactory to the applicable L/C Issuer (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
the applicable L/C Issuer may require. Additionally, such Borrower shall furnish
to the applicable L/C Issuer and the Administrative Agent such other documents
and information pertaining to such requested Letter of Credit issuance or
amendment, including any Issuer Documents, as the applicable L/C Issuer or the
Administrative Agent may require. (ii) Promptly after receipt of any L/C
Application, the applicable L/C Issuer will confirm with the Administrative
Agent (by telephone or in writing) that the Administrative Agent has received a
copy of such L/C Application from the applicable Borrower and, if not, the
applicable L/C Issuer will provide the Administrative Agent with a copy thereof.
Unless the applicable L/C Issuer has received written notice from the
Administrative Agent, any Lender or any Credit Party, at least one Business Day
prior to the requested date of issuance or amendment of the applicable Letter of
Credit, that one or more applicable conditions contained in Article V shall not
then be satisfied, then, subject to the terms and conditions hereof, the
applicable L/C Issuer shall, on the requested date, issue a Letter of Credit for
the account of the applicable Borrower (or Subsidiary) or enter into the
applicable amendment, as the case may be, in each case in accordance with the
applicable L/C Issuer’s usual and customary business practices. Immediately upon
the issuance of each Letter of Credit, each Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the applicable
L/C Issuer a risk participation in such Letter of Credit in an amount equal to
such Lender’s Revolving Commitment Percentage thereof. (iii) If a Borrower so
requests in any applicable L/C Application, the applicable L/C Issuer may, in
its sole and absolute discretion, agree to issue a Letter of Credit that has
automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit the
applicable L/C Issuer to prevent any such extension at NYDOCS02/1161559.5 58



--------------------------------------------------------------------------------



 
[euronetcreditagreement20064.jpg]
EXECUTION COPY least once in each twelve-month period (commencing with the date
of issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non-Extension Notice Date”) in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued. Unless otherwise directed by the applicable L/C Issuer, such Borrower
shall not be required to make a specific request to such L/C Issuer for any such
extension. Once an Auto-Extension Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) the applicable L/C
Issuer to permit the extension of such Letter of Credit at any time to an expiry
date not later than the L/C Expiration Date; provided, however, that the
applicable L/C Issuer shall not permit any such extension if (A) the applicable
L/C Issuer has determined that it would not be permitted or would have no
obligation at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of Section 2.03(a)
or otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Lender or any Borrower that one or more of the applicable conditions
specified in Section 5.02 is not then satisfied, and in each case directing the
applicable L/C Issuer not to permit such extension. (iv) If a Borrower so
requests in any applicable L/C Application, the applicable L/C Issuer may, in
its sole and absolute discretion, agree to issue a Letter of Credit that permits
the automatic reinstatement of all or a portion of the stated amount thereof
after any drawing thereunder (each, an “Auto- Reinstatement Letter of Credit”).
Unless otherwise directed by the applicable L/C Issuer, such Borrower shall not
be required to make a specific request to the applicable L/C Issuer to permit
such reinstatement. Once an Auto-Reinstatement Letter of Credit has been issued,
except as provided in the following sentence, the Lenders shall be deemed to
have authorized (but may not require) the applicable L/C Issuer to reinstate all
or a portion of the stated amount thereof in accordance with the provisions of
such Letter of Credit. Notwithstanding the foregoing, if such Auto-Reinstatement
Letter of Credit permits the applicable L/C Issuer to decline to reinstate all
or any portion of the stated amount thereof after a drawing thereunder by giving
notice of such non-reinstatement within a specified number of days after such
drawing (the “Non-Reinstatement Deadline”), the applicable L/C Issuer shall not
permit such reinstatement if it has received a notice (which may be by telephone
or in writing) on or before the day that is seven Business Days before the
Non-Reinstatement Deadline (A) from the Administrative Agent that the Required
Lenders have elected not to permit such reinstatement or (B) from the
Administrative Agent, any Lender or any Borrower that one or more of the
applicable conditions specified in Section 5.02 is not then satisfied (treating
such reinstatement as an L/C Credit Extension for purposes of this clause) and,
in each case, directing the applicable L/C Issuer not to permit such
reinstatement. NYDOCS02/1161559.5 59



--------------------------------------------------------------------------------



 
[euronetcreditagreement20065.jpg]
EXECUTION COPY (v) Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the applicable L/C Issuer will also deliver to the
applicable Borrower and the Administrative Agent a true and complete copy of
such Letter of Credit or amendment. (c) Drawings and Reimbursements; Funding of
Participations. (i) Upon receipt from the beneficiary of any Letter of Credit of
any notice of a drawing under any Letter of Credit, the applicable L/C Issuer
shall notify the applicable Borrower and the Administrative Agent thereof. In
the case of a Letter of Credit denominated in a currency other than Dollars, the
applicable Borrower shall reimburse the applicable L/C Issuer in the same such
currency, unless (A) such L/C Issuer (at its option) shall have specified in
such notice that it will require reimbursement in Dollars, or (B) in the absence
of any such requirement for reimbursement in Dollars, such Borrower shall have
notified such L/C Issuer promptly following receipt of the notice of drawing
that such Borrower will reimburse such L/C Issuer in Dollars. In the case of any
such reimbursement in Dollars of a drawing under a Letter of Credit denominated
in a currency other than Dollars, the applicable L/C Issuer shall notify the
applicable Borrower of the Dollar Equivalent of the amount of the drawing
promptly following the determination thereof. Not later than 11:00 a.m. on the
date of any payment by the applicable L/C Issuer under a Letter of Credit to be
reimbursed in Dollars, or the Applicable Time on the date of any payment by the
applicable L/C Issuer under a Letter of Credit to be reimbursed in a currency
other than Dollars (each such date, an “Honor Date”), the applicable Borrower
shall reimburse the applicable L/C Issuer through the Administrative Agent in an
amount equal to the amount of such drawing and in the applicable currency. If
the applicable Borrower fails to so reimburse the applicable L/C Issuer by such
time, the Administrative Agent shall promptly notify each Lender of the Honor
Date, the amount of the unreimbursed drawing (expressed in Dollars in the amount
of the Dollar Equivalent thereof in the case of a Letter of Credit denominated
in an Alternative Currency) (the “L/C Unreimbursed Amount”), and the amount of
such Lender’s Revolving Commitment Percentage thereof. In such event, the
applicable Borrower shall be deemed to have requested a Borrowing of Base Rate
Loans or Fixed LIBOR Rate Loans with an Interest Period of one month, as
appropriate, to be disbursed on the Honor Date in an amount equal to the L/C
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for such Loans, but subject to the amount of the unutilized portion
of the Aggregate Master Revolving Commitments and the conditions set forth in
Section 5.02 (other than the delivery of a Loan Notice). Any notice given by an
L/C Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i) may
be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice. NYDOCS02/1161559.5 60



--------------------------------------------------------------------------------



 
[euronetcreditagreement20066.jpg]
EXECUTION COPY (ii) Each Lender shall upon any notice pursuant to Section
2.03(c)(i) make funds available to the Administrative Agent for the account of
the applicable L/C Issuer at the Administrative Agent’s Office in an amount
equal to its Revolving Commitment Percentage of the L/C Unreimbursed Amount not
later than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of Section
2.03(c)(iii), each of the respective Lenders that so makes funds available shall
be deemed to have made a Revolving Loan that is a Base Rate Loan or Fixed LIBOR
Rate Loan with an Interest Period of one month, as appropriate, to the
respective Borrower in such amount. The Administrative Agent shall remit the
funds so received to the applicable L/C Issuer in the applicable currency (or,
if requested by the applicable L/C Issuer, the equivalent amount thereof in
Dollars as determined by the Administrative Agent at such time on the basis of
the Spot Rate as of the funding date). (iii) With respect to any L/C
Unreimbursed Amount that is not fully refinanced by a Borrowing because the
conditions set forth in Section 5.02 cannot be satisfied or for any other
reason, the applicable Borrower shall be deemed to have incurred from the
applicable L/C Issuer an L/C Borrowing in the amount of the L/C Unreimbursed
Amount that is not so refinanced, which L/C Borrowing shall be due and payable
on demand (together with interest) and shall bear interest at the Default Rate.
In such event, each Lender’s payment to the Administrative Agent for the account
of the applicable L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed
payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03. (iv) Until each respective Lender funds its
Revolving Loan or L/C Advance pursuant to this Section 2.03(c) to reimburse the
applicable L/C Issuer for any amount drawn under any Letter of Credit, interest
in respect of such Lender’s Revolving Commitment Percentage of such amount shall
be solely for the account of the applicable L/C Issuer. (v) Each Lender’s
obligation to make Revolving Loans or L/C Advances to reimburse the L/C Issuers
for amounts drawn under Letters of Credit, as contemplated by this Section
2.03(c), shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right that such Lender may have against any L/C Issuer, any Borrower or
any other Person for any reason whatsoever; (B) the occurrence or continuance of
a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, however, that each Lender’s
obligation to make Loans pursuant to this Section is subject to the conditions
set forth in Section 5.02 (other than delivery of a Loan Notice). No such making
of an L/C Advance shall relieve or otherwise impair the obligation of the
applicable Borrowers to reimburse the applicable L/C Issuer for the amount of
any payment made by the applicable L/C Issuer under any Letter of Credit,
together with interest as provided herein. NYDOCS02/1161559.5 61



--------------------------------------------------------------------------------



 
[euronetcreditagreement20067.jpg]
EXECUTION COPY (vi) If any Lender fails to make available to the Administrative
Agent for the account of the applicable L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), the applicable L/C Issuer shall be
entitled to recover from such Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the applicable L/C Issuer at a rate per annum equal to the applicable
Overnight Rate from time to time in effect, plus any administrative, processing
or similar fees customarily charged by the applicable L/C Issuer in connection
with the foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Loan included in
the relevant Borrowing or L/C Advance in respect of the relevant L/C Borrowing,
as the case may be. A certificate of the applicable L/C Issuer submitted to any
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (vi) shall be conclusive absent manifest error. (d) Repayment
of Participations. (i) At any time after an L/C Issuer has made a payment under
any Letter of Credit and has received from any Lender such Lender’s L/C Advance
in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the applicable L/C Issuer any
payment in respect of the related L/C Unreimbursed Amount or interest thereon
(whether directly from a Borrower or otherwise, including proceeds of Cash
Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Revolving Commitment Percentage thereof
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s L/C Advance was outstanding) in the same
funds as those received by the Administrative Agent. (ii) If any payment
received by the Administrative Agent for the account of an L/C Issuer pursuant
to Section 2.03(c)(i) is required to be returned under any of the circumstances
described in Section 11.05 (including pursuant to any settlement entered into by
the applicable L/C Issuer in its discretion), each Lender shall pay to the
Administrative Agent for the account of the applicable L/C Issuer its Revolving
Commitment Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Overnight Rate from
time to time in effect. The obligations of the Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Credit Agreement. (e) Obligations Absolute. The obligation of each Borrower to
reimburse the applicable L/C Issuer for each drawing under each Letter of Credit
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in NYDOCS02/1161559.5 62



--------------------------------------------------------------------------------



 
[euronetcreditagreement20068.jpg]
EXECUTION COPY accordance with the terms of this Credit Agreement under all
circumstances, including the following: (i) any lack of validity or
enforceability of such Letter of Credit, this Credit Agreement or any other
Credit Document; (ii) the existence of any claim, counterclaim, setoff, defense
or other right that a Borrower or any Subsidiary may have at any time against
any beneficiary or any transferee of such Letter of Credit (or any Person for
whom any such beneficiary or any such transferee may be acting), any L/C Issuer
or any other Person, whether in connection with this Credit Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction; (iii) any draft,
demand, certificate or other document presented under such Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect; or any loss or
delay in the transmission or otherwise of any document required in order to make
a drawing under such Letter of Credit; (iv) any payment by an L/C Issuer under
such Letter of Credit against presentation of a draft or certificate that does
not strictly comply with the terms of such Letter of Credit; or any payment made
by an L/C Issuer under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law; (v) any adverse
change in the relevant exchange rates or in the availability of the relevant
currency to the Borrowers or any Subsidiary or in the relevant currency markets
generally; or (vi) any other circumstance or happening whatsoever, whether or
not similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any Borrower or
any Subsidiary. Each Borrower shall promptly examine a copy of each Letter of
Credit and each amendment thereto that is delivered to such Borrower and, in the
event of any claim of noncompliance with such Borrower’s instructions or other
irregularity, such Borrower will immediately notify the applicable L/C Issuer. A
Borrower shall be conclusively deemed to have waived any such claim against the
applicable L/C Issuer and its correspondents unless such notice is given as
aforesaid. (f) Role of the L/C Issuers in such Capacity. Each of the Lenders and
the Borrowers agrees that, in paying any drawing under a Letter of Credit, the
L/C Issuers shall not have any responsibility to obtain any document (other than
any sight draft, NYDOCS02/1161559.5 63



--------------------------------------------------------------------------------



 
[euronetcreditagreement20069.jpg]
EXECUTION COPY certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document. None of the L/C Issuers, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of any
L/C Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders or the
Required Lenders for the respective credit facility hereunder, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. Each Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to such Borrower’s use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude such Borrower’s pursuing such rights and remedies as
such Borrower may have against the beneficiary or transferee at law or under any
other agreement. None of the L/C Issuers, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of any
L/C Issuer, shall be liable or responsible for any of the matters described in
clauses (i) through (vi) of Section 2.03(e); provided, however, that anything in
such clauses to the contrary notwithstanding, a Borrower may have a claim
against an L/C Issuer, and the applicable L/C Issuer may be liable to such
Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by such Borrower that such Borrower
proves were caused by the applicable L/C Issuer’s willful misconduct or gross
negligence or the applicable L/C Issuer’s willful failure to pay under any
Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit. In furtherance and not in limitation of the foregoing, the L/C
Issuers may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuers shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, that may prove to be
invalid or ineffective for any reason. (g) Applicability of ISP. Unless
otherwise expressly agreed by the L/C Issuer and a Borrower when a Letter of
Credit is issued (including any such agreement applicable to an Existing Letter
of Credit), the rules of the ISP shall apply to each standby Letter of Credit
(h) Letters of Credit Issued for Members of Consolidated Group. Notwithstanding
that a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, any Subsidiary, the applicable
Borrower shall be obligated to reimburse the applicable L/C Issuer for any and
all drawings under such Letter of Credit. Each applicable Borrower hereby
acknowledges that the issuance of Letters of Credit for the account of any
Subsidiary inures to the benefit of such applicable Borrower, and that such
applicable Borrower’s business derives substantial benefits from the businesses
of such Subsidiary. NYDOCS02/1161559.5 64



--------------------------------------------------------------------------------



 
[euronetcreditagreement20070.jpg]
EXECUTION COPY (i) Letter of Credit Fees. The Borrowers shall pay Letter of
Credit fees as set forth in Section 2.09(b). (j) Conflict with Issuer Documents.
In the event of any conflict between the terms hereof and the terms of any
Issuer Document, the terms hereof shall control. 2.04 Additional Provisions with
respect to Swingline Loans. (a) Borrowing Procedures. (i) USD Swingline Loans.
Each USD Swingline Borrowing shall be made in Dollars upon a Borrower’s
irrevocable notice to the applicable USD Swingline Lender and the Administrative
Agent, which may be given by (A) telephone or (B) a Loan Notice; provided that
any telephonic notice must be confirmed promptly by delivery to the applicable
USD Swingline Lender and the Administrative Agent of a Loan Notice. Each such
notice must be received by the applicable USD Swingline Lender and the
Administrative Agent not later than 4:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$100,000, and (ii) the requested borrowing date, which shall be a Business Day.
Each such telephonic notice must be confirmed promptly by delivery to the
applicable USD Swingline Lender and the Administrative Agent of a written Loan
Notice, appropriately completed and signed by a Responsible Officer of such
Borrower. Promptly after receipt by the applicable USD Swingline Lender of any
telephonic Loan Notice, such USD Swingline Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Loan Notice and, if not, such USD Swingline Lender will
notify the Administrative Agent (by telephone or in writing) of the contents
thereof. Unless the applicable USD Swingline Lender has received notice (by
telephone or in writing) from the Administrative Agent (including at the request
of any Lender) prior to 4:00 p.m. on the date of the proposed USD Swingline
Borrowing (A) directing such USD Swingline Lender not to make such USD Swingline
Loan as a result of the limitations set forth in this Article II, or (B) that
one or more of the applicable conditions specified in Article V is not then
satisfied, then, subject to the terms and conditions hereof, such USD Swingline
Lender will, not later than 5:00 p.m. on the borrowing date specified in such
Loan Notice, make the amount of its USD Swingline Loan available to the
applicable Borrower at its office by crediting the account of such Borrower on
the books of such USD Swingline Lender in immediately available funds. (ii)
Primary Currency Swingline Loans. Each Primary Currency Swingline Borrowing
shall be made upon a Borrower’s irrevocable written notice to the applicable
Primary Currency Swingline Lender and the Administrative Agent, which may be
given by (A) telephone or (B) a Loan Notice; provided that any telephonic notice
must be confirmed promptly by delivery to the applicable Primary Currency
Swingline Lender and the Administrative Agent of a Loan Notice. Each such notice
must be received by the applicable Primary Currency NYDOCS02/1161559.5 65



--------------------------------------------------------------------------------



 
[euronetcreditagreement20071.jpg]
EXECUTION COPY Swingline Lender and the Administrative Agent not later than 2:30
p.m. (London time) on the requested borrowing date, and shall specify (i) the
Alternative Currency and amount to be borrowed, which shall be a minimum of
$100,000 or equivalent thereof, as appropriate, and integral multiples in excess
thereof, and (ii) the requested borrowing date, which shall be a Business Day
and a London Banking Day. Each such facsimile notice must be confirmed promptly
by delivery of the executed notice to the applicable Primary Currency Swingline
Lender. Unless the applicable Primary Currency Swingline Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Lender) prior to 3:00 p.m. (London time) on the date of the
proposed Primary Currency Swingline Borrowing (A) directing such Primary
Currency Swingline Lender not to make such Primary Currency Swingline Loan as a
result of the limitations set forth in this Article II, or (B) that one or more
of the applicable conditions specified in Article V is not then satisfied, then,
subject to the terms and conditions hereof, such Primary Currency Swingline
Lender will, not later than 3:30 p.m. (London time) on the borrowing date
specified in such Loan Notice, make the amount of its Primary Currency Swingline
Loan available to the applicable Borrower at its office by crediting the account
of such Borrower on the books of such Primary Currency Swingline Lender (or
otherwise transfer amounts per the Borrower’s payment instructions) in Same Day
Funds. (b) Refinancing. (i) USD Swingline Loans. (A) Each USD Swingline Lender
at any time in its sole and absolute discretion may request, on behalf of the
applicable Borrowers (which hereby irrevocably authorizes the applicable USD
Swingline Lender to so request on its behalf), that each USD Lender make a USD
Revolving Loan that is a Base Rate Loan or a Fixed LIBOR Rate Loan with an
Interest Period of one month, as appropriate, in an amount equal to such
Lender’s pro rata share of USD Swingline Loans then outstanding. Such request
shall be made in writing (which written request shall be deemed to be a Loan
Notice for purposes hereof) and in accordance with the requirements of Section
2.02, without regard to the minimum and multiples specified therein, but subject
to the unutilized portion of the Aggregate USD Revolving Commitments and the
conditions set forth in Section 5.02. The applicable USD Swingline Lender shall
furnish the applicable Borrowers with a copy of the applicable Loan Notice
promptly after delivering such notice to the Administrative Agent. Each USD
Lender shall make an amount equal to its pro rata share of the amount specified
in such Loan Notice available to the Administrative Agent in Same Day Funds for
the account of the applicable USD Swingline Lender at the Administrative Agent’s
Office not later than 1:00 p.m. on the day specified in such Loan Notice,
whereupon, subject to Section 2.04(c)(i)(B), each USD Lender that so makes funds
available shall be deemed to have made a USD Revolving Loan that is a Base Rate
Loan or NYDOCS02/1161559.5 66



--------------------------------------------------------------------------------



 
[euronetcreditagreement20072.jpg]
EXECUTION COPY a Fixed LIBOR Rate Loan with an Interest Period of one month, as
appropriate, in such amount. The Administrative Agent shall remit the funds so
received to the applicable USD Swingline Lender. (B) If for any reason any USD
Swingline Loan cannot be refinanced by such a Borrowing of USD Revolving Loans
in accordance with Section 2.04(b)(i)(A), the request for USD Revolving Loans
submitted by the applicable USD Swingline Lender as set forth herein shall be
deemed to be a request by such USD Swingline Lender that each of the USD Lenders
fund its risk participation in the relevant USD Swingline Loan and each USD
Lender’s payment to the Administrative Agent for the account of such USD
Swingline Lender pursuant to Section 2.04(c)(i)(A)shall be deemed payment in
respect of such participation. (C) If any USD Lender fails to make available to
the Administrative Agent for the account of the applicable USD Swingline Lender
any amount required to be paid by such USD Lender pursuant to the foregoing
provisions of this Section 2.04(b)(i) by the time specified in Section
2.04(b)(i)(A), such USD Swingline Lender shall be entitled to recover from such
USD Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to such USD Swingline
Lender at a rate per annum equal to the applicable Overnight Rate from time to
time in effect, plus any administrative, processing or similar fees customarily
charged by such USD Swingline Lender in connection with the foregoing. If such
USD Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s USD Revolving Loan included in the relevant
Borrowing or funded participation in the relevant USD Swingline Loan, as the
case may be. A certificate of the applicable USD Swingline Lender submitted to
any Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (C) shall be conclusive absent manifest error. (D) Each USD
Lender’s obligation to make USD Revolving Loans or to purchase and fund risk
participations in USD Swingline Loans pursuant to this Section 2.04(b)(i) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right that
such Lender may have against the applicable USD Swingline Lender, any Borrower
or any other Person for any reason whatsoever, (B) the occurrence or continuance
of a Default, (C) non-compliance with the conditions set forth in Section 5.02,
or (D) any other occurrence, event or condition, whether or not similar to any
of the foregoing; provided however, that each USD Lender’s obligation to make
Loans pursuant to this Section 2.04(b)(i) is subject to the conditions set forth
in Section 5.02. No such purchase or funding of risk participations shall
relieve or otherwise impair the NYDOCS02/1161559.5 67



--------------------------------------------------------------------------------



 
[euronetcreditagreement20073.jpg]
EXECUTION COPY obligation of the Borrowers to repay USD Swingline Loans,
together with interest as provided herein. (ii) Primary Currency Swingline
Loans. (A) Each Primary Currency Swingline Lender at any time in its sole and
absolute discretion may request, on behalf of the applicable Borrowers (which
hereby irrevocably authorizes the applicable Primary Currency Swingline Lender
to so request on its behalf), that each Primary Currency Lender make a Primary
Currency Revolving Loan in the applicable currency that is a Fixed LIBOR Rate
Loan with an Interest Period of one month, as appropriate, in an amount equal to
such Lender’s pro rata share of Primary Currency Swingline Loans made by such
Primary Currency Swingline Lender then outstanding. Such request shall be made
in writing (which written request shall be deemed to be a Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein, but subject to
the notice requirements, the unutilized portion of the Aggregate Primary
Currency Revolving Commitments and the conditions set forth in Section 5.02. The
applicable Primary Currency Swingline Lender shall furnish the applicable
Borrowers with a copy of the applicable Loan Notice promptly after delivering
such notice to the Administrative Agent. Each Primary Currency Lender shall make
an amount equal to its pro rata share of the amount specified in such Loan
Notice available to the Administrative Agent in Same Day Funds for the account
of the applicable Primary Currency Swingline Lender at (i) the Administrative
Agent’s Office not later than 1:00 p.m. on the day specified in such Loan
Notice, or (ii) the Administrative Agent’s office for the applicable currency
not later than the Applicable Time specified by the Administrative Agent, as
applicable, whereupon, subject to Section 2.04(c)(ii)(B), each Primary Currency
Lender that so makes funds available shall be deemed to have made a Primary
Currency Revolving Loan that is a Fixed LIBOR Rate Loan with an Interest Period
of one month, as appropriate, in such amount. The Administrative Agent shall
remit the funds so received to the applicable Primary Currency Swingline Lender.
(B) If for any reason any Primary Currency Swingline Loan cannot be refinanced
by such a Borrowing of Primary Currency Revolving Loans in accordance with
Section 2.04(b)(ii)(A), the request for Primary Currency Revolving Loans
submitted by the applicable Primary Currency Swingline Lender as set forth
herein shall be deemed to be a request by such Primary Currency Swingline Lender
that each of the Primary Currency Lenders fund its risk participation in the
relevant Primary Currency Swingline Loan and each Primary Currency Lender’s
payment to the Administrative Agent for the account of such Primary Currency
NYDOCS02/1161559.5 68



--------------------------------------------------------------------------------



 
[euronetcreditagreement20074.jpg]
EXECUTION COPY Swingline Lender pursuant to Section 2.04(c)(ii)(A)shall be
deemed payment in respect of such participation. (C) If any Primary Currency
Lender fails to make available to the Administrative Agent for the account of
the applicable Primary Currency Swingline Lender any amount required to be paid
by such Primary Currency Lender pursuant to the foregoing provisions of this
Section 2.04(b)(ii) by the time specified in Section 2.04(b)(ii)(A), such
Primary Currency Swingline Lender shall be entitled to recover from such Primary
Currency Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to such
Primary Currency Swingline Lender at a rate per annum equal to the applicable
Overnight Rate from time to time in effect, plus any administrative, processing
or similar fees customarily charged by such Primary Currency Swingline Lender in
connection with the foregoing. If such Primary Currency Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Primary Currency Revolving Loan included in the relevant Borrowing or
funded participation in the relevant Primary Currency Swingline Loan, as the
case may be. A certificate of the applicable Primary Currency Swingline Lender
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (C) shall be conclusive absent manifest error.
(D) Each Primary Currency Lender’s obligation to make Primary Currency Revolving
Loans or to purchase and fund risk participations in Primary Currency Swingline
Loans pursuant to this Section 2.04(b)(ii) shall be absolute and unconditional
and shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right that such Lender may have
against the applicable Primary Currency Swingline Lender, any Borrower or any
other Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, (C) non-compliance with the conditions set forth in Section 5.02, or
(D) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided however, that each Primary Currency Lender’s obligation
to make Loans pursuant to this Section 2.04(b)(ii) is subject to the conditions
set forth in Section 5.02. No such purchase or funding of risk participations
shall relieve or otherwise impair the obligation of the Borrowers to repay
Primary Currency Swingline Loans, together with interest as provided herein. (c)
Repayment of Participations. (i) USD Swingline Loans. NYDOCS02/1161559.5 69



--------------------------------------------------------------------------------



 
[euronetcreditagreement20075.jpg]
EXECUTION COPY (A) At any time after any USD Lender has purchased and funded a
risk participation in a USD Swingline Loan, if the applicable USD Swingline
Lender receives any payment on account of such USD Swingline Loan, such USD
Swingline Lender will distribute to such Lender its pro rata share of such
payment (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Lender’s risk participation was funded) in
the same funds as those received by such USD Swingline Lender. (B) If any
payment received by the applicable USD Swingline Lender in respect of principal
or interest on any USD Swingline Loan is required to be returned by such USD
Swingline Lender under any of the circumstances described in Section 11.05
(including pursuant to any settlement entered into by such USD Swingline Lender
in its discretion), each USD Lender shall pay to such USD Swingline Lender its
pro rata share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to the Overnight Rate. The Administrative Agent will make
such demand upon the request of the applicable USD Swingline Lender. The
obligations of the USD Lenders under this clause shall survive the payment in
full of the USD Revolving Loan Obligations and the termination of this Credit
Agreement. (ii) Primary Currency Swingline Loans. (A) At any time after any
Primary Currency Lender has purchased and funded a risk participation in a
Primary Currency Swingline Loan, if the applicable Primary Currency Swingline
Lender receives any payment on account of such Primary Currency Swingline Loan,
such Primary Currency Swingline Lender will distribute to such Lender its pro
rata share of such payment (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s risk
participation was funded) in the same funds as those received by such Primary
Currency Swingline Lender. (B) If any payment received by the applicable Primary
Currency Swingline Lender in respect of principal or interest on any Primary
Currency Swingline Loan is required to be returned by such Primary Currency
Swingline Lender under any of the circumstances described in Section 11.05
(including pursuant to any settlement entered into by such Primary Currency
Swingline Lender in its discretion), each Primary Currency Lender shall pay to
such Primary Currency Swingline Lender its pro rata share thereof on demand of
the Administrative Agent, plus interest thereon from the date of such demand to
the date such amount is returned, at a rate per annum equal to the Overnight
Rate. The Administrative Agent will make such demand upon the request of the
applicable Primary Currency Swingline Lender. The obligations of the
NYDOCS02/1161559.5 70



--------------------------------------------------------------------------------



 
[euronetcreditagreement20076.jpg]
EXECUTION COPY Primary Currency Lenders under this clause shall survive the
payment in full of the Primary Currency Revolving Loan Obligations and the
termination of this Credit Agreement. (d) Interest for Account of Swingline
Lender. The applicable Swingline Lender shall be responsible for invoicing the
Borrowers for interest on the Swingline Loans. Until each Lender funds its
Revolving Loan or risk participation pursuant to this Section 2.04 to refinance
such Lender’s Revolving Commitment Percentage of any Swingline Loan, interest in
respect thereof shall be solely for the account of the applicable Swingline
Lender. (e) Payments Directly to Swingline Lender. The Borrowers shall make all
payments of principal and interest in respect of the Swingline Loans directly to
the applicable Swingline Lender. 2.05 Repayment of Loans. (a) Revolving Loans.
The Outstanding Amount of Revolving Loans shall be repaid in full on the
Termination Date. (b) USD Swingline Loans. The Outstanding Amount of USD
Swingline Loans shall be repaid in full on the earlier to occur of (i) the date
of demand by the applicable USD Swingline Lender, and (ii) the Termination Date.
(c) Primary Currency Swingline Loans. The Outstanding Amount of Primary Currency
Swingline Loans shall be repaid in full on the earlier to occur of (i) the date
of demand by the applicable Primary Currency Swingline Lender, and (ii) the
Termination Date. 2.06 Prepayments (a) Voluntary Prepayments. The Loans may be
repaid in whole or in part without premium or penalty (except, in the case of
Loans other than Base Rate Loans and Floating Rate LIBOR Loans, amounts payable
pursuant to Section 3.05); provided that: (i) in the case of Loans other than
Swingline Loans, (A) notice thereof must be received by 11:00 a.m. by the
Administrative Agent at least three Business Days prior to the date of
prepayment, in the case of Fixed LIBOR Rate Loans denominated in Dollars, (B)
four Business Days (or five in the case of prepayment of Loans denominated in
Special Notice Currencies) prior to any date of prepayment, in the case of Fixed
LIBOR Rate Loans denominated in currencies other than Dollars, and (C) on the
date of prepayment, in the case of Base Rate Loans and Floating LIBOR Rate
Loans, and in each case, any such prepayment shall be a minimum principal amount
of $5 million and integral multiples of $1 million in excess thereof, in the
case of Fixed LIBOR Rate Loans and $500,000 and integral multiples of $100,000
in excess thereof, in the case of Base Rate Loans or Floating LIBOR Rate Loans,
or, in each case, the entire remaining principal amount thereof, if less;
NYDOCS02/1161559.5 71



--------------------------------------------------------------------------------



 
[euronetcreditagreement20077.jpg]
EXECUTION COPY (ii) in the case of USD Swingline Loans, (A) notice thereof must
be received by the applicable USD Swingline Lender by 1:00 p.m. on the date of
prepayment (with a copy to the Administrative Agent), and (B) any such
prepayment shall be in the same minimum principal amounts as for advances
thereof (or any lesser amount that may be acceptable to such USD Swingline
Lender); and (iii) in the case of Primary Currency Swingline Loans, (A) notice
thereof must be received by the applicable Primary Currency Swingline Lender by
10:00 a.m. (London time) on the date of prepayment, and (B) any such prepayment
shall be in the same minimum principal amounts as for advances thereof (or
lesser amount that may be acceptable to such Primary Currency Swingline Lender).
Each such notice of voluntary prepayment hereunder shall be irrevocable and
shall specify the date and amount of prepayment and the Loans and Type(s) of
Loans that are being prepaid and, if Fixed LIBOR Loans are to be prepaid, the
Interest Period(s) of such Loans. The Administrative Agent will give prompt
notice to the applicable Lenders of any prepayment on the Loans and the Lender’s
interest therein. If such notice is given by a Borrower, such Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein. Prepayments of Fixed LIBOR Rate
Loans hereunder shall be accompanied by accrued interest on the amount prepaid
and breakage or other amounts due, if any, under Section 3.05. (b) Mandatory
Prepayments. (i) Master Revolving Commitments. If at any time (A) the
Outstanding Amount of USD Revolving Loan Obligations shall exceed the Aggregate
USD Revolving Committed Amount, (B) the Outstanding Amount of Primary Currency
Revolving Loan Obligations shall exceed the Aggregate Primary Currency Revolving
Committed Amount, (C) the Outstanding Amount of Secondary Currency Revolving
Loan Obligations shall exceed the Aggregate Secondary Currency Revolving
Committed Amount, (D) the Outstanding Amount of Master Revolving Loan
Obligations shall exceed the Aggregate Master Revolving Committed Amount, (E)
the aggregate principal amount of Master Revolving Loan Obligations owing by any
Designated Borrower shall exceed its respective Designated Borrowing Limit, (F)
the Outstanding Amount of L/C Obligations shall exceed the L/C Sublimit, (G) the
Outstanding Amount of USD Swingline Loans shall exceed the USD Swingline
Sublimit or (H) the Outstanding Amount of Primary Currency Swingline Loans shall
exceed the Primary Currency Swingline Sublimit, then the applicable Borrowers
shall make an immediate prepayment on or in respect of the respective Revolving
Loan Obligations in an amount equal to the difference; provided, however, that,
except with respect to clause (F), L/C Obligations will not be Cash
Collateralized hereunder until the Revolving Loans and Swingline Loans in
respect thereof have been paid in full. NYDOCS02/1161559.5 72



--------------------------------------------------------------------------------



 
[euronetcreditagreement20078.jpg]
EXECUTION COPY (c) Application. Within each Loan, prepayments will be applied
first to Base Rate Loans and Floating LIBOR Rate Loans, then to Fixed LIBOR Rate
Loans in direct order of Interest Period maturities. In addition: (i) Voluntary
Prepayments. Voluntary prepayments shall be applied as specified by the
Borrowers. Voluntary prepayments on the Revolving Loan Obligations will be paid
by the Administrative Agent to the Lenders ratably in accordance with their
respective interests therein. (ii) Mandatory Prepayments. Mandatory prepayments
on the Revolving Loan Obligations will be paid by the Administrative Agent to
the Lenders ratably in accordance with their respective interests therein;
provided that mandatory prepayments in respect of the Revolving Commitments
under subsection (b)(i)(A) above shall be applied to the respective Revolving
Loan Obligations as appropriate. 2.07 Voluntary Termination or Reduction of
Commitments. The Revolving Commitments hereunder may be permanently reduced in
whole or in part by notice from the Borrowers to the Administrative Agent;
provided that (i) any such notice thereof must be received by 11:00 a.m. at
least five Business Days prior to the date of reduction or termination and any
such prepayment shall be in a minimum principal amount of $5 million and
integral multiples of $1 million in excess thereof; (ii) the Revolving
Commitments may not be reduced to an amount less than the Revolving Loan
Obligations then outstanding thereunder, and (iii) if, after giving effect to
any reduction of the Aggregate Master Revolving Commitments, the L/C Sublimit,
the Designated Borrower Limit or the Swingline Sublimit exceeds the amount of
the Aggregate Master Revolving Commitments, such sublimit shall be automatically
reduced by the amount of such excess. The Administrative Agent will give prompt
notice to the Lenders of any such reduction. Any reduction of the Aggregate
Master Revolving Commitments shall be applied ratably to the Revolving
Commitments of the respective Lenders, as appropriate. All commitment or other
fees accrued with respect thereto through the effective date of any termination
of the Aggregate Master Revolving Commitments shall be paid on the effective
date of such termination. 2.08 Interest. (a) Subject to the provisions of
subsection (b) below, (i) each Fixed LIBOR Rate Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Fixed LIBOR Rate for such Interest Period plus the Applicable
Percentage; (ii) each Floating Rate LIBOR Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Floating LIBOR Rate plus the Applicable Percentage,
(iii) each Loan that is a Base Rate Loan (including USD Swingline Loans) shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Percentage; and (iv) each Primary Currency Swingline Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Overnight Rate plus the Applicable Percentage for
Fixed LIBOR Rate Loans. NYDOCS02/1161559.5 73



--------------------------------------------------------------------------------



 
[euronetcreditagreement20079.jpg]
EXECUTION COPY (b) (i) If any amount of principal of any Loan is not paid when
due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Law. (ii) If any
amount (other than principal of any Loan) payable under any Credit Document is
not paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, then upon the request of the
Required Lenders, such amount shall thereafter bear interest at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Law. (iii) Upon the occurrence and during the
continuation of an Event of Default under Section 9.01(f), the principal amount
of all outstanding Obligations hereunder shall bear interest at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Law. (iv) Upon the occurrence and during the
continuation of an Event of Default other than an Event of Default under Section
9.01(f), then upon the request of the Required Lenders, the principal amount of
all outstanding Obligations hereunder shall bear interest at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable law. (v) Accrued and unpaid interest on past due
amounts (including interest on past due amounts) shall be due and payable upon
demand. (c) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law. 2.09 Fees. (a)
Facility Fees. (i) Master Revolving Commitment. The Domestic Borrowers shall pay
to the Administrative Agent for the account of each Lender its USD Revolving
Commitment Percentage of a facility fee, in Dollars, equal to the Applicable
Percentage of the actual daily amount of the Aggregate Master Revolving
Committed Amount. (ii) Payments. The foregoing facility fees shall accrue at all
times during the Commitment Period, including at any time during which one or
more of the conditions in Article V is not met, and (A) shall be due and payable
quarterly in arrears on the first Business Day after the end of each March,
June, NYDOCS02/1161559.5 74



--------------------------------------------------------------------------------



 
[euronetcreditagreement20080.jpg]
EXECUTION COPY September and December, commencing with the first such date to
occur after the Closing Date, on the Termination Date (and, if applicable,
thereafter on demand) and (B) shall be calculated quarterly in arrears, and if
there is any change in the Applicable Percentage during any quarter, the actual
daily amount shall be computed and multiplied by the Applicable Percentage
separately for each period during such quarter that such Applicable Percentage
was in effect. (b) Letter of Credit Fees. (i) Letter of Credit Fees. The
applicable Borrowers shall pay to the Administrative Agent for the account of
each Lender in accordance with its respective Revolving Commitment Percentage,
in Dollars, a Letter of Credit fee for each Letter of Credit equal to the
Applicable Percentage multiplied by the Dollar Equivalent of the actual daily
maximum amount available to be drawn under such Letter of Credit (whether or not
such maximum amount is then in effect under such Letter of Credit) (the “Letter
of Credit Fee”). The Letter of Credit Fees with respect to Letters of Credit
shall be computed on a quarterly basis in arrears, and shall be due and payable
on the first Business Day after the end of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the L/C Expiration Date and thereafter on demand. If
there is any change in the Applicable Percentage during any quarter, the daily
maximum amount of each Letter of Credit shall be computed and multiplied by the
Applicable Percentage separately for each period during such quarter that such
Applicable Percentage was in effect. Notwithstanding anything to the contrary
contained herein, upon the request of the Required USD Lenders, while any Event
of Default exists, all such Letter of Credit Fees shall accrue at the Default
Rate. (ii) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuers. The applicable Borrowers shall pay directly to each L/C Issuer for its
own account, in Dollars, a fronting fee with respect to each Letter of Credit,
at the rate and at the times specified in the Fee Letter multiplied by the
Dollar Equivalent of the daily maximum amount available to be drawn under such
Letter of Credit (whether or not such maximum amount is then in effect payable
on the first Business Day after the end of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Letter of Credit, the L/C Expiration Date and thereafter on demand. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.09. In addition, the applicable Borrowers shall pay directly to
each L/C Issuer for its own account the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
such L/C Issuer relating to letters of credit as from time to time in effect.
Such customary fees and standard costs and charges are due and payable on demand
and are nonrefundable. (c) Other Fees. NYDOCS02/1161559.5 75



--------------------------------------------------------------------------------



 
[euronetcreditagreement20081.jpg]
EXECUTION COPY (i) The applicable Borrowers shall pay to the applicable
Arrangers and the Administrative Agent for their own respective accounts, in
Dollars, fees in the amounts and at the times specified in the applicable Fee
Letters. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever. (ii) The applicable Borrowers shall pay to the
Lenders, in Dollars, such fees as shall have been separately agreed upon in
writing in the amounts and at the times so specified. Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever. 2.10
Computation of Interest and Fees. All computations of interest for Base Rate
Loans (including Base Rate Loans determined by reference to the Fixed LIBOR
Rate) shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year), or, in the case of interest in respect of Loans denominated
in currencies other than Dollars as to which market practice differs from the
foregoing, in accordance with such market practice. Interest shall accrue on
each Loan for the day on which the Loan is made, and shall not accrue on a Loan,
or any portion thereof, for the day on which the Loan or such portion is paid,
provided that any Loan that is repaid on the same day on which it is made shall,
subject to Section 2.11(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error. 2.11 Payments Generally;
Administrative Agent’s Clawback. (a) General. All payments to be made by the
Borrowers shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff. Except as otherwise expressly provided herein and
except with respect to principal of and interest on Loans denominated in
currencies other than Dollars, all payments by the Borrowers hereunder shall be
made to the Administrative Agent, for the account of the respective Lenders to
which such payment is owed, at the Administrative Agent’s Office in Dollars and
in Same Day Funds not later than 2:00 p.m. on the date specified herein. Except
as otherwise expressly provided herein, all payments by the Borrowers hereunder
with respect to principal and interest on Loans denominated in a currency other
than Dollars shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in such other currency and in Same Day Funds not later than the
Applicable Time specified by the Administrative Agent on the dates specified
herein. Without limiting the generality of the foregoing, the Administrative
Agent may require that any payments due under this Credit Agreement be made in
the United States. If, for any reason, a Borrower is prohibited by any Law from
making any required payment hereunder in the applicable currency, such Borrower
shall make such payment in Dollars in the Dollar Equivalent thereof. The
Administrative Agent will promptly distribute to each Lender its pro rata share
of such payment in like funds as received by wire transfer to such Lender’s
Lending Office. All payments received by the Administrative Agent (i) after 2:00
p.m., NYDOCS02/1161559.5 76



--------------------------------------------------------------------------------



 
[euronetcreditagreement20082.jpg]
EXECUTION COPY in the case of payments in Dollars, or (ii) after the Applicable
Time specified by the Administrative Agent in the case of payments in currencies
other than Dollars, shall in each case be deemed received on the next succeeding
Business Day and any applicable interest or fee shall continue to accrue.
Subject to the definition of “Interest Period”, if any payment to be made by a
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be. (b) (i) Funding by
Lenders; Presumption by Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
Borrowing of Fixed LIBOR Rate Loans (or, in the case of any Borrowing of Base
Rate Loans or Floating LIBOR Rate Loans, prior to 1:00 p.m. on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans or Floating
LIBOR Rate Loans, that such Lender has made such share available in accordance
with and at the time required by Section 2.02) and may, in reliance upon such
assumption, make available to the applicable Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender and
the applicable Borrowers severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in Same Day Funds with interest
thereon, for each day from and including the date such amount is made available
to such Borrower to but excluding the date of payment to the Administrative
Agent, at (A) in the case of a payment to be made by such Lender, the Overnight
Rate, plus any administrative, processing or similar fee customarily charged by
the Administrative Agent in connection with the foregoing, and (B) in the case
of a payment to be made by a Borrower, the interest rate applicable to Base Rate
Loans. If such Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to such Borrower the amount of such interest paid by
such Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by a Borrower shall
be without prejudice to any claim such Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent. (ii)
Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or any L/C Issuer hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or any L/C Issuer, as the case may be, the
amount due. In such event, if such Borrower has not in fact made such payment,
then each of the Lenders or the applicable L/C Issuer, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on
NYDOCS02/1161559.5 77



--------------------------------------------------------------------------------



 
[euronetcreditagreement20083.jpg]
EXECUTION COPY demand the amount so distributed to such Lender or such L/C
Issuer, in Same Day Funds with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the Overnight Rate. A notice of the
Administrative Agent to any Lender or any Borrower with respect to any amount
owing under this subsection (b) shall be conclusive, absent manifest error. (c)
Failure to Satisfy Conditions Precedent. If any Lender makes available to the
Administrative Agent funds for any Loan to be made by such Lender to a Borrower
as provided in the foregoing provisions of this Article II, and such funds are
not made available to such Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article V are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest. (d) Obligation of the Lenders Several. The
obligations of the Lenders hereunder to make Loans, to fund participations in
Letters of Credit and Swingline Loans and to make payments pursuant to Section
11.04(c) are several and not joint. The failure of any Lender to make any Loan,
to fund any such participation or to make any payment under Section 11.04(c) on
any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to purchase
its participation or to make its payment under Section 11.04(c). (e) Funding
Source. Nothing herein shall be deemed to obligate any Lender to obtain the
funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner. 2.12 Sharing of Payments by Lenders.
If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations or in Swingline
Loans held by it resulting in such Lender’s receiving payment of a proportion of
the aggregate amount of such Loans or participations and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and subparticipations in L/C Obligations and Swingline Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that: (i) if any
such participations or subparticipations are purchased and all or any portion of
the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and NYDOCS02/1161559.5 78



--------------------------------------------------------------------------------



 
[euronetcreditagreement20084.jpg]
EXECUTION COPY (ii) the provisions of this Section shall not be construed to
apply to (x) any payment made by a Borrower pursuant to and in accordance with
the express terms of this Credit Agreement or (y) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or subparticipations in L/C Obligations or Swingline Loans to any
assignee or participant, other than to a Borrower or any Subsidiary thereof (as
to which the provisions of this Section shall apply). Each Credit Party consents
to the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Credit Party rights of setoff
and counterclaim with respect to such participation as fully as if such Lender
were a direct creditor of such Credit Party in the amount of such participation.
2.13 Evidence of Debt (a) The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrowers and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrowers hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, each applicable
Borrower shall execute and deliver to the Administrative Agent a Note for such
Lender, which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto. (b) In addition to the accounts and records referred to in
subsection (a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and Swingline
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error. 2.14 Designated Borrowers (a)
Effective as of the date hereof, each Borrower set forth on Schedule 2.14 shall
be a “Designated Borrower” hereunder and may receive Revolving Loan Obligations
for its account on the terms and conditions set forth in this Credit Agreement.
NYDOCS02/1161559.5 79



--------------------------------------------------------------------------------



 
[euronetcreditagreement20085.jpg]
EXECUTION COPY (b) The Borrowers may at any time, upon not less than 15 Business
Days’ notice from EWI to the Administrative Agent (or such shorter period as may
be agreed by the Administrative Agent in its sole discretion), designate any
additional Subsidiary (an “Applicant Borrower”) as a Designated Borrower to
receive Revolving Loan Obligations hereunder by delivering to the Administrative
Agent (which shall promptly deliver counterparts thereof to each Lender) a duly
executed notice and agreement in substantially the form of Exhibit 2.14-1 (a
“Designated Borrower Request and Assumption Agreement”). The parties hereto
acknowledge and agree that prior to any Applicant Borrower becoming entitled to
utilize the credit facilities provided for herein, (i) in the case of any
Applicant Borrower that is a Foreign Subsidiary, the Administrative Agent shall
have received the written consent of the Lenders to such Foreign Subsidiary
being made Designated Borrower and (ii) the Administrative Agent and the Lenders
shall have received such supporting resolutions, incumbency certificates,
opinions of counsel and other documents or information, in form, content and
scope reasonably satisfactory to the Administrative Agent, as may be required by
the Administrative Agent and the Required USD Lenders, the Required Primary
Currency Lenders or the Required Secondary Currency Lenders, as applicable, in
their sole discretion, Notes signed by such new Borrowers to the extent any
Lenders so require and, in the case of an Applicant Borrower not organized under
the laws of the United States or any State thereof that qualifies as a “legal
entity customer” under the Beneficial Ownership Regulation, a duly executed and
completed Beneficial Ownership Certification. If the Administrative Agent and
the Required USD Lenders, the Required Primary Currency Lenders or the Required
Secondary Currency Lenders, as applicable, agree that an Applicant Borrower
shall be entitled to receive Loans hereunder, then promptly following receipt of
all such requested resolutions, incumbency certificates, opinions of counsel and
other documents or information, the Administrative Agent shall send a notice in
substantially the form of Exhibit 2.14-2 (a “Designated Borrower Notice”) to the
Borrowers and the Lenders specifying the effective date upon which the Applicant
Borrower shall constitute a Designated Borrower for purposes hereof, whereupon
each of the Lenders agrees to permit such Designated Borrower to receive
Revolving Loan Obligations hereunder, on the terms and conditions set forth
herein, and each of the parties agrees that such Designated Borrower otherwise
shall be a Borrower for all purposes of this Credit Agreement; provided that no
Loan Notice or Letter of Credit Application may be submitted by or on behalf of
such Designated Borrower until the date five Business Days after such effective
date. (c) The Obligations of each Borrower shall be several, and not joint, in
nature. (d) Each Subsidiary that is or becomes a “Designated Borrower” pursuant
to this Section 2.14 hereby irrevocably appoints EWI as its agent for all
purposes relevant to this Credit Agreement and each of the other Credit
Documents, including (1) the giving and receipt of notices, (2) except for
amendments, waivers and consents covered by Section 11.01, the execution and
delivery of all documents, instruments and certificates contemplated herein, and
(3) the receipt of the proceeds of any Loans made by the Lenders, to any such
Designated Borrower hereunder. Except for amendments, waivers and consents
covered by Section 11.01, any acknowledgment, consent, direction, certification
or other action which might otherwise be valid or effective only if given or
NYDOCS02/1161559.5 80



--------------------------------------------------------------------------------



 
[euronetcreditagreement20086.jpg]
EXECUTION COPY taken by all Borrowers, or by each Borrower acting singly, shall
be valid and effective if given or taken only by the respective party set forth
in clauses (i) and (ii) above, whether or not any such other Borrower joins
therein. Any such notice, demand, consent, acknowledgement, direction,
certification or other communication delivered to such agent, as applicable, for
the Designated Borrower in accordance with the terms of this Credit Agreement
shall be deemed to have been delivered to each Designated Borrower. (e) The
Borrowers may from time to time, upon not less than 15 Business Days’ notice
from the Borrowers to the Administrative Agent (or such shorter period as may be
agreed by the Administrative Agent in its sole discretion), terminate a
Designated Borrower’s status as such, provided that there are no outstanding
Loans payable by such Designated Borrower, or other amounts payable by such
Designated Borrower on account of any Loans made to it, as of the effective date
of such termination. The Administrative Agent will promptly notify the Lenders
of any such termination of a Designated Borrower’s status. 2.15 [Reserved] 2.16
Cash Collateral. (a) Certain Credit Support Events. Upon the request of the
Administrative Agent or an L/C Issuer (i) if an L/C Issuer has honored any full
or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, (ii) if, as of the L/C Expiration Date, any L/C
Obligation for any reason remains outstanding, (iii) the Borrowers shall be
required to provide Cash Collateral pursuant to Section 9.02(c) or otherwise, or
(iv) there shall exist a Defaulting Lender, the Borrowers shall immediately (in
the case of clause (iii) above) or within one Business Day (in all other cases)
following any request by the Administrative Agent or L/C Issuer provide Cash
Collateral in an amount not less than the applicable Minimum Collateral Amount
(determined in the case of Cash Collateral provided pursuant to clause (iv)
above, after giving effect to Section 2.17(a)(iv) and any Cash Collateral
provided by the Defaulting Lender). If the Administrative Agent notifies the
Borrowers at any time that the Outstanding Amount of all L/C Obligations at such
time exceeds 105% of the L/C Sublimit then in effect, then, within two Business
Days after receipt of such notice, the applicable Borrowers shall Cash
Collateralize the L/C Obligations in an amount equal to the amount by which the
Outstanding Amount of all L/C Obligations exceeds the L/C Sublimit. The
Administrative Agent may, at any time and from time to time after the initial
deposit of Cash Collateral, request that additional Cash Collateral be provided
in order to protect against the results of exchange rate fluctuations. At any
time that there shall exist a Defaulting Lender, immediately upon the request of
the Administrative Agent, an L/C Issuer or a Swingline Lender, the applicable
Borrowers shall deliver to the Administrative Agent Cash Collateral in an amount
sufficient to cover all Fronting Exposure (after giving effect to Section
2.17(a)(viii) and any Cash Collateral provided by the Defaulting Lender). (b)
Grant of Security Interest. All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in blocked, interest
bearing NYDOCS02/1161559.5 81



--------------------------------------------------------------------------------



 
[euronetcreditagreement20087.jpg]
EXECUTION COPY deposit accounts at Bank of America. Each Borrower providing such
Cash Collateral, and to the extent provided by any Lender, such Lender, hereby
grants to (and subject to the control of) the Administrative Agent, for the
benefit of the Administrative Agent, the applicable L/C Issuers and the
applicable Lenders (including the applicable Swingline Lenders), and agree to
maintain, a first priority security interest in all such cash, deposit accounts
and all balances therein, and all other property so provided as collateral
pursuant hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to Section
2.16(c). If at any time the Administrative Agent determines that Cash Collateral
is subject to any right or claim of any Person other than the Administrative
Agent or L/C Issuer as herein provided, or that the total amount of such Cash
Collateral is less than the Minimum Collateral Amount, the applicable Borrowers
or the relevant Defaulting Lender will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency. (c)
Application. Notwithstanding anything to the contrary contained in this Credit
Agreement, Cash Collateral provided under any of this Section 2.16 or Sections
2.06 or 9.02 in respect of Letters of Credit or Swingline Loans shall be held
and applied to the satisfaction of the specific L/C Obligations, Swingline
Loans, obligations to fund participations therein (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may be provided for herein.
(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 11.06(b)(vi))) or (ii) the
Administrative Agent’s good faith determination that there exists excess Cash
Collateral; provided, however, (x) that Cash Collateral furnished by or on
behalf of a Credit Party shall not be released during the continuance of an
Event of Default (and following application as provided in this Section 2.16
shall be applied in accordance with Section 9.03), and (y) the Person providing
Cash Collateral and the applicable L/C Issuer or Swingline Lender, as
applicable, may agree that Cash Collateral shall not be released but instead
held to support future anticipated Fronting Exposure or other obligations. 2.17
Defaulting Lenders. (a) Adjustments. Notwithstanding anything to the contrary
contained in this Credit Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as that Lender is no longer a Defaulting Lender, to the
extent permitted by applicable Law: (i) Waivers and Amendments. Such Defaulting
Lender shall not be entitled to vote, or participate in amendments, waivers or
consents hereunder or in NYDOCS02/1161559.5 82



--------------------------------------------------------------------------------



 
[euronetcreditagreement20088.jpg]
EXECUTION COPY respect of the other Credit Documents, except as expressly
provided in the definition of “Required Lenders” and Section 11.01; (ii)
Defaulting Lender Waterfall. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article IX or
otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to Section 11.08 shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the L/C Issuer or Swingline Lenders hereunder; third, to
Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.16; fourth, as the Borrowers may
request (so long as no Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Credit Agreement, as determined by the Administrative Agent; fifth, if
so determined by the Administrative Agent and the Borrowers, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Credit Agreement and (y) Cash Collateralize the L/C Issuer’s future Fronting
Exposure with respect to such Defaulting Lender with respect to future Letters
of Credit issued under this Credit Agreement, in accordance with Section 2.16;
sixth, to the payment of any amounts owing to the Lenders, the L/C Issuer or
Swingline Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the L/C Issuer or any Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Credit Agreement; seventh, so long as no Default
exists, to the payment of any amounts owing to the Borrowers as a result of any
judgment of a court of competent jurisdiction obtained by the Borrowers against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Credit Agreement; and eighth, to such Defaulting Lender
or otherwise as may be required under the Credit Documents in connection with
any Lien conferred hereunder or directed by a court of competent jurisdiction;
provided that if (x) such payment is a payment of the principal amount of any
Loans or L/C Borrowings in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in Section
5.02 were satisfied or waived, such payment shall be applied solely to pay the
Loans of, and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of, or L/C Obligations
owed to, such Defaulting Lender until such time as all Loans and funded and
unfunded participations in L/C Obligations and Swingline Loans are held by the
Lenders pro rata in accordance with the USD Revolving Commitments and/or Primary
Currency Revolving Commitments hereunder, as applicable, without giving effect
to Section 2.15(a)(iv). Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
NYDOCS02/1161559.5 83



--------------------------------------------------------------------------------



 
[euronetcreditagreement20089.jpg]
EXECUTION COPY a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.15(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto;. (iii) (A) Each Defaulting
Lender shall be entitled to receive the fee payable under Section 2.09(a) for
any period during which that Lender is a Defaulting Lender only to extent
allocable to the outstanding principal amount of the Loans funded by it (and the
Borrowers shall not be required to pay any such fee that otherwise would have
been required to have been paid to that Defaulting Lender). (B) Each Defaulting
Lender shall be entitled to receive Letter of Credit Fees for any period during
which that Lender is a Defaulting Lender only to the extent allocable to its pro
rata share of the stated amount of Letters of Credit for which it has provided
Cash Collateral pursuant to Section 2.16. (C) With respect to any Letter of
Credit Fee not required to be paid to any Defaulting Lender pursuant to clause
(B) above, the Borrowers shall (x) pay to each Non-Defaulting Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in L/C Obligations that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay
to the L/C Issuer the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to such L/C Issuer’s Fronting Exposure
to such Defaulting Lender, and (z) not be required to pay the remaining amount
of any such fee. (iv) Reallocation of Applicable Percentages to Reduce Fronting
Exposure. All or any part of such Defaulting Lender’s participation in L/C
Obligations and Swingline Loans shall be reallocated among the Non-Defaulting
Lenders with the applicable Revolving Commitments in accordance with their
respective pro rata share (calculated without regard to such Defaulting Lender’s
Commitment) but only to the extent that (x) the conditions set forth in Section
5.02 are satisfied at the time of such reallocation (and, unless the Borrowers
shall have otherwise notified the Administrative Agent at such time, the
Borrowers shall be deemed to have represented and warranted that such conditions
are satisfied at such time), and (y) such reallocation does not cause any Non-
Defaulting Lender’s share of the Outstanding Amount of Revolving Loan
Obligations to exceed its Revolving Commitment. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such Non-
Defaulting Lender’s increased exposure following such reallocation. (v) Cash
Collateral, Repayment of Swingline Loans. If the reallocation described in
clause (a)(iv) above cannot, or can only partially, be NYDOCS02/1161559.5 84



--------------------------------------------------------------------------------



 
[euronetcreditagreement20090.jpg]
EXECUTION COPY effected, the Borrowers shall, without prejudice to any right or
remedy available to it hereunder or under applicable Law, (x) first, prepay
Swingline Loans in an amount equal to the Swingline Lenders’ Fronting Exposure
and (y) second, Cash Collateralize the L/C Issuers’ Fronting Exposure in
accordance with the procedures set forth in Section 2.14. (vi) Replacement. The
Defaulting Lender may be replaced and its interests assigned as provided in
Section 11.13. (vii) Termination of Commitments. So long as no Event of Default
shall exist immediately before or immediately after giving effect thereto, the
Borrowers may, with the consent of the Administrative Agent, in its discretion,
elect to terminate the commitments of the Defaulting Lender, and repay its share
of outstanding Revolving Loan Obligations (and reallocate its participation
interests in L/C Obligations and Swingline Loans), on a non-pro rata basis. (b)
Defaulting Lender Cure. If the Borrowers, the Administrative Agent, Swingline
Lenders and the L/C Issuer agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held on a pro rata basis by the Lenders in accordance with their
Revolving Commitment Percentages (without giving effect to Section 2.15(a)(iv)),
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrowers while that Lender was a Defaulting Lender;
and provided; further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender. ARTICLE III TAXES, YIELD
PROTECTION AND ILLEGALITY 3.01 Taxes. (a) Payments Free of Taxes; Obligation to
Withhold; Payments on Account of Taxes. (i) Any and all payments by or on
account of any obligation of any Credit Party under any Credit Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable Laws. If any applicable Laws (as determined in the good faith
discretion of the Administrative NYDOCS02/1161559.5 85



--------------------------------------------------------------------------------



 
[euronetcreditagreement20091.jpg]
EXECUTION COPY Agent) require the deduction or withholding of any Tax from any
such payment by the Administrative Agent or a Credit Party, then the
Administrative Agent or such Credit Party shall be entitled to make such
deduction or withholding, upon the basis of the information and documentation to
be delivered pursuant to subsection (e) below. (ii) If any Credit Party or the
Administrative Agent shall be required by the Internal Revenue Code to withhold
or deduct any Taxes, including both United States federal backup withholding and
withholding taxes, from any payment, then (A) the Administrative Agent shall
withhold or make such deductions as are determined by the Administrative Agent
to be required based upon the information and documentation it has received
pursuant to subsection (e) below, (B) the Administrative Agent shall timely pay
the full amount withheld or deducted to the relevant Governmental Authority in
accordance with the Internal Revenue Code, and (C) to the extent that the
withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Credit Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
3.01) the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction been made. (iii) If any Credit
Party or the Administrative Agent shall be required by any applicable Laws other
than the Internal Revenue Code to withhold or deduct any Taxes from any payment,
then (A) such Credit Party or the Administrative Agent, as required by such
Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Credit Party or the Administrative Agent, to
the extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Credit Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made. (b) Payment of Other Taxes by the Credit Parties. Without limiting
the provisions of subsection (a) above, the Credit Parties shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes. (c) Tax Indemnification. (i) Each of the Credit Parties shall, and
does hereby, jointly and severally indemnify each Recipient, and shall make
payment in respect thereof NYDOCS02/1161559.5 86



--------------------------------------------------------------------------------



 
[euronetcreditagreement20092.jpg]
EXECUTION COPY within thirty (30) days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section 3.01) payable or paid
by such Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrowers by a Lender or the L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the L/C Issuer, shall be conclusive absent manifest error. Each of the
Credit Parties shall also, and does hereby, jointly and severally indemnify the
Administrative Agent, and shall make payment in respect thereof within thirty
(30) days after demand therefor, for any amount which a Lender or the L/C Issuer
for any reason fails to pay indefeasibly to the Administrative Agent as required
pursuant to Section 3.01(c)(ii) below. (ii) Each Lender and the L/C Issuer
shall, and does hereby, severally indemnify and shall make payment in respect
thereof within thirty (30) days after demand therefor, (A) the Administrative
Agent against any Indemnified Taxes attributable to such Lender or the L/C
Issuer (but only to the extent that any Credit Party has not already indemnified
the Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Credit Parties to do so), (B) the Administrative Agent and the
Credit Parties, as applicable, against any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 11.06(d) relating to the
maintenance of a Participant Register and (C) the Administrative Agent and the
Credit Parties, as applicable, against any Excluded Taxes attributable to such
Lender or the L/C Issuer, in each case, that are payable or paid by the
Administrative Agent or a Credit Party in connection with any Credit Document,
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Credit Agreement or any other Credit Document against any amount due to the
Administrative Agent under this clause (ii). (d) Evidence of Payments. Upon
request by the Borrowers or the Administrative Agent, as the case may be, after
any payment of Taxes by any Credit Party or by the Administrative Agent to a
Governmental Authority as provided in this Section 3.01, the Borrowers shall
deliver to the Administrative Agent or the Administrative Agent shall deliver to
the Borrowers, as the case may be, the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of any
return required by Laws to report such payment or other evidence
NYDOCS02/1161559.5 87



--------------------------------------------------------------------------------



 
[euronetcreditagreement20093.jpg]
EXECUTION COPY of such payment reasonably satisfactory to the Borrowers or the
Administrative Agent, as the case may be. (e) Status of Lenders; Tax
Documentation. (i) Any Lender that is entitled to an exemption from or reduction
of withholding Tax with respect to payments made under any Credit Document shall
deliver to the Borrowers and the Administrative Agent, at the time or times
reasonably requested by the Borrowers or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrowers or
the Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable Law or reasonably requested by
the Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender. (ii) Without limiting the generality of the foregoing, in the event that
a Borrower is a U.S. Person, (A) any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Credit Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax; (B) any Foreign Lender shall, to the
extent it is legally entitled to do so, deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Credit Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), whichever of
the following is applicable: (1) in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Credit Document, executed originals of
IRS Form W-8BEN or W-8BEN- E establishing an exemption from, or reduction of,
U.S. federal NYDOCS02/1161559.5 88



--------------------------------------------------------------------------------



 
[euronetcreditagreement20094.jpg]
EXECUTION COPY withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Credit
Document, IRS Form W-8BEN or W-8BEN-E establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty; (2) executed originals of IRS Form
W-8ECI; (3) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Internal Revenue
Code, (x) a certificate substantially in the form of Exhibit 3.01-1 to the
effect that such Foreign Lender is not a “bank” within the meaning of Section
881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder” of the
Borrower within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form -8BEN or W-8BEN-E,; or (4) to the extent a Foreign Lender
is not the beneficial owner, executed originals of IRS Form W-8IMY, accompanied
by IRS Form W-8ECI, IRS Form -8BEN or W-8BEN-E, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit 3.01-2 or Exhibit 3.01-3, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit 3.01-4 on behalf of each such
direct and indirect partner; (C) any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Credit
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), executed originals of any other form
prescribed by applicable Law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable Law to permit the
Borrower or the Administrative Agent to determine the withholding or deduction
required to be made.; and (D) if a payment made to a Lender under any Credit
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
NYDOCS02/1161559.5 89



--------------------------------------------------------------------------------



 
[euronetcreditagreement20095.jpg]
EXECUTION COPY such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Internal Revenue Code, as applicable), such Lender shall deliver to the
Borrower and the Administrative Agent at the time or times prescribed by law and
at such time or times reasonably requested by the Borrower or the Administrative
Agent such documentation prescribed by applicable Law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Credit
Agreement. (iii) Each Lender agrees that if any form or certification it
previously delivered pursuant to this Section 3.01 expires or becomes obsolete
or inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so. (iv) Each Borrower shall promptly deliver to the
Administrative Agent or any Lender, as the Administrative Agent or such Lender
shall reasonably request, on or prior to the Closing Date (or such later date on
which it first becomes a Borrower), and in a timely fashion thereafter, such
documents and forms required by any relevant taxing authorities under the Laws
of any jurisdiction, duly executed and completed by such Borrower, as are
required to be furnished by such Lender or the Administrative Agent under such
Laws in connection with any payment by the Administrative Agent or any Lender of
Taxes or Other Taxes, or otherwise in connection with the Credit Documents, with
respect to such jurisdiction. (f) Treatment of Certain Refunds. Unless required
by applicable Laws, at no time shall the Administrative Agent have any
obligation to file for or otherwise pursue on behalf of a Lender or an L/C
Issuer, or have any obligation to pay to any Lender or L/C Issuer, any refund of
Taxes withheld or deducted from funds paid for the account of such Lender or L/C
Issuer, as the case may be. If any Recipient determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified by any Credit Party or with respect to which any Credit
Party has paid additional amounts pursuant to this Section 3.01, it shall pay to
such Credit Party an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by such Credit Party under
this Section 3.01 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) incurred by such Recipient, as the
case may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that each Credit
Party, upon the request of the Recipient, agrees to repay the amount paid over
to such Credit Party (plus any penalties, interest or other charges
NYDOCS02/1161559.5 90



--------------------------------------------------------------------------------



 
[euronetcreditagreement20096.jpg]
EXECUTION COPY imposed by the relevant Governmental Authority) to the Recipient
in the event the Recipient is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this subsection, in no
event will the applicable Recipient be required to pay any amount to such Credit
Party pursuant to this subsection the payment of which would place the Recipient
in a less favorable net after- Tax position than such Recipient would have been
in if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection
shall not be construed to require any Recipient to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to any Credit Party or any other Person. (g) Survival. Each
party’s obligations under this Section 3.01 shall survive the resignation or
replacement of the Administrative Agent or any assignment of rights by, or the
replacement of, a Lender or the L/C Issuer, the termination of the Revolving
Commitments and the repayment, satisfaction or discharge of all other
Obligations. 3.02 Illegality and Designated Lenders. (a) Illegality. If any
Lender determines that any Law has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful, for any Lender or its applicable
Lending Office to make, maintain or fund Loans whose interest is determined by
reference to the Fixed LIBOR Rate (whether denominated in Dollars or an
Alternative Currency), or to determine or charge interest rates based upon the
Fixed LIBOR Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars or any Alternative Currency in the applicable interbank
market, then, on notice thereof by such Lender to the applicable Borrower
through the Administrative Agent, (a) any obligation of such Lender to make or
continue Fixed LIBOR Rate Loans in the affected currency or currencies or, in
the case of Fixed LIBOR Rate Loans in Dollars, to convert Base Rate Loans to
Fixed LIBOR Rate Loans shall be suspended and (b) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Fixed LIBOR Rate component of
the Base Rate, the interest rate on which Base Rate Loans of such Lender shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Fixed LIBOR Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the applicable
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, (x) the applicable Borrower shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable and such Loans are denominated in Dollars, convert all of such
Lender’s Fixed LIBOR Rate Loans to Base Rate Loans (the interest rate on which
Base Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Fixed LIBOR Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Fixed LIBOR Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Fixed LIBOR Rate Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates
NYDOCS02/1161559.5 91



--------------------------------------------------------------------------------



 
[euronetcreditagreement20097.jpg]
EXECUTION COPY based upon the Fixed LIBOR Rate, the Administrative Agent shall
during the period of such suspension compute the Base Rate applicable to such
Lender without reference to the Fixed LIBOR Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Fixed LIBOR Rate. Upon any such prepayment or conversion, the applicable
Borrower shall also pay accrued interest on the amount so prepaid or converted.
(b) Designated Lenders and Illegality. Each Lender at its option may make any
Credit Extension to any Borrower by causing any domestic or foreign branch or
Affiliate of such Lender (each a “Designated Lender”) to make such Credit
Extension (and in the case of an Affiliate, the provisions of Sections 3.01
through 3.05 and 11.04 shall apply to such Affiliate to the same extent as to
such Lender); provided that any exercise of such option shall not affect the
obligation of the relevant Borrower to repay such Credit Extension in accordance
with the terms of this Credit Agreement; provided, however, if any Lender or any
Designated Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Designated Lender to perform its obligations hereunder or to issue,
make, maintain, fund or charge interest with respect to any Credit Extension to
any Designated Borrower who is organized under the laws of a jurisdiction other
than the United States, a State thereof or the District of Columbia then, on
notice thereof by such Lender to EWI through the Administrative Agent, and until
such notice by such Lender is revoked, any obligation of such Lender to issue,
make, maintain, fund or charge interest with respect to any such Credit
Extension shall be suspended. Upon receipt of such notice, the Credit Parties
shall, take all reasonable actions requested by such Lender to mitigate or avoid
such illegality. 3.03 Inability to Determine Rates. (a) If in connection with
any request for a Fixed LIBOR Rate Loan or a conversion to or continuation
thereof (i) the Administrative Agent determines that (A) deposits in the
applicable currency are not being offered to banks in the applicable offshore
interbank market for the applicable currency, the applicable amount or the
applicable Interest Period for such Fixed LIBOR Rate Loan, (B) adequate and
reasonable means do not exist for determining the Fixed LIBOR Base Rate for any
requested Interest Period with respect to a proposed Fixed LIBOR Rate Loan or in
connection with an existing or proposed Base Rate Loan (in each case with
respect to clause (i), “Impacted Loans”), or (ii) the Administrative Agent or
the Required Lenders determine that for any reason the Fixed LIBOR Rate for the
applicable currency for any requested Interest Period with respect to a proposed
Fixed LIBOR Rate Loan, or in connection with an existing or proposed Base Rate
Loan which is based on the Fixed LIBOR Rate, does not adequately and fairly
reflect the cost to such Lenders of funding such Loan, the Administrative Agent
will promptly notify the affected Borrowers and Lenders. Thereafter, (x) the
obligation of the Lenders to make or maintain such Fixed LIBOR Rate Loans in the
affected currency or currencies shall be suspended (to the extent of the
affected Fixed LIBOR Rate Loans or Interest Periods) and (y) in the event of a
determination described in the preceding sentence with respect to the Fixed
LIBOR Rate NYDOCS02/1161559.5 92



--------------------------------------------------------------------------------



 
[euronetcreditagreement20098.jpg]
EXECUTION COPY component of the Base Rate, the utilization of the Fixed LIBOR
Rate component in determining the Base Rate shall be suspended, in each case
until the Administrative Agent (upon the instruction of the Required Lenders)
revokes such notice. Upon receipt of such notice, the Borrowers may revoke any
pending request for a Borrowing of, conversion to or continuation of Fixed LIBOR
Rate Loans in the affected currency or currencies in respect thereof or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans or unaffected Fixed LIBOR Rate Loans, as
appropriate, in the amount specified therein. (b) Notwithstanding the foregoing,
if the Administrative Agent has made the determination described in clause
(a)(i) of this Section, the Administrative Agent in consultation with the
Borrower and the affected Lenders, may establish an alternative interest rate
for the Impacted Loans, in which case, such alternative rate of interest shall
apply with respect to the Impacted Loans until (1) the Administrative Agent
revokes the notice delivered with respect to the Impacted Loans under clause
(a)(i) of this Section, (2) the Administrative Agent or the affected Lenders
notify the Administrative Agent and the Borrowers that such alternative interest
rate does not adequately and fairly reflect the cost of funding the Impacted
Loans, or (3) any Lender determines that any Law has made it unlawful, or that
any Governmental Authority has asserted that it is unlawful, for such Lender or
its applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Borrowers written notice
thereof. (c) Notwithstanding anything to the contrary in this Credit Agreement
or any other Credit Documents, if the Administrative Agent determines (which
determination shall be conclusive absent manifest error), or the Borrowers or
Required Lenders notify the Administrative Agent (with, in the case of the
Required Lenders, a copy to EWI) that the Borrowers or Required Lenders (as
applicable) have determined, that: (i) adequate and reasonable means do not
exist for ascertaining LIBOR for any requested Interest Period because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or (ii) the administrator of the
LIBOR Screen Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which LIBOR or the LIBOR Screen Rate shall no longer be made available, or
used for determining the interest rate of loans (such specific date, the
“Scheduled Unavailability Date”), or (iii) syndicated loans currently being
executed, or that include language similar to that contained in this Section,
are being executed or amended (as applicable) to incorporate or adopt a new
benchmark interest rate to replace LIBOR, NYDOCS02/1161559.5 93



--------------------------------------------------------------------------------



 
[euronetcreditagreement20099.jpg]
EXECUTION COPY then, reasonably promptly after such determination by the
Administrative Agent or receipt by the Administrative Agent of such notice , as
applicable, the Administrative Agent and EWI may amend this Credit Agreement to
replace LIBOR with an alternate benchmark rate (including any mathematical or
other adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes (as defined below) and any such
amendment shall become effective at 5:00 p.m. (New York time) on the fifth
Business Day after the Administrative Agent shall have posted such proposed
amendment to all Lenders and EWI unless, prior to such time, Lenders comprising
the Required Lenders have delivered to the Administrative Agent written notice
that such Required Lenders do not accept such amendment and specifying the
specific provisions to which they object. If no LIBOR Successor Rate has been
determined and the circumstances under clause (i) above exist or the Scheduled
Unavailability Date has occurred (as applicable), the Administrative Agent will
promptly so notify EWI and each Lender. Thereafter, (x) the obligation of the
Lenders to make or maintain LIBOR Rate Loans shall be suspended, (to the extent
of the affected LIBOR Rate Loans or Interest Periods), and (y) the Fixed LIBOR
Rate component shall no longer be utilized in determining the Base Rate. Upon
receipt of such notice, the Borrowers may revoke any pending request for a
Borrowing of, conversion to or continuation of LIBOR Rate Loans (to the extent
of the affected LIBOR Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans (subject to the foregoing clause (y)) in the amount specified
therein. Notwithstanding anything else herein, any definition of LIBOR Successor
Rate shall provide that in no event shall such LIBOR Successor Rate be less than
zero for purposes of this Credit Agreement. As used above: “LIBOR” means the
London interbank offered rate. “LIBOR Screen Rate” means the LIBOR quote on the
applicable screen page the Administrative Agent designates to determine LIBOR
(or such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time). “LIBOR Successor Rate
Conforming Changes” means, with respect to any proposed LIBOR Successor Rate,
any conforming changes to the definition of Base Rate, Interest Period, timing
and frequency of determining rates and making payments of interest and other
administrative matters as may be appropriate, in the discretion of the
Administrative Agent, to reflect the adoption of such LIBOR Successor Rate and
to permit the administration thereof by the Administrative Agent in a manner
substantially consistent with market practice (or, if the Administrative Agent
determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such LIBOR Successor Rate exists, in such other manner of administration as the
Administrative Agent determines in consultation with EWI). NYDOCS02/1161559.5 94



--------------------------------------------------------------------------------



 
[euronetcreditagreement20100.jpg]
EXECUTION COPY 3.04 Increased Cost; Capital Adequacy. (a) Increased Costs
Generally. If any Change in Law shall: (i) impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
reflected in the Fixed LIBOR Rate) or the L/C Issuer; (ii) subject any Recipient
to any Taxes (other than (A) Indemnified Taxes, (B) Taxes described in clauses
(b) through (d) of the definition of Excluded Taxes and (C) Connection Income
Taxes) on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or (iii) impose on any Lender or L/C Issuer or the London
interbank market any other condition, cost or expense affecting this Credit
Agreement or Fixed LIBOR Rate Loans made by such Lender or any Letter of Credit
or participation therein; and the result of any of the foregoing shall be to
increase the cost to such Lender of making, converting to, continuing or
maintaining any Loan, the interest on which is determined by reference to the
Fixed LIBOR Rate (or of maintaining its obligation to make any such Loan), or to
increase the cost to such Lender or L/C Issuer of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or L/C Issuer hereunder (whether of
principal, interest or any other amount) then, upon request of such Lender or
L/C Issuer, the Borrower will pay (or cause the applicable Designated Borrower
to pay) to such Lender or L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or L/C Issuer, as the case may be, for
such additional costs incurred or reduction suffered. (b) Capital Requirements.
If any Lender or L/C Issuer determines that any Change in Law affecting such
Lender or L/C Issuer or any Lending Office of such Lender or such Lender’s or
L/C Issuer’s holding company, if any, regarding capital or liquidity
requirements has or would have the effect of reducing the rate of return on such
Lender’s or L/C Issuer’s capital or on the capital of such Lender’s or L/C
Issuer’s holding company, if any, as a consequence of this Credit Agreement, the
Revolving Commitments of such Lender or the Loans made by, or participations in
Letters of Credit or Swingline Loans held by, such Lender, or the Letters of
Credit issued by L/C Issuer, to a level below that which such Lender or L/C
Issuer or such Lender’s or L/C Issuer’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s or L/C Issuer’s
policies and the policies of such Lender’s or L/C Issuer’s holding company with
respect to capital adequacy), then from time to time NYDOCS02/1161559.5 95



--------------------------------------------------------------------------------



 
[euronetcreditagreement20101.jpg]
EXECUTION COPY upon request of such Lender or L/C Issuer, the applicable
Borrower will pay (or cause the applicable Designated Borrower to pay) to such
Lender or L/C Issuer, as the case may be, such additional amount or amounts as
will compensate such Lender or L/C Issuer or such Lender’s or L/C Issuer’s
holding company for any such reduction suffered. (c) Certificates for
Reimbursement. A certificate of a Lender or L/C Issuer setting forth in
reasonable detail (i) a description of the Change in Law, (ii) the amount or
amounts necessary to compensate such Lender or L/C Issuer or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and (iii) the calculation of such amount or amounts and delivered to the
Borrowers shall be conclusive absent manifest error. Each Lender and L/C Issuer
will calculate such amount or amounts in good faith and in a commercially
reasonable manner. The Borrowers shall pay such Lender or L/C Issuer, as the
case may be, the amount shown as due on any such certificate within ten (10)
days after receipt thereof. (d) Delay in Requests. Failure or delay on the part
of any Lender or L/C Issuer to demand compensation pursuant to the foregoing
provisions of this Section shall not constitute a waiver of such Lender’s or L/C
Issuer’s right to demand such compensation, provided that the Borrowers shall
not be required to compensate a Lender or L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than six months prior to the date that such Lender or L/C Issuer,
as the case may be, notifies the Borrowers of the Change in Law giving rise to
such increased costs or reductions and of such Lender’s or L/C Issuer’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof). (e) Reserves on Fixed LIBOR Rate Loans. The
Borrowers shall pay, or cause to be paid, to each Lender, as long as such Lender
shall be required to comply with any reserve ratio requirement or analogous
requirement of any central banking or financial regulatory authority imposed in
respect of the maintenance of the Revolving Commitments or the funding of the
Fixed LIBOR Rate Loans, such additional costs (expressed as a percentage per
annum and rounded upwards, if necessary, to the nearest five decimal places)
equal to the actual costs allocated to such Commitment or Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Loan, provided the Borrowers shall have received at least 10
days’ prior notice (with a copy to the Administrative Agent) of such additional
interest or costs from such Lender. If a Lender fails to give notice 10 days
prior to the relevant Interest Payment Date, such additional interest or costs
shall be due and payable 10 days from receipt of such notice. 3.05 Compensation
for Losses. Upon demand of any Lender (with a copy to the Administrative Agent)
from time to time, the Borrowers shall promptly compensate, or cause to be
compensated, such Lender for and hold such Lender harmless from any loss, cost
or expense incurred by it as a result of: NYDOCS02/1161559.5 96



--------------------------------------------------------------------------------



 
[euronetcreditagreement20102.jpg]
EXECUTION COPY (a) any continuation, conversion, payment or prepayment of any
Fixed LIBOR Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); (b) any failure by any Borrower (for a reason other
than the failure of such Lender to make a Loan) to prepay, borrow, continue or
convert any Fixed LIBOR Rate Loan on the date or in the amount notified by such
Borrower; (c) any failure by any Borrower to make payment of any Loan or drawing
under any Letter of Credit (or interest due thereon) denominated in an
Alternative Currency on its scheduled due date or any payment thereof in a
different currency; or (d) any assignment of a Fixed LIBOR Rate Loan on a day
other than the last day of the Interest Period therefor as a result of a request
by any Borrower pursuant to Section 11.13; including any foreign exchange losses
and any loss or expense arising from the liquidation or redeployment of funds
obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained or from the performance of any
foreign exchange contract. The Borrowers shall also pay, or cause to be paid,
any customary administrative fees charged by such Lender in connection with the
foregoing. Any demand for compensation shall set forth in reasonable detail the
amount and calculation of the loss, cost or expenses claimed. Each Lender will
calculate such amounts in good faith and in a commercially reasonable manner.
For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each Fixed
LIBOR Rate Loan made by it at the Fixed LIBOR Rate used in determining the Fixed
LIBOR Rate for such Loan by a matching deposit or other borrowing in the
offshore interbank market for such currency for a comparable amount and for a
comparable period, whether or not such Fixed LIBOR Rate Loan was in fact so
funded. 3.06 Mitigation Obligations; Replacement of Lenders (a) Designation of a
Different Lending Office. If any Lender requests compensation under Section
3.04, or any Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender (including any L/C Issuer) or any Governmental Authority
for the account of any Lender pursuant to Section 3.01, or if any Lender
(including any L/C Issuer) gives a notice pursuant to Section 3.02, then such
Lender shall use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Sections 3.01 or 3.04, as the case may be, in the
future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrowers hereby agree to pay, or cause to be paid, all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment. NYDOCS02/1161559.5 97



--------------------------------------------------------------------------------



 
[euronetcreditagreement20103.jpg]
EXECUTION COPY (b) Replacement of Lenders. If any Lender requests compensation
under Section 3.04, or if any Borrower is required to pay any Indemnified Taxes
or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01 and, in each case, such Lender
has declined or is unable to designate a different lending office in accordance
with Section 3.06(a), the Borrowers may replace such Lender in accordance with
Section 11.13. 3.07 Survival Losses. All of the Borrowers’ obligations under
this Article III shall survive termination of the commitments hereunder and
repayment of the Revolving Loan Obligations. ARTICLE IV GUARANTY 4.01 The
Guaranty. (a) Each of the Guarantors hereby jointly and severally guarantees to
the Administrative Agent and each of the holders of the Obligations as
hereinafter provided, as primary obligor and not as surety, the prompt payment
of the Obligations (the “Guaranteed Obligations”) in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) strictly in accordance with the terms thereof.
The Guarantors hereby further agree that if any of the Obligations are not paid
in full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise), the
Guarantors will, jointly and severally, promptly pay the same, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Obligations, the same will be promptly paid in
full when due (whether at extended maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise) in accordance
with the terms of such extension or renewal. (b) Notwithstanding any provision
to the contrary contained herein or in any other of the Credit Documents, Swap
Contracts, Treasury Management Agreements or other documents relating to the
Guaranteed Obligations, (i) the obligations of each Guarantor (in its capacity
as such) under this Credit Agreement and the other Credit Documents shall be
limited to an aggregate amount equal to the largest amount that would not render
such obligations subject to avoidance under the Debtor Relief Laws or any
comparable provisions of any applicable Law and (ii) the Guaranteed Obligations
of a Guarantor shall exclude any Excluded Swap Obligations of such Guarantor.
4.02 Obligations Unconditional. (a) The obligations of the Guarantors under
Section 4.01 are joint and several, absolute and unconditional, irrespective of
the value, genuineness, validity, regularity or enforceability of any of the
Credit Documents or other documents relating to the Obligations, or any
substitution, compromise, release, impairment or exchange of any other guarantee
of or security for any of the Obligations, and, to the fullest extent
NYDOCS02/1161559.5 98



--------------------------------------------------------------------------------



 
[euronetcreditagreement20104.jpg]
EXECUTION COPY permitted by applicable Law, irrespective of any other
circumstance whatsoever that might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 4.02 that the obligations of the Guarantors hereunder shall be absolute
and unconditional under any and all circumstances. Each Guarantor agrees that it
shall have no right of subrogation, indemnity, reimbursement or contribution
against the Borrowers or any other Guarantor for amounts paid under this Article
IV until such time as the Obligations have been irrevocably paid in full and the
commitments relating thereto have expired or terminated. (b) Without limiting
the generality of the foregoing subsection, it is agreed that, to the fullest
extent permitted by Law, the occurrence of any one or more of the following
shall not alter or impair the liability of any Guarantor hereunder, which shall
remain absolute and unconditional as described above: (i) at any time or from
time to time, without notice to any Guarantor, the time for any performance of
or compliance with any of the Obligations shall be extended, or such performance
or compliance shall be waived; (ii) any of the acts mentioned in any of the
provisions of any of the Credit Documents, or other documents relating to the
Obligations or any other agreement or instrument referred to therein shall be
done or omitted; (iii) the maturity of any of the Obligations shall be
accelerated, or any of the Obligations shall be modified, supplemented or
amended in any respect, or any right under any of the Credit Documents or any
other documents relating to the Obligations or any other agreement or instrument
referred to therein shall be waived or any other guarantee of any of the
Obligations or any security therefor shall be released, impaired or exchanged in
whole or in part or otherwise dealt with; (iv) any Lien granted to, or in favor
of, the Administrative Agent or any holder of the Obligations as security for
any of the Obligations shall fail to attach or be perfected; or (v) any of the
Obligations shall be determined to be void or voidable (including for the
benefit of any creditor of any Guarantor) or shall be subordinated to the claims
of any Person (including any creditor of any Guarantor). (c) With respect to its
obligations hereunder, each Guarantor hereby expressly waives diligence,
presentment, demand of payment, protest, notice of acceptance of the guaranty
given hereby and of extensions of credit that may constitute obligations
guaranteed hereby, notices of amendments, waivers, consents and supplements to
the Credit Documents and other documents relating to the Obligations, or the
compromise, release or exchange of collateral or security, and all other notices
whatsoever, and any requirement that the Administrative Agent or any holder of
the Obligations exhaust any right, power or remedy or proceed against any Person
under any of the Credit Documents NYDOCS02/1161559.5 99



--------------------------------------------------------------------------------



 
[euronetcreditagreement20105.jpg]
EXECUTION COPY or any other documents relating to the Obligations or any other
agreement or instrument referred to therein, or against any other Person under
any other guarantee of, or security for, any of the Obligations. 4.03
Reinstatement. Neither the Guarantors’ obligations hereunder nor any remedy for
the enforcement thereof shall be impaired, modified, changed or released in any
manner whatsoever by an impairment, modification, change, release or limitation
of the liability of the Borrowers, by reason of any Borrower’s bankruptcy or
insolvency or by reason of the invalidity or unenforceability of all or any
portion of the Obligations. In addition, the obligations of each Guarantor under
this Article IV shall be automatically reinstated if and to the extent that for
any reason any payment by or on behalf of any Person in respect of the
Obligations is rescinded or must be otherwise restored by any holder of any of
the Obligations, whether as a result of any Debtor Relief Law or otherwise, and
each Guarantor agrees that it will indemnify the Administrative Agent and each
holder of the Obligations on demand for all reasonable costs and expenses
(including reasonable attorneys’ fees and disbursements) incurred by the
Administrative Agent or such holder of the Obligations in connection with such
rescission or restoration, including any such costs and expenses incurred in
defending against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any Debtor Relief Law. 4.04 Certain
Waivers. Each Guarantor acknowledges and agrees that (a) the guaranty given
hereby may be enforced without the necessity of resorting to or otherwise
exhausting remedies in respect of any other security or collateral interests,
and without the necessity at any time of having to take recourse against the
Borrowers hereunder or against any collateral securing the Obligations or
otherwise, and (b) it will not assert any right to require the action first be
taken against the Borrowers or any other Person (including any co-guarantor) or
pursuit of any other remedy or enforcement any other right, and (c) nothing
contained herein shall prevent or limit action being taken against the Borrowers
hereunder, under the other Credit Documents or the other documents and
agreements relating to the Obligations or from foreclosing on any security or
collateral interests relating hereto or thereto, or from exercising any other
rights or remedies available in respect thereof, if neither the Borrowers nor
the Guarantors shall timely perform their obligations, and the exercise of any
such rights and completion of any such foreclosure proceedings shall not
constitute a discharge of the Guarantors’ obligations hereunder unless as a
result thereof, the Obligations shall have been paid in full and the commitments
relating thereto shall have expired or terminated, it being the purpose and
intent that the Guarantors’ obligations hereunder be absolute, irrevocable,
independent and unconditional under all circumstances. Each Guarantor agrees
that it shall have no right of recourse to security for the Obligations, except
through the exercise of rights of subrogation pursuant to Section 4.02 and
through the exercise of rights of contribution pursuant to Section 4.06. 4.05
Remedies. The Guarantors agree that, to the fullest extent permitted by Law, as
between the Guarantors, on the one hand, and holders of the Obligations, on the
other hand, the Obligations may be declared to be forthwith due and payable as
provided in Section 9.02 (and shall be deemed to have become automatically due
and payable in the circumstances specified in Section 9.02) for purposes of
Section 4.01 notwithstanding any stay, injunction or other prohibition
preventing such declaration (or preventing the Obligations from becoming
automatically due and payable) as against any other Person and that, in the
event of such NYDOCS02/1161559.5 100



--------------------------------------------------------------------------------



 
[euronetcreditagreement20106.jpg]
EXECUTION COPY declaration (or the Obligations being deemed to have become
automatically due and payable), the Obligations (whether or not due and payable
by any other Person) shall forthwith become due and payable by the Guarantors
for purposes of Section 4.01. 4.06 Rights of Contribution. The Guarantors hereby
agree as among themselves that, in connection with payments made hereunder, each
Guarantor shall have a right of contribution from each other Guarantor in
accordance with applicable Law. Such contribution rights shall be subordinate
and subject in right of payment to the Obligations until such time as the
Obligations have been irrevocably paid in full and the commitments relating
thereto shall have expired or been terminated, and none of the Guarantors shall
exercise any such contribution rights until the Obligations have been
irrevocably paid in full and the commitments relating thereto shall have expired
or been terminated. 4.07 Guaranty of Payment; Continuing Guaranty. The guarantee
given by the Guarantors in this Article IV is a guaranty of payment and not of
collection, is a continuing guarantee, and shall apply to all Obligations
whenever arising. 4.08 Keepwell. Subject to the limitations set forth in Section
1.10, each Credit Party that is a Qualified ECP Guarantor at the time the
Guaranty or the grant of a security interest under the Credit Documents, in
either case, by any Specified Credit Party becomes effective with respect to any
Swap Obligation, hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Specified
Credit Party with respect to such Swap Obligation as may be needed by such
Specified Credit Party from time to time to honor all of its obligations under
the Credit Documents in respect of such Swap Obligation (but, in each case, only
up to the maximum amount of such liability that can be hereby incurred without
rendering such Qualified ECP Guarantor’s obligations and undertakings under this
Section 4.08, voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations and
undertakings of each Qualified ECP Guarantor under this Section 4.08 shall
remain in full force and effect until the Guaranteed Obligations have been paid
in full and the commitments relating thereto have expired or terminated. Subject
to the limitations set forth in Section 1.10, each Credit Party intends this
Section 4.08 to constitute, and this Section 4.08 shall be deemed to constitute,
a guarantee of the obligations of, and a “keepwell, support, or other agreement”
for the benefit of, each Specified Credit Party for all purposes of the
Commodity Exchange Act. For the avoidance of doubt, no Foreign Credit Party
shall have any obligation under this Section 4.08 to provide funds or other
support to any Specified Credit Party that is a Domestic Borrower or a Domestic
Subsidiary and this Section 4.08 shall not constitute a “keepwell, support, or
other agreement” by any Foreign Credit Party for the benefit of any Specified
Credit Party that is a Domestic Borrower or a Domestic Subsidiary. 4.09 Release
of Subsidiary Guarantors. Each of the Guarantors other than EWI shall be
released from its obligations under this Article IV upon the request of EWI,
subject to (and certification by EWI that each of the following conditions has
been satisfied): (a) After giving effect to such release, the Credit Parties
shall be in pro forma compliance with the terms of this Credit Agreement,
including without limitation Section 8.03; NYDOCS02/1161559.5 101



--------------------------------------------------------------------------------



 
[euronetcreditagreement20107.jpg]
EXECUTION COPY (b) EWI shall have issued at least $300 million in unsecured and
unguaranteed public senior notes; and (c) The public senior notes referred to in
clause (b) above shall have obtained debt ratings, or EWI shall have obtained
corporate credit ratings (after giving effect to such release), from at least
two of S&P, Moody’s and Fitch, in each case not lower than BBB- by S&P, Baa3 by
Moody’s and BBB- by Fitch. ARTICLE V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
5.01 Conditions of Effectiveness. This Credit Agreement shall be effective upon
satisfaction of the following conditions precedent in each case in manner
satisfactory to the Administrative Agent and each Lender: (a) Credit Documents.
Receipt by the Administrative Agent of executed counterparts of this Credit
Agreement and the other Credit Documents, in each case, duly executed by the
appropriate parties hereto and thereto. (b) Opinions of Counsel. Receipt by the
Administrative Agent of favorable opinions of legal counsel to the Credit
Parties, in form, scope and substance reasonably satisfactory to the
Administrative Agent and the Lenders, and including, among other things, due
authorization, execution, delivery of the Credit Documents, and the
enforceability thereof. (c) Organization Documents, Resolutions, Etc. Receipt by
the Administrative Agent of the following: (i) copies of the Organization
Documents of each Credit Party certified to be true and complete as of a recent
date by the appropriate Governmental Authority of the state or other
jurisdiction of its organization or formation, where applicable, and certified
by a secretary or assistant secretary of such Credit Party to be true and
correct as of the Closing Date; (ii) such certificates of resolutions or other
action, incumbency certificates and/or other certificates of Responsible
Officers of each Credit Party as the Administrative Agent may reasonably require
evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Credit Agreement and the other Credit Documents to which such Credit Party is a
party; and (iii) such documents and certifications as the Administrative Agent
may reasonably require to evidence that each Credit Party is duly organized or
formed, and is validly existing, in good standing (where applicable) and
qualified to engage in business in its jurisdiction of organization or
formation. NYDOCS02/1161559.5 102



--------------------------------------------------------------------------------



 
[euronetcreditagreement20108.jpg]
EXECUTION COPY (d) Closing Certificate. Receipt by the Administrative Agent of a
certificate signed by a Responsible Officer of EWI as of the Closing Date
certifying that the conditions specified in subsections (a) and (b) of Section
5.02 have been satisfied as of the Closing Date. (e) KYC Information. (i) Upon
the reasonable request of any Lender made at least five days prior to the
Closing Date, EWI shall have provided or cause to be provided to such Lender,
and such Lender shall be reasonably satisfied with, the documentation and other
information so requested in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
PATRIOT Act, in each case at least five days prior to the Closing Date. (ii) At
least five days prior to the Closing Date, any Borrower that qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation shall deliver,
to each Lender that so requests, a Beneficial Ownership Certification in
relation to such Borrower. (f) Fees. Payment of all fees and expenses required
to be paid on or before the Closing Date, including the reasonable and
documented fees and expenses of counsel for the Administrative Agent and the
Arrangers. As used herein, “documented” means such documentation as may be
customary, reasonable and appropriate in light of the circumstances, but which,
for purposes of closing, may include a summary statement with estimates of fees
and expenses through a reasonable post-closing period. (g) Existing Credit
Agreement. Termination of the commitments, and payment of all amounts
outstanding under the Existing Credit Agreement. Each of the Lenders that is a
party to the Existing Credit Agreement hereby waives (i) the requirement of
prior notice of the prepayment of all amounts outstanding under such Existing
Credit Agreement and termination of the commitments under such Existing Credit
Agreement and (ii) any right to reimbursement for breakage and redeployment
costs in connection with the prepayment of amounts outstanding under such
Existing Credit Agreement. Without limiting the generality of the provisions of
Section 10.04, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender that has signed this Credit
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto. 5.02 Conditions to all
Credit Extensions. The obligation of each Lender to honor any Request for Credit
Extension is subject to the following conditions precedent: (a) The
representations and warranties of each Credit Party contained in Article VI
(other than the representations and warranties set forth in Sections 6.06 and
6.07(b)), shall be true and correct in all material respects (other than any
representation or NYDOCS02/1161559.5 103



--------------------------------------------------------------------------------



 
[euronetcreditagreement20109.jpg]
EXECUTION COPY warranty qualified by materiality or Material Adverse Effect,
which shall be true and correct in all respects as so qualified) on and as of
the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (other than any
representation or warranty qualified by materiality or Material Adverse Effect,
which shall be true and correct in all respects as so qualified) as of such
earlier date, and except that for purposes of this Section 5.02, the
representations and warranties contained in subsections (a) and (b) of Section
6.05 shall be deemed to refer to the most recent statements furnished pursuant
to clauses (a) and (b), respectively, of Section 7.01. (b) No Default shall
exist immediately before or immediately after giving effect thereto on a Pro
Forma Basis. (c) The Administrative Agent, L/C Issuer and/or Swingline Lenders
shall have received a Request for Credit Extension in accordance with the
requirements hereof. (d) In the case of a Credit Extension to be denominated in
an Alternative Currency, there shall not have occurred any change in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls which in the reasonable opinion of the Administrative
Agent, the Required Lenders (in the case of any Loans to be denominated in an
Alternative Currency) or the applicable L/C Issuer (in the case of any Letter of
Credit to be denominated in an Alternative Currency) would make it impracticable
for such Credit Extension to be denominated in the relevant Alternative
Currency. Each Request for Credit Extension (other than a Loan Notice requesting
only a conversion of Loans to other Types of Loans, or a continuation of Fixed
LIBOR Rate Loans) submitted by the Borrowers shall be deemed to be a
representation and warranty by the Borrowers that the conditions specified in
Sections 5.02(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension. ARTICLE VI REPRESENTATIONS AND WARRANTIES Except
with respect to (a) the representations and warranties in Sections 6.05 and 6.06
(which are made only by EWI) and (b) the representations and warranties in
Section 6.12 (which are made only by the Foreign Obligors that are a party to
this Credit Agreement), each of the Credit Parties that is a party to this
Credit Agreement represents and warrants to the Administrative Agent and the
Lenders that: 6.01 Existence, Qualification and Power. Such Credit Party (a) is
duly organized or formed and validly existing and (where applicable) in good
standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to execute,
deliver and perform its obligations under the Credit Documents to which it is a
party and (c) is duly qualified and is licensed and (where applicable) in good
standing under the Laws of each jurisdiction NYDOCS02/1161559.5 104



--------------------------------------------------------------------------------



 
[euronetcreditagreement20110.jpg]
EXECUTION COPY where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, in each case
(other than (A) with respect to clause (a), as to the valid existence of the
Borrowers and (B) with respect to clause (b)), except where, individually or in
the aggregate, the failure to be so organized or formed, validly existing or in
good standing, or to have such power and authority, license, authorization,
consent or approval, or to be so qualified, would not reasonably be expected to
have a Material Adverse Effect. 6.02 Authorization; No Contravention. The
execution, delivery and performance by such Credit Party of each Credit Document
to which such Person is party, have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) contravene
the terms of any of such Person’s Organization Documents; (b) conflict with or
result in any breach or contravention of, or the creation of any Lien (other
than Permitted Liens) under, or require any payment to be made under (i) any
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law, except
with respect to clauses (b) or (c), to the extent, individually or in the
aggregate, that such contravention, violation, conflict, breach or creation of
any Lien or requirement for payment would not reasonably be expected to result
in a Material Adverse Effect. 6.03 Governmental Authorization; Other Consents.
No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, such Credit Party of this Credit Agreement or any other
Credit Document to which such Credit Party is a party (other than as have
already been obtained and are in full force and effect). 6.04 Binding Effect.
This Credit Agreement has been, and each other Credit Document to which such
Credit Party is a party, when delivered hereunder, will have been, duly executed
and delivered by such Credit Party. This Credit Agreement constitutes, and each
other Credit Document to which such Person is party when so delivered will
constitute, a legal, valid and binding obligation of such Credit Party,
enforceable against such Credit Party in accordance with its terms, except as
enforceability may be limited by Debtor Relief Laws and subject to equitable
principles. 6.05 Financial Statements. (a) The audited consolidated balance
sheet of the Consolidated Group for the most recent fiscal year ended, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal year, including the notes thereto (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; and (ii) fairly
present in all material respects the financial condition of the Consolidated
Group as of the date thereof and their results of operations for the period
covered thereby in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein.
NYDOCS02/1161559.5 105



--------------------------------------------------------------------------------



 
[euronetcreditagreement20111.jpg]
EXECUTION COPY (b) The unaudited consolidated balance sheet of the Consolidated
Group for the most recent fiscal quarter ended, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal quarter (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present in all material respects the financial
condition of the Consolidated Group as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses (i)
and (ii), to the absence of footnotes and to normal year-end audit adjustments.
6.06 No Material Adverse Effect. Since December 31, 2017, there has been no
event or circumstance, either individually or in the aggregate, that has had or
would reasonably be expected to have a Material Adverse Effect. 6.07 Litigation.
There are no actions, suits, investigations, criminal prosecutions, civil
investigative demands, imposition of criminal or civil fines or penalties,
proceedings, claims or disputes pending or, to the knowledge of such Credit
Party after due and diligent investigation or threatened, at law, in equity, in
arbitration or before any Governmental Authority, by or against such Credit
Party, any of its Subsidiaries or against any of their properties or revenues
that (a) purport to affect or pertain to this Credit Agreement or any other
Credit Document, or any of the transactions contemplated hereby, or (b) either
individually or in the aggregate would reasonably be expected to have a Material
Adverse Effect. 6.08 Subsidiaries. As of the Closing Date, such Credit Party has
no Subsidiaries other than those specifically disclosed on Schedule 6.08. 6.09
Margin Regulations; Investment Company Act. (a) Such Credit Party is not engaged
and will not engage, principally or as one of their important activities, in the
business of purchasing or carrying “margin stock” (within the meaning of
Regulation U issued by the FRB), or extending credit for the purpose of
purchasing or carrying margin stock. (b) Neither such Credit Party, any Person
Controlling such Credit Party, nor any of its Subsidiaries are or are required
to be registered as an “investment company” under the Investment Company Act of
1940. 6.10 Disclosure. (a) The reports, financial statements, certificates and
other written information furnished by or on behalf of such Credit Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Credit Agreement or delivered
hereunder or under any other Credit Document (in each case, as modified or
supplemented by other information so furnished), taken as a whole, do not
contain any material misstatement of fact or omit to state any material fact
necessary to make the statements therein (when taken as a whole), in the light
of the circumstances under which they were made, not misleading; provided that,
(a) with respect to projected or pro forma financial information, such Credit
Party represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time of preparation and
delivery (it being understood that such projected information may vary from
actual results and that such NYDOCS02/1161559.5 106



--------------------------------------------------------------------------------



 
[euronetcreditagreement20112.jpg]
EXECUTION COPY variances may be material) and (b) with respect to general
industry information, the foregoing representation is only to the best of such
Credit Party’s knowledge. (b) As of the Closing Date, the information included
on any Beneficial Ownership Certification with respect to such Credit Party is
true and correct in all respects. 6.11 Intellectual Property; Licenses, Etc.
Such Credit Party and each of its Subsidiaries owns, or possesses the right to
use, all of the trademarks, service marks, trade names, copyrights, patents,
patent rights, franchises, licenses and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses, without conflict with the rights of any other
Person, except where the failure to own or possess such right or the conflict
with the rights of others, either individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect. To the best knowledge
of such Credit Party, no slogan or other advertising device, product, process,
method, substance, part or other material now employed, or now contemplated to
be employed, by such Credit Party and its Subsidiaries infringes upon any rights
held by any other Person, except where such infringement, either individually or
in the aggregate, would not reasonably be expected to have a Material Adverse
Effect. No claim or litigation regarding any of the foregoing is pending or, to
the best knowledge of such Credit Party, threatened, that, either individually
or in the aggregate, would reasonably be expected to have a Material Adverse
Effect. 6.12 Representations as to Foreign Obligors. Each of the Foreign Credit
Parties and Foreign Obligors represents and warrants to the Administrative Agent
and the Lenders that: (a) Such Foreign Obligor is subject to civil and
commercial Laws with respect to its obligations under this Credit Agreement and
the other Credit Documents to which it is a party (collectively as to such
Foreign Obligor, the “Applicable Foreign Obligor Documents”), and the execution,
delivery and performance by such Foreign Obligor of the Applicable Foreign
Obligor Documents constitute and will constitute private and commercial acts and
not public or governmental acts. Neither such Foreign Obligor nor any of its
property has any immunity from jurisdiction of any court or from any legal
process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) under the laws of the
jurisdiction in which such Foreign Obligor is organized and existing in respect
of its obligations under the Applicable Foreign Obligor Documents. (b) The
Applicable Foreign Obligor Documents are in proper legal form under the Laws of
the jurisdiction in which such Foreign Obligor is organized and existing for the
enforcement thereof against such Foreign Obligor under the Laws of such
jurisdiction, and to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Obligor Documents. It is not
necessary to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Obligor Documents that the
Applicable Foreign Obligor Documents be filed, registered or recorded with, or
executed or notarized before, any court or other authority in the jurisdiction
in which such Foreign Obligor is organized and existing or that any
NYDOCS02/1161559.5 107



--------------------------------------------------------------------------------



 
[euronetcreditagreement20113.jpg]
EXECUTION COPY registration charge or stamp or similar tax be paid on or in
respect of the Applicable Foreign Obligor Documents or any other document,
except for (i) any such filing, registration, recording, execution or
notarization as has been made or is not required to be made until the Applicable
Foreign Obligor Document or any other document is sought to be enforced and (ii)
any charge or tax as has been timely paid. (c) There is no material tax, levy,
impost, duty, fee, assessment or other governmental charge, or any deduction or
withholding, imposed by any Governmental Authority in or of the jurisdiction in
which such Foreign Obligor is organized and existing either (i) on or by virtue
of the execution or delivery of the Applicable Foreign Obligor Documents or (ii)
on any payment to be made by such Foreign Obligor pursuant to the Applicable
Foreign Obligor Documents, except as has been disclosed to the Administrative
Agent. (d) The execution, delivery and performance of the Applicable Foreign
Obligor Documents executed by such Foreign Obligor are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Obligor
is organized and existing, not subject to any notification or authorization
except (i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (ii) shall be made or obtained as soon as is reasonably
practicable). (e) If such Foreign Credit Party or Foreign Obligor is a Dutch
Obligor, such Foreign Credit Party or Foreign Obligor has given any works
council (ondernemingsraad) that under the Works Councils Act (Wet op de
ondernemingsraden) has the right to give advice in relation to the entry into
and performance of the Credit Documents, the opportunity to give such advice and
has obtained unconditional positive advice from such works council. 6.13
Sanctions. No Credit Party, nor any Subsidiary of a Credit Party, nor to the
knowledge of the Credit Parties and their Subsidiaries, any director, officer,
employee, agent, affiliate or representative thereof is an individual or entity
currently the subject of any Sanctions, nor is any Credit Party or any
Subsidiary of a Credit Party unlawfully located, organized or resident in a
Designated Jurisdiction. 6.14 Anti-Corruption. The Credit Parties and their
Subsidiaries have implemented and maintain group-wide policies and procedures
reasonably designed to promote and achieve compliance with the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 and other
applicable anti-corruption legislation in other jurisdictions (collectively, the
“Anti-Corruption Laws”). The Credit Parties and their Subsidiaries are in
compliance with applicable Anti-Corruption Laws, except to the extent that
failure to comply therewith would not reasonably be expected to have a Material
Adverse Effect. NYDOCS02/1161559.5 108



--------------------------------------------------------------------------------



 
[euronetcreditagreement20114.jpg]
EXECUTION COPY ARTICLE VII AFFIRMATIVE COVENANTS Until the Revolving Loan
Obligations shall have been paid in full or otherwise satisfied, and the
Revolving Commitments hereunder shall have expired or been terminated, each of
the Credit Parties will, and (except in the case of the covenants set forth in
Sections 7.01, 7.02 and 7.03) will cause each of its Subsidiaries to: 7.01
Financial Statements. Deliver to the Administrative Agent for further
distribution to the Lenders, in form and detail reasonably satisfactory to the
Administrative Agent and the Required Lenders: (a) not later than the earlier of
(i) the date such deliveries are required by the SEC and (ii) ninety days after
the end of each fiscal year of EWI, consolidated balance sheets of the
Consolidated Group as at the end of such fiscal year (beginning with the fiscal
year ending December 31, 2018), and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail and prepared in accordance with GAAP, such
consolidated statements to be audited and accompanied by a report and opinion of
an independent certified public accountant of nationally recognized standing
reasonably acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit; and (b) not later than
(i) the date such deliveries are required by the SEC and (ii) forty-five days
after the end of each of the first three fiscal quarters of each fiscal year of
EWI (beginning with the fiscal quarter ending after the Closing Date),
consolidated balance sheets of the Consolidated Group as at the end of such
fiscal quarter, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal quarter and for the portion
of EWI’s fiscal year then ended, setting forth in each case in comparative form
the figures for the corresponding fiscal quarter of the previous fiscal year and
the corresponding portion of the previous fiscal year, all in reasonable detail
and certified by a Responsible Officer of EWI as fairly presenting in all
material respects the financial condition, results of operations, shareholders’
equity and cash flows of the Consolidated Group in accordance with GAAP, subject
only to normal year-end audit adjustments and the absence of footnotes and such
statements to be certified by a Responsible Officer of EWI to the effect that
such statements are fairly stated in all material respects when considered in
relation to the consolidated financial statements of EWI and its Subsidiaries.
(c) promptly after receipt, the results of an annual review conducted by a third
party reasonably acceptable to the Administrative Agent with respect to the
anti-money laundering and (where applicable) bank secrecy (or similar) program
of Continental Exchange Solutions, Inc., RIA Italia SRL, Envia
Telecomunicaciones, S.A. and RIA Financial Services Australia Pty. Ltd.;
provided such reviews are required under the NYDOCS02/1161559.5 109



--------------------------------------------------------------------------------



 
[euronetcreditagreement20115.jpg]
EXECUTION COPY country/local jurisdiction where members of the Consolidated
Group actively operate as money transmitters (or similar designation) or as
mutually agreed by the Administrative Agent and EWI. As to any information
contained in materials furnished pursuant to Section 7.02(d), such Credit Party
shall not be separately required to furnish such information under clauses (a)
or (b) above, but the foregoing shall not be in derogation of the obligation of
such Credit Party to furnish the information and materials described in clauses
(a) and (b) above at the times specified therein. 7.02 Certificates; Other
Information. Deliver to the Administrative Agent for further distribution to the
Lenders, in form and detail reasonably satisfactory to the Administrative Agent
and the Required Lenders: (a) [reserved]; (b) concurrently with the delivery of
the financial statements referred to in Sections 7.01(a) and (b), (beginning
with the fiscal quarter ending after the Closing Date), a duly completed
Compliance Certificate signed by a Responsible Officer of EWI (i) setting forth
computations in reasonable detail satisfactory to the Administrative Agent
demonstrating compliance with the financial covenants contained herein, (ii)
certifying that no Default exists as of the date thereof (or the nature and
extent thereof and proposed actions with respect thereto) and (iii) including a
summary of all material changes in GAAP or in the consistent application thereof
and material changes in accounting policies or financial reporting practices,
the effect on the financial covenants resulting therefrom, and a reconciliation
between calculation of the financial covenants before and after giving effect to
such changes; (c) [reserved]; (d) promptly after the same are available, notice
of each annual report, proxy or financial statement or other report or
communication sent to the stockholders of EWI, and copies of all annual,
regular, periodic and special reports and registration statements that EWI may
file or be required to file with the SEC under Section 13 or 15(d) of the
Securities Exchange Act of 1934, and not otherwise required to be delivered to
the Administrative Agent pursuant hereto; and (e) promptly, such additional
information regarding the business, financial or corporate affairs of such
Credit Party or any of its Subsidiaries, or compliance with the terms of the
Credit Documents, as the Administrative Agent or any Lender may from time to
time reasonably request, and any information requested by the Administrative
Agent or any Lender reasonably necessary to ensure compliance with applicable
“know your customer” Laws (including the Beneficial Ownership Regulation and
Sanctions). Documents required to be delivered pursuant to Section 7.01(a) or
(b) or Section 7.02(d) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) on which
EWI posts such documents, or provides a link thereto on EWI’s website on the
Internet at the website address listed on Schedule 11.02 (as may be updated from
time to time); NYDOCS02/1161559.5 110



--------------------------------------------------------------------------------



 
[euronetcreditagreement20116.jpg]
EXECUTION COPY or (ii) on which such documents are posted on EWI’s behalf on an
Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent). Notwithstanding anything
contained herein, in every instance EWI shall be required to provide paper
copies of the Compliance Certificates required by Section 7.02(b) to the
Administrative Agent. Except for such Compliance Certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by EWI with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery by
it or maintaining its copies of such documents. Such Credit Party hereby
acknowledges that (a) the Administrative Agent and/or the Arrangers will make
available to the Lenders and the L/C Issuers materials and/or information
provided by or on behalf of the Credit Parties hereunder (collectively, “Credit
Party Materials”) by posting the Credit Party Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Credit Parties or their Affiliates,
or the respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. Such Credit Party hereby agrees that (w) all Credit Party Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Credit Party Materials “PUBLIC,” such Credit Party shall be deemed to have
authorized the Administrative Agent, the Arrangers, the L/C Issuers and the
Lenders to treat such Credit Party Materials as not containing any material
non-public information with respect to such Credit Party or its securities for
purposes of United States federal and state securities laws (provided, however,
that to the extent such Credit Party Materials constitute Information, they
shall be treated as set forth in Section 11.07); (y) all Credit Party Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Investor;” and (z) the Administrative Agent and the
Arrangers shall be entitled to treat any Credit Party Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Investor.” 7.03 Notification. Deliver to the
Administrative Agent for further distribution to the Lenders, promptly after a
Responsible Officer of EWI obtains knowledge thereof, notice of any of the
following: (a) the occurrence of any Default; and (b) (i) any dispute,
litigation, investigation, proceeding or suspension between such Credit Party or
any of its Subsidiaries and any Governmental Authority; or (ii) the commencement
of, or any material development in, any litigation, investigation or proceeding
affecting such Credit Party or any of its Subsidiaries, in each case in clauses
(i) and (ii), that has resulted or would reasonably be expected to result in a
Material Adverse Effect. NYDOCS02/1161559.5 111



--------------------------------------------------------------------------------



 
[euronetcreditagreement20117.jpg]
EXECUTION COPY Each notice pursuant to this Section shall be accompanied by a
statement of a Responsible Officer of EWI setting forth details of the
occurrence referred to therein and stating what EWI has taken and proposes to
take with respect thereto. Each notice pursuant to Section 7.03(a) shall
describe with particularity any and all provisions of this Credit Agreement and
any other Credit Document that have been breached. 7.04 Payment of Obligations.
Pay and discharge as the same shall become due and payable, all its obligations
and liabilities, including all tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, unless (i) the same are
being contested in good faith by appropriate proceedings diligently conducted
and adequate reserves in accordance with GAAP are being maintained or (ii) the
failure to pay any such obligations and liabilities would not reasonably be
expected to have a Material Adverse Effect. 7.05 Preservation of Existence, Etc.
(a) Preserve, renew and maintain in full force and effect its legal existence
and (where applicable) good standing under the Laws of the jurisdiction of its
organization (except in connection with a transaction permitted by Sections 8.04
or 8.05 or where (other than with respect to the existence of a Borrower)
failure to do so would not reasonably be expected to result in a Material
Adverse Effect); and (b) take all commercially reasonable action to maintain all
rights, privileges, permits, licenses and franchises necessary or desirable in
the normal conduct of its business, except to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect. 7.06
Maintenance of Properties. Maintain, preserve and protect all of its material
Property and equipment necessary in the operation of its business in good
working order and condition, ordinary wear and tear excepted unless such Credit
Party or Subsidiary of such Credit Party determines in good faith that the
continued maintenance of such Property is no longer economically desirable,
necessary or useful to its business except where the failure to so maintain,
preserve or protect such Property would not reasonably be expected to have a
Material Adverse Effect; 7.07 Maintenance of Insurance. Maintain in full force
and effect with financially sound and reputable insurance companies that are not
Affiliates of the Borrowers, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts (after giving effect to any self-insurance compatible with the following
standards) as are customarily carried under similar circumstances by such other
Persons. 7.08 Compliance with Laws. Comply with the requirements of all Laws and
all orders, writs, injunctions and decrees applicable to it or to its business
or property, except in such instances in which (i) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (ii) the failure to comply
therewith would not reasonably be expected to have a Material Adverse Effect.
NYDOCS02/1161559.5 112



--------------------------------------------------------------------------------



 
[euronetcreditagreement20118.jpg]
EXECUTION COPY 7.09 Books and Records. Maintain (a) proper books of record and
account, in which entries that are true and correct in all material respects
shall be made in accordance with GAAP, of all financial transactions and matters
involving its assets and business and (b) such books of record and account in
material conformity with all applicable requirements of any Governmental
Authority having regulatory jurisdiction over it. 7.10 Inspection Rights. With
respect to such Credit Party, permit representatives and independent contractors
of the Administrative Agent and each Lender to visit and inspect any of their
properties, to examine their corporate, financial, operating, statutory and
regulatory compliance, audit and supervisory examination records, and make
copies thereof or abstracts therefrom, and to discuss their affairs, finances,
accounts, compliance programs and initiatives, audits, and supervisory
examinations with their directors, officers, and independent public accountants,
all at the expense of such Credit Party and at such reasonable times during
normal business hours and as often as may be reasonably desired, upon reasonable
advance notice to such Credit Party; provided, however, that so long as no Event
of Default has occurred and is continuing such Credit Party’s obligation to pay
the expenses of any of the foregoing will be limited to (A) one inspection per
year (measured from the date of this Credit Agreement and each anniversary
thereof) at the Administrative Agent’s discretion and (B) any further
inspections resulting from the Administrative Agent’s good faith belief that
conditions exist that could reasonably be expected to result in a Material
Adverse Effect; provided, further, that when an Event of Default exists the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrowers at any time during normal business hours and without advance notice.
7.11 Use of Proceeds. Use the proceeds of the Credit Extensions to refinance the
loans and obligations existing under the Existing Credit Agreement and for
general corporate purposes not in contravention of any Law or of any Credit
Document, including Acquisitions. 7.12 Approvals and Authorizations. Maintain
all authorizations, consents, approvals and licenses from, exemptions of, and
filings and registrations with, each Governmental Authority of the jurisdiction
in which each Foreign Obligor is organized and existing, and all approvals and
consents of each other Person in such jurisdiction, in each case that are
required in connection with the Credit Documents to which it is a Party. 7.13
Joinder of Subsidiaries as Guarantors. If (x) the conditions for the release of
Guarantors (other than EWI) set forth in Section 4.09 have not been satisfied
and (y) a Domestic Subsidiary that is not a Guarantor hereunder (each a
“Non-Guarantor Domestic Subsidiary”) shall at any time: (a) in any case
(considered with its Subsidiaries on a consolidated basis) represent more than
10% of consolidated revenues for the Consolidated Group (in each such case
determined as of the end of each fiscal quarter for the period of four
consecutive fiscal quarters then ended), or (b) together with all other such
Non-Guarantor Domestic Subsidiaries as a group, represent more than 30% of the
consolidated revenues for the Consolidated Group NYDOCS02/1161559.5 113



--------------------------------------------------------------------------------



 
[euronetcreditagreement20119.jpg]
EXECUTION COPY (in each such case determined as of the end of each fiscal
quarter for the period of four consecutive fiscal quarters then ended), then, in
any such instance, EWI will, subject to the provisions hereof, promptly, but in
any event within forty-five (45) days after the delivery date for annual and
quarterly financial statements under subsections (a) and (b) of Section 7.01 as
to which a determination has been made that such a joinder is required (with
extensions as may be deemed necessary or appropriate by the Administrative Agent
in its discretion), cause the joinder of such Domestic Subsidiary as a Guarantor
hereunder pursuant to a Joinder Agreement (or such other documentation
reasonably acceptable to the Administrative Agent) accompanied by Organization
Documents and favorable opinions of counsel to such Domestic Subsidiary, all in
form and substance reasonably satisfactory to the Administrative Agent, such
that after giving effect thereto the Non-Guarantor Domestic Subsidiaries will
not, individually or as a group, exceed the foregoing threshold requirements.
ARTICLE VIII NEGATIVE COVENANTS Until the Revolving Loan Obligations shall have
been paid in full or otherwise satisfied, and the Revolving Commitments
hereunder shall have expired or been terminated, each of the Credit Parties that
is a party to this Credit Agreement will not, and will not permit any of its
Subsidiaries to: 8.01 Liens. Create, incur, assume or suffer to exist any Lien
upon any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following: (a) Liens pursuant to any Credit Document
securing the Revolving Loan Obligations; (b) Liens in favor of any bank securing
a Treasury Management Agreement permitted hereunder, but only to the extent that
(i) the obligations under such Treasury Management Agreement are permitted under
Section 8.03(p) and (ii) the Liens are entered into in the ordinary course of
business with respect to such Treasury Management Agreements and are customary
in nature and amount; (c) Liens existing on the Closing Date and listed on
Schedule 8.01; (d) Liens for taxes not yet due or that are being contested in
good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP; (e) Liens in favor of carriers, warehousemen,
mechanics, materialmen, repairmen or other like Liens arising in the ordinary
course of business that are not overdue for a period of more than thirty days or
that are being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person; NYDOCS02/1161559.5 114



--------------------------------------------------------------------------------



 
[euronetcreditagreement20120.jpg]
EXECUTION COPY (f) Liens resulting from pledges or deposits in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance and other social security legislation, other than any Lien imposed by
ERISA; (g) Liens resulting from (i) deposits to secure the performance of bids,
trade contracts and leases (other than Indebtedness), statutory obligations,
surety and appeal bonds (other than bonds related to judgments or litigation),
performance bonds and other obligations of a like nature incurred in the
ordinary course of business or (ii) earnest money deposits or indemnification
holdbacks made in connection with Acquisitions or Permitted Dispositions; (h)
Liens consisting of (i) easements, rights-of-way, restrictions and other similar
encumbrances affecting real property that, in the aggregate, are not substantial
in amount, or (ii) licenses, sublicenses, leases or subleases entered into in
the ordinary course of business and in each case in clauses (i) and (ii) do not
in any case materially detract from the value of the property subject thereto or
materially interfere with the ordinary conduct of the business of the applicable
Person; (i) Liens securing judgments for the payment of money not constituting
an Event of Default under Section 9.01(h) or securing appeal or other surety
bonds related to such judgments; (j) Liens securing, or in respect of,
obligations under Capital Leases or Synthetic Leases and purchase money
obligations for fixed or capital assets; provided that (i) such Liens do not at
any time encumber any property other than the property financed by such
Indebtedness and (ii) the Indebtedness secured thereby does not exceed the cost
or fair market value, whichever is lower, of the property being acquired on the
date of acquisition; (k) Liens on Property that is the subject of an Acquisition
at the time of the Acquisition (including, without limitation, Property Acquired
in connection with an Acquisition); provided that such Liens do not extend to
any other Property; (l) Liens on (1) cash deposited with banks that participate
in the Consolidated Group’s ATM network in the ordinary course of business to
secure cash contributed by such banks for use in the ATM network, (2) cash and
currency supplied to secure ATM Cash Supply Obligations, receivables from card
organizations and/or any segregated bank accounts relating to the operation and
settlement of the respective ATM network and (3) cash deposited with vendors or
suppliers of PIN’s, mobile phone time or other digital content to members of the
Consolidated Group in the ordinary course of business to secure accounts payable
to such vendors or suppliers; (m) Liens or other rights granted (whether for the
benefit of a single Person or multiple Persons) to (1) vendors or suppliers of
products, content or services distributed or provided through processing
networks of the Consolidated Group in the products, content or services supplied
and proceeds thereof (including, without limitation, any trust accounts or
restricted cash accounts associated with the purchase or sale of such products,
NYDOCS02/1161559.5 115



--------------------------------------------------------------------------------



 
[euronetcreditagreement20121.jpg]
EXECUTION COPY content or services) or (2) customers or correspondent payout
agents (including, without limitation, those arising from the deposit or
prefunding of amounts with or by a member of the Consolidated Group) to secure
or facilitate money services transactions or foreign exchange transactions; (n)
Liens and customary rights of set-off, revocation, refund or chargeback and
similar rights under deposit, disbursement or concentration account agreements
or under the UCC (or comparable foreign Law) or otherwise arising by operation
of Law in favor of any bank or other financial institution at which such Credit
Party or its Subsidiaries maintains a deposit, disbursement or concentration
account in the ordinary course of business and Liens arising due to any cash
pooling, netting or composite accounting arrangements; (o) Liens resulting from
cash collateral in an aggregate amount of up to $75 million at any time to
secure letters of credit or bank guarantees permitted by Section 8.03(k); (p)
Liens on Securitization Receivables in a Securitization Transaction permitted
hereunder; (q) Liens, as permitted under German law, resulting from property
ownership transfers made for security purposes (Sicherungseigentum), retention
of title arrangements (Eigentumsvorbehalt) and assignments of claims, rights and
receivables made for security purposes (Sicherungsabtretungen), in each case
made in the ordinary course of business; (r) Refinancing Liens granted in
respect of Liens permitted by Sections 8.01(c), (j) or (k); (s) Liens in
settlement and collateral accounts maintained under merchant acquiring and
processing agreements in favor of merchant acquirers and processors; (t) Liens
in favor of any bank, broker, futures commission merchant, dealer, clearing
agent, clearing house, swaps execution facility, designated contract market or
trading facility, on property or assets held in the ordinary course of business
in accounts maintained with such institution (or with another institution for
the benefit of such institution) in connection with Swap Contract permitted
under Section 8.03(e); and (u) other Liens securing aggregate Indebtedness in an
amount, together with, but without duplication of, Indebtedness incurred in
accordance with Section 8.03(t), not to exceed at any time outstanding the
greater of (1) $125 million and (2) 25% of Consolidated EBITDA for the most
recently ended four consecutive fiscal quarters for which a compliance
certificate has been delivered. For purposes of determining compliance with this
Section 8.01: (i) in the event that a Lien (or any portion thereof) meets the
criteria of more than one of the categories of Liens permitted in this Section
8.01, the relevant Credit Party or Subsidiary, in its sole discretion, may
classify (and may from time to time thereafter reclassify) such Lien (or any
portion thereof) and NYDOCS02/1161559.5 116



--------------------------------------------------------------------------------



 
[euronetcreditagreement20122.jpg]
EXECUTION COPY will only be required to include such Lien in one of the
categories of Liens permitted in this Section 8.01; and (ii) at the time of
incurrence or upon any later reclassification, the relevant Credit Party or
Subsidiary, in its sole discretion, may divide and classify a Lien in more than
one of the categories of Liens permitted in this Section 8.01. 8.02 [Reserved].
8.03 Indebtedness. Permit any Subsidiary that is not a Guarantor to create,
incur, assume or suffer to exist any Indebtedness, except: (a) Indebtedness
under the Credit Documents; (b) [reserved]; (c) Indebtedness outstanding on the
Closing Date and listed on Schedule 8.03; (d) Indebtedness under Capital Leases,
Synthetic Lease obligations and purchase money obligations incurred to provide
all or a portion of the purchase price (or cost of construction or acquisition),
in each case for capital assets, provided that when incurred such Indebtedness
shall not exceed the purchase price or cost of construction of the subject
asset; (e) Indebtedness or other obligations (contingent or otherwise) of any
member of the Consolidated Group existing or arising under any Swap Contract,
provided that such obligations are entered into by such Person in the ordinary
course of business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view”; (f)
intercompany Indebtedness among members of the Consolidated Group; (g)
Indebtedness in respect of performance bonds and surety bonds incurred in the
ordinary course of business; (h) [reserved]; (i) Indebtedness consisting of
guaranties by EWI and other members of the Consolidated Group to secure the
performance of financial and contractual obligations of members of the
Consolidated Group in the ordinary course of business consistent with past
practice; (j) Indebtedness that is acquired or assumed in connection with an
Acquisition, including secured indebtedness to the extent permitted under
Section 8.01, so long as such Indebtedness was not incurred in anticipation or
contemplation of the acquisition in consultation with, or at the request of, the
Subsidiary acquiring or assuming such Indebtedness, and Refinancing Indebtedness
and Refinancing Liens relating thereto to the extent permitted by subsections
(k) and (r) of Section 8.01; NYDOCS02/1161559.5 117



--------------------------------------------------------------------------------



 
[euronetcreditagreement20123.jpg]
EXECUTION COPY (k) Indebtedness of up to $75 million at any time under letters
of credit or bank guaranties (net of cash collateral provided therefor); (l)
Indebtedness of up to $75 million at any time in overdraft protection; (m)
Support Obligations in respect of Indebtedness otherwise permitted under this
Section 8.03; (n) Indebtedness of up to $200 million at any time outstanding in
connection with Securitization Transactions (but, for purposes hereof, without
regard to unfunded or undrawn commitments and which, in the case of a
Securitization Transaction established to facilitate the issuance of letters of
credit and bank guaranties, is without duplication for the letters of credit and
bank guaranties issued in connection therewith); (o) Indebtedness arising from
the honoring by a bank of a check, draft, payment order or other debit drawn or
presented against insufficient funds in the ordinary course of business;
provided (i) one or more members of the Consolidated Group have deposits in
other accounts at such bank in an aggregate amount at least equal to the amount
of such Indebtedness or (ii) such Indebtedness is extinguished within ten
Business Days of its incurrence; (p) Indebtedness or other obligations
(contingent or otherwise) of any member of the Consolidated Group existing or
arising (i) in respect of deposits or payments made by customers or clients in
the ordinary course of business, (ii) as a result of any cash pooling, netting
or composite accounting arrangement or (iii) under any Treasury Management
Agreements; (q) Indebtedness in an aggregate principal amount not to exceed $10
million at any time, in the case of any members of the Consolidated Group that
are organized and operating in the People’s Republic of China; (r) Indebtedness
in an aggregate principal amount not to exceed $15 million at any time, in the
case of any members of the Consolidated Group that are organized and operating
in India; (s) Refinancing Indebtedness incurred in respect of Indebtedness under
Sections 8.03(c), (d), (j) or (k); and (t) other Indebtedness in an amount,
together with, but without duplication of, the principal amount of Indebtedness
secured by Liens in accordance with Section 8.01(u), not to exceed at any time
outstanding the greater of (1) $125 million and (2) 25% of Consolidated EBITDA
for the most recently ended four consecutive fiscal quarters for which a
compliance certificate has been delivered. For purposes of determining
compliance with this Section 8.03, (i) in the event that an item of Indebtedness
(or any portion thereof) meets the criteria of more than one of the categories
of Indebtedness permitted in this Section 8.03, the relevant Credit Party or
Subsidiary, in its sole discretion, may classify (and may from time to time
thereafter reclassify) such item of NYDOCS02/1161559.5 118



--------------------------------------------------------------------------------



 
[euronetcreditagreement20124.jpg]
EXECUTION COPY Indebtedness (or any portion thereof) and will only be required
to include such Indebtedness (or any portion thereof) in one of the categories
of Indebtedness permitted in this Section 8.03; and (ii) at the time of
incurrence or upon any later reclassification, the relevant Credit Party or
Subsidiary, in its sole discretion, may divide and classify an item of
Indebtedness (or any portion thereof) in more than one of the categories of
Indebtedness permitted in this Section 8.03. Accrual of interest, the accretion
of accreted value and the payment of interest or dividends in the form of
additional Indebtedness will not be deemed to be an incurrence of Indebtedness
for purposes of this Section 8.03. 8.04 Mergers and Dissolutions. (a) Enter into
a transaction of merger or consolidation; provided that so long as no Default
then exists or would result therefrom: (i) EWI and other members of the
Consolidated Group that are Domestic Subsidiaries may merge or consolidate with
other members of the Consolidated Group, provided that (A) if EWI is a party to
the merger or consolidation, it shall be the surviving entity and (B) if the
transaction of merger or consolidation involves both a Domestic Subsidiary that
is a Credit Party and a Foreign Subsidiary, then the Domestic Subsidiary that is
a Credit Party shall be the surviving entity; (ii) members of the Consolidated
Group that are Foreign Subsidiaries may merge or consolidate with other members
of the Consolidated Group, provided that (A) if EWI is a party to the merger or
consolidation, it shall be the surviving entity and (B) if the transaction of
merger or consolidation involves two or more Foreign Subsidiaries and one or
more of the Foreign Subsidiaries are organized under the laws of an Approved
Jurisdiction, then the surviving entity shall be a Foreign Subsidiary that is
organized under the laws of an Approved Jurisdiction; and (iii) members of the
Consolidated Group may merge or consolidate with Persons that are not members of
the Consolidated Group, provided that (A) if EWI is a party to the merger or
consolidation, it shall be the surviving entity and (B) if a Subsidiary of EWI
that is a Borrower is a party to the merger or consolidation, the Subsidiary
that is a Borrower will be the surviving entity. (b) Except for EWI and
Subsidiaries that are Borrowers hereunder, members of the Consolidated Group may
be dissolved, liquidated or otherwise have their existence terminated. 8.05
Dispositions. Make or permit Dispositions, except for Permitted Dispositions.
8.06 Restricted Payments. EWI will not declare or make, directly or indirectly,
any Restricted Payment, or incur any obligation (contingent or otherwise) to do
so, except that: NYDOCS02/1161559.5 119



--------------------------------------------------------------------------------



 
[euronetcreditagreement20125.jpg]
EXECUTION COPY (a) EWI may declare and make dividend payments or other
distributions payable solely in its common stock or other equity interests; (b)
EWI may purchase, redeem or otherwise acquire shares of its common stock or
other common equity interests or warrants or options to acquire any such shares
with the proceeds received from the substantially concurrent issuance of new
shares of its common stock or other common equity interests; (c) EWI may make
payment on, in respect of, or in connection with (i) a stock incentive plan,
stock option plan or other equity-based compensation plan or arrangement or (ii)
Capital Stock, options, warrants and other rights to acquire Capital Stock
issued or granted in connection with any Acquisition (including, without
limitation, the issuance of equity interests, including Capital Stock, as
consideration in connection with any acquisition permitted hereunder, whether as
original purchase consideration or in satisfaction of subsequent contingent
consideration obligations, and the sale of equity interests, including Capital
Stock, for the sole purpose of financing any acquisition permitted hereunder);
and (d) EWI may make other Restricted Payments; provided that after giving
effect thereto on a Pro Forma Basis, no Default shall exist. 8.07 Change in
Nature of Business. Engage in any material line of business substantially
different from those lines of business conducted by the Consolidated Group on
the Closing Date or any business that is similar, reasonably related,
incidental, complementary or ancillary thereto or any reasonable extension
thereof. 8.08 Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose. 8.09
Financial Covenants. (a) Consolidated Total Leverage Ratio. (i) As of the end of
each fiscal quarter ended on March 31, September 30 and December 31, permit the
Consolidated Total Leverage Ratio to be greater than 3.50:1.00 and (ii) as of
the end of each fiscal quarter ended on June 30, permit the Consolidated Total
Leverage Ratio to be greater than 4.00:1.00; provided that, not more than two
times prior to the Termination Date, upon notice (an “Increase Leverage Notice”)
to the Administrative Agent from EWI that a Material Acquisition has been
consummated, for any period of four consecutive fiscal quarters following such
Material Acquisition, the Consolidated Total Leverage Ratio will be not greater
than 4.00:1.00 for fiscal quarters ended on March 31, September 30 and December
31 and not greater than 4.50:1.00 for fiscal quarters ended on June 30;
provided, further, that following such four consecutive fiscal quarters for
which the maximum Consolidated Total Leverage Ratio is increased, the maximum
Consolidated Total Leverage Ratio shall revert to the levels set forth in
clauses (i) and (ii) above for not NYDOCS02/1161559.5 120



--------------------------------------------------------------------------------



 
[euronetcreditagreement20126.jpg]
EXECUTION COPY fewer than two fiscal quarters before a subsequent Increase
Notice is delivered to the Administrative Agent. (b) Consolidated Interest
Coverage Ratio. As of the end of each fiscal quarter, permit the Consolidated
Interest Coverage Ratio to be less than 4.00:1.00. 8.10 Sanctions;
Anti-Corruption. Directly or indirectly, use any Credit Extension or the
proceeds of any Credit Extension, or lend, contribute or otherwise make
available such Credit Extension or the proceeds of any Credit Extension to any
Person, (i) in any manner that would breach applicable Anti-Corruption Laws;
(ii) to unlawfully fund any activities of or business with any Person, or in any
Designated Jurisdiction, that, at the time of such funding, is the subject of
Sanctions; or (iii) in any other manner that will result in a violation by any
Person (including any Person participating in the transaction, whether as
Lender, Arranger, Administrative Agent, L/C Issuer, Swingline Lender, or
otherwise) of Sanctions. ARTICLE IX EVENTS OF DEFAULT AND REMEDIES 9.01 Events
of Default. Any of the following shall constitute an Event of Default: (a)
Non-Payment. Any Credit Party fails to pay (i) when and as required to be paid
herein, and in the currency required hereunder, any amount of principal of any
Loan or any L/C Obligation, or (ii) within five (5) Business Days after the same
becomes due, any interest on any Loan or on any L/C Obligation, or any fee due
hereunder, or (iii) within five (5) Business Days after the same becomes due,
any other amount payable hereunder or under any other Credit Document; or (b)
Specific Covenants. Any Credit Party fails to perform or observe any term,
covenant or agreement contained in any of Section 7.03 or Article VIII; or (c)
Other Defaults. Any Credit Party fails to perform or observe any other covenant
or agreement (not specified in subsection (a) or (b) above) contained in any
Credit Document on its part to be performed or observed and such failure
continues for thirty (30) days after written notice from the Administrative
Agent to EWI or such Credit Party; or (d) Representations and Warranties. Any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of any Credit Party herein, in any other Credit Document, or in
any document delivered in connection herewith or therewith shall be false or
misleading in any material respect when made or deemed made; or (e)
Cross-Default. (i) Any member of the Consolidated Group (A) fails (and such
failure continues beyond any applicable grace period and provided that any
default or event of default resulting therefrom has not been cured or waived by
the holder or holders of such Indebtedness or the beneficiary or beneficiaries
of such Support Obligation) to make any payment when due (whether by scheduled
maturity, required NYDOCS02/1161559.5 121



--------------------------------------------------------------------------------



 
[euronetcreditagreement20127.jpg]
EXECUTION COPY prepayment, acceleration, demand, or otherwise) in respect of any
Indebtedness or Support Obligations (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) having an aggregate outstanding principal
amount of more than $50 million, or (B) fails (and such failure continues beyond
any applicable grace period and provided that any default or event of default
resulting therefrom has not been cured or waived by the holder or holders of
such Indebtedness or the beneficiary or beneficiaries of such Support
Obligation) to observe or perform any other agreement or condition relating to
any such Indebtedness or Support Obligations or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Indebtedness or the beneficiary or beneficiaries of such
Support Obligations (or a trustee or agent on behalf of such holder or holders
or beneficiary or beneficiaries) to cause, with the giving of notice if
required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Support Obligations to become payable or
cash collateral in respect thereof to be demanded; or (ii) there occurs under
any Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which EWI
or any Subsidiary is the Defaulting Party (as defined in such Swap Contract) or
(B) any Termination Event (as so defined) under such Swap Contract as to which
EWI or any Subsidiary is an Affected Party (as so defined) and, in either event,
such Early Termination Date is not rescinded or such Termination Event is not
waived and the Swap Termination Value owed as a result thereof is greater than
$50 million; provided that this clause (e)(ii) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, if such sale or transfer is
permitted hereunder and under the documents providing for such Indebtedness and
such Indebtedness is repaid when required under the documents providing for such
documents; or (f) Insolvency Proceedings, Etc. Any member of the Consolidated
Group (other than an Immaterial Subsidiary) institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for sixty
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for sixty (60)
calendar days, or an order for relief is entered in any such proceeding; or (g)
Inability to Pay Debts; Attachment. (i) Any member of the Consolidated Group
(other than an Immaterial Subsidiary) becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due, or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any NYDOCS02/1161559.5 122



--------------------------------------------------------------------------------



 
[euronetcreditagreement20128.jpg]
EXECUTION COPY material part of the property of any such Person and is not
released, vacated or fully bonded within forty-five (45) days after its issue or
levy; or (h) Judgments. There is entered against any member of the Consolidated
Group (other than an Immaterial Subsidiary) (i) a final judgment or order for
the payment of money in an aggregate amount (as to all such judgments or orders)
exceeding $50 million (to the extent not covered by independent third-party
insurance as to which the insurer does not dispute coverage), or (ii) any one or
more non-monetary final judgments that have, or would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect and, in either
case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of forty-five (45) consecutive days
during which a stay of enforcement of such judgment (if not otherwise satisfied
or discharged before the end of such period), by reason of a pending appeal or
otherwise, is not in effect; or (i) ERISA. (i) An ERISA Event occurs with
respect to a Pension Plan or Multiemployer Plan that has resulted or would
reasonably be expected to result in liability of a Credit Party under Title IV
of ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate
amount in excess of $50 million, or (ii) a Credit Party or any ERISA Affiliate
fails to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of $50
million; or (j) Invalidity of Credit Documents. Any Credit Document, at any time
after its execution and delivery and for any reason other than as expressly
permitted hereunder or satisfaction in full of all the Revolving Loan
Obligations, ceases to be in full force and effect; or any Credit Party contests
in any manner the validity or enforceability of any Credit Document; or any
Credit Party denies that it has any or further liability or obligation under any
Credit Document, or purports to revoke, terminate or rescind any Credit
Document; or (k) Change of Control. There occurs any Change of Control. 9.02
Remedies upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions: (a)
declare the commitments of the Lenders to make Loans and the obligation of the
L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated; (b) declare the unpaid principal
amount of all outstanding Loans, all interest accrued and unpaid thereon, and
all other amounts owing or payable hereunder or under any other Credit Document
to be immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrowers;
NYDOCS02/1161559.5 123



--------------------------------------------------------------------------------



 
[euronetcreditagreement20129.jpg]
EXECUTION COPY (c) require that the Borrowers Cash Collateralize their
respective L/C Obligations (in each case, in an amount equal to the then
Outstanding Amount thereof); and (d) exercise on behalf of itself and the
Lenders all rights and remedies available to it or to the Lenders under the
Credit Documents or applicable Law; provided, however, that upon the occurrence
of an Event of Default under Section 9.01(f), the obligation of each Lender to
make Loans and any obligation of each L/C Issuer to make L/C Credit Extensions
shall automatically terminate, the unpaid principal amount of all outstanding
Loans and all interest and other amounts as aforesaid shall automatically become
due and payable, and the obligation of the Borrowers to Cash Collateralize the
L/C Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender. 9.03 Application
of Funds. After the exercise of remedies provided for in Section 9.02 (or after
the Loans have automatically become immediately due and payable and the L/C
Obligations have automatically been required to be Cash Collateralized as set
forth in the proviso to Section 9.02), any amounts received on account of the
Obligations shall be applied by the Administrative Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including all reasonable fees, expenses
and disbursements of any law firm or other counsel to the Administrative Agent
and amounts payable under Article III) payable to the Administrative Agent in
its capacity as such; Second, to payment of that portion of the Obligations
constituting fees, indemnities and other amounts (other than principal and
interest and Letter of Credit Fees) payable to the Lenders and the L/C Issuers
(including all reasonable fees, expenses and disbursements of any law firm or
other counsel to the respective Lenders and the respective L/C Issuers and
amounts payable under Article III), ratably among the Lenders in proportion to
the amounts described in this clause Second payable to them; Third, to payment
of that portion of the Obligations constituting accrued and unpaid Letter of
Credit Fees and interest on the Loans, L/C Borrowings and other Obligations,
ratably among the Lenders, the Swingline Lenders and the L/C Issuers in
proportion to the respective amounts described in this clause Third payable to
them; Fourth, to (a) payment of that portion of the Obligations constituting
unpaid principal of the Loans and L/C Borrowings, (b) payment of breakage,
termination or other amounts owing in respect of any Swap Contract between any
Credit Party and any Lender, or any Affiliate of a Lender, to the extent such
Swap Contract is permitted hereunder, (c) payments of amounts due under any
Treasury Management Agreement between any Credit Party and any Lender, or any
Affiliate of a Lender and (d) the Administrative Agent for the account of the
applicable L/C Issuers, to Cash Collateralize that portion of the L/C
Obligations comprised of the aggregate undrawn amount of NYDOCS02/1161559.5 124



--------------------------------------------------------------------------------



 
[euronetcreditagreement20130.jpg]
EXECUTION COPY Letters of Credit, ratably among such parties in proportion to
the respective amounts described in this clause Fourth payable to them; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law. Subject to
Section 2.03(c), amounts used to Cash Collateralize the aggregate undrawn amount
of Letters of Credit pursuant to clause Fourth above shall be applied to satisfy
drawings under such Letters of Credit as they occur. If any amount remains on
deposit as Cash Collateral after all Letters of Credit have either been fully
drawn or expired, such remaining amount shall be applied to the other
Obligations, if any, in the order set forth above. Excluded Swap Obligations
with respect to any Credit Party shall not be paid with amounts received from
such Credit Party or such Credit Party’s assets, but appropriate adjustments
shall be made with respect to payments from other Credit Parties to preserve the
allocation to Obligations otherwise set forth above in this Section. 9.04
Collection Allocation Mechanism. (a) On the CAM Exchange Date, the Lenders shall
automatically and without further action be deemed to have exchanged interests
in the Specified Obligations under the Tranches (and participation interests in
Letters of Credit) such that, in lieu of the interest of each Lender in the
Specified Obligations under each Tranche in which it shall participate as of
such date (including the principal, reimbursement, interest and fee obligations
of each Credit Party in respect of each such Tranche) and, if such Lender holds
a Revolving Commitment as of such date, such Lender’s participation interests in
Letters of Credit, such Lender shall own an interest equal to such Lender’s CAM
Percentage in the Specified Obligations under each of the Tranches (including
the principal, reimbursement, interest and fee obligations of each Credit Party
in respect of each such Tranche) and hold a participation interest in each
Letter of Credit equal to its CAM Percentage thereof. Each Lender, each
Participant, each Credit Party and the Administrative Agent hereby consents and
agrees to the CAM Exchange. Each Lender and each Credit Party hereby agrees from
time to time to execute and deliver to the Administrative Agent all such
promissory notes and other instruments and documents as the Administrative Agent
shall reasonably request to evidence and confirm the respective interests and
obligations of the Lenders after giving effect to the CAM Exchange, and each
Lender agrees to surrender any promissory notes originally received by such
Lender to the Administrative Agent against delivery of any promissory notes so
executed and delivered; provided, however, that the failure of any Credit Party
to execute and deliver or of any Lender to accept any such promissory note,
instrument or document shall not affect the validity or effectiveness of the CAM
Exchange. On the CAM Exchange Date, each Lender whose funded Exposures after
giving effect to the CAM Exchange shall exceed its funded Exposures before
giving effect thereto shall pay to the Administrative Agent the amount of such
excess in the applicable currency or currencies (or, if requested by the
Administrative Agent, in Dollars), and the Administrative Agent shall pay to
each of the Lenders, out of the amount so received by it, the amount by which
such Lender’s funded Exposures before giving effect to the CAM Exchange exceeds
such funded Exposures after giving effect to the CAM Exchange.
NYDOCS02/1161559.5 125



--------------------------------------------------------------------------------



 
[euronetcreditagreement20131.jpg]
EXECUTION COPY (b) Each Lender’s obligation to exchange its interests pursuant
to the CAM Exchange shall be absolute and unconditional and shall not be
affected by any circumstance including, without limitation, (i) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against any other Lender, any Credit Party or any other Person for any reason
whatsoever, (ii) the occurrence or continuance of a Default, (iii) any adverse
change in the condition (financial or otherwise) of any member of the
Consolidated Group or any other Person, (iv) any breach of this Credit Agreement
by any Credit Party, any Lender or any other Person, or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing. ARTICLE X ADMINISTRATIVE AGENT 10.01 Appointment and
Authorization of Administrative Agent. Each of the Lenders and the L/C Issuers
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Credit Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Lenders and the L/C Issuers, and neither any
Borrower nor any other Credit Party shall have rights as a third party
beneficiary of any of such provisions unless they or their Property are
expressly referred to in this Article. 10.02 Rights as a Lender. The Person
serving as the Administrative Agent hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not the Administrative Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Administrative Agent
hereunder in its individual capacity. Such Person and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of banking,
trust, financial, advisory, underwriting or other business with EWI or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders or to provide notice to or consent of the Lenders with respect thereto.
10.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Credit
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent and its
Related Parties: (a) shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing; (b)
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated NYDOCS02/1161559.5 126



--------------------------------------------------------------------------------



 
[euronetcreditagreement20132.jpg]
EXECUTION COPY hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or applicable law, including for the
avoidance of doubt any action that may be in violation of the automatic stay
under any Debtor Relief Law or that may effect a forfeiture modification or
termination of property of a Defaulting Lender in violation of any Debtor Relief
Law; and (c) shall not, except as expressly set forth herein and in the other
Credit Documents, have any duty or responsibility to disclose, and shall not be
liable for the failure to disclose, any information relating to EWI or any of
its Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity. Neither the
Administrative Agent nor any of its Related Parties shall be liable for any
action taken or not taken by the Administrative Agent under or in connection
with this Credit Agreement or any other Credit Document or the transactions
contemplated hereby or thereby (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 11.01 and 9.02) or
(ii) in the absence of its own gross negligence or willful misconduct. Any such
action taken or failure to act pursuant to the foregoing shall be binding on all
Lenders. The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given in writing to
the Administrative Agent by a Borrower, a Lender or an L/C Issuer. Neither the
Administrative Agent nor any of its Related Parties shall be responsible for or
have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Credit Agreement or any other
Credit Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein or therein or the occurrence of any Default, (iv)
the validity, enforceability, effectiveness or genuineness of this Credit
Agreement, any other Credit Document or any other agreement, instrument or
document, or the creation, perfection or priority of any Lien purported to be
created hereby, or (v) the satisfaction of any condition set forth in Article V
or elsewhere herein, other than to confirm receipt of items expressly required
to be delivered to the Administrative Agent. 10.04 Reliance by Administrative
Agent. The Administrative Agent shall be entitled to rely upon, and shall be
fully protected in relying and shall not incur any liability for relying upon,
any notice, request, certificate, communication, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent may presume that electronic messages received in accordance
with Section 2.02(a) are genuine and to have been sent by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or
NYDOCS02/1161559.5 127



--------------------------------------------------------------------------------



 
[euronetcreditagreement20133.jpg]
EXECUTION COPY by telephone and believed by it to have been made by the proper
Person, and shall be fully protected in relying and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an L/C Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender or such L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts. 10.05
Delegation of Duties. The Administrative Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Credit
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any sub-
agents except to the extent that a court of competent jurisdiction determines in
a final and nonappealable judgment that the Administrative Agent acted with
gross negligence or willful misconduct in the selection of such sub-agents.
10.06 Resignation of the Administrative Agent. The Administrative Agent may at
any time give notice of its resignation to the Lenders, the L/C Issuers and the
Borrowers. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrowers, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and the L/C Issuers, appoint a successor Administrative
Agent meeting the qualifications set forth above; provided that if the
Administrative Agent shall notify the Borrowers and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Credit Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuers under any of the Credit Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) NYDOCS02/1161559.5 128



--------------------------------------------------------------------------------



 
[euronetcreditagreement20134.jpg]
EXECUTION COPY Administrative Agent, and the retiring Administrative Agent shall
be discharged from all of its duties and obligations hereunder or under the
other Credit Documents (if not already discharged therefrom as provided above in
this Section). The fees payable by the Borrowers to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrowers and such successor. After the retiring
Administrative Agent’s resignation hereunder and under the other Credit
Documents, the provisions of this Article and Section 11.04 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent. Any resignation by Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation as L/C Issuer and
Swingline Lender. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer and Swingline Lender, (b) the retiring L/C Issuer and Swingline Lender
shall be discharged from all of their respective duties and obligations
hereunder or under the other Credit Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangement
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit. 10.07
Non-Reliance on Administrative Agent and Other Lenders. Each of the Lenders and
the L/C Issuers acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this Credit
Agreement. Each of the Lender and the L/C Issuers also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Credit
Agreement, any other Credit Document or any related agreement or any document
furnished hereunder or thereunder. 10.08 No Other Duties. Anything herein to the
contrary notwithstanding, none of the Joint Lead Arrangers, Joint Book Managers,
Syndication Agents or Co-Documentation Agents listed on the cover page hereof
shall have any powers, duties or responsibilities under this Credit Agreement or
any of the other Credit Documents, except in their respective capacities, as
applicable, as Administrative Agent, Lender or L/C Issuer hereunder. 10.09
Administrative Agent May File Proofs of Claim. In case of the pendency of any
proceeding under any Debtor Relief Law or any other judicial proceeding relative
to any Credit Party, the Administrative Agent (irrespective of whether the
principal of any Loan or L/C Obligation shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrowers) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
NYDOCS02/1161559.5 129



--------------------------------------------------------------------------------



 
[euronetcreditagreement20135.jpg]
EXECUTION COPY (a) to file and prove a claim for the whole amount of the
principal and interest owing and unpaid in respect of the Loans, L/C Obligations
and all other Obligations (other than obligations under Swap Contracts or
Treasury Management Agreements to which the Administrative Agent is not a party)
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders, the L/C Issuers and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the L/C Issuers and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the L/C Issuers and the Administrative Agent under
Sections 2.09 and 11.04) allowed in such judicial proceeding; and (b) to collect
and receive any monies or other property payable or deliverable on any such
claims and to distribute the same; and any custodian, receiver, assignee,
trustee, liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender and each L/C Issuer to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders and
the L/C Issuers, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 11.04. Nothing contained herein
shall be deemed to authorize the Administrative Agent to authorize or consent to
or accept or adopt on behalf of any Lender or any L/C Issuer any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or any L/C Issuer to authorize the Administrative
Agent to vote in respect of the claim of any Lender or any L/C Issuer in any
such proceeding. 10.10 Guaranty Matters. The Lenders and the L/C Issuers
irrevocably authorize and direct the Administrative Agent, to release any
Subsidiary Guarantor from its obligations under the Subsidiary Guaranty (a) if
such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder and (b) upon satisfaction of the conditions set forth in Section 4.09.
Upon request by the Administrative Agent or any Credit Party at any time, the
Required Lenders will confirm in writing the authority of the Administrative
Agent to release any Guarantor from its obligations hereunder pursuant to this
Section 10.10. 10.11 Swap Contracts and Treasury Management Agreements. No
Lender or any Affiliate of a Lender that is party to any Swap Contract or any
Treasury Management Agreement permitted hereunder that obtains the benefits of
Section 9.03 by virtue of the provisions hereof shall have any right to notice
of any action or to consent to, direct or object to any action hereunder or
under any other Credit Document or otherwise (including the release or
impairment of any Guaranty) other than in its capacity as a Lender and, in such
case, only to the extent expressly provided in the Credit Documents.
Notwithstanding any other provision of this Article X to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Swap Contracts and Treasury Management Agreements unless the
Administrative Agent has received NYDOCS02/1161559.5 130



--------------------------------------------------------------------------------



 
[euronetcreditagreement20136.jpg]
EXECUTION COPY written notice of such Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable
Lender or Affiliate of a Lender that is party to such Swap Contract or such
Treasury Management Agreement, as the case may be. 10.12 Lender ERISA Matters.
(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of EWI or any other Credit Party, that at least one
of the following is and will be true: (i) such Lender is not using “plan assets”
(within the meaning of Section 3(42) of ERISA or otherwise) of one or more
Benefit Plans with respect of such Lender’s entrance into, participation in,
administration of an performance of the Loans, the Letters of Credit, the
Revolving Commitments or this Credit Agreement, (ii) the transaction exemption
set forth in one or more PTEs, such as PTE 84-14 (a class exemption for certain
transactions determined by independent qualified professional asset managers),
PTE 95-60 (a class exemption for certain transactions involving insurance
company general accounts), PTE 90-1 (a class exemption for certain transactions
involving insurance company pooled separate accounts), PTE 91-38 (a class
exemption for certain transactions involving bank collective investment funds)
or PTE 96-23 (a class exemption for certain transactions determined by in-house
asset managers), is applicable with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Revolving Commitments and this Credit Agreement, (iii) (A) such
Lender is an investment fund managed by a “Qualified Professional Asset Manager”
(within the meaning of Part VI of PTE 84-14), (B) such Qualified Professional
Asset Manager made the investment decision on behalf of such Lender to enter
into, participate in, administer and perform the Loans, the Letters of Credit,
the Revolving Commitments and this Credit Agreement, (C) the entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Revolving Commitments and this Credit Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Revolving Commitments and this Credit Agreement, or (iv) such other
representation, warranty and covenant as may be agreed in writing between the
Administrative Agent, in its sole discretion, and such Lender.
NYDOCS02/1161559.5 131



--------------------------------------------------------------------------------



 
[euronetcreditagreement20137.jpg]
EXECUTION COPY (b) In addition, unless either (1) sub-clause (i) in the
immediately preceding clause (a) is true with respect to a Lender or (2) a
Lender has provided another representation, warranty and covenant in accordance
with sub-clause (iv) in the immediately preceding clause (a), such Lender
further (x) represents and warrants, as of the date such Person became a Lender
party hereto, to, and (y) covenants, from the date such Person became a Lender
party hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of EWI or any other Loan Party, that the Administrative Agent is
not a fiduciary with respect to the assets of such Lender involved in such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Revolving Commitments and this Credit
Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Credit Agreement or any Credit
Document or any documents related hereto or thereto). A used in this Section
10.12: “Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in Section
4975 of the Internal Revenue Code or (c) any Person whose assets include (for
purposes of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Internal Revenue Code) the assets of any such “employee
benefit plan” or “plan”. “PTE” means a prohibited transaction class exemption
issued by the U.S. Department of Labor, as any such exemption may be amended
from time to time. ARTICLE XI MISCELLANEOUS 11.01 Amendments, Etc. Except as
expressly provided in this Section or in Section 3.03(c), no amendment or waiver
of, or any consent to deviation from, any provision of this Credit Agreement or
any other Credit Document shall be effective unless in writing and signed by the
Required Lenders (or by the Administrative Agent on behalf of the Required
Lenders upon receipt of a consent and direction letter from the Required
Lenders) and the applicable Borrowers and Credit Parties, as the case may be,
and acknowledged by the Administrative Agent, and each such amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it is given; provided, however, that: (a) no such amendment,
waiver or consent (however characterized) shall be effective without the written
consent of each Lender directly affected thereby (whose consent shall be
sufficient therefor without the consent of the Required Lenders) to: (i) extend
or increase the Revolving Commitments of any Lender (or reinstate any Revolving
Commitment terminated pursuant to Section 9.02), without the written consent of
such Lender (it being understood and agreed that NYDOCS02/1161559.5 132



--------------------------------------------------------------------------------



 
[euronetcreditagreement20138.jpg]
EXECUTION COPY amendment or waiver of any condition precedent set forth in
Section 5.02 or of any Default or a mandatory reduction in Commitments shall not
be considered an extension or increase in Commitments for purposes hereof); (ii)
waive non-payment or postpone any date fixed by this Credit Agreement or any
other Credit Document for any payment (excluding mandatory prepayments) of
principal, interest, fees or other amount due to the Lenders (or any of them) or
any scheduled reduction of Commitments hereunder or under any other Credit
Document without the written consent of each Lender entitled to receive such
payment or whose Commitments are to be reduced; (iii) reduce the principal of,
or the rate of interest specified herein on, any Loan or L/C Borrowing, or
(subject to clause (v) of the last proviso of this Section 11.01) any fees or
other amounts payable hereunder or under any other Credit Document without the
written consent of each Lender entitled to receive such amount; provided,
however, that only the consent of the Required Lenders shall be necessary (A) to
amend the definition of “Default Rate” or to waive any obligation of the
Borrowers to pay interest or Letter of Credit Fees at the Default Rate or (B) to
amend any financial covenant hereunder (or any defined term used therein) even
if the effect of such amendment would be to reduce the rate of interest on any
Loan or L/C Borrowing or to reduce any fee payable hereunder; (iv) amend Section
1.06 or the definition of “Alternative Currency”; (v) change any provision of
this Section 11.01(a) or the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
amend, waive or otherwise modify any rights hereunder or make any determination
or grant any consent hereunder, or (vi) release all or substantially all of the
Guarantors from their obligations under the Credit Documents (other than as
provided in Section 4.09 as in effect on the Closing Date); (b) unless also
signed by the Required USD Lenders, no such amendment, waiver or consent shall:
(i) waive any Default for purposes of Section 5.02, (ii) amend or waive any
mandatory prepayment on Master Revolving Loan Obligations under Section 2.06(b)
or the manner of application thereof to the Master Revolving Loan Obligations
under Section 2.06(c), or (iii) amend or waive the provisions of Section 5.02
(Conditions to all Credit Extensions), Section 7.13 (Joinder of Subsidiaries as
Guarantors), Article VIII (Negative Covenants), Article IX (Events of Default
and Remedies), this Section 11.01(b) or the definition of “Required USD
Lenders”; NYDOCS02/1161559.5 133



--------------------------------------------------------------------------------



 
[euronetcreditagreement20139.jpg]
EXECUTION COPY (c) unless also consented to in writing by the affected L/C
Issuer, no such amendment, waiver or consent shall affect the rights or duties
of such L/C Issuer under this Credit Agreement or any Issuer Document relating
to any Letter of Credit issued or to be issued by it; (d) unless also consented
to in writing by the affected Swingline Lender, no such amendment, waiver or
consent shall affect the rights or duties of such Swingline Lender under this
Credit Agreement; (e) unless also consented to in writing by the Administrative
Agent, no such amendment, waiver or consent shall affect the rights or duties of
the Administrative Agent under this Credit Agreement or any other Credit
Document; and (f) (i) in the case of any USD Lender that, as of the date hereof
(x) is not also a Primary Currency Lender or (y) is not also a Secondary
Currency Lender, such Lender may request that Schedule 2.01 be amended to
provide that such Lender shall have a Primary Currency Committed Amount and/or a
Secondary Currency Committed Amount equal to its USD Committed Amount, and such
amendment shall be effective with the consent of only EWI, the Administrative
Agent, each applicable Swingline Lender and such Lender, and (ii) in the case of
any Primary Currency Lender or Secondary Currency Lender, the Primary Currency
Committed Amount and/or a Secondary Currency Committed Amount of such Lender may
be terminated by an amendment to Section 2.01, which amendment shall be
effective with the consent of only EWI, the Administrative Agent and such
Lender; provided however, that notwithstanding anything to the contrary
contained herein, (i) no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (any amendment, waiver or
consent which by its terms requires the consent of all Lenders or each affected
Lender may be effected with the consent of the applicable Lenders other than
Defaulting Lenders), except that (A) the Revolving Commitments of such Lender
may not be increased or extended without the consent of such Lender and (B) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that by its terms affects any Defaulting Lender more adversely
than other affected Lenders shall require the consent of such Defaulting Lender,
(ii) each Lender is entitled to vote as such Lender sees fit on any bankruptcy
or insolvency reorganization plan that affects the Loans, (iii) each Lender
acknowledges that the provisions of Section 1126(c) of the Bankruptcy Code
supersedes the unanimous consent provisions set forth herein, (iv) the Required
Lenders may consent to allow a Credit Party to use cash collateral in the
context of a bankruptcy or insolvency proceeding and any such determination
shall be binding on all the Lenders, and (v) the Fee Letters may be amended, or
rights or privileges thereunder waived, in a writing executed only by the
parties thereto. Notwithstanding any provision herein to the contrary, this
Credit Agreement may be amended (or amended and restated) with the written
consent of the Credit Parties and the Administrative Agent for the Incremental
Credit Facilities contemplated in subsection (d) and (e) of Section 2.01, and
otherwise, with the written consent of the Required Lenders, the Administrative
Agent and the Credit Parties (i) to add one or more additional revolving credit
facilities to this Credit NYDOCS02/1161559.5 134



--------------------------------------------------------------------------------



 
[euronetcreditagreement20140.jpg]
EXECUTION COPY Agreement and to permit the extensions of credit and all related
obligations and liabilities arising in connection therewith from time to time
outstanding to share ratably (or on a basis subordinated to the existing
facilities hereunder) in the benefits of this Credit Agreement and the other
Credit Documents with the obligations and liabilities from time to time
outstanding in respect of the existing facilities hereunder, and (ii) in
connection with the foregoing, to permit, as deemed appropriate by the
Administrative Agent and approved by the Required Lenders, the Lenders providing
such additional credit facilities to participate in any required vote or action
required to be approved by the Required Lenders or by any other number,
percentage or class of Lenders hereunder. Further, notwithstanding anything
herein to the contrary, if following the Closing Date, the Administrative Agent
and EWI shall have agreed in their sole and absolute discretion that there is an
ambiguity, inconsistency, manifest error or any error or omission of a technical
or immaterial nature, in each case, in any provision of the Credit Documents,
then the Administrative Agent and EWI shall be permitted to jointly amend such
provision and such amendment shall become effective without any further action
or consent of any other party to any Credit Documents if the same is not
objected to in writing by the Required Lenders within ten Business Days
following receipt of notice thereof (it being understood that the Administrative
Agent has no obligation to agree to any such amendment). 11.02 Notices;
Effectiveness; Electronic Communication. (a) Notices Generally. Except in the
case of notices and other communications expressly permitted to be given by
telephone (and except as provided in subsection (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows: (i) if to any Credit Party,
the Administrative Agent, any L/C Issuer or any Swingline Lender, to the
address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 11.02 (as such schedule may be updated
from time to time); and (ii) if to any other Lender, to the address, telecopier
number, electronic mail address or telephone number specified in its
Administrative Questionnaire (including, as appropriate, notices delivered
solely to the Person designated by a Lender on its Administrative Questionnaire
then in effect for the delivery of notices that may contain material non-public
information relating to the Credit Parties). Notices and other communications
sent by hand or overnight courier service, or mailed by certified or registered
mail, shall be deemed to have been given when received; notices and other
communications sent by telecopier shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next Business Day
for the recipient). Notices and other NYDOCS02/1161559.5 135



--------------------------------------------------------------------------------



 
[euronetcreditagreement20141.jpg]
EXECUTION COPY communications delivered through electronic communications to the
extent provided in subsection (b) below, shall be effective as provided in such
subsection (b). (b) Electronic Communications. Notices and other communications
to the Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or any L/C Issuer pursuant to
Article II if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the any
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient, and (ii)
notices or communications posted to an Internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its e-mail
address as described in the foregoing clause (i) of notification that such
notice or communication is available and identifying the website address
therefor. (c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE CREDIT PARTY MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE CREDIT PARTY MATERIALS.
NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY
OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE CREDIT PARTY MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower or any other Credit Party,
any Lender, any L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of any Borrower’s or any other Credit Party’s or the Administrative
Agent’s transmission of Credit Party Materials through the Internet, except to
the extent that such losses, claims, damages, liabilities or expenses are
determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to any Borrower or any other Credit Party, any Lender, any L/C
Issuer or any other Person for NYDOCS02/1161559.5 136



--------------------------------------------------------------------------------



 
[euronetcreditagreement20142.jpg]
EXECUTION COPY indirect, special, incidental, consequential or punitive damages
(as opposed to direct or actual damages). (d) Change of Address, Etc. Each of
the Borrowers, the Administrative Agent, the L/C Issuers and the Swingline
Lenders may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrowers, the Administrative
Agent, the L/C Issuers and the Swingline Lenders. In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Credit Party Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to any Credit Party or its securities for purposes of
United States Federal or state securities laws. (e) Reliance by Administrative
Agent, L/C Issuers and Lenders. The Administrative Agent, the L/C Issuers and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Loan Notices and Swingline Loan Notices) purportedly given by or on
behalf of any Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. Each Borrower shall indemnify
the Administrative Agent, each L/C Issuer, each Lender and the Related Parties
of each of them from all losses, costs, expenses and liabilities resulting from
the reliance by such Person on each notice purportedly given by or on behalf of
any Borrower. All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording. 11.03 No Waiver;
Cumulative Remedies; Enforcement. No failure by any Lender, any L/C Issuer,
Swingline Lender or the Administrative Agent to exercise, and no delay by any
such Person in exercising, any right, remedy, power or privilege hereunder or
under any other Credit Document shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
(including the imposition of the Default Rate) preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided and provided under
each of the other Credit Documents are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law. NYDOCS02/1161559.5 137



--------------------------------------------------------------------------------



 
[euronetcreditagreement20143.jpg]
EXECUTION COPY Notwithstanding anything to the contrary contained herein or in
any other Credit Document, the authority to enforce rights and remedies
hereunder and under the other Credit Documents against the Credit Parties or any
of them shall be vested exclusively in, and all actions and proceedings at law
in connection with such enforcement shall be instituted and maintained
exclusively by, the Administrative Agent in accordance with Section 9.02 for the
benefit of all the Lenders and the L/C Issuers; provided, however, that the
foregoing shall not prohibit (a) the Administrative Agent from exercising on its
own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Credit
Documents, (b) the L/C Issuers or the Swingline Lenders from exercising the
rights and remedies that inure to their benefit (solely in their capacity as L/C
Issuer or Swingline Lender, as the case may be) hereunder and under the other
Credit Documents, (c) any Lender from exercising setoff rights in accordance
with Section 11.08 (subject to the terms of Section 2.12), or (d) any Lender
from filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Credit Party under any
Debtor Relief Law; and provided further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Credit Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 9.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.12, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders. 11.04 Expenses; Indemnity; Damage Waiver. (a) Costs and
Expenses. The Borrowers shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent and is Affiliates (including the reasonable
fees, charges and disbursements of Shearman & Sterling LLP, as counsel to the
Administrative Agent and the Lenders and of special and local counsel to the
Administrative Agent and the Lenders; provided that, in the case of the
foregoing expenses and fees, the Administrative Agent and the Lenders will not
engage more than one counsel in each sovereign jurisdiction without EWI’s prior
written consent), in connection with the syndication of the credit facilities
provided for herein, the preparation, negotiation, execution, delivery and
administration of this Credit Agreement and the other Credit Documents or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by any L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or any
L/C Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or any L/C Issuer (but limited to the
reasonable fees and expenses of one outside law firm for the Administrative
Agent and the Lenders taken as a whole, and, if necessary and appropriate, one
local counsel and one regulatory counsel for the Administrative Agent and the
Lenders taken as a whole in each appropriate jurisdiction, unless (x) the
interests of the Administrative Agent and the Lenders are sufficiently
divergent, in which case additional counsel may be appointed, as necessary and
appropriate, and (y) if the interests of any Lender or group of Lenders are
distinctly or disproportionately affected, one additional counsel for each such
Lender or group of Lenders)), in connection with the NYDOCS02/1161559.5 138



--------------------------------------------------------------------------------



 
[euronetcreditagreement20144.jpg]
EXECUTION COPY enforcement or protection of its rights (A) in connection with
this Credit Agreement and the other Credit Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or related negotiations in respect of such Loans or
Letters of Credit. (b) Indemnification by the Borrowers. The Borrowers shall
indemnify the Administrative Agent (and any sub-agent thereof), the Arrangers,
each Lender and each L/C Issuer, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee, but limited to the reasonable fees and expenses
of one outside law firm for the Administrative Agent and the Lenders taken as a
whole, and, if necessary and appropriate, one local counsel and one regulatory
counsel for the Administrative Agent and the Lenders taken as a whole in each
appropriate jurisdiction, unless (i) the interests of the Administrative Agent
and the Lenders are sufficiently divergent, in which case additional counsel may
be appointed, as necessary and appropriate, and (y) if the interests of any
Lender or group of Lenders are distinctly or disproportionately affected, one
additional counsel for each such Lender or group of Lenders), incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by any
Borrower or any other Credit Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Credit Agreement, any other
Credit Document or any agreement or instrument contemplated hereby or thereby,
the performance by the parties hereto of their respective obligations hereunder
or thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Credit Agreement and
the other Credit Documents, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by an L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by any Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
any Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Borrower or any other Credit Party, and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of, or material breach of a Credit Document by,
such Indemnitee or (y) arise from disputes solely among Indemnitees, and in such
event solely to the extent that the underlying dispute does not (1) arise as a
result of an action, inaction or representation of, or information provided by
or on behalf of the Consolidated Group or (2) relate to any such action by such
Indemnitee in its capacity as Administrative Agent or Arrangers.
NYDOCS02/1161559.5 139



--------------------------------------------------------------------------------



 
[euronetcreditagreement20145.jpg]
EXECUTION COPY (c) Reimbursement by Lenders. To the extent that any Borrower for
any reason fails to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof), an L/C Issuer or any Related Party of any of the foregoing,
each Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), such L/C Issuer or such Related Party, as the case may be, such
Lender’s pro rata share (determined in each case as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) or such L/C
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or an L/C
Issuer in connection with such capacity. The obligations of the Lenders under
this subsection (c) are subject to the provisions of Section 2.11(d). (d) Waiver
of Consequential Damages, Etc. Except as set forth in the last sentence of this
Section, to the fullest extent permitted by applicable law, the Borrowers shall
not assert, and hereby waive, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Credit Agreement, any other Credit Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof. Except as set
forth in the last sentence of this Section, no Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Credit
Agreement or the other Credit Documents or the transactions contemplated hereby
or thereby other than for direct or actual damages resulting from the gross
negligence or willful misconduct of or material breach of any Credit Document
by, such Indemnitee as determined by a final and nonappealable judgment of a
court of competent jurisdiction. (e) Payments. All amounts due under this
Section shall be payable not later than ten Business Days after demand therefor.
(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, any L/C Issuer and any Swingline Lender, the
replacement of any Lender, the termination of the Revolving Commitments and the
repayment, satisfaction or discharge of all the other obligations hereunder or
under any of the other Credit Documents. 11.05 Payments Set Aside. To the extent
that any payment by or on behalf of any Borrower is made to the Administrative
Agent, any L/C Issuer or any Lender, or the Administrative Agent, any L/C Issuer
or any Lender exercises its right of setoff, and such payment or the proceeds of
such setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent, such L/C Issuer or such
Lender in its discretion) to be NYDOCS02/1161559.5 140



--------------------------------------------------------------------------------



 
[euronetcreditagreement20146.jpg]
EXECUTION COPY repaid to a trustee, receiver or any other party, in connection
with any proceeding under any Debtor Relief Law or otherwise, then (a) to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent on
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the L/C
Issuers under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Credit Agreement. 11.06
Successors and Assigns. (a) Successors and Assigns Generally. The provisions of
this Credit Agreement and the other Credit Documents shall be binding upon and
inure to the benefit of the parties hereto and thereto and their respective
successors and assigns permitted hereby, except that neither any Borrower nor
any other Credit Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Credit Agreement, expressed or implied, shall be construed to confer upon
any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the L/C Issuers and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this Credit
Agreement. (b) Assignments by Lenders. Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Credit Agreement and the other Credit Documents (including all or a portion
of its Commitment and the Loans (including for purposes of this subsection (b),
participations in L/C Obligations and in Swingline Loans) at the time owing to
it); provided that any such assignment shall be subject to the following
conditions: (i) Minimum Amounts. (A) in the case of an assignment of the entire
remaining amount of the assigning Lender’s Revolving Commitments and the related
Loans at the time owing to it or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and NYDOCS02/1161559.5 141



--------------------------------------------------------------------------------



 
[euronetcreditagreement20147.jpg]
EXECUTION COPY (B) in any case not described in subsection (b)(i)(A) of this
Section, the aggregate amount of the Revolving Commitments (which for this
purpose includes Loans outstanding thereunder) or, if the Revolving Commitments
are not then in effect, the principal outstanding balance of the Loans of the
assigning Lender subject to each such assignment, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5 million unless (x)
the revolving commitments (and the revolving loans relating thereto) subject to
such assignment is the full amount of the assignor’s interest therein, as
applicable, or (y) each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, EWI otherwise consents (each such
consent not to be unreasonably withheld or delayed); provided, however, that
concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met; and (C) The value of the rights assigned or transferred must at least
be EUR 50,000 (or its equivalent in other currencies) or, if the value is lower,
the assignee or transferee qualifies as a professional market party under the
terms of the Dutch Financial Supervision Act (Wet op het Financieel Toezicht).
(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Credit Agreement with respect to the Loans or the
Revolving Commitment assigned, except that this clause (ii) shall not (A) apply
to any Swingline Lender’s rights and obligations in respect of Swingline Loans
or (B) prohibit any Lender from assigning all or a portion of its rights and
obligations among its separate revolving commitments (and the revolving loans
relating thereto) on a non-pro rata basis; (iii) Required Consents. No consent
shall be required for any assignment except to the extent required by subsection
(b)(i)(B) of this Section and, in addition: (A) the consent of EWI (such consent
not to be unreasonably withheld or delayed) shall be required unless (1) an
Event of Default has occurred and is continuing at the time of such assignment
or (2) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided that EWI shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to the Administrative Agent
within five (5) Business Days after having received notice thereof;
NYDOCS02/1161559.5 142



--------------------------------------------------------------------------------



 
[euronetcreditagreement20148.jpg]
EXECUTION COPY (B) the consent of the Administrative Agent (such consent not to
be unreasonably withheld or delayed) shall be required if such assignment is to
a Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender; (C) the consent of the applicable L/C Issuer (such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment that increases the obligation of the assignee to participate in
exposure under one or more Letters of Credit (whether or not then outstanding);
and (D) the consent of the applicable Swingline Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of a Revolving Commitment relating thereto. (iv) Assignment and
Assumption. The parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount of $3,500 (other than an assignment pursuant
to Section 11.13); provided, however, that the Administrative Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire. (v) No Assignment to
Certain Persons. No such assignment shall be made to (A) any Borrower or any of
their Affiliates or Subsidiaries, (B) any Defaulting Lender or an of its
Affiliates or Subsidiaries, or any Person who, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons described in this clause (B), or
(C) a natural person. (vi) Certain Additional Payments. In connection with any
assignment of rights and obligations of any Defaulting Lender hereunder, no such
assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrowers
and the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and Swingline Loans in accordance with
its Revolving Commitment Percentage. Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under NYDOCS02/1161559.5 143



--------------------------------------------------------------------------------



 
[euronetcreditagreement20149.jpg]
EXECUTION COPY applicable Law without compliance with the provisions of this
paragraph, then the assignee of such interest shall be deemed to be a Defaulting
Lender for all purposes of this Credit Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Credit Agreement and, to the extent of the interest assigned by
such Assignment and Assumption, have the rights and obligations of a Lender
under this Credit Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Credit Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning Lender’s rights and
obligations under this Credit Agreement, such Lender shall cease to be a party
hereto) but shall continue to be entitled to the benefits of Sections 3.01,
3.04, 3.05, and 11.04 with respect to facts and circumstances occurring prior to
the effective date of such assignment. Upon request, each applicable Borrower
(at its expense) shall execute and deliver a Note to the assignee Lender. Any
assignment or transfer by a Lender of rights or obligations under this Credit
Agreement that does not comply with this subsection shall be treated for
purposes of this Credit Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.
(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Revolving Commitments of, and principal
amounts of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrowers, the Administrative Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Credit Agreement,
notwithstanding notice to the contrary. In addition, the Administrative Agent
shall maintain on the Register information regarding the designation, and
revocation of designation, of any Lender as a Defaulting Lender. The Register
shall be available for inspection by any of the Borrowers, the L/C Issuers and
the Lenders, at any reasonable time and from time to time upon reasonable prior
notice. (d) Participations. Any Lender may at any time, without the consent of,
or notice to, EWI or the other Credit Parties or the Administrative Agent, sell
participations to any Person (other than a natural person, a Defaulting Lender,
any Borrower or any of their respective Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Credit Agreement (including all or a portion of its Commitment and/or
the Loans (including such Lender’s participations in L/C Obligations and/or
Swingline Loans) owing to it); provided that (i) such Lender’s obligations under
this Credit Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) the Borrowers, the Administrative Agent, the Lenders and
the L/C Issuers shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Credit
Agreement. NYDOCS02/1161559.5 144



--------------------------------------------------------------------------------



 
[euronetcreditagreement20150.jpg]
EXECUTION COPY Any agreement or instrument pursuant to which a Lender sells such
a participation shall provide that such Lender shall retain the sole right to
enforce this Credit Agreement and to approve any amendment, modification or
waiver of any provision of this Credit Agreement; provided that such agreement
or instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, waiver or other modification described in
the first proviso of Section 11.01 that affects such Participant. Subject to
subsection (e) of this Section, each Borrower agrees that each Participant shall
be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section. To the extent permitted by Law, each Participant
also shall be entitled to the benefits of Section 11.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.12 as though
it were a Lender. Each Lender that sells a participation shall, acting solely
for this purpose as a non-fiduciary agent of the Borrowers, maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Credit Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Credit Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Credit Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register. (e)
Limitations on Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with each applicable Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless each applicable Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of each such Borrower, to comply with Sections 3.01(e)
and 3.06 as though it were a Lender. (f) Certain Pledges. Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Credit Agreement (including under its Note(s), if any) to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any other central banking authority
having jurisdiction over such Lender; provided that no such pledge or assignment
shall release such Lender from any of its obligations hereunder or substitute
any such pledgee or assignee for such Lender as a party hereto.
NYDOCS02/1161559.5 145



--------------------------------------------------------------------------------



 
[euronetcreditagreement20151.jpg]
EXECUTION COPY (g) Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act. (h) Resignation as L/C Issuer or Swingline Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its revolving commitments (and the revolving loans
relating thereto) pursuant to subsection (b) above, Bank of America may, (i)
upon thirty (30) days’ notice to the Borrowers and the Lenders, resign as L/C
Issuer and/or (ii) upon thirty (30) days’ notice to the Borrowers, resign as
Swingline Lender. In the event of any such resignation as L/C Issuer or
Swingline Lender, the Borrowers shall be entitled to appoint from among the
Lenders a successor L/C Issuer or Swingline Lender hereunder; provided, however,
that no failure by the Borrowers to appoint any such successor shall affect the
resignation of Bank of America as L/C Issuer or Swingline Lender, as the case
may be. If Bank of America resigns as L/C Issuer, it shall retain all the
rights, powers, privileges and duties of an L/C Issuer hereunder with respect to
all Letters of Credit issued by it outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in L/C Unreimbursed Amounts pursuant to Section 2.03(c)). If Bank
of America resigns as Swingline Lender, it shall retain all the rights of the
Swingline Lender provided for hereunder with respect to Swingline Loans made by
it and outstanding as of the effective date of such resignation, including the
right to require the Lenders to make Base Rate Loans or fund risk participations
in outstanding Swingline Loans pursuant to Section 2.04(c). Upon the appointment
of a successor L/C Issuer and/or Swingline Lender, (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer or Swingline Lender, as the case may be, and
(b) any successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America to effectively assume
the obligations of Bank of America with respect to such Letters of Credit. 11.07
Treatment of Certain Information; Confidentiality. Each of the Administrative
Agent, the Lenders and the L/C Issuers agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed (a)
to its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, trustees, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
NYDOCS02/1161559.5 146



--------------------------------------------------------------------------------



 
[euronetcreditagreement20152.jpg]
EXECUTION COPY exercise of any remedies hereunder or under any other Credit
Document or any action or proceeding relating to this Credit Agreement or any
other Credit Document or the enforcement of rights hereunder or thereunder, (f)
subject to an agreement containing provisions substantially the same as those of
this Section, to (i) any assignee or pledgee under Section 11.06(f) of or
Participant in, or any prospective assignee or pledgee under Section 11.06(f) of
or Participant in, any of its rights or obligations under this Credit Agreement
or any Eligible Assignee invited to become a Lender pursuant to Section 2.01(d),
or (ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to any Borrower and its obligations, (g) with
the consent of the applicable Borrower or (h) to the extent such Information (x)
becomes publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, any L/C Issuer or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrowers. For purposes of this Section, “Information” means all
information received from EWI or any Subsidiary relating to EWI or any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any L/C
Issuer on a nonconfidential basis prior to disclosure by EWI or any Subsidiary,
provided that, in the case of information received from EWI or any Subsidiary
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information. Each of the Administrative Agent,
the Lenders and the L/C Issuers acknowledges that (a) the Information may
include material non-public information concerning EWI or any of its
Subsidiaries, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
federal and state securities Laws. 11.08 Right of Setoff. If an Event of Default
shall have occurred and be continuing, each Lender, each L/C Issuer and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by applicable law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, such L/C Issuer or any such
Affiliate to or for the credit or the account of any Borrower or any other
Credit Party against any and all of the obligations of such Borrower or such
Credit Party now or hereafter existing under this Credit Agreement or any other
Credit Document to such Lender or such L/C Issuer, irrespective of whether or
not such Lender or such L/C Issuer or Affiliate shall have made any demand under
this Credit Agreement or any other Credit Document and although such obligations
of such Borrower or such Credit Party may be contingent or unmatured, secured or
unsecured, or are owed to a branch office or Affiliate of such Lender or such
L/C Issuer different from the branch, office or Affiliate holding such deposit
or obligated on such indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.17 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds
NYDOCS02/1161559.5 147



--------------------------------------------------------------------------------



 
[euronetcreditagreement20153.jpg]
EXECUTION COPY and deemed held in trust for the benefit of the Administrative
Agent, L/C Issuers and the Lenders, and (y) the Defaulting Lender shall provide
promptly to the Administrative Agent a statement describing in reasonable detail
the Obligations owing to such Defaulting Lender as to which it exercised such
right of setoff. The rights of each Lender, L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such L/C Issuer or their
respective Affiliates may have. Each Lender and each L/C Issuer agrees to notify
each applicable Borrower and the Administrative Agent promptly after any such
setoff and application, provided that the failure to give such notice shall not
affect the validity of such setoff and application. 11.09 Interest Rate
Limitation. Notwithstanding anything to the contrary contained in any Credit
Document, the interest paid or agreed to be paid under the Credit Documents
shall not exceed the maximum rate of non-usurious interest permitted by
applicable Law (the “Maximum Rate”). If the Administrative Agent or any Lender
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Loans or, if it exceeds such
unpaid principal, refunded to the applicable Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder. 11.10 Counterparts; Integration;
Effectiveness. This Credit Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Credit Agreement and the other Credit Documents constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 5.01, this
Credit Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Credit Agreement by telecopy or electronic imaging means shall be
effective as delivery of a manually executed counterpart of this Credit
Agreement. 11.11 Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Credit Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
NYDOCS02/1161559.5 148



--------------------------------------------------------------------------------



 
[euronetcreditagreement20154.jpg]
EXECUTION COPY 11.12 Severability. If any provision of this Credit Agreement or
the other Credit Documents is held to be illegal, invalid or unenforceable, (a)
the legality, validity and enforceability of the remaining provisions of this
Credit Agreement and the other Credit Documents shall not be affected or
impaired thereby and (b) the parties shall endeavor in good faith negotiations
to replace the illegal, invalid or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the illegal, invalid or unenforceable provisions. The invalidity of a provision
in a particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction. Without limiting the foregoing provisions
of this Section 11.12, if and to the extent that the enforceability of any
provisions in this Credit Agreement relating to Defaulting Lenders shall be
limited by Debtor Relief Laws, as determined in good faith by the Administrative
Agent, an L/C Issuer or a Swingline Lender, as applicable, then such provisions
shall be deemed to be in effect only to the extent not so limited. 11.13
Replacement of Lenders. If the Borrowers are entitled to replace a Lender
pursuant to the provisions of Section 3.06 or if any Lender is a Defaulting
Lender or a Non- Consenting Lender, then the Borrowers may, at their sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, at par without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 11.06), all of its interests, rights (other than its
existing rights to payments, pursuant to Sections 3.01 and 3.04) and obligations
under this Credit Agreement and the related Credit Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that: (a) the Borrowers
shall have paid to the Administrative Agent the assignment fee, if any,
specified in Section 11.06(b), unless waived by the Administrative Agent in its
discretion; (b) such Lender shall have received payment of an amount equal to
the outstanding principal of its Loans and L/C Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Credit Documents (including any amounts under Section 3.05) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrowers (in the case of all other amounts); (c) in the case of
any such assignment resulting from a claim for compensation under Section 3.04
or payments required to be made pursuant to Section 3.01, such assignment will
result in a reduction in such compensation or payments thereafter; (d) such
assignment does not conflict with applicable Laws; (e) in the case of an
assignment resulting from a Lender becoming a Non- Consenting Lender, the
applicable assignee shall have consented to the applicable amendment, waiver or
consent; provided that the failure by such Non-Consenting Lender to execute and
deliver an Assignment and Assumption shall not impair the validity of the
removal of such Non-Consenting Lender and the mandatory assignment of such Non-
NYDOCS02/1161559.5 149



--------------------------------------------------------------------------------



 
[euronetcreditagreement20155.jpg]
EXECUTION COPY Consenting Lender’s Commitments and outstanding Loans and
participations in L/C Obligations and Swingline Loans pursuant to this Section
11.13 shall nevertheless be effective without the execution by such
Non-Consenting Lender of an Assignment and Assumption. A Lender shall not be
required to make any such assignment or delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrowers to require such assignment and delegation cease to apply. 11.14
Governing Law; Jurisdiction; Etc. (a) GOVERNING LAW. THIS CREDIT AGREEMENT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK. (b) SUBMISSION TO JURISDICTION. EACH OF THE BORROWERS AND OTHER CREDIT
PARTIES IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY
ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR
EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE
AGENT, ANY LENDER, ANY L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY
WAY RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE
TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS CREDIT AGREEMENT OR IN ANY OTHER CREDIT DOCUMENT SHALL AFFECT
ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS CREDIT
AGREEMENT OR ANY OTHER CREDIT DOCUMENT AGAINST ANY BORROWER OR ANY OTHER CREDIT
PARTY OR ITS PROPERTIES IN THE COURTS/TRIBUNALS OF ANY JURISDICTION. (c) WAIVER
OF VENUE. EACH OF THE BORROWERS AND OTHER CREDIT PARTIES IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION NYDOCS02/1161559.5 150



--------------------------------------------------------------------------------



 
[euronetcreditagreement20156.jpg]
EXECUTION COPY THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS CREDIT AGREEMENT OR ANY
OTHER CREDIT DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT. (d) SERVICE OF
PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS CREDIT AGREEMENT
WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW. 11.15 Waiver of Jury Trial. EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER
CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS CREDIT
AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION. 11.16 No Advisory or Fiduciary
Responsibility. In connection with all aspects of each transaction contemplated
hereby (including in connection with any amendment, waiver or other modification
hereof or of any other Credit Document), each Borrower and each other Credit
Party acknowledges and agrees, and acknowledges its Affiliates’ understanding,
that: (i) (A) the arranging and other services regarding this Credit Agreement
provided by the Administrative Agent and the Arrangers are arm’s-length
commercial transactions between such Borrower, each other Credit Party and their
respective Affiliates, on the one hand, and the Administrative Agent and the
Arrangers, on the other hand, (B) each of such Borrower and the other Credit
Parties has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) such Borrower and each other
Credit Party is capable of evaluating, and understands and accepts, the terms,
risks and conditions of the transactions contemplated hereby and by the other
Credit Documents; (ii) (A) the Administrative Agent and each Arranger each is
and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for such Borrower, any other Credit Party or any
of their respective Affiliates, or any other Person and (B) neither the
Administrative Agent nor any Arranger has any obligation to such Borrower, any
other Credit Party or any of their respective Affiliates with respect to the
transactions NYDOCS02/1161559.5 151



--------------------------------------------------------------------------------



 
[euronetcreditagreement20157.jpg]
EXECUTION COPY contemplated hereby except those obligations expressly set forth
herein and in the other Credit Documents; and (iii) the Administrative Agent and
the Arrangers and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of such Borrower, the
other Credit Parties and their respective Affiliates, and neither the
Administrative Agent nor any Arranger has any obligation to disclose any of such
interests to any Borrower, any other Credit Party or any of their respective
Affiliates. To the fullest extent permitted by law, each of the Borrowers and
the other Credit Parties hereby waives and releases any claims that it may have
against the Administrative Agent or any Arranger with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby. 11.17 USA PATRIOT Act Notice. Each Lender that
is subject to the Patriot Act (as hereinafter defined) and the Administrative
Agent (for itself and not on behalf of any Lender) hereby notifies the Credit
Parties that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is
required to obtain, verify and record information that identifies the Credit
Parties, which information includes the name and address of the Credit Parties
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify the Credit Parties in accordance with the Act. The
Credit Parties shall, promptly following a request by the Administrative Agent
or any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act. 11.18 Judgment Currency. If, for the
purposes of obtaining judgment in any court, it is necessary to convert a sum
due hereunder or any other Credit Document in one currency into another
currency, the rate of exchange used shall be that at which in accordance with
normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of each Credit Party in respect of any
such sum due from it to the Administrative Agent or any Lender hereunder or
under the other Credit Documents shall, notwithstanding any judgment in a
currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Credit
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable law). 11.19 Electronic Execution of Assignments and Certain Other
Documents. The words “execution,” “signed,” “signature,” and words of like
import in any Credit Document, NYDOCS02/1161559.5 152



--------------------------------------------------------------------------------



 
[euronetcreditagreement20158.jpg]
EXECUTION COPY Assignment and Assumption or in any amendment or other
modification hereof or thereof (including waivers and consents) shall be deemed
to include electronic signatures, the electronic matching of assignment terms
and contract formations on electronic platforms approved by the Administrative
Agent or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature, physical delivery thereof or the use of a paper-based recordkeeping
system, as the case may be, to the extent and as provided for in any applicable
law, including the Federal Electronic Signatures in Global and National Commerce
Act, the New York State Electronic Signatures and Records Act, or any other
similar state laws based on the Uniform Electronic Transactions Act; provided
that notwithstanding anything contained herein to the contrary none of the
Administrative Agent, the L/C Issuer or any Lender is under any obligation to
agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent, the L/C Issuer or such Lender
pursuant to procedures approved by it and provided further without limiting the
foregoing, upon the request of any party, any electronic signature shall be
promptly followed by such manually executed counterpart. 11.20 Acknowledgement
and Consent to Bail-In of EEA Financial Institutions. Notwithstanding anything
to the contrary in this Credit Agreement or in any other agreement, arrangement
or understanding among any such parties, each party hereto acknowledges that any
liability of any EEA Financial Institution arising hereunder, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by: (a) the application of any Write-Down and Conversion
Powers by an EEA Resolution Authority to any such liabilities arising hereunder
which may be payable to it by any party hereto that is an EEA Financial
Institution; and (b) the effects of any Bail-In Action on any such liability,
including, if applicable: (i) a reduction in full or in part or cancellation of
any such liability; (ii) a conversion of all, or a portion of, such liability
into shares or other instruments of ownership in such EEA Financial Institution,
its parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Credit Agreement; or (iii) the variation of the terms of
such liability in connection with the exercise of the Write-Down and Conversion
Powers of any EEA Resolution Authority. [SIGNATURES ON FOLLOWING PAGES]
NYDOCS02/1161559.5 153



--------------------------------------------------------------------------------



 
[euronetcreditagreement20159.jpg]
EXECUTION COPY NYDOCS02/1161559.5 154



--------------------------------------------------------------------------------



 
[euronetcreditagreement20160.jpg]
EXECUTION COPY IN WITNESS WHEREOF, the parties hereto have caused this Credit
Agreement to be duly executed as of the date first above written. BORROWERS AND
GUARANTORS: EURONET WORLDWIDE, INC., as a Borrower and a Guarantor By: /s/ Rick
Weller Name: Rick Weller Title: Executive Vice President Chief Financial Officer
EFT SERVICES HOLDINGS BV, as a Borrower (but not as a Guarantor) By: /s/ Andre
van Daatselaar Name: Andrew van Daatselaar Title: Director A By: /s/ Travis
McAtee Name: Travis McAtee Title: Director B CONTINENTAL EXCHANGE SOLUTIONS,
INC., as a Borrower and a Guarantor By: /s/ Juan C. Bianchi Name: Juan C.
Bianchi Title: President and Chief Executive Officer ADMINISTRATIVE AGENT: BANK
OF AMERICA, N.A., as Administrative Agent By: /s/ Liliana Claar Name: Liliana
Claar Title: Vice President NYDOCS02/1161559.5 155



--------------------------------------------------------------------------------



 
[euronetcreditagreement20161.jpg]
EXECUTION COPY LENDERS: BANK OF AMERICA, N.A., as L/C Issuer, USD Swingline
Lender, Primary Currency Swingline Lender and as a Lender By: /s/ Alok Jain
Name: Alok Jain Title: Senior Vice President NYDOCS02/1161559.5 156



--------------------------------------------------------------------------------



 
[euronetcreditagreement20162.jpg]
EXECUTION COPY WELLS FARGO BANK, NATIONAL ASSOCIATION By: /s/ Brian Buck Name:
Brian Buck Title: Managing Director U.S. BANK NATIONAL ASSOCIATION By: /s/ Tim
Landro Name: Tim Landro Title: Vice President BMO HARRIS BANK, N.A. By: /s/
Andrew Berryman Name: Andrew Berryman Title: Vice President BANK OF MONTREAL,
By: /s/ Tom Woolgar Name: Tom Woolgar Title: Managing Director, C By: /s/
William K.S. Smith Name: William K.S. Smith Title: Managing Director, Head of
EMEA COMPASS BANK By: /s/ Jay Tweed Name: Jay Tweed Title: Senior Vice President
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK By: /s/ Gordon Yip Name: Gordon
Yip Title: Director By: /s/ Mark Koneval Name: Mark Koneval Title: Managing
Director NYDOCS02/1161559.5 157



--------------------------------------------------------------------------------



 
[euronetcreditagreement20163.jpg]
EXECUTION COPY FIFTH THIRD BANK By: /s/ Neil G. Mesch Name: Neil G. Mesch Title:
Senior Vice President KEYBANK NATIONAL ASSOCIATION By: /s/ Geoff Smith Name:
Geoff Smith Title: Senior Vice President NYDOCS02/1161559.5 158



--------------------------------------------------------------------------------



 
[euronetcreditagreement20164.jpg]
EXECUTION COPY LLOYDS BANK CORPORATE MARKETS PLC By: /s/ Tina Wong Name: Tina
Wong Title: Assistant Manager By: /s/ Kamala Basdeo Name: Kamala Basdeo Title:
Assistant Manager REGIONS BANK By: /s/ James L. McGovern Name: James L. McGovern
Title: Managing Director BARCLAYS BANK PLC By: /s/ David Williams Name: David
Williams Title: Director KBC BANK N.V., NEW YORK BRANCH By: /s/ Nicholas Fiore
Name: Nicholas Fiore Title: Director By: /s/ Susan M. Silver Name: Susan M.
Silver Title: Managing Director ROYAL BANK OF CANADA By: /s/ Theodore Brown
Name: Theodore Brown Title: Authorized Signatory BOFK, NA By: /s/ Ryan W.
Humphrey Name: Ryan W. Humphrey Title: V.P. NYDOCS02/1161559.5 159



--------------------------------------------------------------------------------



 
[euronetcreditagreement20165.jpg]
EXECUTION COPY CITIZENS BANK & TRUST By: /s/ Janelle Aubrecht Name: Janelle
Aubrecht Title: Vice President, Commercial Banking NYDOCS02/1161559.5 160



--------------------------------------------------------------------------------



 
[euronetcreditagreement20166.jpg]
EXECUTION COPY Schedule 2.01 LENDERS AND COMMITMENTS Lender USD Revolving USD
Revolving Primary Primary Secondary Secondary Committed Commitment Currency
Currency Currency Currency Amount Percentages Revolving Revolving Revolving
Revolving Committed Commitment Committed Commitment Amounts Percentages Amounts
Percentages Bank of $90,000,000 9.000000000% $90,000,000 9.729729730%
$90,000,000 18.556701031% America, N.A. Wells Fargo $90,000,000 9.000000000%
$90,000,000 9.729729730% 0.000000000% Bank, National Association U.S. Bank
$90,000,000 9.000000000% $90,000,000 9.729729730% $90,000,000 18.556701031%
National Association BMO Harris $80,000,000 8.000000000% 0.000000000%
0.000000000% Bank N.A Bank of 0.000000000% $80,000,000 8.648648649% 0.000000000%
Montreal Compass $80,000,000 8.000000000% $80,000,000 8.648648649% $80,000,000
16.494845361% Bank Credit $80,000,000 8.000000000% $80,000,000 8.648648649%
0.000000000% Agricole Corporate And Investment Bank Fifth Third $70,000,000
7.000000000% 0.000000000% 0.000000000% Bank KeyBank $70,000,000 7.000000000%
$70,000,000 7.567567568% $70,000,000 14.432989691% National Association



--------------------------------------------------------------------------------



 
[euronetcreditagreement20167.jpg]
EXECUTION COPY Lloyds Bank $70,000,000 7.000000000% $70,000,000 7.567567568%
0.000000000% Corporate Markets plc Regions Bank $70,000,000 7.000000000%
$70,000,000 7.567567568% 0.000000000% Barclays $60,000,000 6.000000000%
$60,000,000 6.486486486% $60,000,000 12.371134021% Bank PLC KBC Bank $50,000,000
5.000000000% $50,000,000 5.405405405% $50,000,000 10.309278351% N.V., New York
Branch Royal Bank $50,000,000 5.000000000% $50,000,000 5.405405405% 0.000000000%
of Canada BOKF, NA $45,000,000 4.500000000% $45,000,000 4.864864865% $45,000,000
9.278350515% Citizens Bank $5,000,000 0.500000000% 0.000000000% 0.000000000% &
Trust TOTAL: $1,000,000,000 100.00% $925,000,000 100.00% $485,000,000 100.00%
SCHEDULE 2.03 EXISTING LETTERS OF CREDIT Bank Guarantees Letters of Credit
Expiration Bank Guarantee Total Bank Guarantee & Bank Entity Beneficiary Bank
Guar # Date Amount LOC # Expiration Date LOC Amount LOC (USD) Bank of America
cadooz GmbH Amazon EU S.A.R.L. - - EUR - 3120392 06/13/19 EUR 385,000 446,870
Continental Exchange Bank of America Solutions, Inc. Sonali Bank Limited -
02/01/19 USD 10,000 3133633 03/01/19 USD 10,000 10,000 Continental Exchange Bank
of America Solutions, Inc. Bank Asia Limited - 04/05/19 USD 10,000 3133636
05/05/19 USD 10,000 10,000 Continental Exchange Social Islami Bank Bank of
America Solutions, Inc. Limited - 04/17/19 USD 10,000 3133637 05/17/19 USD
10,000 10,000 Continental Exchange Islami Bank Bank of America Solutions, Inc.
Bangladesh Limited - 02/28/19 USD - 3122264 06/15/19 USD 10,000 10,000
Continental Exchange Bank of America Solutions, Inc. Banco Bolivariano - - USD -
3087748 04/26/19 USD 100,000 100,000 Continental Exchange Bank of America
Solutions, Inc. Trust Bank Limited - 05/31/19 USD - 3122267 06/30/19 USD 10,000
10,000 Continental Exchange Bank of America Solutions, Inc. Dhaka Bank - - USD -
3122254 06/30/19 USD 10,000 10,000



--------------------------------------------------------------------------------



 
[euronetcreditagreement20168.jpg]
EXECUTION COPY Continental Exchange Bank of America Solutions, Inc. Privatbank -
- USD - 3122255 06/30/19 USD 220,400 220,400 Continental Exchange Bank of
America Solutions, Inc. Dutch Bangla Bank - - USD - 3122259 08/18/19 USD 10,000
10,000 Continental Exchange Bank of America Solutions, Inc. Agrani Bank Limited
- - USD - 3122258 08/18/19 USD 10,000 10,000 Continental Exchange Bank of
America Solutions, Inc. Seylan Bank PLC - 11/08/18 USD 20,000 3121482 12/08/18
USD 20,000 20,000 Continental Exchange RIA Money Transfer Bank of America
Solutions, Inc. Services PVT - 08/06/19 USD 75,000 3122270 09/06/19 USD 75,000
75,000 Continental Exchange Kotak Mahindra Bank of America Solutions, Inc. Bank
- 08/11/19 USD - 3120393 09/11/19 USD 800,000 800,000 Continental Exchange Bank
of America Solutions, Inc. Asia United Bank - - USD - 3121477 10/05/18 USD
10,000 10,000 Continental Exchange Bank of America Solutions, Inc. National Bank
- - USD - 3120400 10/17/19 USD 10,000 10,000 Continental Exchange Bank of
America Solutions, Inc. Financiera Familiar - - USD - 3097392 10/21/18 USD
200,000 200,000 Continental Exchange Bangladesh Krishi Bank of America
Solutions, Inc. Bank - 10/30/18 USD 175,000 3133635 11/30/18 USD 175,000 175,000
Continental Exchange Bank of America Solutions, Inc. AB Bank Limited - 11/09/18
USD 10,000 3104160 12/09/18 USD 10,000 10,000 Continental Exchange China Banking
Bank of America Solutions, Inc. Corporation - - USD - 3121480 12/05/18 USD 5,000
5,000 Continental Exchange National Credit and Bank of America Solutions, Inc.
Commerce Bank - - USD - 3120402 11/17/18 USD 10,000 10,000 Continental Exchange
Weizmann Forex Bank of America Solutions, Inc. Limited - 12/31/19 USD 140,000
3133645 01/31/20 USD 140,000 140,000 Continental Exchange Bank of America
Solutions, Inc. Prime Bank Limited - 08/07/19 USD 10,000 3121476 09/07/19 USD
10,000 10,000 Continental Exchange Bank of America Solutions, Inc. Brac Bank
Limited - 08/07/19 USD - 3121472 09/07/19 USD 10,000 10,000 Continental Exchange
Bank of America Solutions, Inc. Uttara Bank Limited - 08/07/19 USD - 3121473
09/07/19 USD 10,000 10,000 Bank of America epay Australia Pty Ltd Eastern
Holdings Ltd GT003191/14 07/31/19 AUD 242,269 3120401 08/31/19 AUD 242,269
175,087 Bank of America epay Australia Pty Ltd Optus Mobile Pty Ltd - - AUD -
3095918 09/25/19 AUD 20,000,000 14,454,000 Telstra Corporation Bank of America
epay Australia Pty Ltd Ltd - - AUD - 3120397 09/30/19 AUD 10,000,000 7,227,000
Aena Aeropuertos, Bank of America Euronet 360 Finance Limited S.A. (Ibiza
Airport) GT401106/15 - EUR - 3121486 04/14/19 EUR 14,250 16,540 Aena
Aeropuertos, S.A. (Lanzarote Bank of America Euronet 360 Finance Limited
Airport) GT401107/15 - EUR - 3121485 04/14/19 EUR 11,923 13,839



--------------------------------------------------------------------------------



 
[euronetcreditagreement20169.jpg]
EXECUTION COPY Aena Aeropuertos, S.A. (Malaga Bank of America Euronet 360
Finance Limited Airport) GT401114/15 - EUR - 3121488 04/22/19 EUR 8,424 9,778
Aena Aeropuertos, S.A. (Madrid Bank of America Euronet 360 Finance Limited
Airport) GT401116/15 - EUR - 3121490 04/30/19 EUR 27,317 31,707 Aena
Aeropuertos, S.A. (Tenerife Bank of America Euronet 360 Finance Limited Airport)
GT401119/15 - EUR - 3122252 05/08/19 EUR 9,800 11,375 Aena Aeropuertos, S.A.
(Barcelona Bank of America Euronet 360 Finance Limited Airport) GT401118/15 -
EUR - 3122251 05/08/19 EUR 121,310 140,805 Aena Aeropuertos, S.A. (Mallorca Bank
of America Euronet 360 Finance Limited Airport) GT401043/14 - EUR - 3120406
07/15/19 EUR 22,575 26,203 Aena Aeropuertos, S.A. (Mallorca Bank of America
Euronet 360 Finance Limited Airport) GT401044/14 - EUR - 3120407 07/15/19 EUR
22,575 26,203 Aena Aeropuertos, S.A. (Gran Canaria Bank of America Euronet 360
Finance Limited Airport) GT401072/14 - EUR - 3121478 11/14/18 EUR 11,610 13,476
Aena Aeropuertos, S.A. (Tenerife South Bank of America Euronet 360 Finance
Limited Airport) GT401070/14 - EUR - 3121479 11/14/18 EUR 9,810 11,386 Aena
Aeropuertos, S.A. (Mallorca Bank of America Euronet 360 Finance Limited Airport)
GT401075 - EUR - 3121481 12/08/18 EUR 22,575 26,203 Bank of America Euronet 360
Finance Limited ADIF - - EUR - 3104161 02/07/19 EUR 16,200 18,803 Euronet 360
Finance Limited, S.E.A. (Milan Bank of America Sede Secondaria Italiana Airport
Authority) - 09/25/19 EUR 233,606 3122260 11/25/19 EUR 233,606 271,146 Aena
Aeropuertos, Euronet 360 Finance Limited, S.A. (Alicante 6508 Bank of America
Sucursal en España Airport) GT401260/16 02/23/19 EUR 17,640 3122265 03/23/19 EUR
17,640 20,475 Wind Hellas Telecommunications Bank of America Euronet Card
Services S.A. A.E.B.E. - - EUR - 3095776 08/24/19 EUR 90,000 104,463 Bank of
America Euronet Card Services S.A. Vodafone - - EUR - 3095774 08/24/19 EUR
90,000 104,463 Euronet Pay & Transaction Bank of America Services S.R.L.
Ifitalia SpA - 10/29/18 EUR 1,000,000 3133632 11/29/18 EUR 1,000,000 1,160,700
Euronet Pay & Transaction Bank of America Services S.R.L. Paviasei S.R.L.
001232/15 04/01/19 EUR 75,000 3122256 05/01/19 EUR 75,000 87,053 Euronet Pay &
Transaction Mediaset Premium Bank of America Services S.R.L. S.P.A. 001206/15
12/31/18 EUR 350,000 3122257 01/31/19 EUR 350,000 406,245



--------------------------------------------------------------------------------



 
[euronetcreditagreement20170.jpg]
EXECUTION COPY Bank of America Euronet Services SRL Citibank Romania - - EUR -
3062412 12/10/18 EUR 92,000 106,784 Orange Espagne, S.A.U. (f.k.a. France
Telecom España, Bank of America Euronet TeleRecarga, S.L.U. S.A.U.) GT400781/10
04/25/19 EUR 1,000,000 3102189 05/25/19 EUR 1,000,000 1,160,700 Vodafone España,
Bank of America Euronet TeleRecarga, S.L.U. S.A.U. GT400805/10 12/31/18 EUR
650,000 3113767 02/28/19 EUR 650,000 754,455 Massachusetts Port Bank of America
Euronet USA, LLC Authority - - USD - 3133639 10/30/18 USD 44,000 44,000 Compumod
Bank of America Pure Commerce Pty Limited Investments P/L - 07/05/19 AUD 54,113
3121471 08/05/19 AUD 54,113 39,108 Bank of America RIA Italia S.R.L. Ares 2002
Spa - 10/31/18 EUR 122,345 3113705 11/30/18 EUR 122,345 142,006 Bank of America
RIA Italia S.R.L. Foto Ottica Vergerio - 12/31/18 EUR 96,000 3122262 02/01/19
EUR 96,000 111,427 Bank of America RIA Italia S.R.L. Blue Star S.R.L. - 06/20/19
EUR 51,000 3133644 07/20/19 EUR 51,000 59,196 transact Elektronische Amazon EU
S.A.R.L. Bank of America Zahlungssysteme GmbH (non-peak) - - EUR - 3104150
11/21/18 EUR 14,860,000 17,248,002 Total Existing Bank of America Letters of
Credit $46,354,896 FX Rates 9/30/2018 AUD 0.722700 BGN 0.591870 BRL 0.247696 CAD
0.774653 CHF 1.019056 CNY 0.145603 CZK 0.045523 EUR 1.160700 GBP 1.303500 HRK
0.156182 HUF 0.003594 INR 0.013793 MYR 0.241721 NZD 0.662600 PLN 0.271334 RON
0.248694



--------------------------------------------------------------------------------



 
[euronetcreditagreement20171.jpg]
EXECUTION COPY SCHEDULE 2.14 DESIGNATED BORROWERS Designated Borrowers for USD
Revolving Loans, Primary Currency Revolving Loans, Secondary Currency Revolving
Loans: Entity Jurisdiction Limits Currencies Euronet Worldwide, Inc. Delaware,
USA None All Continental Exchange Solutions, Inc. Kansas, USA None All EFT
Services Holding B.V. Netherlands None All Designated Borrowers for USD
Swingline Loans and Primary Currency Swingline Loans: Entity Jurisdiction Limits
Currencies Euronet Worldwide, Inc. Delaware, USA None All Continental Exchange
Solutions, Inc. Kansas, USA None All EFT Services Holding B.V. Netherlands None
All Designated Borrowers for Letters of Credit: Entity Jurisdiction Limits
Currencies Euronet Worldwide, Inc. Delaware, USA None All Continental Exchange
Solutions, Inc. Kansas, USA None All EFT Services Holding B.V. Netherlands None
All



--------------------------------------------------------------------------------



 
[euronetcreditagreement20172.jpg]
EXECUTION COPY SCHEDULE 6.08 SUBSIDIARIES Jurisdiction of Ownership Name of
Subsidiary Primary Owner Organization Percentage  EFT Americas, Inc.   
 Delaware, USA Euronet Worldwide, Inc.  100%  Euronet USA, LLC    
Arkansas, U.S.A. Euronet Worldwide, Inc.  100%  Euronet Pakistan Holdings
Inc.     Delaware, USA Euronet Worldwide, Inc.  100% Euronet Pakistan
Holdings  Euronet Pakistan (Pvt.) Limited     Pakistan 70% Inc. 
PaySpot, LLC       Kansas, USA 100% Euronet Worldwide, Inc.  RIA
Envia Financial Services Belgium SPRL     Belgium 100% Euronet
Worldwide, Inc.  EFT Services Holding B.V.      Netherlands 100%
Euronet Worldwide, Inc.  Delta Euronet GmbH      Germany 100% EFT
Services Holding B.V. o transact Elektronische Zahlungssysteme GmbH Germany 100%
Delta Euronet GmbH o Ria Deutschland Germany Delta Euronet GmbH GmbH 100% o
cadooz GmbH Germany 100% Delta Euronet GmbH o cadooz rewards Germany Delta
Euronet GmbH GmbH 100%  e-pay Holdings Ltd      United Kingdom 100%
EFT Services Holding B.V. o epay Limited United Kingdom 100% e-pay Holdings Ltd
United Arab  epay Digital Middle East FZ-LLC     EFT Services
Holding B.V. Emirates 100%  ATX Software Limited      United Kingdom
100% EFT Services Holding B.V.  Euronet Payment Services Limited    
United Kingdom 100% EFT Services Holding B.V.  Euronet 360 Finance Limited 
   United Kingdom 100% EFT Services Holding B.V. United Arab  Universal
Solution Providers FZ-LLC     EFT Services Holding B.V. Emirates 100%



--------------------------------------------------------------------------------



 
[euronetcreditagreement20173.jpg]
EXECUTION COPY  Euronet Services, Spol. s.r.o.     Czech Republic 100%
EFT Services Holding B.V.  epay Digital SAS      France 100% EFT
Services Holding B.V.  Euronet Services O.O.O.     Russia 100% EFT
Services Holding B.V.  Euronet Middle East W.L.L.     Bahrain 100% EFT
Services Holding B.V.  Euronet Services d.o.o.      Serbia 100% EFT
Services Holding B.V.  EFT-Usluge d.o.o.      Croatia 100% EFT
Services Holding B.V.  Euronet Services Slovakia, spol. s r.o.    
Slovak Republic 100% EFT Services Holding B.V.  Euronet Services EOOD   
 Bulgaria 100% EFT Services Holding B.V.  Euronet Polska Spolka z.o.o.  
  Poland 100% EFT Services Holding B.V.  Euronet Services Schweiz GmbH 
   Switzerland 100% EFT Services Holding B.V.  Euronet Elektronik Islem
Hizmetleri Limited Sirketi    Turkey 100% EFT Services Holding B.V. 
Euronet Services India Pvt. Ltd.     India 100% EFT Services Holding
B.V. o Euronet Infinitium Solutions Pvt. Euronet Services India Pvt. India Ltd
100% Ltd.  RIA Money Transfer Services Pvt. Ltd.    India 100% EFT
Services Holding B.V.  Euronet Services Malaysia Sdn. Bhd.    
Malaysia 100% EFT Services Holding B.V.  Euronet Services Kft.     
Hungary 100% EFT Services Holding B.V.  Euronet Banktechnikai Szolgaltato Kft.
   Hungary 100% EFT Services Holding B.V.  Euronet Services S.R.L.  
   Romania 100% EFT Services Holding B.V.  Euronet Pay & Transaction
Services S.R.L.    Italy 100% EFT Services Holding B.V. Euronet Pay &
Transaction  o Ria Italia S.R.L.     Italy 100% Services S.R.L. 
Euronet Card Services S.A.     Greece 100% EFT Services Holding B.V. 
Euronet epay Mexico, S. de R. L.de C.V.    Mexico 100% EFT Services
Holding B.V.  Euronet Middle East, Africa & Pakistan LLC    Egypt 100%
EFT Services Holding B.V.  Euronet Technology Services, Inc.    
Philippines 100% EFT Services Holding B.V. Hong Kong SAR,  Euronet Asia
Holdings Limited     EFT Services Holding B.V. China 100%



--------------------------------------------------------------------------------



 
[euronetcreditagreement20174.jpg]
EXECUTION COPY o epay (Shanghai) Technology Development Co., Ltd. d.b.a. Peoples
Republic Euronet Asia Holdings epay China of China 100% Limited Peoples Republic
Euronet Asia Holdings o Jiayintong (Beijing) Technology Development Co. Ltd.
d.b.a. Euronet China 85% of China Limited  XE Europe B.V.     
Netherlands 100% EFT Services Holding B.V.  Euronet Ukraine Limited Liability
Company    Ukraine 100% EFT Services Holding B.V.  epay Australia  
    Australia EFT Services Holding B.V. Holdings Pty Ltd 100% epay
Australia Holdings Pty o RIA Financial Services Australia Pty. Ltd. Australia
100% Ltd o HiFX Australia Pty epay Australia Holdings Pty Australia Ltd 100% Ltd
epay Australia Holdings Pty o Pure Commerce Pty Limited Australia 100% Ltd .
Pure-Commerce Ltd    Isle of Man 100% Pure Commerce Pty Limited o Pure
Processing Pte. Ltd Singapore 100% Pure-Commerce Ltd . Pure Commerce Japan Pty
Ltd   Australia 100% Pure Commerce Pty Limited . Pure Commerce (S) Pte.
Ltd   Singapore 100% Pure Commerce Pty Limited o Pure Commerce Shared
Service Singapore Pure Commerce (S) Pte. Ltd. Pte. Ltd. 100% o Pure Commerce
Korea YH South Korea 100% Pure Commerce (S) Pte. Ltd. epay Australia Holdings
Pty o Telecomnet LLC Delaware, USA 100% Ltd . Telecom Net S.A. Logistica
Digital   Brazil 100% Telecomnet LLC o epay Australia Pty epay Australia
Holdings Pty Australia Ltd 100% Ltd . epay New Zealand Limited   New
Zealand 100% epay Australia Pty Ltd o RIA Financial Services New Zealand Limited
New Zealand 100% epay New Zealand Limited o HiFX Limited New Zealand 100% epay
New Zealand Limited o Currency Online New Zealand HiFX Limited Limited 100% o
DFX Limited New Zealand 100% HiFX Limited  Euronet Business Holdings S.L.U. 
   Spain 100% EFT Services Holding B.V. Euronet Business Holdings, o
Euronet Telerecarga, S.L.U. Spain 100% S.L.U.



--------------------------------------------------------------------------------



 
[euronetcreditagreement20175.jpg]
EXECUTION COPY . Euronet Movilcarga    Spain Euronet Telerecarga, S.L.U.
S.L. 95.05% Euronet Business Holdings, o Ria Chile Servicios Financieros SpA
Chile 100% S.L.U. Euronet Business Holdings, o RIA Spain Holdings S.L.U. Spain
100% S.L.U. . RIA Payment Institution EP, S.A.U.   Spain 100% RIA Spain
Holdings S.L.U. Euronet Business Holdings, o Innova Taxfree Group, S.L. Spain
100% S.L.U. . Innova Taxfree Spain, S.L.   Spain 100% Innova Taxfree Group,
S.L. . Innova Tax Free Portugal Unipessoal Lda   Portugal 100% Innova
Taxfree Group, S.L. . Innova Taxfree Italy S.R.L.   Italy 100% Innova
Taxfree Group, S.L. . Innova Tax Free (UK) Limited   United Kingdom 100%
Innova Taxfree Group, S.L. . Innova Tax Free France S.A.S.U.   France 100%
Innova Taxfree Group, S.L. . Innova Taxfree Netherlands B.V.   Netherlands
100% Innova Taxfree Group, S.L. . Innova Taxfree Ireland Limited   Ireland
100% Innova Taxfree Group, S.L. . Innova Taxfree Belgium SPRL   Belgium
100% Innova Taxfree Group, S.L. . Innova Taxfree Germany GmbH   Germany
100% Innova Taxfree Group, S.L.  RIA Envia, LLC       Kansas, USA
100% Euronet Worldwide, Inc.  Ria Netherlands Holding B.V.    
Netherlands 100% RIA Envia, LLC RIA Netherlands Holding o RIA Financial Services
Norway AS Norway 100% B.V. o RIA Financial Services, Denmark RIA Netherlands
Holding Denmark ApS 100% B.V. o RIA Financial Services Austria RIA Netherlands
Holding Austria GmbH 100% B.V. RIA Netherlands Holding o RIA Financial Services
GmbH Switzerland 100% B.V. RIA Netherlands Holding o RIA Financial Services
Netherlands B.V. Netherlands 100% B.V. RIA Netherlands Holding o RIA
Telecommunications of Canada Inc. Canada 100% B.V. RIA Telecommunications of .
Gescoro Inc.    Canada 100% Canada Inc.



--------------------------------------------------------------------------------



 
[euronetcreditagreement20176.jpg]
EXECUTION COPY RIA Telecommunications of . XE Corporation    Canada 100%
Canada Inc. RIA Netherlands Holding o HiFX Canada Inc. Canada 100% B.V. RIA
Netherlands Holding o IME (M) Sdn Bhd Malaysia 100% B.V. RIA Netherlands Holding
o Ria Turkey Odeme Kurulusu Anonim Sirketi Turkey 100% B.V.  Continental
Exchange Solutions, Inc.     Kansas, USA 100% RIA Envia, LLC
Continental Exchange o Continental Payment Solutions, Inc. California, USA 100%
Solutions, Inc.  RIA Telecommunications of New York, Inc.    New York,
USA 100% RIA Envia, LLC  RIA Financial Services Limited     United
Kingdom 100% RIA Envia, LLC o RIA Financial Services Ireland Ireland RIA
Financial Services Ltd Limited 100% o RIA Financial Services Sweden AB Sweden
100% RIA Financial Services Ltd o IME (UK) Limited United Kingdom 100% RIA
Financial Services Ltd . IME (Portugal), LDA    Portugal 100% IME (UK)
Limited  RIA France SAS      France 100% RIA Envia, LLC  RIA Envia
Financial Services GmbH     Germany 100% RIA Envia, LLC  Ria Money
Transfer de Mexico, S.A. de C.V.    Mexico 100% RIA Envia, LLC  Ria
Transfers de Mexico, S.A. de C.V.     Mexico 100% RIA Envia, LLC
Dominican  RIA de la Hispaniola, C.porA     100% RIA Envia, LLC
Republic  RIA Financial Services Puerto Rico, Inc.     Puerto Rico 100%
RIA Envia, LLC  RIA de Centroamérica, S.A. de C.V.     El Salvador
100% RIA Envia, LLC   Euronet (London) UK Holdings Limited   United
Kingdom 100% EFT Services Holding B.V. o HiFX Europe Euronet (London) UK United
Kingdom Limited 100% Holdings Limited  YourCash Europe Limited    
United Kingdom 100% EFT Services Holding B.V. o YourCash Solutions Limited
United Kingdom 100% YourCash Europe Limited . YourCash Holdings Limited  
United Kingdom 100% YourCash Solutions Limited o YourCash Ireland Limited
Ireland 100% YourCash Holdings Limited



--------------------------------------------------------------------------------



 
[euronetcreditagreement20177.jpg]
EXECUTION COPY o Easycash Ireland YourCash Ireland Limited (Ireland) Limited
100% o YourCash Belgium N.V. Belgium 100% YourCash Holdings Limited o YourCash
ATM Systems United Kingdom YourCash Holdings Limited Limited 100% o YourCash
YourCash ATM Systems United Kingdom Limited 100% Limited  Hanco Automated
Teller Machines  Netherlands YourCash Limited Holdings B.V. 100%  Hanco
Automated Teller Hanco Automated Teller  Netherlands Machines Netherlands
B.V. 100% Machines Holdings B.V.  HiFM Holdings Limited      United
Kingdom 100% Euronet Worldwide, Inc.  HiFM Limited      United
Kingdom 100% HiFM Holdings Limited



--------------------------------------------------------------------------------



 
[euronetcreditagreement20178.jpg]
EXECUTION COPY SCHEDULE 8.01 EXISTING LIENS Debtor Name Creditor Name Type of
Credit Property Subject to Lien Amount Secured (Local Currency) Amount Secured
(USD) Bank Guarantee Cash Collateral: Euronet Pay & Transaction Services S.R.L.
UniCredit Bank Guarantee/LC Cash Collateral EUR 650,000 754,455 Euronet Pay &
Transaction Services S.R.L. UniCredit Bank Guarantee/LC Cash Collateral EUR
440,000 510,708 Euronet Pay & Transaction Services S.R.L. UniCredit Bank
Guarantee/LC Cash Collateral EUR 212,950 247,171 Euronet Pay & Transaction
Services S.R.L. UniCredit Bank Guarantee/LC Cash Collateral EUR 240,000 278,568
Euronet Services S.R.L. BRD Bank Guarantee/LC Cash Collateral RON 2,003 498 RIA
Financial Services Australia Pty. Ltd. Suncorp Bank Bank Guarantee/LC Cash
Collateral AUD 10,000 7,227 RIA Deutschland GmbH Commerzbank Bank Guarantee/LC
Cash Collateral EUR 20,472 23,762 RIA Deutschland GmbH Commerzbank Bank
Guarantee/LC Cash Collateral EUR 48,700 56,526 RIA Deutschland GmbH DZ Bank Bank
Guarantee/LC Cash Collateral EUR 210,000 243,747 RIA Financial Services GmbH
Luzerner Kantonalbank Bank Guarantee/LC Cash Collateral CHF 10,000 10,191
transact Elektronische Zahlungssysteme GmbH Commerzbank Bank Guarantee/LC Cash
Collateral EUR 465,731 540,574 transact Elektronische Zahlungssysteme GmbH
Commerzbank Bank Guarantee/LC Cash Collateral EUR 194,269 225,488 transact
Elektronische Zahlungssysteme GmbH Commerzbank Bank Guarantee/LC Cash Collateral
EUR 40,000 46,428 transact Elektronische Kreissparkasse München- Zahlungssysteme
GmbH Starnberg Bank Guarantee/LC Cash Collateral EUR 83,300 96,686 transact
Elektronische Kreissparkasse München- Zahlungssysteme GmbH Starnberg Bank
Guarantee/LC Cash Collateral EUR 77,691 90,176 transact Elektronische
Kreissparkasse München- Zahlungssysteme GmbH Starnberg Bank Guarantee/LC Cash
Collateral EUR 13,479 15,645 transact Elektronische Kreissparkasse München-
Zahlungssysteme GmbH Starnberg Bank Guarantee/LC Cash Collateral EUR 229,087
265,901



--------------------------------------------------------------------------------



 
[euronetcreditagreement20179.jpg]
EXECUTION COPY RIA Payment Institution EP, S.A.U. Catalunya Banc, S.A. Bank
Guarantee/LC Cash Collateral EUR 79,200 91,927 RIA Payment Institution EP,
S.A.U. Catalunya Banc, S.A. Bank Guarantee/LC Cash Collateral EUR 21,000 24,375
RIA Payment Institution EP, S.A.U. Banco Santander Bank Guarantee/LC Cash
Collateral EUR 84,000 97,499 RIA Payment Institution EP, S.A.U. Banco Sabadell
Bank Guarantee/LC Cash Collateral EUR 43,200 50,142 Total Cash Collateral $
3,677,694 Other Cash Collateral: Euronet 360 Finance Limited Deutsche Bank Other
Cash Collateral EUR 3,000,000 3,482,100 Euronet 360 Finance Limited Visa Other
Cash Collateral EUR 733,600 851,490 Euronet 360 Finance Limited BLIK Other Cash
Collateral PLN 20,000 5,427 Euronet 360 Finance Limited BRD Other Cash
Collateral RON 15,000,000 3,730,415 Euronet 360 Finance Limited BRD Other Cash
Collateral RON 125,000 31,087 Euronet 360 Finance Limited PKO BP Other Cash
Collateral PLN 20,000 5,427 Total Other Cash Collateral $ 8,105,945 Other: Legal
Contingencies Telecom Net S.A. Logistica Digital Mauro Nei Guiot Legal
Contingency Cash deposit BRL 7,058 1,748 Telecom Net S.A. Logistica Digital
Andre Gomes Henrique Legal Contingency Cash deposit BRL 2,656 658 Telecom Net
S.A. Logistica Digital Vanderson Xavier Legal Contingency Cash deposit BRL 150
37 Aelson Conceição de Telecom Net S.A. Logistica Digital Almeida Legal
Contingency Cash deposit BRL 7,486 1,854 Marcos André Assunção dos Telecom Net
S.A. Logistica Digital Santos - PE Legal Contingency Cash deposit BRL 25,805
6,392 Telecom Net S.A. Logistica Digital Luis Andre Ferreira da Silva Legal
Contingency Cash deposit BRL 23,366 5,788 Telecom Net S.A. Logistica Digital
Gilvamberto de Jesus Leite Legal Contingency Cash deposit BRL 8,184 2,027
Telecom Net S.A. Logistica Digital Clecio Oliveira de Brito Legal Contingency
Cash deposit BRL 10,139 2,511 Telecom Net S.A. Logistica Digital Jerri Luis
Bieger Legal Contingency Cash deposit BRL 27,503 6,812 Telecom Net S.A.
Logistica Digital Agberto Jose Monteiro Legal Contingency Cash deposit BRL
30,300 7,505 Telecom Net S.A. Logistica Digital Lelis Rildo da Silva Souza Legal
Contingency Cash deposit BRL 20 5 Telecom Net S.A. Logistica Digital Manoel
Lopes Marques Legal Contingency Cash deposit BRL 11,427 2,830 Telecom Net S.A.
Logistica Digital Romulo Melo de Oliveira Legal Contingency Cash deposit BRL
26,104 6,466



--------------------------------------------------------------------------------



 
[euronetcreditagreement20180.jpg]
EXECUTION COPY Telecom Net S.A. Logistica Digital Silvio Barbosa dos Santos
Legal Contingency Cash deposit BRL 17,920 4,439 Mauricio Carvalho dos Telecom
Net S.A. Logistica Digital Santos Legal Contingency Cash deposit BRL 9,161 2,269
Telecom Net S.A. Logistica Digital Elias Junior Dias de Souza Legal Contingency
Cash deposit BRL 9,960 2,467 Telecom Net S.A. Logistica Digital Cláudio de
Oliveira Neto Legal Contingency Cash deposit BRL 52,507 13,006 Telecom Net S.A.
Logistica Digital Euclides Garcia Cubas Legal Contingency Cash deposit BRL
11,896 2,947 Rosangela Aparecida Telecom Net S.A. Logistica Digital Almeida
Domiciano Legal Contingency Cash deposit BRL 9,800 2,427 Antônio Ferreira de
Lira Telecom Net S.A. Logistica Digital Neto Legal Contingency Cash deposit BRL
9,589 2,375 Carlo Giovanni Santana Telecom Net S.A. Logistica Digital Gugliotta
Legal Contingency Cash deposit BRL 7,505 1,859 Telecom Net S.A. Logistica
Digital Solange Souza Almeida Legal Contingency Cash deposit BRL 5,878 1,456
Telecom Net S.A. Logistica Digital Cicera Silva de Lima Legal Contingency Cash
deposit BRL 6,234 1,544 Alexandra Dos Santos Telecom Net S.A. Logistica Digital
Firmino Legal Contingency Cash deposit BRL 3,634 900 Telecom Net S.A. Logistica
Digital Sandra Maria Soella Legal Contingency Cash deposit BRL 3,758 931 Telecom
Net S.A. Logistica Digital Elisson Messias De Santana Legal Contingency Cash
deposit BRL 1,384 343 Telecom Net S.A. Logistica Digital Tamires Souza Santos
Legal Contingency Cash deposit BRL 1,443 357 Distribuidora Fox De Telecom Net
S.A. Logistica Digital Produtos Alimenticios Ltda. Legal Contingency Cash
deposit BRL 1,475 365 Telecom Net S.A. Logistica Digital Eliene Rosa De Oliveira
Legal Contingency Cash deposit BRL 1,762 436 Telecom Net S.A. Logistica Digital
Gustavo Rodrigues Braz Legal Contingency Cash deposit BRL 1,762 436 Maria
Aparecida De Oliveira Telecom Net S.A. Logistica Digital Baesso Legal
Contingency Cash deposit BRL 2,000 495 Thonny Kennard Dias E Telecom Net S.A.
Logistica Digital Souza Legal Contingency Cash deposit BRL 150 37 Telecom Net
S.A. Logistica Digital Cintia Gimenez De Siqueira Legal Contingency Cash deposit
BRL 200 50 Mj Alexandre Silva - Me Telecom Net S.A. Logistica Digital /Super
Compras Alimentos Legal Contingency Cash deposit BRL 478 118 Telecom Net S.A.
Logistica Digital Daniela Alves da Silva Legal Contingency Cash deposit BRL
10,230 2,534 Telecom Net S.A. Logistica Digital Nathalia Ferreira de Pinho Legal
Contingency Cash deposit BRL 7,303 1,809 Douglas Felipe Gomes Pena Telecom Net
S.A. Logistica Digital Maciel Legal Contingency Cash deposit BRL 6,000 1,486



--------------------------------------------------------------------------------



 
[euronetcreditagreement20181.jpg]
EXECUTION COPY Total Legal Contingencies 89,722 Other: Euronet Payment & Card
Services Mastercard/National Bank of Ltd. Hungary Collateral-Securities
Government Bond HUF 500,000 1,797 Euronet Payment & Card Services Visa/National
Bank of Ltd. Hungary Collateral-Securities Government Bond HUF 500,000 1,797
Total Collateral-Securities 3,594 Total Other $ 93,316 Total Existing Liens $
11,876,956 FX Rates 9/30/2018 AUD 0.722700 BGN 0.591870 BRL 0.247696 CAD
0.774653 CHF 1.019056 CNY 0.145603 CZK 0.045523 EUR 1.160700 GBP 1.303500 HRK
0.156182 HUF 0.003594 INR 0.013793 MYR 0.241721 NZD 0.662600 PLN 0.271334 RON
0.248694



--------------------------------------------------------------------------------



 
[euronetcreditagreement20182.jpg]
EXECUTION COPY SCHEDULE 8.03 EXISTING INDEBTEDNESS Local Currency Debtor Name
Creditor Name Type of Indebtedness Description Amount USD Amount Bank
Guarantees: EWI (on behalf of cadooz GmbH) Bank of America Bank Guarantee/LC
Trade Credit EUR 385,000 446,870 cadooz GmbH Total 446,870 EWI (on behalf of
Continental Exchange Solutions, Inc.) Bank of America Bank Guarantee/LC
Correspondent bank money guar USD 10,000 10,000 EWI (on behalf of Continental
Exchange Solutions, Inc.) Bank of America Bank Guarantee/LC Correspondent bank
money guar USD 10,000 10,000 EWI (on behalf of Continental Exchange Solutions,
Inc.) Bank of America Bank Guarantee/LC Correspondent bank money guar USD 10,000
10,000 EWI (on behalf of Continental Exchange Solutions, Inc.) Bank of America
Bank Guarantee/LC Correspondent bank money guar USD 10,000 10,000 EWI (on behalf
of Continental Exchange Solutions, Inc.) Bank of America Bank Guarantee/LC
Correspondent bank money guar USD 100,000 100,000 EWI (on behalf of Continental
Exchange Solutions, Inc.) Bank of America Bank Guarantee/LC Correspondent bank
money guar USD 10,000 10,000 EWI (on behalf of Continental Exchange Solutions,
Inc.) Bank of America Bank Guarantee/LC Correspondent bank money guar USD 10,000
10,000 EWI (on behalf of Continental Exchange Solutions, Inc.) Bank of America
Bank Guarantee/LC Correspondent bank money guar USD 220,400 220,400 EWI (on
behalf of Continental Exchange Solutions, Inc.) Bank of America Bank
Guarantee/LC Correspondent bank money guar USD 10,000 10,000 EWI (on behalf of
Continental Exchange Solutions, Inc.) Bank of America Bank Guarantee/LC
Correspondent bank money guar USD 10,000 10,000 EWI (on behalf of Continental
Exchange Solutions, Inc.) Bank of America Bank Guarantee/LC Correspondent bank
money guar USD 20,000 20,000 EWI (on behalf of Continental Exchange Solutions,
Inc.) Bank of America Bank Guarantee/LC Performance Guarantee USD 75,000 75,000
EWI (on behalf of Continental Exchange Solutions, Inc.) Bank of America Bank
Guarantee/LC Correspondent bank money guar USD 800,000 800,000 EWI (on behalf of
Continental Exchange Solutions, Inc.) Bank of America Bank Guarantee/LC
Correspondent bank money guar USD 10,000 10,000



--------------------------------------------------------------------------------



 
[euronetcreditagreement20183.jpg]
EXECUTION COPY EWI (on behalf of Continental Exchange Solutions, Inc.) Bank of
America Bank Guarantee/LC Correspondent bank money guar USD 10,000 10,000 EWI
(on behalf of Continental Exchange Solutions, Inc.) Bank of America Bank
Guarantee/LC Correspondent bank money guar USD 200,000 200,000 EWI (on behalf of
Continental Exchange Solutions, Inc.) Bank of America Bank Guarantee/LC
Correspondent bank money guar USD 175,000 175,000 EWI (on behalf of Continental
Exchange Solutions, Inc.) Bank of America Bank Guarantee/LC Correspondent bank
money guar USD 10,000 10,000 EWI (on behalf of Continental Exchange Solutions,
Inc.) Bank of America Bank Guarantee/LC Correspondent bank money guar USD 5,000
5,000 EWI (on behalf of Continental Exchange Solutions, Inc.) Bank of America
Bank Guarantee/LC Correspondent bank money guar USD 10,000 10,000 EWI (on behalf
of Continental Exchange Solutions, Inc.) Bank of America Bank Guarantee/LC
Correspondent bank money guar USD 140,000 140,000 EWI (on behalf of Continental
Exchange Solutions, Inc.) Bank of America Bank Guarantee/LC Correspondent bank
money guar USD 10,000 10,000 EWI (on behalf of Continental Exchange Solutions,
Inc.) Bank of America Bank Guarantee/LC Correspondent bank money guar USD 10,000
10,000 EWI (on behalf of Continental Exchange Solutions, Inc.) Bank of America
Bank Guarantee/LC Correspondent bank money guar USD 10,000 10,000 Continental
Exchange Solutions, Inc. Total 1,885,400 EFT-Usluge d.o.o. Raiffeisen Bank Bank
Guarantee/LC ATM Site Rents HRK 240,000 37,484 EFT-Usluge d.o.o. Raiffeisen Bank
Bank Guarantee/LC ATM Site Rents HRK 45,000 7,028 EFT-Usluge d.o.o. Total 44,512
EWI (on behalf of epay Australia Pty Ltd) Bank of America Bank Guarantee/LC
Office Lease AUD 242,269 175,088 EWI (on behalf of epay Australia Pty Ltd) Bank
of America Bank Guarantee/LC Performance Guarantee AUD 20,000,000 14,454,000 EWI
(on behalf of epay Australia Pty Ltd) Bank of America Bank Guarantee/LC Trade
Credit AUD 10,000,000 7,227,000 epay Australia Pty Ltd Total 21,856,088 EWI (on
behalf of Euronet 360 Finance Limited) Bank of America Bank Guarantee/LC Airport
ATMs EUR 14,250 16,540 EWI (on behalf of Euronet 360 Finance Limited) Bank of
America Bank Guarantee/LC Airport ATMs EUR 11,923 13,839 EWI (on behalf of
Euronet 360 Finance Limited) Bank of America Bank Guarantee/LC Airport ATMs EUR
8,424 9,778 EWI (on behalf of Euronet 360 Finance Limited) Bank of America Bank
Guarantee/LC Airport ATMs EUR 27,317 31,707



--------------------------------------------------------------------------------



 
[euronetcreditagreement20184.jpg]
EXECUTION COPY EWI (on behalf of Euronet 360 Finance Limited) Bank of America
Bank Guarantee/LC Airport ATMs EUR 9,800 11,375 EWI (on behalf of Euronet 360
Finance Limited) Bank of America Bank Guarantee/LC Airport ATMs EUR 121,310
140,805 EWI (on behalf of Euronet 360 Finance Limited) Bank of America Bank
Guarantee/LC Airport ATMs EUR 22,575 26,203 EWI (on behalf of Euronet 360
Finance Limited) Bank of America Bank Guarantee/LC Airport ATMs EUR 22,575
26,203 EWI (on behalf of Euronet 360 Finance Limited) Bank of America Bank
Guarantee/LC Airport ATMs EUR 11,610 13,476 EWI (on behalf of Euronet 360
Finance Limited) Bank of America Bank Guarantee/LC Airport ATMs EUR 9,810 11,386
EWI (on behalf of Euronet 360 Finance Limited) Bank of America Bank Guarantee/LC
Airport ATMs EUR 22,575 26,203 EWI (on behalf of Euronet 360 Finance Limited)
Bank of America Bank Guarantee/LC ATM Lease/Funding EUR 16,200 18,803 Euronet
360 Finance Limited Total 346,317 EWI (on behalf of Euronet 360 Finance Limited,
Sede Secondaria Italiana) Bank of America Bank Guarantee/LC Airport ATMs EUR
233,606 271,146 Euronet 360 Finance Limited, Sede Secondaria Italiana UniCredit
Bank Guarantee/LC Airport ATMs EUR 29,280 33,985 Euronet 360 Finance Limited,
Sede Secondaria Italiana UniCredit Bank Guarantee/LC Airport ATMs EUR 7,560
8,775 Euronet 360 Finance Limited, Sede Secondaria Italiana Total 313,907 EWI
(on behalf of Euronet 360 Finance Limited, Sucursal en Espana) Bank of America
Bank Guarantee/LC Airport ATMs EUR 17,640 20,475 Euronet 360 Finance Limited,
Sucursal en Espana Total 20,475 Euronet Banktechnikai Szolgaltato Kft. K&H Bank
Zrt Bank Guarantee/LC Peformance Guarantee HUF 20,000,000 71,878 Euronet
Banktechnikai Szolgaltato Kft. Total 71,878 EWI (on behalf of Euronet Card
Services S.A.) Bank of America Bank Guarantee/LC Trade Credit EUR 90,000 104,463
EWI (on behalf of Euronet Card Services S.A.) Bank of America Bank Guarantee/LC
Trade Credit EUR 90,000 104,463



--------------------------------------------------------------------------------



 
[euronetcreditagreement20185.jpg]
EXECUTION COPY Euronet Card Services S.A. Pireaus Bank Bank Guarantee/LC
Contract Guarantee EUR 8,211 9,531 Euronet Card Services S.A. Total 218,457 EWI
(on behalf of Euronet Pay & Transaction Services S.R.L.) Bank of America Bank
Guarantee/LC Top ups EUR 1,000,000 1,160,700 EWI (on behalf of Euronet Pay &
Transaction Services S.R.L.) Bank of America Bank Guarantee/LC Office Lease EUR
75,000 87,053 EWI (on behalf of Euronet Pay & Transaction Services S.R.L.) Bank
of America Bank Guarantee/LC PayTV EUR 350,000 406,245 Euronet Pay & Transaction
Services S.R.L. UniCredit Bank Guarantee/LC Top ups EUR 250,000 290,175 Euronet
Pay & Transaction Services S.R.L. UniCredit Bank Guarantee/LC Top ups EUR
500,000 580,350 Euronet Pay & Transaction Services S.R.L. UniCredit Bank
Guarantee/LC Top ups EUR 2,200,000 2,553,540 Euronet Pay & Transaction Services
S.R.L. UniCredit Bank Guarantee/LC Top ups EUR 1,500,000 1,741,050 Euronet Pay &
Transaction Services S.R.L. UniCredit Bank Guarantee/LC Top ups EUR 1,500,000
1,741,050 Euronet Pay & Transaction Services S.R.L. UniCredit Bank Guarantee/LC
Top ups EUR 1,200,000 1,392,840 Euronet Pay & Transaction Services S.R.L. Total
9,953,003 Euronet Polska Spółka z o.o. Raiffeisen Bank Bank Guarantee/LC PIN
Purchases PLN 2,400,000 651,201 Euronet Polska Spółka z o.o. Raiffeisen Bank
Bank Guarantee/LC PIN Purchases PLN 2,500,000 678,334 Euronet Polska Spółka z
o.o. Raiffeisen Bank Bank Guarantee/LC Office Rent EUR 329,801 382,800 Euronet
Polska Spółka z o.o. Raiffeisen Bank Bank Guarantee/LC Asset Purchase Agreement
PLN 2,000,000 542,667 Euronet Polska Spółka z o.o. Total 2,255,002 Credit
Agricole Euronet Services d.o.o Banka Bank Guarantee/LC Performance Guarantee
EUR 121,472 140,993 Euronet Services d.o.o Total 140,993 Euronet Services India
Pvt. Ltd. Bank of America Bank Guarantee/LC Performance Guarantee INR 100,000
1,379 Euronet Services India Pvt. Ltd. Bank of America Bank Guarantee/LC
Performance Guarantee INR 100,000 1,379



--------------------------------------------------------------------------------



 
[euronetcreditagreement20186.jpg]
EXECUTION COPY Euronet Services India Pvt. Ltd. Bank of America Bank
Guarantee/LC Performance Guarantee INR 100,000 1,379 Euronet Services India Pvt.
Ltd. Bank of America Bank Guarantee/LC Performance Guarantee INR 100,000 1,379
Euronet Services India Pvt. Ltd. Bank of America Bank Guarantee/LC Performance
Guarantee INR 100,000 1,379 Euronet Services India Pvt. Ltd. Bank of America
Bank Guarantee/LC Performance Guarantee INR 100,000 1,379 Euronet Services India
Pvt. Ltd. Bank of America Bank Guarantee/LC Performance Guarantee INR 100,000
1,379 Euronet Services India Pvt. Ltd. Bank of America Bank Guarantee/LC
Performance Guarantee INR 100,000 1,379 Euronet Services India Pvt. Ltd. Bank of
America Bank Guarantee/LC Performance Guarantee INR 5,976,090 82,429 Euronet
Services India Pvt. Ltd. Bank of America Bank Guarantee/LC Performance Guarantee
INR 1,260,000 17,379 Euronet Services India Pvt. Ltd. Bank of America Bank
Guarantee/LC Bank Guarantee INR 50,000 690 Euronet Services India Pvt. Ltd. Bank
of America Bank Guarantee/LC Credit Guarantee INR 74,453,513 1,026,945 Euronet
Services India Pvt. Ltd. Bank of America Bank Guarantee/LC Performance Guarantee
INR 100,000 1,379 Euronet Services India Pvt. Ltd. Bank of America Bank
Guarantee/LC Performance Guarantee INR 100,000 1,379 Euronet Services India Pvt.
Ltd. Bank of America Bank Guarantee/LC EMD Guarantee INR 5,000,000 68,966
Euronet Services India Pvt. Ltd. Bank of America Bank Guarantee/LC EMD Guarantee
INR 100,000 1,379 Euronet Services India Pvt. Ltd. Bank of America Bank
Guarantee/LC EMD Guarantee INR 1,642,500 22,655 Euronet Services India Pvt. Ltd.
Bank of America Bank Guarantee/LC Performance Guarantee INR 10,000,000 137,931
Euronet Services India Pvt. Ltd. Bank of America Bank Guarantee/LC Performance
Guarantee INR 2,190,000 30,207 Euronet Services India Pvt. Ltd. Bank of America
Bank Guarantee/LC EMD Guarantee INR 100,000 1,379 Euronet Services India Pvt.
Ltd. Bank of America Bank Guarantee/LC Performance Guarantee INR 1,000,000
13,793 Euronet Services India Pvt. Ltd. Bank of America Bank Guarantee/LC
Performance Guarantee INR 100,000 1,379 Euronet Services India Pvt. Ltd. Bank of
America Bank Guarantee/LC Performance Guarantee INR 1,000,000 13,793 Euronet
Services India Pvt. Ltd. Bank of America Bank Guarantee/LC EMD Guarantee INR
500,000 6,897



--------------------------------------------------------------------------------



 
[euronetcreditagreement20187.jpg]
EXECUTION COPY Euronet Services India Pvt. Ltd. Bank of America Bank
Guarantee/LC Performance Guarantee INR 102,000 1,407 Euronet Services India Pvt.
Ltd. Bank of America Bank Guarantee/LC Performance Guarantee INR 1,000,000
13,793 Euronet Services India Pvt. Ltd. Bank of America Bank Guarantee/LC EMD
Guarantee INR 500,000 6,897 Euronet Services India Pvt. Ltd. Bank of America
Bank Guarantee/LC EMD Guarantee INR 2,000,000 27,586 Euronet Services India Pvt.
Ltd. Bank of America Bank Guarantee/LC EMD Guarantee INR 2,000,000 27,586
Euronet Services India Pvt. Ltd. Total 1,516,884 EWI (on behalf of Euronet
Services S.R.L.) Bank of America Bank Guarantee/LC Office Rent/Operating
Agreement EUR 92,000 106,784 Euronet Services S.R.L. BRD Bank Guarantee/LC ATM
Site Rents RON 2,003 498 Euronet Services S.R.L. Total 107,283 EWI (on behalf of
Euronet Telerecarga, S.L.U.) Bank of America Bank Guarantee/LC Trade Credit EUR
1,000,000 1,160,700 EWI (on behalf of Euronet Telerecarga, S.L.U.) Bank of
America Bank Guarantee/LC Trade Credit EUR 650,000 754,455 Euronet Telerecarga,
S.L.U. Total 1,915,155 EWI (on behalf of Euronet USA, LLC) Bank of America Bank
Guarantee/LC Airport ATMs USD 44,000 44,000 Euronet USA, LLC Total 44,000 EWI
(on behalf of Pure Commerce Pty Ltd) Bank of America Bank Guarantee/LC Office
Rent AUD 54,113 39,107 Pure Commerce Pty Ltd Total 39,107 Ria Deutschland GmbH
Commerzbank Bank Guarantee/LC Office Rent EUR 4,050 4,701 Ria Deutschland GmbH
Commerzbank Bank Guarantee/LC Store Rent EUR 20,472 23,762 Ria Deutschland GmbH
Commerzbank Bank Guarantee/LC Store Rent EUR 9,275 10,765 Ria Deutschland GmbH
Commerzbank Bank Guarantee/LC Store Rent EUR 7,041 8,172 Ria Deutschland GmbH
Commerzbank Bank Guarantee/LC Office Rent EUR 48,700 56,526 Ria Deutschland GmbH
DZ Bank Bank Guarantee/LC Store Rent EUR 210,000 243,747



--------------------------------------------------------------------------------



 
[euronetcreditagreement20188.jpg]
EXECUTION COPY Ria Deutschland GmbH DZ Bank Bank Guarantee/LC Store Rent EUR
19,900 23,098 Ria Deutschland GmbH DZ Bank Bank Guarantee/LC Store Rent EUR
25,650 29,772 Ria Deutschland GmbH DZ Bank Bank Guarantee/LC Store Rent EUR
78,012 90,549 Ria Deutschland GmbH Total 491,092 RIA Envia Financial Services
Belgium SPRL BELFIUS Bank Bank Guarantee/LC Bank Guarantee EUR 16,068 18,650 RIA
Envia Financial Services Belgium SPRL BELFIUS Bank Bank Guarantee/LC Bank
Guarantee EUR 5,025 5,833 RIA Envia Financial Services Belgium SPRL BELFIUS Bank
Bank Guarantee/LC Bank Guarantee EUR 14,839 17,224 RIA Envia Financial Services
Belgium SPRL Total 41,706 RIA Financial Services Australia Pty. Ltd. Suncorp
Bank Bank Guarantee/LC Store Lease AUD 10,000 7,227 RIA Financial Services
Australia Pty. Ltd. Total 7,227 Luzerner RIA Financial Services GmbH
Kantonalbank Bank Guarantee/LC Store Rent CHF 10,000 10,191 RIA Financial
Services GmbH Valiant Bank Bank Guarantee/LC Store Rent CHF 9,000 9,172 RIA
Financial Services GmbH 19,362 Societe Generale, Ria France SAS S.A. Bank
Guarantee/LC Store Rent EUR 7,200 8,357 Ria France SAS Total 8,357 EWI (on
behalf of RIA Italia S.R.L.) Bank of America Bank Guarantee/LC Office rent EUR
122,345 142,006 EWI (on behalf of RIA Italia S.R.L.) Bank of America Bank
Guarantee/LC Store lease EUR 96,000 111,427 EWI (on behalf of RIA Italia S.R.L.)
Bank of America Bank Guarantee/LC Store lease EUR 51,000 59,196 RIA Italia
S.R.L. Total 312,629 RIA Payment Institution EP, S.A.U. Catalunya Banc, S.A.
Bank Guarantee/LC Store Rent EUR 79,200 91,927 RIA Payment Institution EP,
S.A.U. Catalunya Banc, S.A. Bank Guarantee/LC Store Rent EUR 21,000 24,375



--------------------------------------------------------------------------------



 
[euronetcreditagreement20189.jpg]
EXECUTION COPY RIA Payment Institution EP, S.A.U. Banco Santander Bank
Guarantee/LC Store Rent EUR 84,000 97,499 RIA Payment Institution EP, S.A.U.
Banco Sabadell Bank Guarantee/LC Store Rent EUR 43,200 50,142 RIA Payment
Institution EP, S.A.U. Total 263,943 Telecom Net S.A. Logistica Digital Bank of
America Bank Guarantee/LC Trade Credit BRL 5,000,000 1,238,482 Telecom Net S.A.
Logistica Digital Bank of America Bank Guarantee/LC Trade Credit BRL 22,000,000
5,449,321 Telecom Net S.A. Logistica Digital Bank of America Bank Guarantee/LC
Trade Credit BRL 10,000,000 2,476,964 Telecom Net S.A. Logistica Digital Bank of
America Bank Guarantee/LC Office Rent BRL 404,000 100,069 Telecom Net S.A.
Logistica Digital Bank of America Bank Guarantee/LC Trade Credit BRL 17,000,000
4,210,839 Telecom Net S.A. Logistica Digital Bank of America Bank Guarantee/LC
Office Rent BRL 98,550 24,410 Telecom Net S.A. Logistica Digital Total
13,500,087 EWI (on behalf of transact Elektronische Zahlungssysteme GmbH) Bank
of America Bank Guarantee/LC Trade Credit EUR 14,860,000 17,248,002 transact
Elektronische Zahlungssysteme GmbH Commerzbank Bank Guarantee/LC ATM site rents
EUR 465,731 540,574 transact Elektronische Zahlungssysteme GmbH Commerzbank Bank
Guarantee/LC ATM site rents EUR 194,269 225,488 transact Elektronische
Zahlungssysteme GmbH Commerzbank Bank Guarantee/LC Office Rent EUR 40,000 46,428
transact Elektronische Kreissparkasse Zahlungssysteme GmbH München-Starnberg
Bank Guarantee/LC Security for downpayment received at transact EUR 83,300
96,686 transact Elektronische Kreissparkasse Zahlungssysteme GmbH
München-Starnberg Bank Guarantee/LC Office Rent EUR 77,691 90,176 transact
Elektronische Kreissparkasse Zahlungssysteme GmbH München-Starnberg Bank
Guarantee/LC Office Rent ATM EUR 13,479 15,645 transact Elektronische
Kreissparkasse Zahlungssysteme GmbH München-Starnberg Bank Guarantee/LC Office
Rent EUR 229,087 265,901 transact Elektronische Zahlungssysteme GmbH Total
18,528,900 Total Bank Guarantee/LC $ 74,348,632



--------------------------------------------------------------------------------



 
[euronetcreditagreement20190.jpg]
EXECUTION COPY China: Jiayintong (Beijing) Technology Development Co. Ltd.
d.b.a. Euronet China Mary Wang Short-term Loan Short-term Loan CNY 3,650,000
531,450 Total China $ 531,450 India: Euronet Services India Pvt. Ltd. Bank of
America Credit Facility Revolver INR 300,000,000 4,137,931 Euronet Services
India Pvt. Ltd. ICICI Bank Auto Loan Auto Loan INR 2,646,025 36,497 Euronet
Services India Pvt. Ltd. ICICI Bank Auto Loan Auto Loan INR 2,791,596 38,505
Euronet Services India Pvt. Ltd. Yes Bank Auto Loan Auto Loan INR 4,000,696
55,182 Total India $ 4,268,115 Other: Innova Taxfree Group S.L. BBVA Bank Loan
Loan EUR 134,661 156,301 Innova Taxfree Spain S.L. Santander Bank Credit
Facility Credit Facility EUR 99,004 114,914 Innova Taxfree Spain S.L. Ibercaja
Bank Credit Facility Credit Facility EUR 199,397 231,440 Innova Taxfree Spain
S.L. Bankia Credit Facility Credit Facility EUR 99,369 115,338 Innova Taxfree
Spain S.L. Caixa Bank Credit Facility Credit Facility EUR 19,487 22,619 Innova
Taxfree Spain S.L. BBVA Bank Loan Loan EUR 190,835 221,502 Innova Taxfree Spain
S.L. Popular Bank Loan Loan EUR 80,278 93,179 Innova Taxfree Spain S.L. Popular
Bank Loan Loan EUR 320,293 371,764 Innova Taxfree Spain S.L. Santander Bank Loan
Loan EUR 145,707 169,122 IME (M) Sdn Bhd Maybank Auto Loan Auto Loan MYR 29,767
7,195 IME (M) Sdn Bhd Maybank Auto Loan Auto Loan MYR 29,767 7,195 IME (M) Sdn
Bhd Maybank Auto Loan Auto Loan MYR 29,767 7,195



--------------------------------------------------------------------------------



 
[euronetcreditagreement20191.jpg]
EXECUTION COPY IME (M) Sdn Bhd Maybank Auto Loan Auto Loan MYR 29,767 7,195 IME
(M) Sdn Bhd Public Bank Auto Loan Auto Loan MYR 43,724 10,569 IME (M) Sdn Bhd
Public Bank Auto Loan Auto Loan MYR 43,724 10,569 IME (M) Sdn Bhd Public Bank
Auto Loan Auto Loan MYR 22,726 5,493 IME (M) Sdn Bhd Public Bank Auto Loan Auto
Loan MYR 22,726 5,493 IME (M) Sdn Bhd Public Bank Auto Loan Auto Loan MYR 22,726
5,493 Hong Leong IME (M) Sdn Bhd Islamic Auto Loan Auto Loan MYR 38,240 9,243
Total Other $ 1,571,822 Total Indebtedness $80,720,018 FX Rates 9/30/2018 AUD
0.722700 BGN 0.591870 BRL 0.247696 CAD 0.774653 CHF 1.019056 CNY 0.145603 CZK
0.045523 EUR 1.160700 GBP 1.303500 HRK 0.156182 HUF 0.003594 INR 0.013793 MYR
0.241721 NZD 0.662600 PLZ 0.271334 RON 0.248694



--------------------------------------------------------------------------------



 
[euronetcreditagreement20192.jpg]
EXECUTION COPY Schedule 11.02 NOTICE ADDRESSES BORROWER AND EACH OTHER CREDIT
PARTY: [Applicable Noticee] c/o Euronet Worldwide, Inc. 3500 College Boulevard
Leawood, Kansas 66211 Attn: Chief Financial Officer With a copy to: [Applicable
Noticee] c/o Euronet Worldwide, Inc. 3500 College Boulevard Leawood, Kansas
66211 Attn: General Counsel ADMINISTRATIVE AGENT Agency Servicing: (Domestic and
FX Commitments/USD Swingline) Primary: Christopher Moss Bank of America, N.A.
2380 Performance Drive, Building C Mail Code: TX2-984-03-23 Telephone: (469)
201-9065 Fax: (214) 672-8784 Email: christopher.moss@baml.com Agency Management:
Liliana Claar (financial reporting requirements) Bank of America, N.A. 555
California Street, 4th Floor Mail Code: CA5-705-04-09 Telephone: (415) 436-2770
Fax: (415 503-5003 Email: liliana.claar@baml.com Foreign Currency Swingline:
Kevin Gubb/Adi Khambata Bank of America, N.A. 26 Elmfield Road Bromley, Kent BR1
1LR United Kingdom Telephone: 44 208 313-2655 Fax: 44 208 313-2140 Group Email:
emealoanoperations@baml.com Letters of Credit: Bank of America, N.A. Global
Trade Operations Standby Letters of Credit 333 S. Hope Street, 14th Floor Mail
Code: CA9-193-14-53 Los Angeles, CA 90071-1406 Telephone: 213-345-2517 Fax:
888-277-5577 Email: tai_anh.lu@baml.com USD Wire Instructions: Bank of America,
N.A. ABA #: 026-009-593 Acct: 1366072250600 Attn: Credit Services Ref: Euronet
Worldwide, Inc.



--------------------------------------------------------------------------------



 
[euronetcreditagreement20193.jpg]
EXECUTION COPY For wire instructions for other currencies, please see below:
CURRENCY NEW INSTRUCTIONS Beneficiary Bank: Bank of America Australia (BOFAAUSX)
AUD Beneficiary Account Number: 520195687018 Beneficiary: Bank of America NA
Beneficiary Bank: Bank of America Canada (BOFACATT) CAD Beneficiary Account
Number: 711465090227 Beneficiary: Bank of America NA Beneficiary Bank: Bank of
America NA (BOFACH2X ) CHF Beneficiary Account Number: CH6308726000095687013
Beneficiary: Bank of America NA Correspondent/ Intermediary Bank: Danske Bank
(DABADKKK) Beneficiary Bank: Bank of America NT and SA (BOFAGB22) DKK
Beneficiary Account Number: GB23BOFA16505095687053 Beneficiary: Bank of America
NA Beneficiary Bank: Bank of America NT and SA (BOFAGB22) EUR Beneficiary
Account Number: GB89BOFA16505095687029 Beneficiary: Bank of America NA
Beneficiary Bank: Bank of America NT and SA (BOFAGB22) GBP Beneficiary Account
Number: GB90BOFA16505095687011 Beneficiary: Bank of America NA Beneficiary Bank:
Bank of America NA (BOFAHKHX) HKD Beneficiary Account Number: 605595687014
Beneficiary: Bank of America NA Beneficiary Bank: Bank of America NA (BOFAJPJX)
JPY Beneficiary Account Number: 606495687013 Beneficiary: Bank of America NA
Correspondent/ Intermediary Bank: Bank of America Mexico (BOFAMXMX) Beneficiary
Bank: Bank of America NT and SA (BOFAGB22) MXN Beneficiary Account Number:
GB97BOFA16505095687079 Beneficiary: Bank of America NA Correspondent/
Intermediary Bank: DNB NOR BANK ASA (DNBANOKK) Beneficiary Bank: Bank of America
NT and SA (BOFAGB22) NOK Beneficiary Account Number: GB46BOFA16505095687318
Beneficiary: Bank of America NA Correspondent/ Intermediary Bank: Bank of New
Zealand (BKNZNZ22) Beneficiary Bank: Bank of America NT and SA (BOFAGB22) NZD
Beneficiary Account Number: GB67BOFA16505095687037 Beneficiary: Bank of America
NA Correspondent/ Intermediary Bank: SVENSKA HANDELSBANKEN (HANDSESS)
Beneficiary Bank: Bank of America NT and SA (BOFAGB22) SEK Beneficiary Account
Number: GB45BOFA16505095687045 Beneficiary: Bank of America NA Beneficiary Bank:
Bank of America NA (BOFASG2X ) SGD Beneficiary Account Number: 621295687005
Beneficiary: Bank of America NA Correspondent/ Intermediary Bank: NEDBANK
Limited (NEDSZAJJ) Beneficiary Bank: Bank of America NT and SA (BOFAGB22) ZAR
Beneficiary Account Number: GB98BOFA16505095687061 Beneficiary: Bank of America
NA



--------------------------------------------------------------------------------



 
[euronetcreditagreement20194.jpg]
EXECUTION COPY Exhibit 2.01 FORM OF LENDER JOINDER AGREEMENT THIS LENDER JOINDER
AGREEMENT (this “Agreement”) dated as of __________, 20____ to the Credit
Agreement referenced below is by and among [NEW LENDER] (the “New Lender”),
Euronet Worldwide, Inc., a Delaware corporation (“Euronet”) and the
Administrative Agent under the Credit Agreement referenced below. Capitalized
terms used but not otherwise defined herein have the meanings provided in the
Credit Agreement referenced below. WITNESSETH WHEREAS, pursuant to that certain
Credit Agreement, dated as of October __, 2018 (as amended, restated, increased,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among Euronet and certain Subsidiaries, as Borrowers and as Guarantors, the
lenders from time to time party thereto (the “Lenders”) and Bank of America,
N.A., as administrative agent (in such capacity, the “Administrative Agent”),
the Lenders have agreed to provide the Borrowers with revolving credit
facilities; WHEREAS, pursuant to Section 2.01(f) of the Credit Agreement, the
Company has requested that the New Lender provide an additional [USD] [Primary
Currency] [Secondary Currency] Commitment under the Credit Agreement; and
WHEREAS, the New Lender has agreed to provide the additional [USD] [Primary
Currency] [Secondary Currency] Commitment on the terms and conditions set forth
herein and to become a “Lender” under the Credit Agreement in connection
therewith; NOW, THEREFORE, IN CONSIDERATION of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows: 1. The New Lender hereby
agrees to provide [USD] [Primary Currency] [Secondary Currency] Commitments to
the applicable Borrowers during the Commitment Period in an amount up to its
[USD] [Primary Currency] [Secondary Currency] Committed Amount set forth on
Schedule 2.01 attached hereto. The New Lender’s [USD] [Primary Currency]
[Secondary Currency] Commitment Percentage shall be as set forth on Schedule
2.01 attached hereto. The existing Schedule 2.01 to the Credit Agreement shall
be deemed to be amended to include the information set forth on Schedule 2.01
attached hereto. [2. The New Lender shall be deemed to have purchased, without
recourse, a risk participation from the L/C Issuer in all Letters of Credit
issued or existing under the Credit Agreement and the obligations arising
thereunder in an amount equal to its USD Revolving Commitment Percentage of the
obligations under such Letters of Credit and shall absolutely, unconditionally
and irrevocably assume, as primary obligor and not as surety, and be obligated
to pay to the L/C Issuer and discharge when due, its USD Revolving Commitment
Percentage of the obligations arising under such Letters of Credit.]



--------------------------------------------------------------------------------



 
[euronetcreditagreement20195.jpg]
EXECUTION COPY 3. The New Lender (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Agreement and to consummate the transactions contemplated hereby
and to become a [USD] [Primary Currency] [Secondary Currency] Lender under the
Credit Agreement, (ii) it meets all requirements of an Eligible Assignee under
the Credit Agreement, (iii) from and after the date hereof, it shall be bound by
the provisions of the Credit Agreement as a [USD] [Primary Currency] [Secondary
Currency] Lender thereunder and shall have the obligations of a [USD] [Primary
Currency] [Secondary Currency] Lender thereunder, (iv) it has received a copy of
the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 7.01 thereof and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement and, based on such information, has made
such analysis and decision independently and without reliance on either
Administrative Agent or any other Lender and (v) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the New
Lender; and (b) agrees that (i) it will, independently and without reliance on
either Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Documents and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Credit Documents are required to be performed by it as a
[USD] [Primary Currency] [Secondary Currency] Lender. If so required at the date
hereof for EFT Services Holding B.V. to comply with its obligations under the
Dutch Banking Act or the regulations or policies promulgated thereunder, the New
Lender explicitly declares and represents that (x) it a professional market
party (professionele marktpartif) within the meaning of Dutch Banking Act
(Vrijstellingsregeling Wtk 1992), (y) it is aware that it does not benefit from
creditor protection under the Dutch Banking Act and (z) it has made its own
appraisal of EFT Services Holding B.V. 4. Euronet agrees that, as of the date
hereof, the New Lender shall (a) be a party to the Credit Agreement, (b) be a “[
USD] [Primary Currency] [Secondary Currency] Lender” for all purposes of the
Credit Agreement and the other Credit Documents and (c) have the rights and
obligations of a [USD] [Primary Currency] [Secondary Currency] Lender under the
Credit Agreement and the other Credit Documents. 5. The address of the New
Lender for purposes of all notices and other communications is as set forth on
the Administrative Questionnaire delivered by the New Lender to the
Administrative Agent. 6. This Agreement may be executed in any number of
counterparts and by the various parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one contract. 7. This Agreement shall be governed by,
and construed in accordance with, the law of the State of New York. [REMAINDER
OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------



 
[euronetcreditagreement20196.jpg]
EXECUTION COPY IN WITNESS WHEREOF, each of the parties hereto has caused this
Agreement to be executed by a duly authorized officer as of the date first above
written. NEW LENDER: [NEW LENDER], as New Lender By: Name: Title: EURONET:
EURONET WORLDWIDE, INC. By: Name: Title: Accepted and Agreed: [ADMINISTRATIVE
AGENT: BANK OF AMERICA, N.A., as Administrative Agent By: Name: [Title:]



--------------------------------------------------------------------------------



 
[euronetcreditagreement20197.jpg]
EXECUTION COPY Exhibit 2.02 FORM OF LOAN NOTICE Date: _______________ To: Bank
of America, N.A., as Administrative Agent Re: Credit Agreement, dated as of
October ___, 2018 (as amended, restated, increased, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among Euronet Worldwide,
Inc., a Delaware corporation, and certain Subsidiaries, as Borrowers, certain
Subsidiaries, as Guarantors, the lenders from time to time party thereto (the
“Lenders”) and Bank of America, N.A., as administrative agent (in such capacity,
the “Administrative Agent”). Capitalized terms used but not otherwise defined
herein have the meanings provided in the Credit Agreement. Ladies and Gentlemen:
1. The undersigned hereby requests the following:  a USD Swingline Borrowing 
a USD Revolving Loan Borrowing  a USD Revolving Loan continuation  a USD
Revolving Loan conversion  a Primary Currency Swingline Borrowing  a Primary
Currency Revolving Loan Borrowing  a Primary Currency Revolving Loan  a
Primary Currency Revolving Loan conversion continuation  a Secondary Currency
Revolving Loan  a Secondary Currency Revolving Loan Borrowing continuation 2.
Date of Borrowing (which shall be a Business Day and, in the case of a Primary
Currency Swingline Borrowing, also a London Banking Day): 3. Amount and Currency
of Borrowing: 4. Type of Loan requested (select one):  Base Rate Loan (required
for USD Swingline Loans)  Fixed LIBOR Rate Loan  Floating LIBOR Rate Loans



--------------------------------------------------------------------------------



 
[euronetcreditagreement20198.jpg]
EXECUTION COPY  Overnight Rate Loans (required for Primary Currency Swingline
Loans and not available for other Loans) 5. Interest Period for Fixed LIBOR Rate
Loans (select one):  One Month  Two Months  Three Months  Six Months The
undersigned hereby represents and warrants that (a) this Request for Credit
Extension complies with the requirements of Section 2.0l(a), with respect to USD
Swingline Loans and USD Revolving Loans, Section 2.01(b), with respect to
Primary Currency Swingline Loans and Primary Currency Revolving Loans, Section
2.0l(c), with respect to Secondary Currency Revolving Loans, and with the
requirements of Section 2.02 of the Credit Agreement and (b) the representations
and warranties contained in Section 5.02(a) and (b) of the Credit Agreement have
been satisfied on and as of the date of the requested Credit Extension.
BORROWER: [APPLICABLE BORROWER] By: Name: Title:



--------------------------------------------------------------------------------



 
[euronetcreditagreement20199.jpg]
EXECUTION COPY Exhibit 2.13-1 FORM OF USD NOTE _______________, 20___ FOR VALUE
RECEIVED, each of the undersigned (the “USD Borrowers”), hereby promises to pay
to ___________, its successors or registered assigns (the “USD Lender”), the USD
Lender’s USD Revolving Committed Amount, or if less, the aggregate unpaid
principal amount of all USD Revolving Loans owing by such USD Borrower to the
USD Lender under that certain Credit Agreement, dated as of October __, 2018 (as
amended, restated, increased, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among Euronet Worldwide, Inc., a Delaware
corporation, and certain Subsidiaries, as Borrowers and as Guarantors, the
lenders from time to time party thereto (the “Lenders”) and Bank of America,
N.A., as administrative agent (in such capacity, the “Administrative Agent”).
Capitalized terms used but not otherwise defined herein have the meanings
provided in the Credit Agreement. Each USD Borrower promises to pay interest on
the unpaid principal amount of each USD Loan owing by such USD Borrower from the
date of such USD Loan until such principal amount is paid in full, at such
interest rates and at such times as provided in the Credit Agreement. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the USD Lender, at the Administrative Agent’s Office, in Dollars
in immediately available funds. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (before as well as after
judgment) computed at the applicable per annum rate set forth in the Credit
Agreement. This USD Note is one of the Notes referred to in the Credit Agreement
and is entitled to the benefits thereof and may be prepaid in whole or in part
subject to the terms and conditions provided in the Credit Agreement. USD
Revolving Loans made by the USD Lender may be evidenced by one or more loan
accounts or records maintained by the USD Lender in the ordinary course of
business. The USD Lender may also attach schedules to this USD Note and endorse
thereon the date, amount and maturity of its USD Revolving Loans and payments
with respect thereto. Upon the occurrence and continuation of an Event of
Default, all amounts then remaining unpaid on this USD Note shall become, or may
be declared to be, immediately due and payable as provided in the Credit
Agreement, without diligence, presentment, protest and demand or notice of
protest, demand, dishonor and non-payment of this USD Note, all of which are
hereby waived by the USD Borrowers, for themselves and their successors and
assigns. The obligations of each USD Borrower under this USD Note are several,
and not joint and several. Under no circumstances shall any USD Borrower that is
a Foreign Borrower be liable for any obligation of a USD Borrower that is a
Domestic Borrower under this USD Note. THIS USD NOTE SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------



 
[euronetcreditagreement20200.jpg]
EXECUTION COPY [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------



 
[euronetcreditagreement20201.jpg]
EXECUTION COPY DOMESTIC BORROWERS: EURONET WORLDWIDE, INC. By: Name: Title:
CONTINENTAL EXCHANGE SOLUTIONS, INC. By: Name: Title: FOREIGN BORROWERS: EFT
SERVICES HOLDINGS BV By: Name: Title:



--------------------------------------------------------------------------------



 
[euronetcreditagreement20202.jpg]
EXECUTION COPY Exhibit 2.13-2 FORM OF PRIMARY CURRENCY NOTE _______________
_____ , 20____ FOR VALUE RECEIVED, each of the undersigned (the “Primary
Currency Borrowers”), hereby promises to pay to ____________, its successors or
registered assigns (the “Primary Currency Lender”), the Primary Currency
Lender’s Primary Currency Revolving Committed Amount, or if less, the aggregate
unpaid principal amount of all Primary Currency Revolving Loans owing by such
Primary Currency Borrower to the Primary Currency Lender under that certain
Credit Agreement, dated as of October __, 2018 (as amended, restated, increased,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among Euronet Worldwide, Inc., a Delaware corporation, and certain Subsidiaries,
as Borrowers and as Guarantors, the lenders from time to time party thereto (the
“Lenders”) and Bank of America, N.A., as administrative agent (in such capacity,
the “Administrative Agent”). Capitalized terms used but not otherwise defined
herein have the meanings provided in the Credit Agreement. Each Primary Currency
Borrower promises to pay interest on the unpaid principal amount of each Primary
Currency Revolving Loan owing by such Primary Currency Borrower from the date of
such Primary Currency Revolving Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Credit
Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Primary Currency Lender, at the
Administrative Agent’s Office, in the applicable currency in Same Day Funds. If
any amount is not paid in full when due hereunder, such unpaid amount shall bear
interest, to be paid upon demand, from the due date thereof until the date of
actual payment (before as well as after judgment) computed at the applicable per
annum rate set forth in the Credit Agreement. This Primary Currency Note is one
of the Notes referred to in the Credit Agreement and is entitled to the benefits
thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. Primary Currency Revolving Loans made by the
Primary Currency Lender may be evidenced by one or more loan accounts or records
maintained by the Primary Currency Lender in the ordinary course of business.
The Primary Currency Lender may also attach schedules to this Primary Currency
Note and endorse thereon the date, amount and maturity of its Primary Currency
Revolving Loans and payments with respect thereto. Upon the occurrence and
continuation of an Event of Default, all amounts then remaining unpaid on this
Primary Currency Note shall become, or may be declared to be, immediately due
and payable as provided in the Credit Agreement, without diligence, presentment,
protest and demand or notice of protest, demand, dishonor and non-payment of
this Primary Currency Note, all of which are hereby waived by the Primary
Currency Borrowers, for themselves and their successors and assigns. The
obligations of each Primary Currency Borrower are several, and not joint and
several. Under no circumstances shall any Primary Currency Borrower that is a
Foreign



--------------------------------------------------------------------------------



 
[euronetcreditagreement20203.jpg]
EXECUTION COPY Borrower be liable for any obligation of a Primary Currency
Borrower that is a Domestic Borrower under this Primary Currency Note. THIS
PRIMARY CURRENCY NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK. [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------



 
[euronetcreditagreement20204.jpg]
EXECUTION COPY DOMESTIC BORROWERS: EURONET WORLDWIDE, INC. By: Name: Title:
CONTINENTAL EXCHANGE SOLUTIONS, INC. By: Name: Title: FOREIGN BORROWERS: EFT
SERVICES HOLDINGS BV By: Name: Title:



--------------------------------------------------------------------------------



 
[euronetcreditagreement20205.jpg]
EXECUTION COPY Exhibit 2.13-3 FORM OF SECONDARY CURRENCY NOTE ______________
______, 20____ FOR VALUE RECEIVED, each of the undersigned (the “Secondary
Currency Borrowers”), hereby promise to pay to ______________, its successors or
registered assigns (the “Secondary Currency Lender”), the Secondary Currency
Lender’s Secondary Currency Revolving Committed Amount, or if less, the
aggregate unpaid principal amount of all Secondary Currency Revolving Loans
owing by such Secondary Currency Borrower to the Secondary Currency Lender under
that certain Credit Agreement, dated as of October __, 2018 (as amended,
restated, increased, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among Euronet Worldwide, Inc., a Delaware corporation, and
certain Subsidiaries, as Borrowers and as Guarantors, the lenders from time to
time party thereto (the “Lenders”) and Bank of America, N.A., as administrative
agent (in such capacity, the “Administrative Agent”). Capitalized terms used but
not otherwise defined herein have the meanings provided in the Credit Agreement.
Each Secondary Currency Borrower promises to pay interest on the unpaid
principal amount of each Secondary Currency Revolving Loan owing by such
Secondary Currency Borrower from the date of such Secondary Currency Revolving
Loan until such principal amount is paid in full, at such interest rates and at
such times as provided in the Credit Agreement. All payments of principal and
interest shall be made to the Administrative Agent for the account of the
Secondary Currency Lender, at the Administrative Agent’s Office, in the
applicable currency in Same Day Funds. If any amount is not paid in full when
due hereunder, such unpaid amount shall bear interest, to be paid upon demand,
from the due date thereof until the date of actual payment (before as well as
after judgment) computed at the applicable per annum rate set forth in the
Credit Agreement. This Secondary Currency Note is one of the Notes referred to
in the Credit Agreement and is entitled to the benefits thereof and may be
prepaid in whole or in part subject to the terms and conditions provided
therein. Secondary Currency Revolving Loans made by the Secondary Currency
Lender may be evidenced by one or more loan accounts or records maintained by
the Secondary Currency Lender in the ordinary course of business. The Secondary
Currency Lender may also attach schedules to this Secondary Currency Note and
endorse thereon the date, amount and maturity of its Secondary Currency
Revolving Loans and payments with respect thereto. Upon the occurrence and
continuation of an Event of Default, all amounts then remaining unpaid on this
Secondary Currency Note shall become, or may be declared to be, immediately due
and payable as provided in the Credit Agreement, without diligence, presentment,
protest and demand or notice of protest, demand, dishonor and non-payment of
this Secondary Currency Note, all of which are hereby waived by the Secondary
Currency Borrowers, for themselves and their successors and assigns. The
obligations of each Secondary Currency Borrower under this Secondary Currency
Note are several, and not joint and several. Under no circumstances shall any
Borrower that is a



--------------------------------------------------------------------------------



 
[euronetcreditagreement20206.jpg]
EXECUTION COPY Foreign Borrower be liable for any obligation of a Secondary
Currency Borrower that is a Domestic Borrower under this Secondary Currency
Note. THIS SECONDARY CURRENCY NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. [REMAINDER OF PAGE
INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------



 
[euronetcreditagreement20207.jpg]
EXECUTION COPY DOMESTIC BORROWERS: EURONET WORLDWIDE, INC. By: Name: Title:
CONTINENTAL EXCHANGE SOLUTIONS, INC. By: Name: Title: FOREIGN BORROWERS: EFT
SERVICES HOLDINGS BV By: Name: Title:



--------------------------------------------------------------------------------



 
[euronetcreditagreement20208.jpg]
EXECUTION COPY Exhibit 2.14-1 FORM OF DESIGNATED BORROWER REQUEST AND ASSUMPTION
AGREEMENT THIS DESIGNATED BORROWER REQUEST AND ASSUMPTION AGREEMENT (this
“Agreement”) dated as of _____________ is by and between __________________, a
_______________ (the “Applicant Borrower”), and Bank of America, N.A., in its
capacity as Administrative Agent under that certain Credit Agreement, dated as
of October __, 2018 (as amended, restated, increased, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among Euronet Worldwide,
Inc., a Delaware corporation (the “Company”), and certain Subsidiaries, as
Borrowers and as Guarantors, the lenders from time to time party thereto (the
“Lenders”) and Bank of America, N.A., as administrative agent (in such capacity,
the “Administrative Agent”). Capitalized terms used but not otherwise defined
herein have the meanings provided in the Credit Agreement. The Applicant
Borrower has indicated its desire to become a Designated Borrower pursuant to
Section 2.14 of the Credit Agreement. Accordingly, the Applicant Borrower hereby
agrees with the Administrative Agent, for the benefit of the Lenders, as
follows: 1. Each of the Applicant Borrower and the Company hereby confirms,
represents and warrants to the Administrative Agent and the Lenders that the
Applicant Borrower is a Subsidiary of __________. 2. The Applicant Borrower
hereby acknowledges, agrees and confirms that, by its execution of this
Agreement, the Applicant Borrower will be deemed to be a party to the Credit
Agreement as a “Designated Borrower” and a Designated Borrower for all purposes
of the Credit Agreement and the other Credit Documents, and shall have all of
the obligations of a Borrower thereunder as if it has executed the Credit
Agreement and the other Credit Documents. The Applicant Borrower hereby
ratifies, as of the date hereof, and agrees to be bound by, all of the terms,
provisions and conditions contained in the Credit Documents, including (i) all
of the representations and warranties of the Credit Parties set forth in Article
VI of the Credit Agreement, and (ii) all of the affirmative and negative
covenants set forth in Articles VII and VIII of the Credit Agreement. 3. The
Applicant Borrower acknowledges and confirms that it has received a copy of the
Credit Agreement and the schedules and exhibits thereto. 4. The Company confirms
on behalf of the Borrowers that all of the Revolving Loan Obligations under the
Credit Agreement are, and upon the Applicant Borrower becoming a Designated
Borrower shall continue to be, in full force and effect. The Company further
confirms on behalf of the Borrowers that immediately upon the Applicant Borrower
becoming a Designated Borrower, the term “Revolving Loan Obligations,” as used
in the Credit Agreement, shall include all Revolving Loan Obligations of such
Designated Borrower under the Credit Agreement and under each other Credit
Document.



--------------------------------------------------------------------------------



 
[euronetcreditagreement20209.jpg]
EXECUTION COPY 5. The Applicant Borrower hereby agrees that upon becoming a
Designated Borrower it will assume all of the Revolving Loan Obligations of a
Borrower as set forth in the Credit Agreement. 6. The Company, on behalf of the
Borrowers, and the Applicant Borrower agree that at any time and from time to
time, upon the written request of the Administrative Agent, it will execute and
deliver, or cause to be executed and delivered, such further documents and do
such further acts and things as the Administrative Agent may reasonably request
in order to effect the purposes of this Agreement. 7. This Agreement may be
executed in two or more counterparts, each of which shall constitute an original
but all of which when taken together shall constitute one contract. 8. This
Agreement shall constitute a Credit Document under the Credit Agreement. 9. THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK. [REMAINDER OF PAGE INTENTIONALLY LEFT
BLANK]



--------------------------------------------------------------------------------



 
[euronetcreditagreement20210.jpg]
EXECUTION COPY IN WITNESS WHEREOF, the Applicant Borrower has caused this
Agreement to be duly executed by its authorized officers. Following receipt of
the consent of the Required [USD] [Primary Currency] [Secondary Currency]
Lenders, the Administrative Agent, for the benefit of the Lenders, has caused
the same to be accepted by its authorized officer, as of the day and year first
above written. APPLICANT BORROWER: [APPLICANT BORROWER], a
____________________________ By: Name: Title: COMPANY: EURONET WORLDWIDE, INC.
By: Name: Title: Acknowledged and Accepted: BANK OF AMERICA, N.A., as
Administrative Agent By: Name: Title:



--------------------------------------------------------------------------------



 
[euronetcreditagreement20211.jpg]
EXECUTION COPY Exhibit 2.14-2 FORM OF DESIGNATED BORROWER NOTICE Date:
___________ To: The Borrowers (as defined below) and the [USD] [Primary
Currency] [Secondary Currency] Lenders Ladies and Gentlemen: This Designated
Borrower Notice is made and delivered pursuant to Section 2.14 of that certain
Credit Agreement, dated as of October __, 2018 (as amended, restated, increased,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among Euronet Worldwide, Inc., a Delaware corporation, and certain Subsidiaries,
as Borrowers and as Guarantors, the lenders from time to time party thereto (the
“Lenders”) and Bank of America, N.A., as administrative agent (in such capacity,
the “Administrative Agent”). Capitalized terms used but not otherwise defined
herein have the meanings provided in the Credit Agreement. The Administrative
Agent hereby notifies Borrowers and the [USD] [Primary Currency] [Secondary
Currency] Lenders that effective as of the date hereof shall be a Designated
Borrower and may receive [USD] [Primary Currency] [Secondary Currency] Revolving
Loans for its account on the terms and conditions set forth in the Credit
Agreement. This Designated Borrower Notice shall constitute a Credit Document
under the Credit Agreement. BANK OF AMERICA, N.A., as Administrative Agent By:
Name: Title:



--------------------------------------------------------------------------------



 
[euronetcreditagreement20212.jpg]
EXECUTION COPY Exhibit 7.02(b) FORM OF COMPLIANCE CERTIFICATE [date] Financial
Statement Date: ____________ To: Bank of America, N.A., as Administrative Agent
Re: Credit Agreement, dated as of October ____, 2018 (as amended, restated,
increased, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Euronet Worldwide, Inc., a Delaware corporation, and certain
Subsidiaries, as Borrowers and as Guarantors, the lenders from time to time
party thereto (the “Lenders”) and Bank of America, N.A., as administrative agent
(in such capacity, the “Administrative Agent”). Capitalized terms used but not
otherwise defined herein have the meanings provided in the Credit Agreement.
Ladies and Gentlemen: The undersigned Responsible Officer hereby certifies as of
the date hereof that he/she is the __________ of Euronet Worldwide, Inc., a
Delaware corporation ( “EWI”), and that, as such, he/she is authorized to
execute and deliver this Compliance Certificate to the Administrative Agent on
the behalf of EWI, and that: [Use following paragraph 1 for fiscal year-end
financial statements:] [1. [Attached hereto as Schedule 1 are the] [The]
year-end audited financial statements required by Section 7.0l(a) of the Credit
Agreement for the fiscal year of EWI ended as of the above date, together with
the report and opinion of an independent certified public accountant of
nationally recognized standing required by such section [have been
electronically delivered to the Administrative Agent pursuant to the conditions
set forth in Section 7.02 of the Credit Agreement].] [Use following paragraph 1
for fiscal quarter-end financial statements:] [l. [Attached hereto as Schedule 1
are the] [The] unaudited financial statements required by Section 7.01(b) of the
Credit Agreement for the fiscal quarter of EWI ended as of the above date [have
been electronically delivered to the Administrative Agent pursuant to the
conditions set forth in Section 7.02 of the Credit Agreement]. Such financial
statements fairly present in all material respects the financial condition,
results of income or operations, shareholders’ equity and cash flows of the
Consolidated Group in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.]
2. The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review



--------------------------------------------------------------------------------



 
[euronetcreditagreement20213.jpg]
EXECUTION COPY of the transactions and condition (financial or otherwise) of the
Consolidated Group during the accounting period covered by the attached
financial statements. 3 A review of the activities of the Credit Parties during
such fiscal period has been made under the supervision of the undersigned with a
view to determining whether during such fiscal period each of the Credit Parties
performed and observed all of the covenants applicable to it under the Credit
Documents, and [select one:] [to the best knowledge of the undersigned, no
Default or Event of Default exists as of the date hereof.] --or-- [the following
is a list of each Default or Event of Default that exists as of the date hereof
and its nature and the extent thereof and proposed actions with respect thereto:
[DESCRIBE].] 4. The representations and warranties of the Credit Parties
contained in Article VI of the Credit Agreement, or that are contained in any
document furnished at any time under or in connection with the Credit Documents,
are true and correct in all material respects (other than any representation or
warranty qualified by materiality or Material Adverse Effect, which shall be
true and correct in all respects as so qualified) on and as of the date hereof,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct in all material
respects (other than any representation or warranty qualified by materiality or
Material Adverse Effect, which shall be true and correct in all respects as so
qualified) as of such earlier date, and except that for purposes of this
Compliance Certificate, the representations and warranties contained in
subsections (a) and (b) of Section 6.05 of the Credit Agreement shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 7.01 of the Credit Agreement, including the
statements in connection with which this Compliance Certificate is delivered. 5.
The financial covenant and other covenant compliance analyses and information
set forth on Schedule [1][2] attached hereto are true and accurate on and as of
the date of this Compliance Certificate. The Borrowers are [not] in compliance
with each of the financial covenants contained in Section 8.12 of the Credit
Agreement. [6. Set forth below is a summary of all material changes in GAAP or
in the consistent application thereof and material changes in accounting
policies or financial reporting practices during the most recent fiscal quarter
ending prior to the date hereof and a reconciliation between calculation of the
financial covenants before and after giving effect to such changes:]



--------------------------------------------------------------------------------



 
[euronetcreditagreement20214.jpg]
EXECUTION COPY EURONET WORLDWIDE, INC., a Delaware corporation By: Name: Title:



--------------------------------------------------------------------------------



 
[euronetcreditagreement20215.jpg]
EXECUTION COPY [Schedule 1 to Compliance Certificate FINANCIAL STATEMENTS AND
RELATED DELIVERIES (attached)



--------------------------------------------------------------------------------



 
[euronetcreditagreement20216.jpg]
EXECUTION COPY Schedule [1][2] to Compliance Certificate COVENANT CALCULATIONS



--------------------------------------------------------------------------------



 
[euronetcreditagreement20217.jpg]
EXECUTION COPY FORM OF JOINDER AGREEMENT THIS JOINDER AGREEMENT (this
“Agreement”), dated as of __________, 20__, is by and among Euronet Worldwide,
Inc., a Delaware corporation (the “Company”), __________, a __________ (the “New
Subsidiary”), and Bank of America, N.A., in its capacity as Administrative Agent
under that certain Credit Agreement, dated as of October __, 2018 (as amended,
restated, increased, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among the Company and certain Subsidiaries, as Borrowers and
as Guarantors, the lenders from time to time party thereto (the “Lenders”) and
Bank of America, N.A., as administrative agent (in such capacity, the
“Administrative Agent”). Capitalized terms used but not otherwise defined herein
have the meanings provided in the Credit Agreement. Pursuant to the terms and
conditions of Section 7.13 of the Credit Agreement, the New Subsidiary is
required to become a Guarantor. Accordingly, the New Subsidiary and the Company
hereby agree with the Administrative Agent, for the benefit of the Lenders, as
follows: 1. The New Subsidiary hereby acknowledges, agrees and confirms that, by
its execution of this Agreement, the New Subsidiary will be deemed to be a party
to the Credit Agreement and a Guarantor for all purposes of the Credit
Agreement, and shall have all of the obligations of a Guarantor thereunder as if
it had executed the Credit Agreement. The New Subsidiary hereby ratifies, as of
the date hereof, and agrees to be bound by, all of the terms, provisions and
conditions applicable to the Guarantor contained in the Credit Agreement.
Without limiting the generality of the foregoing terms of this paragraph 1, the
New Subsidiary hereby (i) [jointly and severally] [severally, and not jointly
and severally] together with the other Guarantor(s), guarantees to each holder
of the Revolving Loan Obligations, as provided in the applicable Guaranty, the
prompt payment and performance of the Revolving Loan Obligations in full when
due (whether at stated maturity, as a mandatory prepayment, by acceleration or
otherwise) strictly in accordance with the terms thereof. 2. The address of the
New Subsidiary for purposes of all notices and other communications is as
follows: [Address] 3. The New Subsidiary hereby waives acceptance by the
Administrative Agent and the Lenders of the guaranty by the New Subsidiary under
Article IV of the Credit Agreement or any other Guaranty upon the execution of
this Agreement by the New Subsidiary. 4. This Agreement may be executed in
counterparts (and by the different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. 5. This Agreement shall be governed by, and
construed and interpreted in accordance with, the laws of the State of New York.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------



 
[euronetcreditagreement20218.jpg]
EXECUTION COPY IN WITNESS WHEREOF, the New Subsidiary has caused this Joinder
Agreement to be duly executed by its authorized officer, as of the day and year
first above written. NEW SUBSIDIARY: [NEW SUBSIDIARY] a _______________________
By: Name: Title: COMPANY: EURONET WORLDWIDE, INC. By: Name: Title: Acknowledged
and accepted: BANK OF AMERICA, N.A., as Administrative Agent By: Name: Title:



--------------------------------------------------------------------------------



 
[euronetcreditagreement20219.jpg]
EXECUTION COPY Exhibit 11.06 FORM OF ASSIGNMENT AND ASSUMPTION This Assignment
and Assumption (this “Assignment and Assumption”) is dated as of the Effective
Date set forth below and is entered into by and between [the][each] Assignor
identified in item 1 below ([the][each, an] “Assignor”) and [the][each] Assignee
identified in item 2 below ([the][each, an] “Assignee”). [It is understood and
agreed that the rights and obligations of [the Assignors][the Assignees]
hereunder are several and not joint.] Capitalized terms used but not defined
herein shall have the meanings given to them in the Credit Agreement identified
below (the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full. For an agreed consideration, [the][each] Assignor hereby
irrevocably sells and assigns to [the Assignee][the respective Assignees], and
[the][each] Assignee hereby irrevocably purchases and assumes from [the
Assignor][the respective Assignors], subject to and in accordance with the
Standard Terms and Conditions and the Credit Agreement, as of the Effective Date
inserted by the Administrative Agent as contemplated below (i) all of [the
Assignor’s][the respective Assignors’] rights and obligations in [its capacity
as a Lender][their respective capacities as Lenders] under the Credit Agreement
and any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit; [the USD Swingline Loans] [and the Primary Currency
Swingline Loans] included in such facilities) and (ii) to the extent permitted
to be assigned under applicable law, all claims, suits, causes of action and any
other right of [the Assignor (in its capacity as a Lender)][the respective
Assignors (in their respective capacities as Lenders)] against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the][any] Assignor to
[the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor. 1. Assignor[s]: 2. Assignee[s]:



--------------------------------------------------------------------------------



 
[euronetcreditagreement20220.jpg]
EXECUTION COPY [for each Assignee, indicate [Affiliate][Approved Fund] of
[identify Lender]] 3. Borrower(s): 4. Administrative Agent: Bank of America,
N.A., as the administrative agent under the Credit Agreement 5. Credit
Agreement: Credit Agreement, dated as of October __, 2018, among Euronet
Worldwide, Inc. and certain Subsidiaries, as Borrowers and as Guarantors, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent. 6. Assigned Interest[s]: Aggregate Percentage Amount of
Assigned CUSI Facility Commitment/Lo Amount of of P Assignor[ Assignee[ Assigne
ans for all Commitment/Lo Commitme Numb s] s] d1 Lenders2 ans Assigned nt/
Loans3 er ______ $ ______ $ ______ ______% ______ $ ______ $ ______ ______%
______ $ ______ $ ______ ______% [7. Trade Date: 4 Effective Date:
_______________, 20____ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL
BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.] The
terms set forth in this Assignment and Assumption are hereby agreed to: ASSIGNOR
[NAME OF ASSIGNOR] By: Title: 1 Fill in USD Revolving Commitments, Primary
Currency Revolving Commitments or Secondary Currency Revolving Commitments, as
applicable. 2 Amounts in this column and in the column immediately to the right
to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date. 3 Set forth, to
at least 9 decimals, as a percentage of the Commitment/Loans of all Lenders
thereunder. 4 To be completed if the Assignor and the Assignee intend that the
minimum assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------



 
[euronetcreditagreement20221.jpg]
EXECUTION COPY ASSIGNEE [NAME OF ASSIGNEE] By: Title: [Consented to and]5
Accepted: BANK OF AMERICA, N.A., as Administrative Agent By: Name: Title: [BANK
OF AMERICA, N.A., as L/C Issuer and [USD] [Primary Currency] Swingline Lender
By: Name: Title:] [EURONET WORLDWIDE, INC. By: Name: Title:] 5 To be added only
if the consent of the Administrative Agent is required by the terms of the
Credit Agreement.



--------------------------------------------------------------------------------



 
[euronetcreditagreement20222.jpg]
ANNEX 1 TO ASSIGNMENT AND ASSUMPTION STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION 1. Representations and Warranties. 1.1 Assignor.
[The][Each] Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of [the][[the relevant] Assigned Interest, (ii) [the][such]
Assigned Interest is free and clear of any lien, encumbrance or other adverse
claim and (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Credit Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Credit Documents or any collateral thereunder, (iii) the
financial condition of the Borrower, any of its Subsidiaries or Affiliates or
any other Person obligated in respect of any Credit Document or (iv) the
performance or observance by the Borrower, any of its Subsidiaries or Affiliates
or any other Person of any of their respective obligations under any Credit
Document. 1.2. Assignee. [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under Section
11.06(b)(iii), (v) and (vi) of the Credit Agreement (subject to such consents,
if any, as may be required under Section 11.06(b)(iii) of the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 7.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Documents, and (ii) it will perform in accordance with their terms
NYDOCS02/1161559.5



--------------------------------------------------------------------------------



 
[euronetcreditagreement20223.jpg]
EXECUTION COPY all of the obligations which by the terms of the Credit Documents
are required to be performed by it as a Lender. 2. Payments. From and after the
Effective Date, the Administrative Agent shall make all payments in respect of
[the][each] Assigned Interest (including payments of principal, interest, fees
and other amounts) to [the][the relevant] Assignor for amounts which have
accrued to but excluding the Effective Date and to [the][the relevant] Assignee
for amounts which have accrued from and after the Effective Date. 3. General
Provisions. This Assignment and Assumption shall be binding upon, and inure to
the benefit of, the parties hereto and their respective successors and assigns.
This Assignment and Assumption may be executed in any number of counterparts,
which together shall constitute one instrument. Delivery of an executed
counterpart of a signature page of this Assignment and Assumption by telecopy
shall be effective as delivery of a manually executed counterpart of this
Assignment and Assumption. This Assignment and Assumption shall be governed by,
and construed in accordance with, the law of the State of New York.
NYDOCS02/1161559.5 2



--------------------------------------------------------------------------------



 